Cause No.
                                                   §
David Kent McDade,                                 § in the COURT OF CRIMMINAL APPEALS
                                                   §        TRAVIS COUNTY
                                                   §        AUSTIN, TEXAS
                   Petitioner                      §
                                                   § PETITION FOR
                                                   § WRIT OF HABEAS CORPUS
                                                   § BY A PEOPLE IN STATE
                       v.                          § CONSTRUCTIVE CUSTODY
                                                   § (NOT SENTENCED TO DEATH)
                                                   §
City of Austin, "Officer Lee Knouse Badge #        § Re: Austin Municipal Court
5931 ,""Supervisor," "Second Officer," Sherry      § CASE NUMBER(S) 8171190, 8171191,
M. Statman, Mitchell B. Solomon, Barbara L.        § 8171192,8171200,8171201/8263463
Garcia, Stephen T. Vieorito, Bianca Bentzin,       §
Devin Rourke, Mathew McCabe, Robert                §     (VERIFIED)
Davis, Diane Montoya, Michelle Rich, Ryan          §
Zapata, and Deshone Sauls,                         §     Date: August 19, 2015
                                                   §
                                                   §Magistrate:_ _ _ _ _ __
                  Respondents                      §
                                                   §

 COMES NOW David Kent McDade (hereinafter McDade/"People"), a People of Texas, and

petitions the above-entitled court of record for a writ of habeas corpus to inquire into the cause of

constructive custody and restraint ofliberty of said McDade who is a People ofTexas neither in

the capacity of a citizen ofthe United States nor a citizen ofthe State ofTexas, and who is not

subject to the jurisdiction of the following Custodians:

                                                                           RECEIVED IN
                                                                   COURT OF CRIMINAL APPEALS

       City of Austin (a legal fiction)                                    AUG 19 2015
       301 West 2"d

       Austin, TX. 78701




       Sherry M. Stateman (a Austin Municipal Court Judge),

                                 WRIT OF HABEAS CORPUS                                Page 1 of27
700 E. Seventh St.

Austin, TX. 78701



Barbara L. Garcia (a Austin Municipal Court Judge),

700 E. Seventh St.

Austin, TX. 78701



Mitchell B. Solomon (a Austin Municipal Court Judge),

700 E. Seventh St.

Austin, TX. 78701



Stephen T. Vigorito (a Austin Municipal Court Judge),

700 E. Seventh St.

Austin, TX. 78701



Diane Montoya, (an Affiant),

700 E. Seventh St.

Austin, TX. 78701



Ryan Zapata, (an Affiant),

700 E. Seventh St.

Austin, TX. 78701



Deshone Sauls, (an Affiant and a City Deputy Clerk),

700 E. Seventh St.

Austin, TX. 78701

Michelle Rich, (a City Deputy Clerk),

                        WRIT OF HABEAS CORPUS           Page 2 of27
    700 E. Seventh St.

    Austin, TX. 78701



    Devin Rourke (an Assistant City attorney),

    700 E. Seventh St.

    Austin, TX. 78701



    Bianca Bentzin (Chief Prosecutor City of Austin),

    700 E. Seventh St.

    Austin, TX. 78701



    Mathew McCabe (Assistant City Attorney),

    700 E. Seventh St.

    Austin, TX. 78701



    Robert Davis (Assistant City Attorney),

    700 E. Seventh St.

    Austin, TX. 78701



    Lee Knouse (Austin Municipal Police Officer),

    715 E. Eighth St.

    Austin, TX. 78701
(


    "Supervisor" (Austin Municipal Police Officer),

    715 E. Eighth St.

    Austin~ TX. 78701

    "Second Officer" (Austin Municipal Police Officer),

                            WRIT OF HABEAS CORPUS         Page 3 of27
       715 E. Eighth St.

       Austin, TX. 78701




                                     LAW OF THIS CASE



The accompanying Attachment "A" is incorporated by reference as though fully stated herein.



  Petitioner May Prosecute A Writ Of Habeas Corpus To Inquire Into The Cause Of The

                                           Restraint.



1. Application for a writ of habeas corpus shall be in writing signed and verified by the person

for whose relief it is intended or by someone acting in his behalf. [28 USC Sec. 2242]


2. Every person unlawfully committed, detained, confined or restrained of his liberty, under any
   pretense whatever, may prosecute a writ ofhabeas corpus to inquire into the cause of such
                                    imprisonment or restraint.
The writ of habeas corpus is a writ of right, and shall never be suspended. The Legislature shall
  enact laws to render the remedy speedy and effectual. [The Texas Constitution Art. 1. Bill of
    Rights Sec. 12.], The writ ofhabeas corpus is the remedy to be used when any person is
restrained in his liberty. [Code of Criminal Procedure Title 1. Code of Criminal Procedure Chap.
    1. General Provisions Art. 1.08], [Code of Criminal Procedure Title 1. Code of Criminal
    Procedure Chap. 11. Habeas Corpus], [Ex parte Rich, 194 S. W.3d 508,510], [Ex parte
                                Robinson, 641 S.W.2d 552, 553]



 3. Availability of writ. Writ of habeas corpus is available to allow presentation of questions of
 law that cannot otherwise be reviewed, or that are so important as to render ordinary procedure
 inadequate and justify extraordinary remedy. [Ex parte Robbins, 360 S.W.3d 446, 458 (Tex.
                                        Crim. App.20 11 ),


                                 WRIT OF HABEAS CORPUS                               Page 4 of27
4. Scope of Writ. The writ of habeas corpus is intended to be applicable to all such cases of

confinement and restraint, where there is no lawful right in the person exercising the power, or

where, though the power in fact exists, it is exercised in a manner or degree not sanctioned by

law. [Tex. CCP ChapllArt. 11.23]

Constructive Custody. The availability of the writ of habeas corpus does not depend on the

actual detention of petitioner in prison. It is also available where petitioner is constructively in

custody and subject to restraint [Tex. CCP Chap11Art. 11.21, 22,23] [Ex parte Canada, 754

S.W.2d 660,666 (Tex.Crim.App.1988)] [Ex parte Robinson, 641S. W.2d 552,553] (In re

Petersen(1958)51 Cal2d 177,181,331 P2d24).



5. This habeas corpus is prosecuted because the taking of the People into custody was without

due process. The respondent's court acted as a nisi prius court, except that the jurisdiction was

fraudulently acquired without David Kent McDade's volunteering or knowingly agreeing to the

proceeding. Gonzalez v. United States, 553 U.S. 242 (12 May 2008) ("If the parties consent")

(construing 28 U.S.C. § 636(b)).



6. The nisi prius court is in fact a nisi prius court falsa because respondent has taken unlawful

dominion of McDade so as to deprive him of his court. McDade should be immediately released

so that he may return to the jurisdiction of his own court.



7. McDade is subject to unlawful constructive custody and restraint. McDade is thus petitioning

for a writ of habeas corpus.


 Restraint. By "restraint" is meant the kind of control which one person exercises over another,
not to confine him within certain limits, but to subject him to the general authority and power of
                  the person claiming such right. [Tex. CCP Chapl1Art. 11.22]




                                   WRITOFHABEASCORPUS                                   Page 5 of27
  Because No Jurisdictional Basis For Custody Has Been Proffered Or Stated A Writ Of

                                   Habeas Corpus Should Issue.



8. Broad Meaning of Jurisdiction on Habeas Corpus. For purposes of the writ of habeas corpus,

as for purposes of prohibition or certiorari, the term "jurisdiction" is not limited to its

fundamental meaning, and in such proceedings judicial acts may be restrained or annulled if they

are determined to be in excess of the court's powers as defined by constitutional provision,

statute, or rules developed by courts (In re Zerbe (1964) 60 Cal2d 666, 667-668, 36 CalRptr 286,

388 P2d 192).



9. The liberty of the People is restrained by the Custodians:



        A. McDade is in constructive custody by color of the authority of the State of

        Texas and/or the Custodians, and was committed for trial before some court

        thereof; [28 USC 2241(c)(l)]



        B. McDade is in custody in violation of the Constitution or laws of the United

        States; [28 USC 2241(c) (3)]



10. Although the true cause of custody ofMcDade is unknown, McDade on information

believes that the claim or authority is under color of law in violation of the Constitutions for the

Republic of Texas and the United States of America. The true basis for jurisdiction by the

Custodians has never been proffered or stated. McDade, as one of the People, has never

knowingly or voluntarily agreed to such jurisdiction. McDade has disputed and disputes any

factual allegation that he has so agreed.




                                   WRIT OF HABEAS CORPUS                                 Page 6 of27
11. The jurisdictional facts leading up to the custody and restraint are unknown to the People.

The jurisdictional facts by which the Custodians presume to continue to deprive the People of his

court are unknown to the People.



12. The Peo~le, on information and belief, allege that the Custodians are funded in whole or in
part by the City of Austin. Thus motivated, they are acting, under color of law as contractual

agents of their principal, the City of Austin.



13. The Custodians do not state and the proceedings do not show any lawful authority or

jurisdictional facts enabling the Custodians to lawfully take dominion over a People of the

United States. Lacking such jurisdiction, their actions can only be under color of law, violating

due process, in order to execute their own private agendas, whatever they may be. Therefore a

writ of habeas corpus should issue.



A Writ of Habeas Corpus Is A Proper Remedy Because Custodians Have Engaged In

Prosecutorial Vindictiveness; Burden Is Upon Respondents To Rebut Presumption.



14. Petitioner as normally bearing burden of proving facts on which claim for relief is based, but

if possibility that increased or additional charges violating due process supporting charge of

prosecutorial vindictiveness is at issue, petitioner as only needing to demonstrate facts giving rise

to presumption of vindictiveness at which time, even on habeas corpus, burden shifts to people to

rebut presumption. In re Bower (1985) 38 Cal3d 865, 872, 215 CalRptr 267, 700 P2d 1269.



15. McDade is under the restraint of a court not of record. The proceedings came about as1a

result ofDeprivation of Rights under the Color of Law, Conspiracy Against Rights,

Conspiratorial Treason, Judicial Misconduct, Malicious Abuse of Legal Process, and



                                  ~TOFHABEASCORPUS                                     Page 7 of27
Prosecutorial Vindictiveness. The following facts support the claim of the prosecutorial

vindictiveness:



                                               I.



  1. On or about the 8th day of October, 2014, at approximately 8:17am McDade was stopped
     by a person identified as a "City of Austin Municipal "Police Officers."


 2. The person(s) who seized, accosted, and unlawfully Aggravatedly Imprisoned McDade
     have been identified only as "Officer Lee Knouse Badge # 5931" hereinafter, Knouse #
     5931 and his "Supervisor" hereinafter Supervisor and "Second Officer" hereinafter known
     as "Unknown Officer" (all hereinafter collectively "Infringers");


 3. At the time qfthe "traffic/transportation stop," McDade was "arrested" which amounted to
     McDade being seized, accosted, and unlawfully imprisoned by the Infringers upon the
     initiation of the stop for the purpose of issuing Citation Number(s) 14092560,
     14092561(Attachment B). This fact is attested to by the Infringers admittance of such at the
     time of "traffic/transportation stop." McDade was forcibly issued Citation Number(s)
     14092560, 14092561 under threat, duress, and coercion by the Infringers.


 4. At the time of the ''traffic/transportation stop", and unlawful imprisonment           McDade
     requested to speak to Knouse # 5931 's Supervisor (name to be determined), during which
     time another officer "Unknown Officer" arrived; when Knouse # 5931 's            Supervisor
     arrived McDade informed the Supervisor of the situation and the Supervisor and other
     "Unknown Officer" all of the above identified officers took part in and         allowed the
     unlawful imprisonment to continue until forcibly issued Citation Nwnber(s) 14092560,
     14092561 were completed.


  5. At the time of the "traffic/transportation stop", and unlawful imprisonment McDade was
     traveling viatically upon the public right-of-way in a private conveyance for his own


                                WRIT OF HABEAS CORPUS                              Page 8 of27
   private business and pleasure while utilizing due diligence and care to ensure that his
   actions did not cause harm to other person(s) or property and no such harm had taken place.


6. McDade was not engaged in causing harm to any person, property, or thing, nor was
   McDade providing the Infringers with any probable cause to believe that McDade was
   engaging in any actions to cause harm to any person(s) or property, or thing but, McDade
   was still stopped, seized, accosted, and unlawfully imprisoned by the Infringers without
   any apparent probable cause to believe such activities were taking place.


7. McDade asserts that at the time of the "traffic/transportation stop" he was not causing harm
   to any person or property or being violent in any way. McDade asserts that he is/was doing
   nothing more than exercising a unalienable, substantive Right and Liberty to Travel freely
   and unencumbered and the use of his private property for Private Travel.

8. The People believe that the Harassment, unlawful Aggravated Imprisonment, and the

   issuing of the Citations absent any lawful jurisdiction; beginning the unlawful prosecution

   and Deprivation of Rights under color of Law of McDade is the first sign of a vindictive

   prosecution.

                                           II.



9. On or about the 2"d of December 2014, Diane Montoya and Michelle Rich conspired

   together absent any lawful jurisdiction and filed five false complaints (Attachment D)

   against McDade.

10. The People believe that the issuing of the five false complaints absent any lawful

   jurisdiction against McDade, furthering the unlawful prosecution of McDade, is the second

   sign of a vindictive prosecution.




                                                 III.



                               WRIT OF HABEAS CORPUS                               Page 9 of27
11. On or about the   3rd   of December 2014, prosecutor Mathew McCabe filed a motion for

   Continuance and Mr. Mitchell B. Solomon absent any lawful jurisdiction issued an Order

   granting the motion for Continuance (Attachment E) for jury trial, furthering the unlawful

   prosecution of McDade.



12. The People believe that the _filing ofthe motion and the issuing of Order for Continuance

   absent any lawful jurisdiction, furthering the unlawful prosecution of McDade is the Third

   sign of a vindictive prosecution.


                                                   IV.

13. McDade received a traffic Citation Number(s) 14092560, 14092561 from the City of
    Austin Police Dept., McDade filed documents in the Austin Municipal Court in answer to
    said citation in the form of a Special Appearance Challenging Personal and Subject matter
    Jurisdiction and Venue I motion to dismiss, a Declination to Plea and an Mfidavit of not
    Engaged in Transportation (Attachment F), to show on the record that the court nor the
    Counterdefendants had any lawful jurisdiction over the matter or McDade.

14. The court and or Counterdefendants do not have any proof of subject matter jurisdiction in
    the form of fact, law, and evidence on the record that McDade was engaged in the
    regulatible Commercial activity of Transportation, which the lack of vacates subject matter
    jurisdiction. For the/them to prove subject matter jurisdiction they have to prove that the
    statue gives them jurisdiction in this particular alleged offence and prove every element as
    to what grants them jurisdiction over McDade. The Affidavit Not in Transportation asserts
    conclusively that neither the court nor Counterdefendants has such fact, law, or evidence.

15. The Special Appearance/ motion to dismiss addresses both the lack of notice issue and the
    lack of subject matter /evidence issue, so you can see the validity ofMcDade's challenge to
    both instances of jurisdiction; and McDade's reason to decline to plea to a court lacking hot
    only jurisdiction but also standing. At the present time the court and the Counterdefendants
    are moving forward absent any lawful jurisdiction.



16. After filing papers in this matter Mrs. Sherry M. Statman, on or about the 11th ofNovember
    2014 sent an order (Attachment E) to McDade in the mail addressing his filings in a rude
    and threatening manner.

                                  ~TOFHABEASCORPUS                                Page 10 of27
17. Jurisdiction is not accomplished simply by physicality as presumed by Mrs. Sherry M.
    Statman in her order; this assertion of jurisdiction just by physicality claim is just a judicial
    avoidance tactic, to avoid on point the true lack of jurisdiction issue. McDade is quite sure
    the arguments in the documents that McDade filed, properly and completely address the
    critical issues.

18. Mrs. Sherry M. Statman apparently does not understand that a challenge to jurisdiction and
    determination of jurisdiction is always a civil matter, that in and of itself is never criminal.

19. A special appearance to challenge jurisdiction of the court is proper until jurisdiction is
    proven on the record, and as is well known even to McDade is the fact subject matter can
    be challenged at any time even on appeal.

20. McDade realizes that just the fact of challenging jurisdiction does not negate its existence,
    however when challenged in fact, law, and evidence the court is absolutely obligated to
    stop all proceedings, meet the challenge with fact, law, and evidence on the record
    conclusively and substantively before continuing.

21. The challenge is civil, once jurisdiction has been properly established in the record as due
    process demands then and only then can the judge lawfully make the assertion that a
    special appearance is no longer valid.


22. Mrs. Sherry M. Statman, especially as the presiding judge should be perfectly aware that
    the moment that an individual makes a general appearance in-personam jurisdiction has
    been waved, only by the making of a special appearance may a challenge to jurisdiction
    including in-personam jurisdiction be maintained by the accused.

23. Mrs. Sherry M. Statman states in her Order (Attachment E) that there are no valid pretrial
    actions or issues that have been raised. McDade did/does rebut and reject that
    presumption/assertion with fact, law, and evidence on the record under oath. Another
    attempt to deny the truth, facts, and evidence and in turn McDade's rights.

24. McDade has a different viewpoint; McDade believes that a challenge to jurisdiction is a
    critically valid issue in any action, against him or anyone for that matter especially a
    supposed criminal one.


25. McDade believes that instead of the issues In Mrs. Statman's Order being valid issues,
    McDade believes they are just more judicial avoidance tactics and also a cunning way of
    intimidating someone (witness tampering) who is raising extremely valid issues before the

                                WRIT OF HABEAS CORPUS                                 Page 11 of27
   court; ones the court and Custodians must prove on the record before moving forward to
   merits: which by the way McDade has never seen the court and Custodians do, they just
   gloss over the necessary elements as if they are secondary in nature or as stated in the
   order, one of physicality.


26. This is not the first time McDade has had this type of experience with Mrs. Sherry M.
    Statman, McDade has included documents (Attachment G) including a transcript from an
    earlier due process and substantive rights violation encounter on July 26th, 2012.    .

27. In this encounter McDade had filed similar documents with the Austin Municipal Court on
    an alleged traffic violation. On McDade's.second "visit" to the court McDade was brought
    into an empty courtroom with only Mrs. Sherry M. Statman, the prosecutor, the clerk, and
    the court reporter (private hearing).

28. McDade was immediately verbally abused and threatened by Mrs. Sherry M. Statman; it
    was not a "hearing" as much as it was a verbal thrashing. No one else spoke once Mrs.
    Sherry M. Statman started including the prosecutor, it was very much a one sided affair.
    Then Mrs. Sherry M. Statman immediately left the courtroom, although she came quickly
    back when she was told that McDade had a recorder and then verbally threatened McDade
    again. This was before McDade really knew what was supposed to happen in a hearing,
    along with being taken aback by Mrs. Sherry M. Statman's behavior; McDade was stunned
    to the degree that McDade did not even object to the occurrence, although McDade knew at
    the time his rights had been violated McDade was not learned enough to defend himself.

29. McDade believes that not only is this another instance of judicial misconduct, and of
    witness tampering, by threat, duress, and coercion. McDade also believes it to be clearly a
    case of Malicious Abuse of Legal Process.

30. Actually in this matter McDade is the one who is really and constructively being harmed.
    The court and prosecution have a duty not to violate McDade's unalienable, substantive
    Rights, they have breached that duty which is causing McDade immediate and direct haqn
    by loss of Rights and Liberty, emotional distress, loss of financial. gain from time off work,
    and time to prepare for this action against him plus costs.


31. The People believe that the issuing of an Order to set cases for trial without due process
    and threatening McDade with sanctions per TRCP 1.052(e) absent any lawful jurisdiction
    furthering the unlawful prosecution of McDade is the fourth sign of a vindictive
    prosecution.




                               WRIT OF HABEAS CORPUS                                Page 12 of27
                                                v.
32. On February 4th, 2015 McDade went to court to file a common law Counterclaim for
    Trespass and Trespass on the Case in the Superior Court of Texas, (Attachment C)
    concerning the traffic citation actions against McDade, and go to a pre-trial hearing.

33. McDade filed the Counterclaim and also a Writ of Prohibition (Attachment C) which
    explicitly states in no uncertain terms that the Judiciary of the inferior court must not act
    outside their magisterial capacity within the Superior Court. Then went to a scheduled
    hearing on previously filed- motions in the action against him.


34. As stated in the Counterclaim, McDade filed suit against Mrs. Sherry M. Statman, "Officer
    Knouse Badge # 5931 ," "Supervisor," and "Second Officer".



35. McDade verbally announced the presence of the Superior Court and that it was in session at
    the beginning of the hearing.

36. McDade verbally accepted the oaths of all the officers of the court and bound them to it.

37. Mrs. Barbara L Garcia continued in the proceeding absent any lawful authority, committing
    fraud upon the court.


38. The record shows that this court of record held a hearing on February 4, 2015 for the
    purpose of considering Counterplaintiff's Motion for Discovery and Motion for Nature and
    Cause.

       Counterplaintiff was present in personam, and Counterdefendants, were absent.

39. The record shows (audio record, witness testimony, and Order of court) that the magistrate
    did not conduct the hearing in accord~ce with the foundation rules of a court of record
    (Law of Case, Page 2, Court of Record, Lines 3, 4). Instead, the magistrate conducted her
    own court, without notice or concurrence of the parties, and without due process. Not
    satisfied with the lawful rules of court, she imposed her own rules and at other points rules
    of another jurisdiction foreign to this court.

40. Further, without proper authority, the magistrate stepped out of her function as a magistrate
    and, by her actions and statements, figuratively assumed the cloak of a tribunal.




                                WRITOFHABEASCORPUS                                   Page 13 of27
 41. The genius of a court of record is not to be undermined. It is the birthright of every
     American to settle issues in a court of record, if he so chooses.

 42. Throughout the audio record, the record shows that the rules of the court were not
     followed, that the magistrate attempted to function as a tribunal, and that the court was
     ineffective in furthering the goal of justice for all. These failures to follow the prescribed
     procedures are sufficiently disruptive to the goal of providing fair justice to the degree that
    ·the court finds it necessary to issue a writ of error quae coram nobis residant.


 43. McDade verbally objected to every unlawful action of Mrs. Barbara L Garcia and Mrs.
     Devin Rourke throughout the proceedings including but not limited to the presentment of
     the false complaints and the unlawful Order.

 44. When Mrs. Barbara L Garcia made a "Order" (Attachment E) at the hearing in the presence
     of the Superior Court before witnesses she committed an act ofTreason by violating her
     oath of office, Conspiracy Against Rights and Deprivation of Rights Under Color of Law
     by acting outside her lawful jurisdiction; Judicial Misconduct, by acting as a "judge" in a
     Superior Court of Record and was in contempt of The Superior Court.

 45. The Order McDade referred to in the previous paragraph was an Order to not allow any
     motions except discovery, Mrs. Barbara L Garcia stated in the Order that all discovery was
     handed over to McDade, which is not factual.

 46. The Discovery motion requests multiple other pieces of evidence that Counterdefendants
 did not provide, and of the one they did provide, the CD with the video of the "traffic stop" it is
 missing the video or is defective.

  47. McDade had also filed a motion for nature and cause, which is his substantive right,
Plaintiff only provided McOade with a copy of each of the complaints, a complaint is not nature
and cause in the form of an Information pursuant to the U.S Const. Amend. VI and Texas Const.
Art.l Sec. 10.

  48. Mrs. Barbara L Garcia and the prosecutor Mrs. Devin Rourke worked in concert to
accomplish these felony acts of Conspiratorial Treason, Conspiracy against The Superior Court,
Conspiracy Against Rights, Deprivation of Rights Under Color of Law, Judicial Misconduct,
Malicious Abuse of Legal Process, Fraud upon the Court, and Contempt all under the color of
law. [Title 18 USC. 241, 242]

  49. Mrs. Barbara L Garcia and prosecutor Mrs. Devin Rourke failed to even so much as look at
McDade's filings or simply chose to ignore them, before committing these acts; they also failed
to object to any of McDade's filings on the record. As the record shows.


                                WRIT OF HABEAS CORPUS                                 Page 14 of27
    50. All these acts violating McDade's substantive rights and the law, under the color oflaw
  including but not limited to due process were all perpetrated absent any lawful jurisdiction,
  which the Counterdefendants and the court have lacked and have yet to prove with facts, law arid
  evidence on the record, from the moment the "traffic stop" was initiated.

    51. The People believe that the issuing of an Order to not allow any motions except discovery

  in violation of due process absent any lawful jurisdiction, furthering the unlawful prosecution of

  McDade is the fifth sign of a vindictive prosecution.



                                                   VI.


     52. McDade went to court on March 2, 2015 to file a common law First Amended Action for
  Trespass and Trespass on the Case in the Superior Court ofTexas(Attachment H), concerning
  the traffic citation actions against McDade.

     53. McDade filed the First Amended Action for Trespass and Trespass on the Case in the
  Superior Court ofTexas and also a Writ of Error (Attachment H) March 6, 2015 which details
  and rescinds the order of February 4, 2015 by Mrs. Barbara L. Garcia, the Writ of Error which
  explicitly states in no uncertain terms that the Judiciary of the inferior court must not act outside
  their magisterial capacity within the Superior Court.

    54. On or about March 3, 2105 Mrs. Sherry M. Statman issued an order (Attachment E)
  denying all motions and documents tendered by. McDade, violating McDade's Rights to due
  process. And access to the court.

  In other words, contrary to Sherer v. Cullen cited below, the court not of record effectively

  sanctioned McDade for exercising a well-established right to challenge jurisdiction.


  "There can be no sanction or penalty imposed upon one because of this exercise of
  Constitutional rights." [Sherer v. Cullen, 481 F 946.]

    55. The record shows (Order of the Court) (Attachment E) that the magistrate did not conduct a
  hearing in accordance with the foundation rules of a court of record (Law of Case, Page 2, Court
  of Record, Lines 3, 4). Instead, the magistrate conducted her own court, without notice or
- concurrence of the parties, and without due process. Not satisfied with the lawful rules of court,
  she imposed her own rules and at other points rules of another jurisdiction foreign to this court.



                                   WRIT OF HABEAS CORPUS                                 Page 15 of27
56. Further, without proper authority, the magistrate stepped out of her function as a magistrate
and, by her actions, figuratively assumed the cloak of a tribunal.

57. The genius of a court of record is not to be undermined.

58. Through the record, the record shows that the rules of the court were not followed, that the
magistrate attempted to function as a tribunal, and that the court was ineffective in furthering the
goal of justice for all. These failures to follow the prescribed procedures are sufficiently
disruptive to the goal of providing fair justice.


59. The People believe that the (Order of the Court) denying all motions tendered by McDade

and further threatening of McDade through sanctions, furthering the unlawful prosecution of

McDade is the sixth sign of a vindictive prosecution.




                                                VII.



 60. On or about March 3, 2105, Prosecutor Matthew McCabe filed a Motion for Continuance
for jury trial, Mr. Stephen Vieorito Issued an Order granting the motion, the above mentioned
persons conspired together absent any lawful jurisdiction; furthering the unlawful prosecution,
perpetration of the aggravated unlawful imprisonment, and violation of McDade's substantive
Rights, and Liberties under the color of law.

 61. The record shows (Order of the Court) (Attachment E) that the magistrate did not conduct a
hearing in accordance with the foundation rules of a court of record (Law of Case, Page 2, Court
of Record, Lines 3, 4 ). Instead, the magistrate conducted his own court, without notice or
concurrence of the parties, and without due process. Not satisfied with the lawful rules of court,
he imposed his own rules and at other points rules of another jurisdiction foreign to this court.

 62. Further, without proper authority, the magistrate stepped out of his function as a magistrate
and, by his actions, figuratively assumed the cloak of a tribunal.

 63. Through the record, the record shows that the rules of the court were not followed, that the
magistrate attempted to function as a tribunal, and that the court was ineffective in furthering the
goal of justice for all. These failures to follow the prescribed procedures are sufficiently
disruptive to the goal of providing fair justice.


 64. The People believe that the Order granting the motion for continuance, furthering the

unlawful prosecution of McDade is the seventh sign of a vindictive prosecution.

                                 WRIT OF HABEAS CORPUS                                Page 16 of27
                                               VIII.



 65. On December 2"d, 2014 a false complaint was generated by Affiant Diane Montoya in cause
number 8171201 on 12/2/14 in that it states that McDade refused to give his name to Officer Lee
Knouse. It was later dismissed then another complaint was generated, number 8260842.

  66. A false complaint by Affiant Deshone Sauls was generated, in cause number 8260842 on
4/21115 in that it states that McDade gave a false Date of Birth to Officer Lee Knouse. It was
later dismissed then another complaint was generated number 8263463. (Attachment D)

 67. A false complaint was generated by Affiant Ryan Zapata in cause number 8263463 on
4/27/2015 three days before trial in that it states that McDade refused to give his Date of Birth to
Officer Lee Knouse.

  68. On April 30th, 2015 McDade was prosecuted under the original cause number 8171201 and
found guilty, having not been given a copy of the complaint number 8263463 until the day of
trial.

 69. The People believe that the issuing of false complaints, dismissing the complaints and then

refiling the complaints without giving McDade proper and timely notice to reply to said

complaints is a due process violation and Conspiracy Against Rights, and Deprivation of Rights

under the Color of Law; furthering the unlawful prosecution of McDade is the eighth sign of a

vindictive prosecution.


                                                IX.



 70. Actions by Mr. Stephen T.Vigorito and Prosecutor Robert Davis are detailed as follows:

  71. On or about April 30th, 2015 the above mentioned persons conspired together absent any
lawful jurisdiction; and then and there Mr. Stephen Vieorito and Prosecutor Robert Davis held a
trial in the presence ofMcDade, furthering the perpetration of the aggravated unlawful
imprisonment, unlawful prosecution, and violation of McDade's substantive Rights, and
Liberties under the color of law.




                                 WRIT OF HABEAS CORPUS                                Page 17 of27
 72. The record shows (Order of court) (Attachment E) that the magistrate did not conduct a
hearing in accordance with the foundation rules of a court of record (Law of Case, Page 2, Court
of Record, Lines 3, 4). Instead, the magistrate conducted his own court, without notice or
concurrence of the parties, and without due process. Not satisfied with the lawful rules of court,
he imposed his own rules and at other points rules of another jurisdiction foreign to this court.

 73. Further, without proper authority, the magistrate stepped out ofhis function as a magistrate
and, by his actions, figuratively assumed the cloak of a tribunal.

 74. Through the record, the record shows that the rules of the court were not followed, that the
magistrate attempted to function as a tribunal, and that the court was ineffective in furthering the
goal of justice for all. These failures to follow the prescribed procedures are sufficiently
disruptive to the goal of providing fair justice.

 75. The People believe that the continuing Prosecution, Order granting the motion in L~e,
the Order and Adjudgement of Guilty, and Ord~r to Pay Fines, absent any lawful jurisdiction,
furthering the Conspiracy Against Rights and Deprivation of Rights under the Color of Law is
the ninth sign of a vindictive prosecution.


 76. Briefly, the above events are summarized here:



       EVENT 1. Unlawful traffic stop, no probable cause.

       EVENT 2. Police harassment, unlawful imprisonment.

       EVENT 3. Issuance of jurisdictionally baseless traffic citations.

       EVENT 4. Filing of jurisdictionally baseless complaints.

       EVENT 5. The Ignoring of all challenges to jurisdiction.

       EVENT 6. Issuance of jurisdictionally baseless, threatening court order invalidating all

                        pretrial motions and to set cases for trial with no prior hearing.

       EVENT 7. The ignoring of the filing and existence of McDade's common law

                         Counterclaim challenging jurisdiction.

       EVENT 8. Issuance of jurisdictionally baseless, court order to not allow any motions

                        except discovery.

       EVENT 9. The ignoring ofthe filing and existence of McDade's common law First

                        Amended Action challenging jurisdiction


                                 WRIT OF HABEAS CORPUS                                Page 18 of27
        EVENT 10. Issuance of jurisdictionally baseless, threatening court order denying all

                          pretrial motions and documents .

       EVENT 11. The STATE'S dismissal and reissuing of charges to prevent McDade proper

                          due process.

       EVENT 12. The continuation of prosecution absent any lawful jurisdiction.
       EVENT 13. State's motion in Limine and granting of motion to prevent McDade from

                          bringing up prior jurisdictional objections at trial.

       EVENT 14. The entering of"Guilty Pleas" against the objection of McDade.

       EVENT 15. The false statement that McDade entered a plea of guilty contained in

                          judgement.



       EVENT 17. Issuance of jurisdictionally baseless, court order and adjudgement of guilty.


       EVENT 18. Issuance of jurisdictionally baseless, court order to pay fines.



 77. Any one of the nine plus signs and 18 Events of vindictive prosecution, when taken singly

are not necessarily significant. Together, they evince a pattern that can only be the signature of a

vindictive prosecution.

 78. The Custodians do not state and the proceedings do not show any lawful authority or

jurisdictional facts enabling the Custodians to lawfully take dominion over a People of the

United States. Lacking such jurisdiction, their actions can only be under color of law, violating

due process, in order to execute their own private agendas, whatever they may be (perhaps

barratry, i.e. the offense of frequently exciting and stirring up quarrels and suits, either at law or

otherwise). They are vindictive:



   "Vindictive ... intended to cause anguish or hurt: Spiteful"


                                  ~TOFHABEASCORPUS                                      Page 19 of27
   [see Internet Merriam Webster Dictionary at

www.m-w.com/cgi-bin/dictionary?book=Dictionary&va=vindictive ].



 79. If, in their returns, the Custodians fail to prove the absence of vindictiveness, and proof of

Jurisdiction then the Custodians must release jurisdiction and custody of McDade back to the

jurisdiction of his own court. And the court should so order.



A Writ Of Habeas Corpus Is A Proper Remedy If Petitioner Has Reasonable Apprehension Of

Restraint Of Liberty.



 80. Constraint by Reasonable Apprehension of Force. To justify issuance of the writ of habeas

corpus, constraint need not consist of actual physical force. Conduct inducing a reasonable

apprehension of force may be sufficient to restrain one ofhislher liberty (In re Rider (1920) 50

CalApp 797, 802, 195 P. 965).



 81. McDade has a reasonable apprehension that the Custodians will exercise force to deprive or

restrain his liberty because by orders of the court not of record he has been required to

involuntarily appear in said court's proceedings, and has been restricted in his freedom; all

contrary to the people's denial of jurisdiction.

 82. Further, when McDade demonstrated good faith in his appearances, he was still restricted

in his freedom.



 83. Because of Custodians' history of abuse, a writ of habeas corpus is a proper remedy to

ensure that McDade is released to the jurisdiction of his own court.



 84. "Henceforth the writ which is called Praecipe shall not be served on any one for any

holding so as to cause a free man to lose his court." Magna Carta, Article 34.

                                 WRIT OF HABEAS CORPUS                                Page 20 of27
 85. "No person shall be ... deprived oflife, liberty, or property, without due process oflaw."

U.S. Constitution, Amendment V.



 86. In this matter McDade is a People of the United States. As such, without due process the

respondents have caused McDade to lose his court.



 87. "No officer can acquire jurisdiction by deciding he has it. The officer, whether judicial or

ministerial, decides at his own peril. "Middleton v. Low (1866), 30 Cow. 596, citing Prosser v.

Secor (1849), 5 Barb.(N.Y) 607, 608.



 88. Rhetorically, the question could be asked, "Is it   an act of treason when a public official
takes unlawful dominion over the sovereign People of the United States? Could such state

officials be prosecuted under 18 USC 241and 242 which makes it a federal crime to deprive or

conspire to deprive, under color oflaw, any person of his rights.[ State officers may be held

personally liable for damages under 1983 based upon actions taken in their official capacities.

HAFER v. MELO, 502 U.S. 21 (1991) 502 U.S. 21]




 89. In this case, strict compliance with the procedure was not followed. A necessary element is

that McDade must voluntarily and knowingly agree to any proceeding outside of the penumbra

of a court of record. McDade neither volunteered nor knowingly agreed to what must

necessarily be a strict nisi prius procedure. The element of due process is missing. Therefor a

writ ofhabeas corpus should issue.



The STATE May Not Diminish The Sovereign Rights Of David Kent McDade.



                                WRIT OF HABEAS CORPUS                                  Page 21 of27
 90. It is the design of our systems of jurisprudence that courts have no jurisdiction until a party

comes forth and declares a cause needing resolution. The particular jurisdiction depends upon

how the cause is declared by the moving party. Jurisdiction may be administrative, at law, in

equity, or in any of many other formats. In this habeas corpus proceeding the jurisdiction is at

law in a court of record under the sovereign_ authority of one of the People.



 91. It is essential to understand what are a sovereign, a magistrate, a court, and a court of

record.



 92. A court is "The person and suit of the sovereign."NOTE-I Who is the sovereign? It is the

people either in pluralNOTE-2 or in singular capacity.NOTE-J In singular capacity, it is McDade, one

of the People as contemplated in the preambles ofthe Constitution for the Republic of Texas,

and the 1789 Constitution for the United States of America. In singular capacity, it is also

McDade.



 93. The State of Texas and the United States of America have no general sovereignty. Theirs

is a clipped sovereignty. Whatever sovereignty they have is limited to their respective

constitutionally defined spheres of control. The general sovereignty is reserved to the people

without diminishment.NOTE-4 Lest that be forgotten, the analogous California Government Code

twice admonishes the public servants that, "The people of this state do not yield their sovereignty

to the agencies which serve them. ,NOTE-s Further, when the State of California did attempt to

diminish one's rights, it was affirmed that the state cannot diminish rights of the people.NOTE-6

Further, Amendments IX and X of the Constitution for the United States of America and Art. 1

Sec. 2 of the Texas Constitution admonishes the federal and state governments of their clipped

sovereignty subservient to the full sovereignty reserved without diminishment to the People.NOTE-
IO


                                 WRITOFHABEASCORPUS                                   Page 22 of27
 94. It is by the prerogative of the sovereignNOTE-7 whether and how a court is authorized to

proceed. In this case, the chosen form of this court is that of a court of record.



 95. A qualifying feature of a court of record is that the tribunal is independent of the magistrate
appointed to conduct the proceedings.NOTE-s



 96. The magistrate is a person appointed or elected to perform ministerial service in a court of

record. NOTE-9 His service is ministerial because all judicial functions in a court of record are

reserved to the tribunal, and, by definition of a court of record, that tribunal must be independent

of the magistrate. The non-judicial functions are assigned by the court of record and are

"ministerial" because they are absolute, certain and imperative, involving merely execution of

specific duties arising from fixed and designated facts.



 97. Because the state has no jurisdiction over McDade, and because the magistrate has no

tribunal function, and because McDade has not voluntarily and knowingly granted any

jurisdiction to the state, it follows that the state has no jurisdiction over McDade. Therefore, the

STATE must cease its taking into involuntary custody the person ofMcDade, one ofthe people.

As a matter of right, McDade should be immediately released back to the jurisdiction of his own

court.



                                               NOTES



NOTE-I Black's Law Dictionary, 4th Ed., 425, 426



NOTE-l People, n. [L. populus.] The body of persons who compose a community, town, city or

nation. We say, the people of a town; the people of London or Paris; the English people. In this

                                 WRIT OF HABEAS CORPUS                                 Page 23 of27
sense, the word is not used in the plural, but it comprehends all classes of inhabitants, considered

as a collective body ... Webster's 1828 Dictionary



NOTE-J      People ... considered as .... any portion of the inhabitants of a city or country. Ibid.



NOTE-4 " •.• at   the Revolution, the sovereignty devolved on the people; and they are truly the

sovereigns of the country, but they are sovereigns without subjects ... with none to govern but

themselves" Chisholm v. Georgia (US) 2 Dall419, 454, 1 LEd 440, 455 @Dall1793 pp471-472



The people of this State, as the successors of its former sovereign, are entitled to all the rights

which formerly belonged to the King by his prerogative. Through the medium of their

Legislature they may exercise all the powers which previous to the Revolution could have been

exercised either by the King alone, or by him in conjunction with his Parliament; ... " Lansing v.

Smith, 4 Wendell9 (N.Y.) (1829), 21 American Decision 89; 10C Const. Law Sec. 298; 18 C

Em.Dom. Sec. 3, 228; 37 C Nav.Wat. Sec. 219; Nuls Sec. 1'67; 48 C Wharves Sec. 3, 7.



NOTE-s      California Government Code, Sections 11120 and 54950


        6
NOTE-       The state cannot diminish rights of the people. Hurtado v. People of the State of

California, 110 U.S. 516



NOTE-? " ••• at   the Revolution, the sovereignty devolv~d on the people; and they are truly the

sovereigns of the country, but they are sovereigns without subjects ... with none to govern but

themselves ..... [Chisholm v. Georgia (US) 2 Dall419, 454, 1 LEd 440, 455 @Dall (1793)

pp471-472.]



The people of this State, as the successors of its former sovereign, are entitled to all the rights

                                       WRIT OF HABEAS CORPUS                                   Page 24 of 27
which formerly belonged to the King by his prerogative. [Lansing v. Smith, 4 Wend. 9 (N.Y.)

(1829), 21 Am.Dec. 89 10C Const. Law Sec. 298; 18 C Em.Dom. Sec. 3, 228; 37 C Nav.Wat.

Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7.]



NOTE-s      Court of Record: A judicial tribunal having attributes and exercising functions

independently of the person of the magistrate designated generally to hold it [Jones v. Jones, 188

Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Mete. Mass., 171, per Shaw, C.J. See,

also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689][Black's Law Dictionary, 4th Ed.,

425, 426]


        9
NOTE-       Long v. Seabrook, 260 S.C. 562, 197 S.E.2d 659, 662; Black's Law Dictionary, Fifth

Edition, p 899


NOTE-Io     Constitution for the United States of America:



             Amendment IX. The enumeration in the Constitution, of certain rights, shall not

             be construed to deny or disparage others retained by the people.



             Article X. The powers not delegated to the United States by the Constitution, nor

             prohibited by it to the States, are reserved to the States respectively, or to the

             people.
                                            The Texas Constitution

                                            Article 1. Bill of Rights

             Sec. 2. Inherant Political Power; Republican Form of Government. All political power is

inherent in the people, and all free governments are founded on their authority, and instituted for

their benefit. The faith of the people of Texas stands pledged to the preservation of a republican


                                       WRIT OF HABEAS CORPUS                                  Page 25 of27
form of government, and, subject to this limitation only, they have at all times the inalienable

right to alter, reform or abolish their government in such manner as they may think expedient.


                                           Prayer

 98. Further, I request that the proceedings in the City of Austin Municipal Court, Case

Number(s) 8171190, 8171191, 8171192, 8171200, 8171201/8263463 be ordered stayed pending

resolution of the jurisdictional challenge in the above-entitled court of record.



I am David Kent McDade. I have personal knowledge of the above-stated facts and am

competent to testify as to the truth of these facts if called as a witness. I declare under penalty of

perjury that the forgoing is true and correct, and that this declaration was executed in Elgin,

Texas, on August 19, 2015.


;s;::fjj!:./'
  Dav1o Kent McDade
  Private Attorney
  Petitioner

  209 E. Brenham St.
  Elgin, Texas




                                 ~TOFHABEASCORPUS                                      Page 26 of27
                                               Verification
STATE OF TEXAS                                 §
                                               §        KNOW ALL MEN BY THESE PRESENTS
COUNTY OF TRAVIS                               §

        Before me, the undersigned Notary, personally appeared David Kent McDade, the Affiant in this
matter, who satisfied me as to his identity, and who, upon administration of oath or affirmation by me,
declared and deposed as follows:
        I David Kent McDade, a People of Texas is at least 21 years of age, and I am competent to make
         this Affidavit. I have personal knowledge of these facts and attest under penalty of perjury the
        facts stated in this document are true and correct.
        I assert all my Birthrights, and all my Inherent, Unalienable rights, privileges and immunities at
        Natural Law, Common Law and Maritime Law, and all my respective commercial rights
        relevant to a place called "this state. " Affiant does not consent to nor in any way waive any
        of my rights in whole or in part, nor does Affiant authorize or consent to any violation of
        those rights by any ofAffiant's public servants or any other Corporate Entities.
Further, Affiant sayeth not .


                                                            Is/
                                                                  .   ~
                                                           David Kent McDade, Affiant




                                                Ic-l day of
Signed and Affinned to before me on this the ----'--'---
    Av8                               (month) 20   16   (year)
for which witness my seal and signature.



Notary Signature_;__    ~~
                       ~~                                             -

                                           Certificate of Service
    By my signature below, I certify that on this the 19th day of August, 2015, I have no idea who should
be served with a true and correct copy of this document, therefore, it is delivered by hand to the Court
Clerk for whoever shows up on the Respondents behalf. If that is no one, then there is nothing served as
of this date.




                                                           David Kent McDade, Affiant




                                      WRIT OF HABEAS CORPUS                               Page 27 of27
ATIACHMENTA
 1.            RULES AS TO INDICTMENT APPLY TO INFORMATION. The rules with respect to
       allegations in an indictment and the certainty required apply also to an information.
 2.

 3.           WHAT SHOULD BE STATED. Everything should be stated in an indictment which is
       necessary to be proved.
 4.
               CERTAIN FORMS OF INDICTMENTS. The following form of indictments is
 5.    sufficient:
 6.
       "In the name and by authority ofthe people of Texas: The grand jury of ............ County, people
 7.    of Texas, duly organized at the ............ term, A.D ............. , of the district court of said county, in
       said court at said term, do present that ............ (defendant) on the .......... day of ............ A.D .
 8.    ............ , in said county and State, did ............ (description of offense) against the peace and
       dignity of the people.
 9.
       ............ ,Foreman ofthe grand jury."
10.

11.

12.           OBJECTION TO USE OF PRIVATE LAW: The use of unpublished cases shall not be
       used. A cite to "WL" and "Lexis" is a reference to materials not publicly accessible. Such
13.    references cannot therefore be meaningful without a full copy of the opinion for each "WL" or
14.
       "Lexis" reference available and accessible to all parties.

15.
       If any claim, statement, fact, or portion in this action is held inapplicable or not valid, such
16 .   decision does not affect the validity of any other portion of this action.
17.

18 .   The singular includes the plural and the plural the singular.

19.
       The present tense includes the past and future tenses; and the future the present, and the past the
20.    present.
21.
       The masculine gender includes the feminine and neuter.
22.

23.

24.

25.

26.

27.
                                                       Page 36 o£ 36

                                           EXHIBIT A-- LAW OF THE CASE
 1.           SHALL DRAW COMPLAINTS. Upon complaint being made before a district or county
      attorney that an offense has been committed in his district or county, he shall reduce the
 2.   complaint to writing and cause the same to be signed and sworn to by the complainant, and it
 3.   shall be duly attested by said attorney.

 4.           WHEN COMPLAINT IS MADE. If the offense be a misdemeanor, the attorney shall
      forthwith prepare an information based upon such complaint and file the same in the court
 5.   having jurisdiction; an information must be filed in each misdemeanor case. If the offense be a
      felony, he shall forthwith file the complaint with a magistrate of the county.
 6.

 7.          COMPLAINT. (a) For purposes of this action, a complaint is a sworn allegation charging
      the accused with the commission of an offense.(b) A defendant is entitled to notice of a
 8.   complaint against the defendant not later than the day before the date of any proceeding in the
      prosecution of the defendant under the complaint.
 9.
       "(b) An indictment is a written instrument presented to a court by a grand jury charging a person
10.
      with the commission of an offense. An information is a written instrument presented to a court
11.   by an attorney for the State charging a person with the commission of an offense. The practice
      and procedures relating to the use of indictments and informations, including their contents,
12.   amendment, sufficiency, and requisites, are as provided by law; The presentment ofan
      indictment or information to a court invests the court with jurisdiction ofthe cause." (Amended
13.   Aug. 11, 1891, and Nov. 5, 1985.)[emphasis added] [Texas Constitution, Article 5, Section 12]
14.
             "INFORMATION". An "Information" is a written statement filed and presented in behalf
15.   ofthe people of the State by the district or county attorney, charging the defendant with an
      offense which may by law be so prosecuted.
16.
              REQUISITES OF AN INFORMATION. An information is sufficient if it has the
17.   following requisites: 1. It shall commence, "In the name and by authority of the people of
18.
      Texas"; 2. That it appear to have been presented in a court having jurisdiction of the offense set
      forth; 3. That it appear to have been presented by the proper officer; 4. That it contain the name
19.   of the accused, or state that his name is unknown and give a reasonably accurate description of
      him; 5.1t must appear that the place where the offense is charged to have been committed is
20.   within the jurisdiction of the court where the information is filed; 6. That the time mentioned be
      some date anterior to the filing of the information, and that the offense does not appear to be
21.   barred by limitation; 7. That the offense be set forth in plain and intelligible words; 8. That it
22.   conclude, "Against the peace and dignity of the people of the State"; and 9. It must be signed by
      the district or county attorney, officially.
23.
              INFORMATION BASED UPON COMPLAINT. No information shall be presented until
24.   affidavit has been made by some credible person charging the defendant with an offense. The
      affidavit shall be filed with the information. It may be sworn to before the district or county
25.   attorney who, for that purpose, shall have power to administer the oath, or it may be made before
26.   any officer authorized by law to administer oaths.

27.
                                                 Page 35 of36

                                      EXHIBIT A --LAW OF THE CASE
 1.    certainty that will give the defendant notice of the particular offense with which he is charged,
 2.    and enable the court, on conviction, to pronounce the proper judgment; and in no case are the
       words "force and arms" or "contrary to the form of the statute" necessary.
 3.

 4.             CONTEMPT OF COURT. (b) The punishment for contempt of a court other than a

 5.    justice court or municipal court is a fme of not more than $500 or confinement in the county jail
       for not more than six months, or both such a fine and confinement in jail.
 6.

 7•             BY AGREEMENT. A criminal action may be continued by consent of the parties

 8.    thereto, in open court, at any time on a showing of good cause, but a continuance may be only
       for as long as is necessary.
 9.

10.             FOR SUFFICIENT CAUSE SHOWN. A criminal action may be continued on the
11.    written motion upon sufficient cause shown; which cause shall be fully set forth in the motion.
       A continuance may be only for as long as is necessary.
12.

13.

14.             MOTION SWORN TO. All motions for continuance must be sworn to by a person
       having personal knowledge of the facts relied on for the continuance.
15.
16.
                CONTROVERTING MOTION. Any material fact stated, affecting diligence, in a
17.    motion for a continuance, may be denied in writing by the adverse party. The denial shall be
18.    supported by the oath of some credible person, and filed as soon as practicable after the filing of
       such motion.
19.
20.             WHEN DENIAL IS FILED. When such denial is filed, the issue shall be tried by the

21.    judge; and he shall hear testimony by affidavits, and grant or refuse continuance, according to
       the law and facts of the case.
22.

23.

24.           ARGUMENT. No argument shall be heard on a motion for a continuance, unless
       requested by the judge; and when argument is heard, the applicant shall have the right to open
25 .   and conclude it.

26.
       WRITTEN PLEADINGS. All motions to set aside an indictment or information and all special
27.
       pleas and exceptions shall be in writing.
                                                 Page 34 of36

                                        EXIDBIT A·- LAW OF THE CASE
 1.           OFFICER EXECUTING WARRANT. The same power may be exercised by the office
 2.   executing the warrant in cases arising under the foregoing Articles as is exercised in th
 3.
      execution of warrants of arrest.
 4.
              CONSTRUCTIVE CUSTODY.              The words "confmed", "imprisoned", "in custody"
 5.
      "confmement", "imprisonment", refer not only to the actual, corporeal and forcible detention of
 6.

 7.   person, but likewise to any coercive measures by threats, menaces or the fear of injury, whereb

 8.   one person exercises a control over the person of another, and detains him within certain limits

 9.   [Tex.    CCP Chap11Art.       11.21, 22,    23]   [Ex parte    Canada,    754   S.W.2d 660,66
10.
      {Tex.Crim.App.1988)] [Ex parte Robinson, 641S. W.2d 552,553] {In re Petersen {1958) 51
11.
      Cal2d 177, 181, 331 P2d 24).
12.
              RESTRAINT. By "restraint" is meant the kind of control which one person exercise
13.
      over another, not to confine him within certain limits, but to subject him to the general authori
14.

15.   and power of the person claiming such right.

16.           SCOPE OF WRIT. The writ of habeas corpus is intended to be applicable to all sue

17.   cases of confinement and restraint, where there is no lawful right in the person exercising th
18.
      power, or where, though the power in fact exists, it is exercised in a manner or degree no
19.
      sanctioned by law.
20.
              WHO MAY SERVE WRIT. The service of the writ may be made by any one competen
21.
      to testify.
22.

23.

24.                                                  INDICTMENT
25.
                CERTAINTY; WliAT SUFFICIENT. An indictment shall be deemed sufficient which
26.
      charges the commission of the offense in ordinary and concise language in such a manner as to
27.
      enable a person of common understanding to know what is meant, and with that degree of
                                                 Page 33 of36

                                         EXHIBIT A-- LAW OF THE CASE
 1.             CONSTRUCTION. Every provision relating to the writ of habeas corpus shall be most
 2.   favorably construed in order to give effect to the remedy, and protect the rights of the people
      seeking relief under it
 3.

 4.              FILING FEE PROHIBITED. Notwithstanding any other law, a clerk of a court may
 5.   not require a filing fee from an individual who files an application or petition for a writ of habeas
      corpus.
 6.

 7.             RETURNABLE TO ANY COUNTY. Before indictment found, the writ may be made
 8.   returnable to any county in the State.

 9·             WHO MAY PRESENT PETITION.                Either the party for whose relief the writ i
10.
      intended, or any people for him, may present a petition to the proper authority for the purpose o
11.
      obtaining relief.
12.
                WRIT GRANTED WITHOUT DELAY. The writ of habeas corpus shall be grante
13.
      without delay by the judge or court receiving the petition, unless it be manifest from the petitio
14.
                                                              \

15.   itself, or some documents annexed to it, that the party is entitled to no relief whatever.

16.             MAY ARREST DETAINER.               Where it appears by the proof offered,

17.   circumstances mentioned in the preceding Article, that the person charged with having illeg
18.
      custody of the prisoner is, by such act, guilty of an offense against the law, the judge may, in th
19.
      warrant, order that he be arrested and brought before him; and upon examination, he may b
20.
      committed, discharged, or held to bail, as the law and the nature of the case may require.
21.

22.             PROCEEDINGS UNDER THE WARRANT. The officer charged with the execution o

23.   the warrant shall bring the persons therein mentioned before the judge or court issuing the same

24.   who shall inquire into the cause of the imprisonment or restraint, and make an order thereon, a
25.   in cases of habeas corpus, either remanding into custody, discharging or admitting to bail th
26.
      party so imprisoned or restrained.
27.
                                                  Page 32 of36

                                       EXHIBIT A-- LAW OF THE CASE
 1.     . "A conviction under an UI,lconstitutionallaw is ... illegal and void and cannot be a legal cause of
 2.     imprisonment; the courts must liberate a person imprisoned under it...one imprisoned... may be
                        discharged by the writ of'Habeas Corpus'." (16 Am Jur Sec 150)
 3.

 4.    Availability of writ. Writ of habeas corpus is available to allow presentation of questions oflaw
 5.       that cannot otherwise be reviewed, or that are so important as to render ordinary procedure
                                  inadequate and justify extraordinary remedy.
 6.
 7.
        Writ available to defendant admitted to bail. Writ of habeas corpus is available to defendant
 8.
       admitted to bail for purpose of challenging probable cause to hold him for trial, because
 9.
       defendant was in constructive custody by reason of bail and was subject to restraint.
10.

11.
       Constructive Custody. The availability of the writ ofhabeas corpus does not depend on the
12.
       actual detention of petitioner in prison. It is also available where petitioner is constructively in
13.
       custody and subject to restraint. [Ex parte Robinson, 641 S.W.2d 552,553] (In re Petersen (1958)
14.
       51 Ca12d 177, 181,331 P2d 24).
15.

16.

17.             WHAT WRIT IS. The writ of habeas corpus is the remedy to be used when any people
       is restrained in his liberty. It is an order issued by a court or judge of competent jurisdiction,
18.
       directed to any one having a people in his custody, or under his restraint, commanding him to
19.    produce such people, at a time and place named in the writ, and show why he is held in custody
20.    or under restraint.

21.
                TO WHOM DIRECTED. It is addressed to a person having another under restraint, or
22.    in his custody, describing, as near as may be, the name of the office, if any, of the person to
23 •. whom it is directed, and the name of the people said to be detained. It shall fix the time and
       place of return, and be signed by the judge, or by the clerk with his seal, where issued by a court.
24.
25.             WANT OF FORM. The writ of habeas corpus is not invalid, nor shall it be disobeyed
       for any want of form, if it substantially appear that it is issued by competent authority, and the
26.
       writ sufficiently show the object of its issuance.
27.
                                                   Page 31 of36

                                        EXHIBIT A --LAW OF THE CASE
 1.    ISSUANCE OF WRIT; RETURN; HEARING; DECISION [28 USC Sec. 2243]
 2.              A court, justice or judge entertaining an application for a writ of habeas
              corpus shall forthwith award the writ or issue an order directing the respondent to
 3.           show cause why the writ should not be granted, unless it appears from the
              application that the applicant or person detained is not entitled thereto.
 4.
                  The writ, or order to show cause shall be directed to the person having
 5.           custody of the person detained. It shall be returned within three days unless for
              good cause additional time, not exceeding twenty days, is allowed.
 6.
                  The person to whom the writ or order is directed shall make a return certifying
 7.           the true cause of the detention.
 8.               When the writ or order is returned a day shall be set for hearing, not more than
              five days after the return unless for good cause additional time is allowed.
 9.
                 Unless the application for the writ and the return present only issues of law the
10.           person to whom the writ is directed shall be required to produce at the hearing the
              body of the person detained.
11.
                  The applicant or the person detained may, under oath, deny any of the facts set
12.           forth in the return or allege any other material facts.
13.              The return and all suggestions made against it may be amended, by leave of
              court, before or after being filed.
14.
                 The court shall summarily hear and determine the facts, and dispose of the
15 .          matter as law and justice require.

16 .   Application for a writ of habeas corpus shall be in writing signed and verified by the person for
       whose relief it is intended or by someone acting in his behalf. [28 USC Sec. 2242]
17.

18.
               HABEAS CORPUS. The writ of habeas corpus is a writ of right and shall never be
19.
       suspended. [Habeas Corpus Act 1640] [Tex. Const.Art. 1 Sec.12]
20.
21.

22.

23.
         Every person unlawfully committed, detained, confmed or restrained ofhis liberty, under any
24.
          pretense whatever, may prosecute a writ of habeas corpus to inquire into the cause of such
25.        imprisonment or restraint. The writ of habeas corpus is a writ of right, and shall never be
26.      suspended. The Legislature shall enact laws to render the remedy speedy and effectual. [The
         Texas Constitution Art. 1. Bill of Rights Sec. 12.] [Ex parte Rich, 194 S. W.3d 508,510], [Ex
27.
                                    parte Robinson, 641 S.W.2d 552, 553]
                                                Page 30 of36

                                       EXHIBIT A-- LAW OF THE CASE
 1.
               The Jury has "an unreviewable and irreversible power. ..to acquit in disregard of the
 2.   instructions of the law given by the trial judge. [U.S. v. Dougherty, 473 F 2d 1113, 1139 (1972)]

 3.
               "The common law right of the jury to determine the law as well as the facts remains
 4.
      unimpaired. [State v. Croteau, 23 Vt 14, 54 AM DEC 90 (1849)]
 5.

 6.
              PUBLIC TRIAL. The proceedings and trials in all courts shall be public.
 7.

 8.           CONFRONTED BY WITNESSES. The defendant, upon a trial, shall be confronted
      with the witnesses, except where depositions have been taken
 9.

10.

11.
                                                  HABEAS CORPUS
12.

13.
                (c) The writ of habeas corpus shall not extend to a prisoner unless -
14.
                  ( 1) He is in custody under or by color of the authority of the United States or
15.          is committed for trial before some court thereof; or
16.              (2) He is in custody for an act done or omitted in pursuance of an Act of
             Congress, or an order, process, judgment or decree of a court or judge of the
17.          United States; or
18.               (3) He is in custody in violation of the Constitution or laws or treaties of the
             United States; or
19.

20.

21.   APPLICATION FOR WRIT [28 USC Sec. 2242]
22.            Application for a writ of habeas corpus shall be in writing signed and verified
             by the person for whose relief it is intended or by someone acting in his behalf.
23.
                 It shall allege the facts concerning the applicant's commitment or detention,
24.          the name of the person who has custody over him and by virtue of what claim or
             authority, ifknown.
25.
                It may be amended or supplemented as provided in the rules of procedure
26.          applicable to civil actions.
27.
                                                 Page 29 of36

                                      EXIDBIT A -- LAW OF THE CASE
 1.            A court shall presume that a pleading, motion, or other paper is filed in good faith.
 2.   Sanctions under this article may not be imposed except for good cause stated in the sanction
      order.
 3.
               RIGHT TO BAIL. All prisoners shall be bailable unless for capital offenses when the
 4.
      proof is evident. This provision shall not be so construed as to prevent bail after indictment
 5.   found upon examination of the evidence, in such manner as may be prescribed by law.

 6.

 7.            CRUELTY FORBIDDEN. Excessive bail shall not be required, nor excessive fines
      imposed, nor cruel or unusual punishment inflicted.
 8.
 9.            RIGHT TO JURY. The right oftrial by jury of twelve persons shall remain inviolate.
10.
               "As understood at common law and as used in constitutional provision, jury imports a
11.
      body oftwelve men." [State v. Dalton,206 N.C. 507, 174 S.E. 422, 424; People ex rei. Cooley v.
12.   Wilder, 255 N.Y.S. 218,222,234 App. Div. 256; Hall v. Brown, 129 Kan. 859,284 P. 396.]
13.
               JURY NULLIFICATION
14.
15.            "The jury has an unalienable right to judge both the law as well as the fact in
16.   controversy."
               [John Jay, 1st Chief Justice United States Supreme Court, 1789]
17.
18.            "The jury has the right to determine both the law and the facts."
19.            [Samuel Chase, Justice US Supreme Court, 1796 Signer of the unanimous Declaration]

20.
               "The jury has the power to bring a verdict in the teeth of both law and fact."
21.            [Oliver Wendell Holmes, Justice
22.            US Supreme Court, 1902]

23.
               . "the jury... acts not only as a safeguard against judicial excesses, but also as a barrier to
24.   legislative and executive oppression. The Supreme Court... recognizes that the jury.. .is designed
25.   to protect Defendants against oppressive governmental practices. [United States ex rei Toth v.
      Quarles, 350 U.S. 11, 16 (1955)]
26.

27.
                                                   Page 28 of36

                                       EXIDBIT A -- LAW OF THE CASE
 1.   Action for neglect to prevent:
 2.   Every person who, having knowledge that any of the wrongs conspired to be done, and
      mentioned in section 1985 of this title, are about to be committed, and having power to prevent
 3.
      or aid in preventing the commission of the same, neglects or refuses so to do, if such wrongful
 4.   act be committed, shall be liable to the party injured, or his legal representatives, for all damages
 5.   caused by such wrongful act, which such person by reasonable diligence could have prevented;
      and such damages may be recovered in an action on the case; and any number of persons guilty
 6.
      of such wrongful neglect or refusal may be joined as defendants in the action; and if the death of
 7.   any party be caused by any such wrongful act and neglect, the legal representatives of the
 8.   deceased shall have such action therefor, and may recover not exceeding $5,000 damages
      therein, ... [42 USC 1986]
 9.

10.                                            WILLFULNESS

11.
      Claimant must produce evidence regarding "willfulness".
12.
      WILLFULNESS: an evil motive or intent to avoid a known duty or tax under the law with a
13.
      moral certainty. (U.S. v. Bishop, 412 U.S. 34)
14.
      "Element of willfulness involves a specific wrongful intent, namely, actual knowledge of
15.   existence of legal obligation and intent to evade that obligation."
      U.S. v. Thompson, 230 F. Supp. 530, 338 F.2d 997 (D.C.Conn. 1964).
16.
17.
               RIGHTS OF ACCUSED. In all criminal prosecutions the accused shall have a speedy
18.
      public trial by an impartial jury. He shall have the right to demand the nature and cause ofthe
19.   accusation against him, and to have a copy thereof. He shall not be compelled to give evidence
20.   against himself. He shall have the right of being heard by himself, or counsel, or both; shall be
      confronted with the witnesses against him, and shall have compulsory process for obtaining
21.
      witnesses in his favor.
22.
23.            RIGHT TO REPRESENTATION BY COUNSEL. (a) A defendant in a criminal matte
      is entitled to be represented by counsel in an adversarial judicial proceeding. The right to be
24.
      represented by counsel includes the right to consult in private with counsel sufficiently in
25.   advance of a proceeding to allow adequate preparation for the proceeding.
26.

27.
                                                  Page 27 of36

                                       EXHIBIT A --LAW OF THE CASE
 1.   imprisoned not more than ten years, or both; and if death results from the acts committed in
 2.   violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated
      sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill, shall be
 3.
      fmed under this title, or imprisoned for any term of years or for life, or both, or may be sentenced
 4.   to death. [18, USC 242]
 5.
      Civil action for deprivation of rights:
 6.
      Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any
 7.   State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of
 8.   the United States or other person within the jurisdiction thereof to the deprivation of any rights,
      privileges, or immunities secured by the Constitution and laws, shall be liable to the party injure
 9.
      in an action at law, suit in equity, or other proper proceeding for redress, except that in any
10.   action brought against a judicial officer for an act or omission taken in such officer's judicial
11.   capacity, injunctive· relief shall not be granted unless a declaratory decree was violated or
      declaratory relief was unavailable. For the purposes of this section, any Act of Congress
12.
      applicable exclusively to the District of Columbia shall be considered to be a statute of the
13.   District of Columbia. [42 USC 1983]
14.
      Conspiracy to interfere with civil rights:
15.
      Depriving persons of rights or privileges: If two or more persons in any State or Territory
16.   conspire or go in disguise on the highway or on the premises of another, for the purpose of
17.   depriving, either directly or indirectly, any person or class of persons ofthe equal protection of
      the laws, or of equal privileges and immunities under the laws; or for the purpose of preventing
18.
      or hindering the constituted authorities of any State or Territory from giving or securing to all
19.   persons within such State or Territory the equal protection of the laws; or if two or more persons
20.   conspire to prevent by force, intimidation, or threat, any citizen who is lawfully entitled to vote,
      from giving his support or advocacy in a legal manner, toward or in favor of the election of any
21.
      lawfully qualified person as an elector for President or Vice President, or as a Member of
22.   Congress of the United States; or to injure any citizen in person or property on account of such
23.   support or advocacy; in any case of conspiracy set forth in this section, if one or more persons
      engaged therein do, or cause to be done, any act in furtherance of the object of such conspiracy,
24.
      whereby another is injured in his person or property, or deprived of having and exercising any
25.   right or privilege of a citizen of the United States, the party so injured or deprived may have an
26.   action for the recovery of damages occasioned by such injury or deprivation, against any one or
      more of the conspirators. [42 USC 1985(3)]
27.
                                                  Page26 of36

                                       EXHIBIT A-- LAW OF THE CASE
 1.   "Government may not prohibit or control the conduct of a person for reasons that infringe upon
      constitutionally guaranteed freedoms. [Smith v. U.S. 502 F 2d 512 CA Tex. (1974)]
 2.

 3.   "Officers of the court have no immunity, when violating a Constitutional right, from liability.
      For they are deemed to know the law."
 4.
      Owen v. Independence, 100 S.C.R 1398, 445 U.S. 622
 5.
      "A departure by a court from those recognized and established requirements oflaw, however
 6.   close apparent adherence to mere form in method of procedure, which has the effect of depriving
      one of a constitutional right, is an excess of jurisdiction." Wuest v. Wuest, 127 P2d 934, 93 7.
 7.

 8.   "Where a court failed to observe safeguards, it amounts to denial of due process of law, court is
      deprived of juris." Merritt v. Hunter, C.A. Kansas 170 F2d 739.
 9.
      State officers may be held personally liable for damages under 1983 based upon actions taken in
10.         their official capacities. Pp. 3-10. HAFER v. MELO, 502 U.S. 21 (1991) 502 U.S. 21
11.
      Conspiracy against rights:
12.
      If two or more persons conspire to injure, oppress, threaten, or intimidate any person in any
13.   State, Territory, Commonwealth, Possession, or District in the free exercise or enjoyment of any
14.   right or privilege secured to him by the Constitution or laws of the United States, or because of
      his having so exercised the same; or If two or more persons go in disguise on the highway, or on
15.
      the premises of another, with intent to prevent or hinder his free exercise or enjoyment of any
16.   right or privilege so secured - They shall be fined under this title or imprisoned not more than ten
17.   years, or both; and if death results from the acts committed in violation of this section or if such
      acts include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to
18.
      commit aggravated sexual abuse, or an attempt to kill, they shall be fined under this title or
19.   imprisoned for any term of years or for life, or both, or may be sentenced to death. [18, USC
20.   241]

21.
      Deprivation of rights under color of law:
22.   Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully subjects any
23.   person in any State, Territory, Commonwealth, Possession, or District to the deprivation of any
      rights, privileges, or immunities secured or protected by the Constitution or laws of the United
24.
      States, or to different punishments, pains, or penalties, on account of such person being an alien,
25.   or by reason of his color, or race, than are prescribed for the punishment of citizens, shall be
26.   fined under this title or imprisoned not more than one year, or both; and if bodily injury results
      from the acts committed in violation of this section or if such acts include the use, attempted use,
27.
      or threatened use of a dangerous weapon, explosives, or fire, shall be fmed under this title or
                                               Page 25 of36

                                       EXHIBIT A --LAW OF THE CASE
 1.         sheriffs, and prosecutors, and it is the primary distinction between democratic and
            totalitarian processes. [STANDLER - Supreme Court of Florida en bane, 36 so 2d
 2.         443, 445(1948)]
 3.
            "Courts, (must) indulge every reasonable presumption against waiver of
 4.         fundamental constitutional rights, and ... not presume acquiescence in the loss of
            fundamental rights." Dimmock v. Scalded, 293 US 474(1935) 304 U.S. at 464
 5.
            "Government immunity violates the common law maxim that everyone shall have
 6.         remedy for an injury done to his person or property." Fireman's Ins. Co. of
 7.         Newark, N.J. v. Washburn County, 2 Wis 2d 214, 85 N.W. 2d 840(1957)

 8.         . "Judges may be punished criminally for willful deprivation of... rights on the
            strength of 18 usc 242." Imbler v. Pachtman, US 47 L. Ed. 2d 128, 96 S. Ct. 37.
 9.         "Judges have no immunity from prosecution for their judicial acts." Bradley v.
            Fisher, US 13 Wall335(1871)
10.

11.         "Judicial immunity is no defense to a judge acting in the clear absence of
            jurisdiction." Bradley v. Fisher, US 13 Wall335 (1871)
12.
            "Immunity fosters neglect and breeds irresponsibility, while liability promotes
13.         care and caution, which caution and care is owed by the government to its
            people." Rabon v. Rowen Memorial Hosp., Inc., 269 NS I, 13, 152 SE ld 485,
14.
            493(1967) 40.
15.
            "Actions by state officers and employees, even if unauthorized or in excess of
16.         authority, can be actions under 'color of law'." Stringer v. Dilger, CA 10 Colo 313
            F 2d 536(1963)
17.
            "Where rights secured by the Constitution are involved, .there can be no 'rule
18.
            making' or legislation which would abrogate them." (Miranda v. Arizona, 384
19.         U.S. 426, 491; 86 S. Ct. 1603 (1966)]

20.
            "No state shall convert a liberty into a license, and charge a fee therefore."
21.            Murdockv. Pennsylvania, 319 U.S. 105
22.
             "The claim and exercise of a Constitutional right cannot be converted into a crime" ...
23.                    "a denial of them would be a denial of due process oflaw".
                             Simmons v. United States, 390 U.S. 377 (1968)
24.
25.   "Statutes that violate the plain and obvious principles of common right and common
      reason are null and void."
26.              Bennett v. Boggs, 1 Baldw 60

27.

                                                Page 24 of36

                                     EXHIBIT A --LAW OF THE CASE
 1.

 2.

 3.                                           COLOR OF LAW
 4.
      COLOR OF LAW means "The appearance or semblance, without the substance, of legal
 5.   right. Misuse of power, possessed by virtue of state law and made possible only because
      wrongdoer is clothed with authority of state is action taken under 'color oflaw. "'
 6.           Atkins v. Lanning. D. C. Old., 415 F. Supp. 186, 188.
 7.   . "To maintain an action under (42 USC) 1983, it is not necessary to allege or prove that
      the defendants intended to deprive Plaintiff of his Constitutional rights or that they acted
 8.
      willfully, purposely, or in furtherance of a conspiracy... it is sufficient to establish that the
 9.   deprivation ... was the natural consequences of Defendants acting under the color of
      law... " Ethridge v Rhodos, DC Ohio 268 F Sup 83(1967), Whirl v. Kern, CA 5 Texas 407
10.   F 2d 781 (1968) Ury v. Santee, DC Ill,(1969)
11.

12.   An unconstitutional act is not law; it confers no rights; it imposes no duties; affords no
      protection; it creates no office; it is in legal contemplation, as inoperative as though it had
13.   never passed." Norton vs Shelby County, 118 U.S. 425

14.   The assertion of federal rights, when plainly and reasonably made, is not to be defeated
      under the name of local practice.
15.          Davis v. Wechsler, 263 U.S. 22, 24.
16.
      The Transportation codes applied under Color of Law are a violation of Creator-given,
17.   unalienable rights of the people at natural law, common law, and the Constitutionally-protected
      rights under the first, fourth, fifth, sixth, ninth and tenth amendments.
18.
      Traffic citations are "Bills of Attainder"/ "Bills of Pains and Penalties; and are in violation of
19.
      Both the Constitution of the United States and the Texas Constitution respectively. US. Const.
20.   Art. 1 Sec 9 I Texas Const. Art. Sec. 16.

21.   Transportation Code (TIC) regulates commercial use ofthe road only. It does not apply
      to people travelling in their private capacity exercising their Right to Travel freely and
22.   unencumbered. Therefore, there is no subject matter jurisdiction. The Constitution does
      not authorize the State to regulate, and thereby constrain and limit, the people's right to
23.
      travel in their private (i.e. non-commercial) capacities.
24.
25.                                      DEPRIVATION OF RIGHTS

26.
              "The Bill of Rights was provided as a BARRIER, to protect, the individual
27.
              against the arbitrary extractions of the majorities, executives, legislatures, courts,
                                                  Page 23 of36

                                        EXHIBIT A-- LAW OF THE CASE
 1.                                           JURISDICTION
 2.

 3.   "Once jurisdiction is challenged, the court cannot proceed when it clearly appears that the court
      lacks jurisdiction, the court has no authority to reach merits, but, rather, should dismiss the
 4.   action." Melo v. US, 505 F2d 1026.

 5.   "While acts of a de facto incumbent of an office lawfully created by law and existing are often
 6.   held to be binding from reasons of public policy, the acts of a person assuming to fill and
      perform the duties of an office which does not exist de jure can have no validity whatever in law.
 7.   "Jurisdiction, once challenged, cannot be assumed and must be decided." Maine v. Thiboutot,
      100 S.C.R.. 2502
 8.

 9.   Under federal Law, which is applicable to all states, the U.S. Supreme Court stated that "if a
      court is without authority, its judgments and orders are regarded as nullities. They are not
10.   voidable, but simply void, and form no bar to a recovery sought, even prior to a reversal in
      opposition to them. They constitute no justification and all persons concerned in executing such
11.   judgments or sentences are considered, in law, as trespassers." Basso v. UPL, 495 F.2d 906
      Brookv. Yawkey, 200 F.2d 633 Elliotv. Piersol, 1 Pet. 328,340,26 U.S. 328,340 (1828)
12.

13.
      "One purpose of [TRCP 13] is to check abuses in the pleading process; that is, to ensure that at
14.   the time the challenged pleading was filed, the litigant's position was factually grounded and
      legally tenable .... Bad faith does not exist when a party merely exercises bad judgment or is
15.
      negligent; rather, 'it is the conscious doing of a wrong for dishonest, discriminatory, or malicious
16.   purposes."' Appleton v. Appleton, 76 S.W.3d 78, 86-87 (Tex. App.-Houston [14th Dist.] 2002, no
      pet.).
17.

18.   "A universal principle as old as the law is that a proceedings of a court without jurisdiction are a
      nullity and its judgment therein without effect either on person or property." Norwood v.
19.   Renfield, 34 C 329; Ex parte Giambonini, 49 P. 732.
20.   "Jurisdiction is fundamental and a judgment rendered by a court that does not have jurisdiction
21.   to hear is void ab initio." In ReApplication of Wyatt, 300 P. 132; Re Cavitt, 118 P2d 846.

22.   "Agency, or party sitting for the agency, (which would be the magistrate of a municipal court)
      has no authority to enforce as to any licensee unless he is acting for compensation. Such an act is
23.   highly penal in nature, and should not be construed to include anything which is not embraced
      within its terms. (Where) there is no charge within a complaint that the accused was employed
24.   for compensation to do the act complained of, or that the act constituted part of a contract."
25.   Schomig v. Kaiser, 189 Cal596.

26.

27.
                                                 Page 22 of36

                                      EXHIBIT A --LAW OF THE CASE
 1.                                                    NO STANDING
 2.    Claimant must produce injured party who has claimed palpable harm.
 3.
           Maxim* of Law: For there to be a crime, there must be an irifured party. An action is not
 4.        given to one who is not injured.

 5.    *An established principle or proposition. A principle of law universally admitted, as being just and consonant with
       reason. (Bouvier's Law Dictionary, 1856)
 6.

 7.

 8.    Claimant must produce evidence regarding substance.

 9.        Standing, a necessary component of subject-matter jurisdiction, is a constitutional
           prerequisite to maintaining a suit under Texas law. Tex. Ass'n of Bus. v. Tex. Air Control
10.        Bd., 852 S.W.2d 440, 444 (Tex. 1993). As a necessary component of a court's subject-matter
           jurisdiction, standing cannot be waived and can be raised for the first time on appeal. Id. at
11.
           445-46.
12.
       Standing
13.
       The Constitution requires standing to maintain suit. Williams v. Lara, 52 S.W.3d 171, 178 (Tex.
14.    2001).
15.
       In Texas, the standing doctrine requires that (1) there be "a real controversy between the parties,"
16.    and (2) that real controversy "will be actually determined by the judicial declaration sought."
       Nootsie, Ltd. v. Williamson County Appraisal Dist., 925 S.W.2d 659,662 (Tex. 1996) (quoting
17.    Tex. Air Control Bd., 852 S.W.2d at 446).

18.    "The issue ofstanding focuses on whether a party has a sufficient relationship with the
       lawsuit so as to have a 'justiciable interest' in its outcome. " Austin Nursing Ctr. v. Lovato, 171
19.
       S.W.3d 845,848 (Tex. 2005) (quoting 6A Charles Alan Wright, Arthur R. Miller, and Mary Kay
20.    Kane, Wright, Miller & Kane, Federal Practice and Procedure: Civil2d § 1559,441 (2d ed.
       1990)).
21.
       "The determination ofwhether a plaintiffpossesses standing to assert a particular claim
22.    depends on the facts pleaded and the cause of action asserted." Everett v. TK-Taito, L.L.C., 178
23.    S.W.3d 844, 853 (Tex. App.-Fort Worth 2005, no pet.). See also M.D. Anderson Cancer Ctr. v.
       Novak, 52 S.W.3d 704,707-08 (Tex. 2001) (analyzing standing in the context of asserted claim).
24.
       The plaintiff/counterdefendant must allege and show how he has been injured or wronged within
25 ·   the parameters Daimler Chrysler Corporation, v. Bill Inman et al 03118905
26.

27.
                                                          Page 21 of36

                                             EXHIBIT A --LAW OF THE CASE
 1.          People v. Nothaus, 14 7 Colo. 210.
 2.    "Owners and operators of automobiles have the same right to use the streets and
 3.   highways that owners and operators of other vehicles possess, and all alike must exercise
      reasonable care and caution for the safety of others."
 4.          Farnsworth v. Tampa Electric Co., 62 Fla. 166, 57 So. 233. (2 Fla Dig,
             Highways, 10.)
 5.
      "Power conferred upon municipalities to regulate the use of the streets by motor vehicles
 6.   does not include power to prohibit the use of the streets by them." . . . "regulation is
      inconsistent with prohibition or exclusion."
 7.
             Chicago Motor Coach Company eta/. v. Chicago, hn. 6, 66 A.L.R. 834, 337 Ill.
8.          200, 169 N.E. 22.) (66 A.L.R. 838).

 9.   ''The streets and highways belong to the public, for the use of the public in the ordinary
      and customary manner."
10.           Hadfield v. Lundin, L.R.A.1918B, 909, 98 Wash. 657, 168 P. 516. (L.R.A.
              Digest 1888-1918, Highways and Streets, 65.)
11.
      "The title to the streets being in the city as trustee for the public, no grant or permission
12.
      can be legally given which will interfere with their public use. The right of the public to
13.   the use of the streets is absolute and paramount to any other."
              Lincoln Safe Deposit Co. v. New York, L.R.A. 1915F, 1009,210 N.Y. 34, 103 N.
14.           E. 768. (L.R.A. Digest 1888-1918, Highways and Streets, 65.)
15.   "A traveler lawfully using a public highway has the same rights to enjoy such use
      undisturbed as if he were the owner in fee simple."
16.
             Smethurst v. Independent Cong. Church, 2 L.R.A. 695, 148 Mass. 261, 19 N.E.
17.          387. (L.R.A. Digest 1888-1918, Highways and Streets, 65.)

18.   "Any and all of the public have an equal right to the reasonable use of a highway."
            Haroldv. Jones, 3 L.R.A. 406,86 Ala. 274,5 So. 438. (L.R.A. Digest 1888-1918,
19.         Highways and Streets, 66.)
20.
      "All persons have equal right to use the public streets and highways for purposes of travel b
21.   proper means, with due regard to the corresponding rights of others."
             Butler v. Cabe, L.R.A.l915C, 702, 116 Ark. 26, 171 S.W. 1190. (L.R.A. Digest 1888
22.          1918, Highways and Streets, 66.)

23.   "A public street in a city is a public highway and its uses belong to the public generally and i
      cannot be said that such uses are limited to the municipality or to its Citizens alone."
24.
             Alabama Western R. Co. v. State ex rei. Garber, 19 L.R.A. (N.S.) 1173, 155 Ala. 491,4
25.          So.     468.    (L.R.A.      Digest     1888-1918,     Highways        and    Streets, 66.

26.
27.                                        NO INJURED PARTY

                                                  Page 20 of36

                                      EXHIBIT A-- LAW OF THE CASE
 1.    omnibus. The former is the usual and ordinary right of a citizen, a common right, a right
       common to all, while the latter is special, unusual, and extraordinary. As to the former, the extent
 2.    of legislative power is that of regulation; but, as to the latter, its power is broader. The right may
 3.    be wholly denied, or it may be permitted to some and denied to others, because of its
       extraordinary nature."
 4.            State v. Quigg, hn. 7, 114 So. 859.

 5.    "A distinction must be observed between the regulation of an activity which may be engaged in
       as a matter of right, and one carried on by government sufferance or permission, since in the
 6.    latter case the power to exclude altogether generally includes the lesser power to impose
 7.    conditions, and may justify a degree of regulation not admissible in the former."
                Packardv. Banton, hn. 8, 264 U.S. 140,44 Sup.Ct. 257.
 8.
       "The public roads, free from any obstructions to travel, are solely, and from fence to fence, fo
 9.    the use of the traveling public."
               Lebanon Light, Heat & P. Co. v. Leap, 29 L.R.A. 342, 139 Ind. 443,39 N.E. 57. (L.R.A
10.
               Digest 1888-1918, Highways and Streets, 67.)
11.
       "The right to travel is a well-established common right that does not owe its existence to
12 .   the federal government. It is recognized by the courts as a natural right."
               Schactman v. Dulles 96 App DC 287,225 F2d 938, at 941.
13.
       "Generally "public road" is road used by public as matter of right."
14.
             Atchison Transportation & Shipping F. Ry. Co. v. Acosta, (Civ. App. 1968) 435
15.          S.W.2d 539 ref. n.r.e. (Vernon's Civil Statutes of State ofTexas Annotated p. 119
             Note 9)                                              ·
16.
       "Citizen's Right to travel upon public highways includes Right to use usual conveyances
17.    of time, including horse-drawn carriage, or automobile, for ordinary purposes of life and
       business."
18.

19.    "The Right of the Citizen to travel upon the public highways and to transport his property
       thereon, either by carriage or by automobile, is not a mere privilege which a city may
20.    prohibit or permit at will, but a Common Right which he has under the Right to life,
       liberty, and the pursuit of happiness."
21.             Thompson v. Smith (Chief ofPolice), 154 S.E. 579,580.
22.
       "I am not particularly interested about the rights of haulers by contract, or otherwise, but I
23.    am deeply interested in the Right of the public to use the public highways freely for all
       lawful purposes."
24.           --Chief Justice Tolman, Washington Supreme Court
              Robertson v. Department ofPublic Works, 180 Wash. 133 at 139.
25.

26.    "Every Citizen has an unalienable Right to make use of the public highways of the state;
       every Citizen has full freedom to travel from place to place in the enjoyment of life and
27.    liberty."

                                                   Page 19 of36

                                        EXHIBIT A-- LAW OF THE CASE
 1.    "Where rights secured by the Constitution are involved, there can be no rule making or
      legislation which would abrogate them. "
 2.           Miranda v. Arizona, 384 U.S. 436, 491.
 3.
      "If a law has no other purpose than to chill assertions of Constitutional rights by penalizing those
 4.   who choose to exercise them it is patently unconstitutional."
                Shapiro vs Thompson 394 U.S. 618
 5.
      There can be no sanction or penalty imposed upon one because of this exercise of
 6.   constitutional rights. Sherer v. Cullen, 481 F 946.
 7•
      "If the state converts a liberty into a privilege the citizen can engage in the right with impunity,."
 8.           Shuttlesworth vs. Birmingham, 373 US Report 262

 9.   "The right to travel is a part of the liberty of which the Citizen cannot be deprived
      without due process of law under the Fifth Amendment."
10.          Kent v. Dulles, 357 U.S. 116, 125.
11.   "The use of the highway for the purpose of travel and transportation is not a mere
12.   privilege, but a common fundamental right of which the public and individuals cannot
      rightfully be deprived."
13.           Chicago Motor Coach v. Chicago, 169 N.E. 221.

14.   "All persons, in the absence oflegislative edict, are vested with the right to the use of the
      streets and highways for travel from one place to another in connection with their
15.   business, when such use is incidental to that business. This is an ordinary use of the
      streets and highways, and is frequently characterized as an inherent or natural right."
16.

17.                          [the court then goes on to say]

18.   "Even the legislature has no power to deny a Citizen the right to travel upon the highway
      and transport his property in the ordinary course of his business or pleasure, though this
19.   right may be regulated in accordance with the public interest and convenience."
      [Regulated as used here means the use of traffic signs and signals, not mandatory
20.
      licensing, registration, or other such "regulation".
21.           Chicago Motor Coach Company et a/. v. Chicago, 66 A.L.R. 834,838, 337 lll.
              200, 169 N.E. 22
22.
      "The right of the Citizen to travel upon the public highways and to transport his property
23.   thereon, either by carriage or by automobile, is not a mere privilege which a city may
24.   prohibit or permit at will, but a common law right which he has under the right to life,
      liberty, and the pursuit of happiness."
25.            Thompson v. Smith, 154 S.E. 579.

26.   "The right of a citizen to travel upon the highway and transport his property thereon, in the
      ordinary course of life and business, differs radically and obviously from that of one who makes
27.   the highways his place of business and uses it for private gain, in the running of a stagecoach or
                                                  Page 18 of36

                                       EXIDBIT A --LAW OF THE CASE
 1.      form of law, and if this sort of trial is not accorded him he has the right to complain, and
         to this complaint we will always give an attentive ear."
 2.
         Parker v. State, 745 S.W.2d 934, 937 (Tex.App.-Houston [1st Dist.] 1988, pet. Ref d)
 3.

 4.   The enumeration of certain rights within the provisions of the Bill of Rights in Article 1, Texas
      Const., makes it axiomatic that "A court cannot enact a procedural rule which conflicts with a
 5.   constitutional provision." Reese v. State, ibid.
 6.
      "The court is to protect against any encroachment of constitutionally secured liberty."
 7.   Boyd vs. US, 116 U.S. 616.

 8.
      No person ... nor shall be compelled in any criminal case to be a witness against himself, nor be
 9.   deprived of life, liberty, or property, without due process of law; nor shall private property be
      taken for public use without just compensation.
10.

11.                                      RIGHTS OF TRAVEL
12.
13.   In England in 1215, the right of life, liberty, property, and the express right of travel were
      enshrined in Article 42 of Magna Carta to ensure that King John knew without qualification
14.   where the authority to prevent the exercise of those rights was to be constrained:
15.
         "It shall be lawful to any person, for the future, to go out of our kingdom, and to return, safely
16.      and securely, by land or by water, saving his allegiance to us, unless it be in time of war, for some
         short space, for the common good of the kingdom: excepting prisoners and outlaws, according to
17.      the laws of the land, and of the people of the nation at war against us, and Merchants who shall be
         treated as it is said above."
18.
      This right was carried forward in the Constitution for the United States within the Bill of Rights.
19.
      This Court long ago recognized that the nature of our Federal Union and our constitutional
20.   concepts of personal liberty unite to require that all citizens be free to travel throughout the
      length and breadth of our land uninhibited by statutes, rules, or regulations which unreasonably
21.
      burden or restrict this movement. It suffices that, as MR. JUSTICE STEWART said for the
22.   Court in United States v. Guest, 383 U.S. 745 (1966)]

23.   "The claim and exercise of a Constitutional right cannot be converted into a crime" ...
      "a denial of them would be a denial of due process of law".
24.          Simmons v. United States, 390 U.S. 377 {1968)
25.
      "No state shall convert a liberty into a license, and charge a fee therefore."
26.          Murdockv. Pennsylvania, 319 U.S. 105

27.
                                                    Page 17 of36

                                        EXHIBIT A-- LAW OF THE CASE
 1.
      Sec. 6. FREEDOM OF WORSHIP. . .... No human authority ought, in any case whatever, to
 2.
      control or interfere with the rights of conscience in matters of religion, ...
 3.

 4.
                                          RIGHTS OF PROPERTY
 5.

 6.   1866 constitution
      SEC. 20. The rights of property and of action, which have been acquired under the Constitution
 7.   and laws of the Republic of Texas, shall not be divested; nor shall any rights or actions, which
 8.   have been divested, barred, or declared null and void, by the Constitution and laws of the
      Republic of Texas, be reinvested, revived, or reinstated, by this Constitution; but the same shall
 9.   remain precisely in the situation which they were before the adoption of this Constitution.

10.
              Art. 1 Sec. 9. Searches and Seizures. The people shall be secure in their persons, houses
11.
      papers and possessions, from all unreasonable seizures or searches, and no warrant to search an
12.   place, or to seize any person or thing, shall issue without describing them as near as may be, no
      without probable cause, supported by oath or affirmation.
13.

14.    "Constitutional provisions for the security of person and property are to be liberally construed,
      and "it is the duty of courts to be watcltfu1 for the constitutional rights of the citizen, and against
15.                    any stealthy encroachments thereon." Byars v. U.S., 273 U.S. 28.
16.

17.
                                         RIGHT OF DUE PROCESS
18.
      Specifically the rights of due process in the fourth, fifth, sixth and seventh amendments.
19.   Constitution for the United States of America
20.   People of Texas have unalienable rights. The Texas Const. enumerates only a select few of th
21.   people's unalienable rights and does nothing to affect or take away those rights not enumerated
22.   nor could it and/or does it allow for any department of government, or its various officers an

23.   agencies, to do so. Similarly, The Texas Const. specifically grants certain procedural rights, an
      the courts of this State may not act in any manner or with the intended purpose of depriving th
24.
      people of those rights or the procedures implemented to protect them:
25.
          ''No one, under any circumstances, should be deprived of any right given him by the
26.      laws of this state, and, if any provision of our [CCP] has been overlooked or disregarded,
         if, in the remotest degree, it could have been hurtful or harmful to the person on trial, the
27.      verdict should be set aside. He has a right to be tried in accordance with the rules and
                                                  Page 16 of36

                                       EXHIBIT A·- LAW OF THE CASE
 1.    "Do unto others as you would you have them do unto you." Matt. 7.12
 2.

 3.
                                                     RIGHTS
 4.

 5.    "We hold these truths to be self-evident, that all men are created equal, that they are endowed by
       their Creator with certain unalienable Rights that among these are Life, Liberty and the pursuit o
 6.    Happiness."
               Declaration ofIndependence of the United States Amendment IX
 7.

 8.    Specifically but not limited to, the rights to due process in the fourth, fifth, and sixth
 9.    Amendments. The Constitution of the United States of America.

10.
       The state cannot diminish rights of the people. Hertado v. California, 100 U.S. 516.
11.
       No higher duty rests upon this Court than to exert its full authority to prevent
12.
       all violations of the principles of the Constitution." Downs v. Bidwell, 182 U.S. 244 (1901)
13.
       The assertion of federal rights, when plainly and reasonably made, is not to be defeated under the
14.    name oflocal practice. Davis v. Wechsler, 263 U.S. 22, 24.

15.                                Rights Secured By the Texas Constitution
16.
       Including but not limited to the following:
17.
       Bill of Rights
18.

19.    Sec. 2. Inherent Political Power; Republican Form of Government.
       All political power is inherent in the people, and all free governments are founded on their
20.    authority, and instituted for their benefit. The faith of the people of Texas stands pledged to the
       preservation of a republican form of government, and, subject to this limitation only, they have a
21.
       all times the inalienable right to alter, reform or abolish their government in such manner as they
22.    may think expedient.
23.
       Sec. 3. EQUAL RIGHTS. All free men, when they form a social compact, have equal rights,
24.    and no man, or set of men, is entitled to exclusive separate public emoluments, or privileges, but
       in consideration of public services.
25.
26 ~   Sec. 4. RELIGIOUS TESTS. No religious test shall ever be required as a qualification to an
       office, or public trust, in this State; nor shall anyone be excluded from holding office on accoun
27.
       of his religious sentiments, provided he acknowledge the existence ofa Supreme Being.
                                                     Page 15 of36

                                        EXHIBIT A-- LAW OF THE CASE
 1.   "To be that statute which would deprive a citizen of the Rights of person or property
      without a regular trial, according to the course and usage of common law, would not be
 2.   the law of the land."
 3.                   [Hoke v. Henderson, 15 N.C. 15,25 AM. Dec. 677]

 4.
      The legislature cannot condemn a particular act as an indictable offense, and then
 5.   empower the courts in the prosecution of such an offense, to substitute in the indictment
      and proof, an altogether different act, not prohibited. Nor can it dispense with the
 6.   essential allegations and proofs, even in offinses mala prohibita."
      [Hewitt v. State (1860) 25 T. 722] [State v. Wilburn (1860) 25 T. 738] [State v. Duke
 7.
      (1875) 42 T. 455] [Williams v. State (1882) 12 Cr.R. 395] [Huntsman v. State (1882) 12
 8.   Cr]

 9.   Under rules of common law procedure, acquiescence to stipulations of fact and law set forth in
10.   attending fact, claim and/or complaint affidavits, along with conclusions of law included or
      incorporated by reference in conditional acceptance, protest and/or rebuttal documents, will have
11.   the effect of a common law Retraxit* by Tacit Procuration**, whether for purposes of
      administrative or judicial due process remedies. In the event of acquiescence, stipulations
12.   secured by tacit procuration may constitute the basis for counter-claims and other appropriate
      remedies.
13.   *The act by which a Plaintiff withdraws his suit; (Bouvier'sl856)
      **implied power of attorney

14.

15.   Any judicial record may be impeached by evidence of a want of jurisdiction in the Court or
      judicial officer, of collusion between the parties, or of fraud in the party offering the record, in
16.   respect to the proceedings.

17.   Therefore, you are hereby provided notice that as a precaution, I am invoking the Saving to
      Suitors Clause (28 U.S.C. § 1333(1)) in order to secure and proceed in the course of the common
18.   law in the event that there is controversy within special maritime and territorial jurisdiction of
19.   the United States.

20.

21.                                                                       ~Rt;t.\T.QR~~..~~W.

22.                                                                            TORAH

23.
      "You shall not steal." Ex. 20.15
24.
      "You shall not give false testimony against your neighbor." Ex. 20.16
25.
      "You shall not covet your neighbor's house. You shall not covet your neighbor's wife, or his
26.   male or female servant, his ox or donkey, or anything that belongs to your neighbor." Exodos 20.
27.   17

                                                                             Page 14 of36

                                                               EXHIBIT A-- LAW OF THE CASE
 1.   or unusual punishment inflicted. All courts shall be open, and every person for an injury done
      him, in his lands, goods, person or reputation, shall have remedy by due course of law. [Tex.
 2.   Const. Art. I Sec. 13.]
 3.
      Tex. Const. Art. I Sec. 19. DEPRIVATION OF LIFE, LIBERTY, ETC.; DUE COURSE OF
 4.   LAW. No citizen of this State shall be deprived oflife, liberty, property, privileges or
      immunities, or in any manner disfranchised, except by the due course of the law of the land.
 5.
 6.    "the common law is the rea/law, the Supreme Law ofthe land,
 7.    the code, rules, regulations, policy and statutes are "not the law"- [Selfv. Rhay, 61 Wn (2d)
      ·261]),
 8.
      "Law of the Land" means "The Common Law."
 9.   Taylor V. Porter, 4 Hill. 140, 146 (1843) See also the oft quoted by the Supreme court,
      Wynehamer v. People, 13 N.Y. 378 (1856)
10.

11.   "By the 'law of the land' is most clearly intended the general law [common law]; a law
      which hears before it condemns; which proceeds upon inquiry, and renders judgment ·
12.   only after trial. It means that every Citizen shall hold his life, liberty, property, and ·
      immunities under the protection of the general rules which govern society. Everything
13.   which passes under the form of an enactment is not, therefore, to be considered the law of
      the land. See the meaning of the term "law of the land" fully discussed. [Huntsman v.
14.
      State, 12 Cr.R. 619]
15.
       "due course of law.. .is synonymous with 'due process of law' or 'law of the land"' ...
16.   Kansas Pac. Ry. Co. v. Dunmeyer, 19 Kan 542 (See also Davidson v. New Orelans, 96
U.S. 97, 24, LEd 616).
17.
      "Law of the land," "due course oflaw," and "due process of law" are synonymous."--
18.
      People v. Skinner, Cal., 110 P.2d 41, 45; State v. Rossi, 71 R.I. 284,43 A.2d 323, 326;
19.   Direct Plumbing Supply Co. v. City of Dayton, 138 Ohio St. 540, 38 N.E.2d 70, 72, 137
A.L.R. 1058; Stoner v. Higginson, 316 Pa. 481, 175 A. 527, 531
20.
      "Common Law as distinguished from law created by the enactment of legislatures, the
21.   common law comprises the body of those principles and rules of action, relating to the
      government and security of persons and property, which derive their authority solely
22.
      from usages and customs of immemorial antiquity, or from the judgments and decrees of
23.   the courts recognizing, affirming, and enforcing such usages and customs; and, in this
      sense, particularly the ancient unwritten law of England."-- I Kent,
24.   Comm. 492. Western Union Tel. Co. v. Call Pub. Co., 21 S. Ct. 561, 181 U.S. 92, 45
L. Ed. 765; Barry v.
25.   Port Jervis, 72 N.Y.S. 104, 64 A.D. 268; U. S. v. Miller, D.C.Wash., 236 F. 798,
26.   800.

27.
                                                 Page 13 of36

                                      EXIllBIT A -- LAW OF THE CASE
 L.

 2.    The Fifth, and Seventh Amendments to the Constitution of the United States of America secures
       due process in the course of the common law to the American people, which necessarily includes
 3.
       the right to trial by jury. See Wayman v. Southard, 23 U.S. 1, 6 L. Ed. 253, 10 Wheat 1 (1825).
 4.

 5.    This Constitution, and the Laws of the United States which shall be made in Pursuance thereof;
       and all Treaties made, or which shall be made, under the Authority of the United States, shall be
 6.    the supreme Law of the Land; and the Judges in every State shall be bound thereby; any Thing in
       the Constitution or Laws of any State to the Contrary notwithstanding. [Constitution for the
 7.    United States of America, Article VI, Clause 2.]
 8.    It is also not entirely unworthy of observation, that in declaring what shall be the supreme law of
 9.    the land, the constitution itself is first mentioned; and not the laws of the United States generally,
       but those only which shall be made in pursuance of the constitution, have that rank.
10.     "The Constitution is superior to any ordinary act of the legislature; the Constitution and not such
       ordinary act, must govern the case to which they both apply. "All laws which are repugnant to
11.    the Constitution are null and void." [Marbury v. Madison, 5 U.S. 137, 176 (U.S.Supreme Ct)]
12.
       "It cannot be assumed that the framers of the Constitution and the people who adopted it, did not
13.    intend that which is the plain import of the language used. When the language of the Constitutio
       is positive and free of all ambiguity, all courts are not at liberty, by a resort to the refinements of
14.    legal learning, to restrict its obvious meaning to avoid the hardships of particular cases. We must
       accept the Constitution as it reads when its language is unambiguous, for it is the mandate of the
15.    Sovereign power." Cooke v. Iverson, 122, N.W. 251.
16.
17 .   "Where the meaning of the Constitution is clear and unambiguous, there can be no resort to
       construction to attribute to the founders a purpose or intent not manifest in its letter." Norris v.
18.    Baltimore, 172, MD 667; 192 A 531.0.

19.
       "Where rights secured by the Constitution are involved, there can be no rule in making or
20.
       legislation which would abrogate them." Miranda v. Arizona, (U.S. Supreme Ct) 380 U.S.
21.    436(1966)

22.
       "Government may not prohibit or control the conduct of a person for reasons that infringe upon
23.    constitutionally guaranteed freedoms." Smith v. U.S. 502 F 2d 512 CA Tex(1974)
24.
       "We find it intolerable that one Constitutional right should have to be surrendered in order to
25.    assert another." Simmons v. U.S., 390, US 389(1968)

26.
       EXCESSIVE BAIL OR FINES; CRUEL AND UNUSUAL PUNISHMENT; REMEDY BY DUE
27.    COURSE OF LAW. Excessive bail shall not be required, nor excessive fines imposed, nor cruel
                                            Page 12 of36

                                        EXHIBIT A-- LAW OF THE CASE
 1.     until amends shall have been made according to their judgment.
        Saving the persons of ourselves, our queen and our children.
 2.     And when amends shall have been made they shall be in accord
 3.     with us as they had been previously. And whoever of the land
        wishes to do so, shall swear that in carrying out all the
 4.     aforesaid measures he will obey the mandates of the aforesaid
        twenty five barons, and that, with them, he will oppress us
 5.     to the extent of his power. And, to any one who wishes to do
        so, we publicly and freely give permission to swear; and we
 6.     will never prevent any one from swearing. Moreover, all
 7.     those in the land who shall be unwilling, themselves and of
        their own accord, to swear to the twenty jive barons as to
 8.     distraining and oppressing us with them: such ones we shall
        make to swear by our mandate, as has been said. And if any one
 9.     of the twenty five barons shall die, or leave the
        country, or in any other way be prevented from carrying out
10.
        the aforesaid measures,--the remainder of the aforesaid
11.     twenty five barons shall choose another in his place,
        according to their judgment, who shall be sworn in the same
12.     way as the others. Moreover, in all things entrusted·to those
        twenty five barons to be carried out, if those twenty five
13.     shall be present and chance to disagree among themselves with
        regard to some matter, or if some of them, having been
14.
        summoned, shall be unwilling or unable to be present: that
15.     which the majority of those present shall decide or decree
        shall be considered binding and valid, just as if all the
16.     twenty five had consented to it. And the aforesaid twenty
        five shall swear that they will faithfully observe all the
17.     foregoing, and will cause them to be observed to the extent
        of their power. And we shall obtain nothing from any one,
18.
        either through ourselves or through another, by which any of
19.     those concessions and liberties may be revoked or diminished.
        And if any such thing shall have been obtained, it shall be
20.     vain and invalid, and we shall never make use of it either
        through ourselves or through another.
21.

22.   63. Wherefore we will and firmly decree that the English
        church shall be free, and that the subjects of our realm shall
23.     have and hold all the aforesaid liberties, rights and
        concessions, duly and in peace, freely and quietly, fully and
24.     entirely, for themselves and their heirs, from us and our
25.     heirs, in all matters and in all places, forever, as has been
        said. Moreover it has been sworn, on our part as well as on
26.     the part ofthe barons, that all these above mentioned
        provisions shall be observed with good faith and without evil
27.     intent.
                                                Page 11 of36

                                     EXHIBIT A --LAW OF THE CASE
 1.     if, by chance, we desist from our pilgrimage, we shall
        straightway then show full justice regarding them.
 2.

 3.   55. All fines imposed by us urifustly and contrary to the law
        of the land, and all amerciaments made urifustly and contrary
 4.     to the law of the land, shall be altogether remitted, or it
        shall be done with regard to them according to the judgment
 5.
        of the twenty five barons mentioned below as sureties for
 6.     the peace, or according to the judgment of the majority of
        them together with the aforesaid Stephen archbishop of
 7.     Canterbury, if he can be present, and with others whom he
        may wish to associate with himself for this purpose. And if
 8.     he can not be present, the affair shall nevertheless proceed
        without him; in such way that, if one or more of the said
 9.
        twenty five barons shall be concerned in a similar complaint,
10.     they shall be removed as to this particular decision, and in
        their place, for this purpose alone, others shall be
11.     substituted who shall be chosen and sworn by the remainder
        of those twenty five.
12.

13.   61. Inasmuch as for the sake ofEl, and for the bettering of
         our realm, and for the more ready healing of the discord which
14.      has arisen between us and our barons, we have made all these
         aforesaid concessions,--wishing them to enjoy for ever entire
15.      and firm stability, we make and grant to them the following
16.      security: that the barons, namely, may elect at their pleasure
         twenty five barons from the realm, who ought, with all their
17.      strength, to observe, maintain and cause to be observed, the
       · peace and privileges which we have granted to them and
18.      confirmed by this our present charter in such wise, namely,
         that if we, our justice, or our bailiffs, or any one of our
19.      servants shall have transgressed against any one in any
20.      respect, or shall have broken some one of the articles of
         peace or security, and our transgression shall have been shown
21.      to four barons of the aforesaid twenty five: those four
          barons shall come to us, or, if we are abroad, to our
22.      justice, showing to us our error; and they shall ask us to
         cause that error to be amended without delay. And if we do
23.
         not amend that error, or, we being abroad, if our justice do
24.      not amend it within a term of forty days from the time when
         it was shown to us or, we being abroad, to our justice: the
25.      aforesaid four barons shall refer the matter to the remainder
         ofthe'twenty five barons, and those twenty five barons, with
26.      the whole land in common, shall distrain and oppress us in
         every way in their power,--namely, by taking our castles,
27.
         lands and possessions, and in every other way that they can,
                                                      Page 10 of36

                                      EXHIBIT A-- LAW OF THE CASE
 1.       well by land as by water, for the purpose of buying and
          selling, free from all evil taxes, subject to the ancient
 2.       and right customs--save in time of war, and if they are of
 3.
          the land at war against us. And if such be found in our
          land at the beginning of the war, they shall be held, without
 4.       harm to their bodies and goods, until it shall be known to us
          or our chief justice how the merchants of our land are to be
 5.       treated who shall, at that time, be found in the land at war
          against us. And if ours shall be safe there, the others shall
 6.       be safe in our land.
 7 ..
        42. Henceforth any person, savingfealty to us, may go out
 8.       of our realm and return to it, safely and securely, by land
          and by water, except perhaps for a briefperiod in time ofwar,
 9.       for the common good ofthe realm. But prisoners and outlaws
          are excepted according to the law of the realm; also people
10.       of a land at war against us, and the merchants, with regard
11.       to whom shall be done as we have said.

12.     45. We will not make men justices, constables, sheriff.s, or
          bailiff.s, unless they are such as know the law ofthe realm,
13.       and are minded to observe it rightly.
14.
        48. All evil customs concerning forests and warrens, and
15.       concerning foresters and warreners, sheriffs and their
          servants, river banks and their guardians, shall straightway
16.       be inquired into in each county, through twelve sworn knights
          from that county, and shall be eradicated by them, entirely,
17.       so that they shall never be renewed, within forty days after
          the inquest has been made; in such manner that we shall first
18.
          know about them, or our justice if we be not in England.
19.
        52. If anyone shall have been disseized by us, or removed,
20.       without a legal sentence of his peers, from his lands, castles,
          liberties or lawful right, we shall straightway restore them to
21.       him. And if a dispute shall arise concerning this matter it
          shall be settled according to the judgment of the twenty-five
22.
          barons who are mentioned below as sureties for the peace. But
23.       with regard to all those things of which any one was, by king
          Henry our father or king Richard our brother, disseized or
24.       dispossessed without legal judgment of his peers, which we
          have in our hand or which others hold, and for which we ought
25.       to give a guarantee: We shall have respite until the common
26.       term for crusaders. Except with regard to those concerning
          which a plea was moved, or an inquest made by our order, before
27.       we took the cross. But when we return from our pilgrimage, or

                                                      Page9 of36
                                -----------------------------------------------------------
                                        EXHIBIT A --LAW OF THE CASE
 1.
       21. Earls and barons shall not be amerced save through
 2.      their peers, and only according to the measure of the offence.
 3.
       24. No sheriff, constable, coroners, or other bailiffs of ours
 4.      shall hold the pleas ofour crown.

 5.    28. No constable or other bailiff ofours shall take the corn
         or other chattels ofany one except he straightway give
 6.      money for them, or can be allowed a respite in that regard by
 7•      the will of the seller.

 8.    30. No sheriffnor bailiffofours, nor any one else, shall
         take the horses or carts ofany freeman for transport, unless
 9.      by the will of that freeman.
10.
       31. Neither we nor our bailiffs shall take another's wood for
11.      castles or for other private uses, unless by the will of him
         to whom the wood belongs.
12.
       32. We shall not hold the lands of those convicted of felony
13.      longer than a year and a day; and then the lands shall be
         restored to the lords of the fiefs.
14.

15.    34. Henceforth the writ which is called Praecipe shall not be
         served on any one for any holding so as to cause a free man to
16.      lose his court.

17.        36. Henceforth nothing shall be given or taken for a writ of
         inquest in a matter concerning life or limb; but it shall be
18.
         conceded gratis, and shall not be denied.
19.
       38. No bailiff, on his own simple assertion, shall henceforth
20 •     put any one to his law, without producing faithfUl witnesses
         in evidence.
21.

22.
       39. No freeman shall be taken, or imprisoned, or disseized,
         or outlawed, or exiled, or in any way harmed-nor will we go
23.      upon or send upon him--save by the lawful judgment ofhis peers
         or by the law ofthe land
24.
       40. To none will we sell, to none deny or delay, right or
25.      justice.
26.
       41. All merchants may safely and securely go out ofEngland,
27.      and come into England, and delay and pass through England, as

                                                   Page 8 of36

                                       EXHIBIT A-- LAW OF THE CASE
 1.   WHO ARE MAGISTRATES. Each of the following officers is a magistrate within the meanin
      of this Code: The justices of the Supreme Court ... [Texas Code of Crim. Proc., Art. 2.09]
 2.

 3.   ... that they cause the foresaid charters to be published, and to declare to the people that we have
      confirmed them in all points; (3) and that our justices, sheriffs, mayors, and other ministers,
 4.   which under us have the laws ofour land to guide, shall allow the said charters pleaded before
      them in judgement in all their points, that is to wit, the Great Charter as the common law[*] and
 5.   the Charter of the forest, for the wealth of our realm.
 6.   [*] This reaffirms that the Magna Carta may be pleaded as the Common Law before a court.
 7.
      In the Confirmation's second article, it is confirmed that
 8.
      if any judgement be given from henceforth contrary to the points of the charters aforesaid by the
 9.   justices, or by any other our ministers that hold plea before them against the points of the
      charters, it shall be undone, and holden for nought. 1
10.

11.
                                              MAGNA CARTA
12.

13.

14.   1. First of all have granted to EL, and, for us and for our
         heirs forever, have confirmed, by this our present charter,
15.      ... And thus we will that it be observed. As is apparent from the fact that
         we, spontaneously and of our own free will, before discord
16.      broke out between ourselves and our barons, did grant and by
         our charter confirm--and did cause the lord pope Innocent III,
17.
         to confirm--freedom of elections, which is considered most
18.      important and most necessary to the church of England. Which
         charter both we ourselves shall observe, and we will that it
19.      be observed with good faith by our heirs forever. We have a/so
        granted to all free men of our realm, on the part ofourselves
20.      and our heirs forever, all the subjoined liberties, to have and
         to hold, to them and to their heirs, from us and from our
21.
         heirs:
22.
      20. A freeman shall only be amerced for a small
23.     offence according to the measure of that offence. And for a
        great offence he shall be amerced according to the
24.     magnitude of the offence, saving his contenement; and a
25.     merchant, in the same way, saving his merchandize. And a
        villein, in the same way, if he fall under our mercy,
26.     shall be amerced saving his wainnage. And none of the
        aforesaid fines shall be imposed save upon oath of upright men
27.     from the neighbourhood.
                                                  Page 7 of36

                                      EXHIBIT A-- LAW OF THE CASE
 1.                                         Article 1. Bill of Rights
 2.           Sec. 2. Inherent Political Power; Republican Form of Government. All political power i
 3.
      inherent in the people, and all .free governments are founded on their authority, and instituted fo
 4.
      their benefit. The faith of the people of Texas stands pledged to the preservation of a republic
 5.
      form of government, and, subject to this limitation only, they have at all times the ina/ienabl
 6.
 7.   right to alter, reform or abolish their government in such manner as they may think expedient.

 8.
      "Public officers are merely the agents of the public, whose powers and authority are defined and
 9.   limited by law. Any act without the scope of the authority so defmed does not bind the principal,
         and all persons dealing with such agents are charged with knowledge of the extent of their
10.
         authority". [Continental Casualty Co. v. United States, 113 F.2d 284, 286 (5th Cir. 1940)]
11.

12.
         "It is not the function of our Government to keep the citizen from falling into error; it is the
13.                  function of the citizen to keep the government from falling into error."
                 [American Communications Association v. Douds, 339 U.S. 382,442 (1950)]
14.

15.

16.
                                        Notice and Choice of Law
17.
      The very meaning of 'sovereignty' is that the decree of the sovereign makes law. [American
18.
      Banana Co. v. United Fruit Co., 29 S. Ct. 511, 513, 213 U.S. 347, 53 L. Ed. 826, 19 Ann.Cas.
19.   1047]
      A written law is that which is promulgated in writing, and of which a record is in existence.
20.
21.    COMMON LAW GOVERNS. The rule of procedure in any particular state of case which may
22.   arise, the rules of the common law shall be applied and govern, the common law drawn from the
                                       Magna Carta where applicable.
23.
                                             Confmnatio Cartarum
24.
      This document is a bridge between the Constitutional protection of one's access to the commo
25.   law, and the Magna Carta. The modem value of the following is that it links the Magna Carta t
      the Common Law. The U.S. Constitution guarantees one's access to the Common Law,[U.S
26.   Const. Amend. V, VII] i.e. the Magna Carta.
27.
                                                  Page 6 of36

                                      EXHIBIT A-- LAW OF THE CASE
 1.   It is the public policy of this state that public agencies exist to aid in the conduct of the people's
      business.... The people of this state do not yield their sovereignty to the agencies which serve
 2.   them. [California Government Code, Section 11120.]
 3.
       In enacting this chapter, the Legislature fmds and declares that the public commissions, boards
 4.   and councils and the other public agencies in this State exist to aid in the conduct of the people's
        business ....The people of this State do not yield their sovereignty to the agencies which serve
 5.                          them. [California Government Code Section 54950.]
 6.
                                         President's Executive Order
 7.
          (b) The Constitution created a Federal Government of supreme, but limited, powers. The
 8.
        sovereign powers not granted to the Federal Government are reserved to the people or to the
 9.                       States, unless prohibited to the states by the Constitution.
      (d) The people of the States are at liberty, subject only to the limitations in the Constitution itsel
10.           or in Federal law, to define the moral, political, and legal character of their lives.
                                     Executive Order 13083- Federalism
11.                                               May 14,1998
12.
      Government: Republican Government. One in which the powers ofsovereignty are vested in the
13.   people and are exercised by the people, either directly, or through representatives chosen by the
       people, to whom those powers are specially delegated. [In re Duncan, 139 U.S. 449, 11 S. Ct.
14.    573, 35 L. Ed. 219; [Minor v. Happersett, 88 U.S. (21 Wall.) 162, 22 L. Ed. 627] [Black's Law
                                     Dictionary, Fifth Edition, p. 626]
15.

16.   "Every man is independent of all laws, except those prescribed by nature. He is not bound by an
      institutions formed by his fellowmen without his consent" [CRUDEN v. NEALE 2N.C. (1796) 2
17.   SE 70 CRUDEN v NEALE, 2 N.C. 338 (1796) 2 S.E. 70]
18.

19.                                        Limits of Government
20.   THE Conventions of a number of States, having at the time of their adopting the Constitution,
21.   expressed a desire, in order to prevent misconstruction or abuse of its powers that further
      declaratory and restrictive clauses should be added [U.S. Congress 1789- Bill ofRights.
22.
                                                  Bill of Rights]
23.
      Amendment IX. The enumeration in Constitution, of certain rights, shall not be construed to
24.   deny or disparage others retained by the people.
25.
      Amendment X. The powers not delegated to the United States by the Constitution, nor prohibite
26.   by it to the States, are reserved to the States respectively, or to the people.

27.                                          The Texas Constitution
                                                    Page 5 of36

                                       EXHIBIT A --LAW OF THE CASE
 1.   Banana Co. v. United Fruit Co., 29 S. Ct. 511, 513, 213 U.S. 347, 53 L. Ed. 826, 19 Ann.Cas.
      1047
 2.

 3.   The sovereignty of the United States resides in the people and Congress cannot invoke the
      sovereignty of the people to override their will as declared in the Constitution. P. 294 U.S. 353.
 4.
      Perry v. United States 294 U.S. 330 (1935)
 5.
      Sovereignty itself is, of course, not subject to law, for it is the author and source of law; but, in
 6.
      our system, while sovereign powers are delegated to the agencies of government, sovereignty
 7.   itself remains with the people, by whom and for whom all government exists and acts. And the
      law is the definition and limitation of power.[ Yick Wo v Hopkins, 118 U.S. 356, 370]
 8.
      "'Sovereignty' means that the decree of sovereign makes law, and foreign courts cannot
 9.   condemn influences persuading sovereign to make the decree." Moscow Fire Ins. Co. of
10.   Moscow, Russia v. Bank ofNew York & Trust Co., 294 N.Y.S. 648,662, 161 Misc. 903.

11.   The people of this State, as the successors of its former sovereign, are entitled to all the
      rights which formerly belonged to the King by his prerogative. [Lansing v. Smith, 4
12.   Wend. 9 (N.Y.) (1829), 21 Am.Dec. 89 10C Const. Law Sec. 298; 18 C Em.Dom. Sec. 3,
      228; 37 C Nav.Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7.]
13.

14.   A consequence of this prerogative is the legal ubiquity of the king. His majesty in the eye
      of the law is always present in all his courts, though he cannot personally distribute
15.   justice. (Fortesc.c.8. 2Inst.186) His judges are the mirror by which the king's image is
      reflected. 1 Blackstone's Commentaries, 270, Chapter 7, Section 379.
16.

17.
      RESERVATION OF SOVEREIGNTY: "Even if the Tribe's power to tax were derived solei
18.   from its power to exclude non-Indians from the reservation, the Tribe has the authority to impos
      the severance tax. Non-Indians who lawfully enter tribal lands remain subject to a tribe's powe
19.   to exclude them, which power includes the lesser power to tax or place other conditions on th
      non-Indian's conduct or continued presence on the reservation. The Tribe's role as commercia
20.   partner with petitioners should not be confused with its role as sovereign. It is one thing to fm
      that the Tribe has agreed to sell the right to use the land and take valuable minerals from it, an
21.
      quite another to fmd that the Tribe has abandoned its sovereign powers simply because it has no
22.   expressly reserved them through a contract. To presume that a sovereign forever waives the righ
      to exercise one of its powers unless it expressly reserves the right to exercise that power in
23.   commercial agreement turns the concept of sovereignty on its head. Merrion v. Jicarilla Apach
      Tribe; Amoco Production Company v. Jicarilla Apache Indian Tribe, 455 U.S. 130, 131, 10
24.   S.Ct. 894, 71 L. Ed. 2d 21 (1981)
25.
      Bond v. U.S. SCOTUS recognizes personal sovereignty, June 16,2011
26.
      People are supreme, not the state. [Waring vs. the Mayor ofSavanah, 60 Georgiaat 93]
27.
                                                   Page4 of36

                                       EXHIBIT A --LAW OF THE CASE
 1.          Thomas Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton, 52 Cal225; Erwin v.
 2.          U.S., D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117
N.E. 229, 23l.][Black's Law Dictionary, 4th Ed.~ 425, 426]
 3.
 4.

 5.

 6.
                                                SOVEREIGNTY
 7.
                                Constitution for the United States of America
 8.
                                                   Preamble
 9.
                         We the people ... do ordain and establish this Constitution ...
10.

11.
12.                                         The Texas Constitution

13.                                                Preamble
14.
             Humbly invoking the blessings of Almighty God, the people of the State of Texas, d
15.
      ordain and establish this Constitution.
16.
                                            The Texas Constitution
17.
                                           Article 1. Bill ofRights
18.
19.          Sec. 2. Inherant Political Power; Republican Form of Government. All political power i

20.   inherent in the people, and all free governments are founded on their authority, and instituted fo

21.   their benefit. The faith of the people of Texas stands pledged to the preservation of a republic
22.
      form of government, and, subject to this limitation only, they have at all times the inalienabl
23.
      right to alter, reform or abolish their government in such manner as they may think expedient.
24.
      ... at the Revolution, the sovereignty devolved on the people; and they are truly the sovereigns of
25.
      the country, but they are sovereigns without subjects...with none to govern but themselves .....
26.   [CHISHOLM v. GEORGIA (US) 2 Dall419, 454, 1 LEd 440,455 @DALL (1793) pp471-472

27.
      The very meaning of 'sovereignty' is that the decree of the sovereign makes law. [American
                                                  Page 3 of36

                                      EXHIBIT A --LAW OF THE CASE
 1.   COURT. 1. The person and suit of the sovereign; the place where the sovereign sojourns with his
 2.   regal retinue, wherever that,may be. [Black's Law Dictionary, 5th Edition, page 318.]

 3.   2. An agency of the sovereign created by it directly or indirectly under its authority, consisting o
 4.   one or more officers, established and maintained for the purpose of hearing and determining
      issues of law and fact regarding legal rights and alleged violations thereof, and of applying the
 5.
      sanctions of the law, authorized to exercise its powers in the course of law at times and places
 6.   previously determined by lawful authority. [Isbill v. Stovall, Tex.Civ.App., 92 S.W.2d 1067,
 7.   1070; Black's Law Dictionary, 4th Edition, page 425]

 8.
      COURT OF RECORD. To be a court of record a court must have four characteristics, and may
 9.   have a fifth. They are:
10.
              1. A judicial tribunal having attributes and exercising functions independently of
11.          the person of the magistrate designated generally to hold it [Jones v. Jones, 188
12.          Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Mete. Mass., 171, per
             Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688,
13.
             689][Black's Law Dictionary, 4th Ed., 425, 426]
14.
             2. Proceeding according to the course of common law [Jones v. Jones, 188
15.
             Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Mete. Mass., 171, per
16.          Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688,
17.          689][Black's Law Dictionary, 4th Ed., 425, 426]

18.

19.          3. Its acts and judicial proceedings are enrolled, or recorded, for a perpetual
20.          memory and testimony. [3 Bl. Comm. 24; 3 Steph. Comm. 383; The Thomas
             Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton, 52 Cal225; Erwin v. U.S.,
21.
             D.C.Ga., 37 F. 488,2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117 N.E.
22.          229, 231]
23.
             4. Has power to fine or imprison for contempt. [3 Bl. Comm. 24; 3 Steph. Comm.
24.
             383; The Thomas Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton, 52 Cal225;
25.          Erwin v. U.S., D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St.
26.          205, 117 N.E. 229, 231. ][Black's Law Dictionary, 4th Ed., 425, 426]

27.
             5. Generally possesses a seal. [3 Bl. Comm. 24; 3 Steph. Comm. 383; The
                                                 Page 2 of36

                                      EXHIBIT A    ~-   LAW OF THE CASE
 1.                                     I. LAW OF THE CASE
 2.
                                        The law of the case is decreed as follows:
 3.
 4.                         Justice and judgment are the habitation ofthy throne
                            Mercy and truth shall go before thy face. - Psa 89:14
 5.
                             Do justice to the afflicted and the needy. Psa. 82:3
 6.

 7.

 8.                                      SUPERIOR COURT
 9.
      Origin of the term "superior court"
10.
      In common law systems, a superior court is a court of general competence which typically has
11.
      unlimited jurisdiction with regard to civil and criminal legal cases. A superior court is "superior"
12.   relative to a court with limited jurisdiction, which is restricted to civil cases involving monetary
      amounts with a specific limit, or criminal cases involving offenses of a less serious nature. A
13.   superior court may hear appeals from lower courts.

14.   The term "superior court" has its origins in the English court system. The royal courts were the
      highest courts in the country, with what would now be termed supervisory jurisdiction over
15.
      baronial and local courts. Decisions of those courts could be reviewed by the royal courts, as part
16.   of the Crown's role as the ultimate fountain of justice. The royal courts became known as the
      "superior courts", while lower courts whose decisions could be reviewed by the royal courts
17.   became known as "inferior courts". The decisions of the superior courts were not reviewable or
      appealable, unless an appeal was created by statute.
18.
      To constitute a court a superior court as to any class of action within the common- law meaning
19.
      of that term; its jurisdiction of such actions must be unconditional, so that the only thing requisite
20.   to enable the court to take cognizance of them is the acquisition of jurisdiction of the persons of
      the parties. Simons v. De Bare, 4 Bosw., N.Y.
21.
       A statutory or constitutional court (whether it be an appellate or supreme court) may not second
22.
            guess the judgment of a common law court of record. The Supreme Court of the USA
23.        acknowledges the common law as supreme: "The judgment of a court of record whose
      jurisdiction is final, is as conclusive on all the world as the judgment of this court would be. It is
24.
       as conclusive on this court as it is on other courts. It puts an end to inquiry concerning the fact,
25.          by deciding it." Ex parte Watkins, 3 Pet., at 202-203. [cited by SCHNECKLOTH v.
                                    BUSTAMONTE, 412 U.S. 218,255 (1973)]
26.
       "Henceforth the writ which is called Praecipe shall not be served on any one for any holding so
27.
                    as to cause a free man to lose his court." [Magna Carta, Article 34].
                                                 Page 1 of36

                                       EXIDBIT A --LAW OF THE CASE
ATIACHMENTB
                         TICKET NUMBER


                             14        os2sso·




                  vs                 RFS

    STEP      D        CAD

DRADAR 0                       DIR. TURN

                                           • YES
                                                   COLLISION? ,
                                                          D
DVISUAL   0                                BLUEFORM?      0
                                                   EMP#




    DEFENDANT COPV
f,. ----------·----                              ----------::o..J·L.-R:::-~;.:Y.:;;;~:=-E~::,-,::71.:,:14:.-..j         TICKET NUMBER

f                Austin Citation                                     ~                    0 MISD                                     14 09?561
k
                                             Z63 1 s 3Zc
                 c:YDL#                                                                       ·                                                               D.L. TYPE:

LB                      ~g~DL#
t.               LAS~E                    ,1)              \FIRST NAME

f . /                  t1c./---crJ e_
f--.~ RESIDENCE ADDRESS

t: :3/"o
rc~~~
                                                        o-                                                                                     CELL PHONE (AC)


         . TRAILE.R.LP,..                                                                                                                                       Hispanic              Asian

                                                                                                                                                     Middle Eastern                   Other




                 VIOLATION LOCATION                                                                                               ';:;::>" /                                             /    U
! · /\J_;//-/ 3-5 ._s liJZ-D S&- cS~
I.               VIOLATION (A)                          r-:/?                                                                                                           VIOL CODE

                  -r--r-~7-/:s=rLJ                   .5;~--                            ~v~-1-e.-~
f' .J---,.,.;L;=-__,..,...=::;;."L.....:::::...._-=;,....,::_L.,.....;...-...,..,.:::....:....---,---
,                  RK_                      PS - - - -                                            VS - - - - -                                     ~FS _

[:     ~.~c;;;e;ll;ph;:on;;:e~O~·~,.......,.,.:s:.:,TE:;P;_;D;;'.._ _,;c~AD~·;;/;pt_;;;;_/; ; Z:_~'"£; ; ; 1; .,; ;0;.C:.!.1~0~y~.
~~
                 ALLEGED
                 SPEED;__
                    -1  <
                     ;.._
                  OFFICER:/

        ~~5ATIACHMENTC
       1.      THE STATE OF TEXAS,                       § In the SUPERIOR COURT OF TEXAS 1
               Plaintiff,                                § OF PUBLIC RECORD
       2 ..
               v.                                        § AUSTIN, TEXAS,
       3.                                                § TRAVIS COUNTY, Texas2
               David Kent McDade,                        §
       4.         Respondent                             §
       5.                                                § Date:                1104/2015
                  David Kent McDade,                     §
       6.         counterplaintiff,                      §
              v.                                         §
       7.
                                                         §
       8.     THE STATE OF TEXAS,                        §
              Sherry M. Statman,
       9.     "Officer Knouse Badge #
              5931 ,""Supervisor," and
      10.     "Second Officer"
...             counterdefendants                        §
      11.
                                                         §
      12.

      13.
                                                       FIRST CAUSE OF ACTION
      14.

      15.                                                         TRESPASS
      16.

      17.

      18.     1. David Kent McDade, (hereinafter "McDade") is one of the people of Texas and in this court

      19.     of record complains of each of the following:

      20.

      21.                THE STATE OF TEXAS "STATE", People vs. David Kent McDade, Citation

      22.                Number(s) 14092560, 14092561 (hereinafter "Inferior Court"); and Sherry M.

      23.     1
                Only cases have numbers. There being no charging instrument filed, much less served, there is no case, here, by
              any number. Until STATE proves standing on the record this is a non-case, Austin v. New Hampshire, 420 U.S. 656,
      24.     668 (1975) (Blackmun, J., dissent); Deposit Guaranty Nat'/ Bank v. Roper, 445 U.S. at 353 (Powell, J., and Stewart,
              J., dissent); Williams v. Vermont, 472 U.S. at 36 (dissent) (citing Austin), i.e., civil, until STATE proves standing. A
      25.     common number associated with this matter is yet to be established to the knowledge of Respondent.
              2
      26.      The above style is mostly guess work, however, comfortably presumed are the Plaintiff and the County. The
              proper name and capacity of both the Plaintiff and the court are all still unknown. There has never been timely or
      27.     proper service on McDade of any charging instrument or anything at all identifying all parties and proper service
              information for same.
                                                                  Page I of31

                            COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.                 Statman, "Officer Knouse Badge# 5931," "Supervisor," and "Second Officer"
 2.                        (hereinafter "Infringers"); (all hereinafter collectively "Infringers");
 3.

 4.

 5.

 6.        who are each summoned to answer the said counterplaintiti in a plea of trespass and trespass on
 7.                                                       the case, to wit:
 8.

 9.                                                     BACKGROUND
10.

11 .   2. Each of the Infringers exceeded his jurisdiction by either directly, through an agent, or in

12.    concert with another did cause counterplaintiffMcDade to be aggravatedly unlawfully
13 .   imprisoned3 against his will, without jurisdiction. Preceding the imprisonment counterplaintiff

14.    McDade was dull engaged in good faith exercising his unalienable, substantive right to Travel
15.    freely and unencumbered. Said Infringers interrupted said Travel, then unlawfully, aggravatedly

16.    imprisoned counterplaintiffMcDade. During this unlawful, aggravated imprisonment under,

17.    threat, duress, coercion, and against his will Infringers subjected counterplaintiffMcDade to

18 .   multiple threats of further charges and or incarceration if certain requested information and or

19 ·   papers was/were not given verbally and or produced physically.
20.

21.    3. At the time of the alleged offence, till the present counterplaintiffMcDade under color oflaw,

22 .   was held in actual or constructive aggravated unlawful imprisonment. Although he objected to

23 ·   the assumed jurisdiction, those who kept him aggravatedly, imprisoned under color of law did
24.
       3
25.     Imprison: To confine a person or restrain his liberty in any way. Black's Law Dictionary, 5th Edition
       Imprisonment: .. .it may be in a locality used only for the specific occasion; or it may take place without the actual
26.    application of any physical agencies of restraint (such as locks or bars), as by verbal compulsion and the display of
       available force. Black's Law Dictionary, 5th Edition
27.    4
           Duly: ... according to law in both form and substance. Black's Law Dictionary, 5th Edition
                                                            Page 2 of31

                       COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.    not respond to any of his demands and requests for proof of jurisdiction or for discharge of the
 2.    action against him and the reinstatement of his liberty. They continued to assume the jurisdictio

 3.    without proof of jurisdiction or any attempt at proof of jurisdiction. Counterplaintiff McDade

 4.    continues to be subject, under color oflaw, to the assumed jurisdiction of the Infringers.
 5.

 6.

 7.                                                     JURISDICTION
 8.

 9.    4. On examination of all available information, counterplaintiff is able to ascertain that

10.    counterdefendants had/have no lawful jurisdiction to commit their acts.
11.

12.    5. Therefore, on information and belief, counterplaintiffMcDade alleges thatinfringers do/did·
13.    not have any jurisdiction and may not extrajudicially proceed. 5
14.

15 ·   6. Counterplaintiff demands that Infringers submit to the court proof of jurisdiction, if any they
16.    have.
17.

18.
       5
         "However late this objection has been made, or may be made in any cause, in an inferior or appellate court of the
19.    United States, it must be considered and decided, before any court can move one further step in the cause; as any
       movement is necessarily the exercise of jurisdiction. Jurisdiction is the power to hear and determine the subject
20.    matter in controversy between parties to a suit, to adjudicate or exercise any judicial power over them; the question
21.    is, whether on the case before a court, their action is judicial or extra-judicial; with or without the authority of law,
       to render a judgment or decree upon the rights of the litigant parties. If the law confers the power to render a
22.    judgment or decree, then the court has jurisdiction; what shall be adjudged or decreed between the parties, and with
       which is the right of the case, is judicial action, by hearing and determining it. 6 Peters, 709; 4 Russell, 415; 3
23.    Peters, 203-7" Cited by STATE OF RHODE ISLAND v. COM. OF MASSACHUSETTS, 37 U.S. 657,718 (1838)
          "Where a Court has jurisdiction, it has a right to decide every question which occurs in the cause; and whether its
24.
       decision be correct or otherwise, its judgment, until reversed, is regarded as binding in every other Court. But, if it
25.    act· without authority, its judgments and orders are regarded as nullities. They are not voidable, but simply void; and
       form no bar to a recovery sought, even prior to a reversal, in opposition to them. They constitute no justification; an
26.    all persons concerned in executing such judgments or sentences, are considered, in law, as trespassers." Elliott v
       Peirsol, l Pet. 328,340,26 U.S. 328,340, 7L.Ed. 164 (1828)
27.
                                                            Page 3 of31

                      COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1·    7. If no proof of jurisdiction is submitted to the court, counterplaintiff demands that the above-

 2.    entitled court of record find that Infringers are without jurisdiction, that the counterplaintiff be

 3.    discharged from above stated matters stated in Citation Number(s) 14092560, 14092561 without

 4.    delay, and that the Inferior Court may not proceed.
 5.

 6.
                                        SECOND CAUSE OF ACTION
 7.

 8.                                                TRESPASS
 9.

10.                                              JURISDICTION

11.

12 .   8. Paragaphs 1 through 7 are incorporated by reference as though fully stated herein.

13.

14.    9. Each counterdefendant acted in such a way, or failed to act in such a way, that

15.    counterplaintiff McDade is deprived of his liberty. Each counterdefendant acted to deprive

16.    counterplaintiff McDade of his liberty; or each counterdefendant failed to act to prevent the loss

17.    by counterplaintiff McDade of his liberty. Further, each counterdefendant is a willing

18.    participant in concert with each of the remaining counterdefendants.

19.

20 .   10. At all times mentioned in this action each counterdefendant is the agent of the other, and in

21 .   doing the acts alleged in this action, each is acting within the course and scope of said agency.

22.

23.

24.
                                                 Facts of Incident
25.
       Counterplaintiff McDade hereby makes the following statements of fact under penalty of perjury
26.
                                 and asserts that they are true and correct.
27.
                                                   Page 4 of31

                   COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.    1. Counterplaintiff McDade was stopped on or about the 8th day of October, 2014 a
 2.        approximately 8:17am by a person(s) identifying themselves as "City of Austin Municipa

 3.
           "Police Officers."

 4.
       2. The    person(s)      who    seized,    accosted,     and    unlawfully       Aggravatedly      Imprisone
 5.
           counterplaintiff McDade has been identified only as "Officer Knouse Badge # 5931'
 6.       hereinafter, Knouse # 5931 and his "Supervisor" hereinafter Supervisor and "Secon
 7.        Officer" hereinafter known as "Unknown Officer" (all hereinafter collectively "Infringers");

 8.
       3. At the time of the "traffic/transportation stop," counterplaintiff McDade was "arrested'
 9.
       which amounted to counterplaintiff McDade being seized, accosted, and unlawfully,
10.
       aggravatedly imprisoned by the Infringers upon the initiation of the stop for the purpose o
11.    issuing Citation Number(s) 14092560, 14092561. This fact is attested to by the Infringer
12.    admittance of such at the time of "traffic/transportation stop". counterplaintiff McDade wa
13.    forcibly issued Citation Number(s) 14092560, 14092561 under threat, duress, and coercion b

14.    the Infringers.

15.
       4. At the time of the "traffic/transportation stop", and unlawful Aggravated Imprisonmen
16.    counterplaintiff McDade requested to speak to the Knouse # 5931 's                      Supervisor (name to b
17.    determined), during which time another officer "Unknown Officer" arrived; when Knouse
18.    5931 's Supervisor arrived counterplaintiff McDade informed the Supervisor of the situation an

19.    the Supervisor and other "Unknown Officer" all of the above identified officers took part in an
       allowed the unlawful Aggravated Imprisonment to continue until forcibly issued Citatio
20.
       Number(s) 14092560, 14092561 were completed.
21.

22.    5. At the time of the "traffic/transportation stop", and unlawful, aggravated Imprisonmen
23.    counterplaintiff McDade was traveling viatically upon the public right-of-way in a privat
24.    conveyance for his own private business and pleasure while utilizing due diligence. and care t

25·.   ensure that his actions did not cause harm to other person( s) or property and no such harm ha
       taken place.
26.

27.
                                                       Page 5 of31
                                 -----------------------------------------------------------
                      COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.   6. Counterplaintiff McDade was not engaged in causing harm to any person, property, or thing,
 2.   nor was counterplaintiff McDade providing the Infringers with any probable cause to believe tha

 3.   counterplaintiffMcDade was engaging in any actions to cause harm to any person(s) or property
      or thing but, counterplaintiff McDade was still stopped, seized, accosted, and unlawfully
 4.
      aggravatedly imprisoned by the Infringers without any apparent probable cause to believe sue
 5.
      activities were taking place.
 6.

 7.    7. Counterplaintiff McDade asserts that at the time of the "traffic/transportation stop" he was
          not causing harm to any person or property or being violent in any way. McDade asserts that
 8.       he is/was doing nothing more than exercising a unalienable, substantive Right and liberty to
             Travel freely and unencumbered and the use of his private property for Private Travel.
 9.

10.

11.                                    THIRD CAUSE OF ACTION

12.
                                                 TRESPASS
13.

14.                                           JURISDICTION
15.

16.           Paragaphs 1 through 7 are incorporated by reference as though fully stated herein.
17.

18.                                            DISCUSSION

19.

20.
      11. ISSUE: Does the court have personal jurisdiction over counterplaintiffMcDade
21.

22.   in the instant matter?
23.

24.                            Overview: The systemic problem with Notice.
25.          For there to be personal jurisdiction, there must first be proper Notice.
26.

27.
                                                 Page 6 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.                       Notice requires both filing and serving the paperwork.
 2.           Murphy Bros., Inc. (timing and sequence matter regarding filing and serving); Lloyd, 5
 3.
      U.S. at 366 ("A citation not served is as no citation."). It may help to mention in this context tha
 4.
      an "administrative citation" (a "ticket") and a "complaint," Art. 45.018(b), are two entirel
 5.
      different things.
 6.
              Thus, it doesn't matter, yet, whether this is characterized as civil or criminal, becaus
 7.

 8.   Notice will have the same requirements, either way. And, there is, to date, no Notice.

 9.

10.                Notice previously required the filing and serving of two documents.
11.           In a generic misdemeanor matter, Notice used to require the filing and serving of tw
12.
      different documents: (I) a "complaint," which is a sworn statement, and (2) a pleading,
13.
      commonly known and referred to as an Information. Arts. 2.04, 21.20, 21.21, 21.22.
14.

15.           Art. 2.04.     [28]   [34]    [35] Shall draw complaints

16.               Upon complaint being made before a district or county
                  attorney that an offense has been committed in his
17.               district or county, he shall reduce the complaint to
                  writing and cause the same to be signed and sworn to by
18.
                  the complainant, and it shall be duly attested by said
19.               attorney.
             Art. 2.04 (emphasis added).
20.

21.           Art. 2.05.     [29]   [35]    [36] When complaint is made

22.               If the offense be a misdemeanor, the attorney shall
                  forthwith   prepare   an    information based   upon     such
23.               complaint and    file   the    same in the   court having
                  jurisdiction; provided, that in counties having no county
24.
                  attorney, misdemeanor cases may be tried upon complaint
25.               alone, without an information, provided, however, in
                  counties having one or more criminal district courts an
26.               information must be filed in each misdemeanor case . ...

27.          Art. 2. 05 (Thomson/West 2005)             (emphasis added).

                                                 Page 7 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.   Art. 21.20.   [413]    [477]   [465]    "Information"

 2.        An "Information" is a written statement filed and
           presented in behalf of the State by the district or
 3.        county attorney, charging the defendant with an offense
           which may by law be so prosecuted.
 4.
      Art. 21.20 (emphasis added}.
 5.

 6.   Art. 21.21. [414] [478]        [466] Requisites of an information
      [District/County Court]
 7.   An  information       is   sufficient     if    it   has   the    following
      requisites:
 8.
           1. It shall commence,       "In the name and by authority of
 9.        the State of Texas";
10.        2. That it appear to have been presented in                   a     court
           having jurisdiction of the offense set forth;
11.
           3. That it appear to have been presented by the proper
12.        officer;
13.        4. That it contain the name of the accused, or state that
           his name is unknown and give a reasonably accurate
14.        description of him;
15.        5. It must appear that the place where the offense is
           charged to have been committed is within the jurisdiction
16.        of the court where the information is filed;
17.        6. That the time mentioned be some date anterior to the
           filing of the information, and that the offense does not
18.
           appear to be barred by limitation;
19.        7.  That   the  offense       be     set    forth     in    plain     and
           intelligible words;
20.
           8. That it conclude,       "Against the peace and dignity of
21.        the State"; and
22.        9. It must be signed by the district or county attorney,
           officially.
23.
      Art. 21.21 (emphasis added).
24.
      Art. 21.22. [4)5] [479]        [467] Information based upon
25.
      complaint
26.   [District/County Court]
           No information shall be presented until affidavit has
27.        been made by some credible person charging the defendant
                                      Page 8 of31

           COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.              with an offense. The affidavit shall be filed with the
                 information. It may be sworn to before the district or
 2.              county attorney who, for that purpose, shall have power
 3.              to administer the oath, or it may be made before any
                 officer authorized by law to administer oaths.
 4.          Art. 21.22 (emphasis added).
 5.
             Art. 27. 01.      [ 504]   [ 568]   [ 557] Indictment or information
 6.
                 The primary pleading in a criminal action on the part of
 7.              the State is the indictment or information.

 8.          Art. 27.01 (emphasis added).

 9.

10.                    Without both of those documents, two key problems existed.

11.
              THE "LACK OF ATTORNEY SIGNATURE" PROBLEM.
12.          To examine into the pleading first, STATE OF TEXAS is, in actuality, a corporate entity
13.
      a commercial enterprise, doing business in "this state" via the benefit of a tax exemptio
14.
      certificate. To date, most who read that think that the author of such a thought has complete}
15.
      lost his mind. So, rather than proving that point at this early stage, it's still the case that all wh
16.

17.   are faced with the question eventually realize that whether it's a commercial enterprise, o

18.   something governmental, it's still an artificial entity. No artificial entity may appear in co

19.   without authorized signature. For a misdemeanor case, that authorized signature exists if there'
20.   a pleading. For a misdemeanor, the pleading is the Information.
21.

22.          No PLEADING FILED?-No NOTICE.

23.          [TEX. CONST. Art. 5, § 12]; Arts. 2.04, 21.20, 21.21, 21.22, 27.01; Rowland, 506 U.S. a

24.   201-03 (all artificial entities must have counsel-federal); TEX.     R: Civ. P. 7 (corporations mus
25.
      have counsel-state); Kuntoplast of Am., Inc. (same); Computize, Inc. (same); Moore (same)·
26.
      Dell Dev. Corp. (same); Globe Leasing, Inc., 43.7 S.W.2d at 45-46 (same); ABA MODEL RULE
27.
                                                  Page 9 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.   OF PROF'L CONDUCT R. 3.7 (material witness can't also be attorney of Record); TEX.

 2.   DISCIPLINARY RS. PROF'L CONDUCT R. 3.08, 5.05 (same, plus facilitating unauthorized practice)·
 3.
      Garcetti v. Ceballos (ethics still matter; "whistleblower" lawyer who testifies against client i
 4.
      fortunate still to have license, much less job); Tex. Dept. of Parks & Wildlife v. Mirand
 5.
      (standing, burden on plaintiff, requires "actual grievance"-state).   r
 6.

 7.

 8.

 9.           No PLEADING SERVED?-No NOTICE.

10.          A pleading has meaning sometime after it's been filed, not before. See Murphy Bros.

11.   Inc .. A pleading has meaning sometime after it's been served, not before. Lloyd, 5 U.S. at 36
12.
      ("A citation not served is as no citation.").
13.

14.           IN SUM, No PLEADING?-No NOTICE.

15.           Thus, without a pleading, there simply was no Notice, thus no case.

16.

17.           THE ''LACKOFWITNESSSTATEMENT" PROBLEM.

              No "administrative citation" ("'ticket") has ever been a "complaint." A "complaint" is
18.

19.   sworn statement. See Arts. 2.04, 21.22, 45.018, and 45.019.

20.
              IN SVM, NO COMPLAINT AND NO PLEADING?-NO NOTICE.
21.
              Thus, it used to be that without the filing and serving of both a "complaint" and a
22.
      Information, there simply was no Notice.
23.

24.
              When the Money became "funny money," almost everything changed.
25.           See, e.g., Schinzing ("complaint" is an adequate charging instrument).
26.

27.
                                                  Page 10 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.          The relationship with Art. 45.019- a "ticket" is not a "complaint."
 2.          A "ticket" is not a "complaint." How do we know? First, Art. 45.019 informs us that

 3.   "complaint" is something that is, among other things, (1) sworn to, (2) started with certai

 4.   language, and (3) ended with certain language. No "ticket" satisfies all of those elements.
 5.
             Art. 45.019.   [883]           [973]    [938]     Requisites      Of    Complaint
 6.          [Municipal Court]
                 (a) A complaint is sufficient, without                      regard to its
 7.
                 form,  if   it substantially satisfies                      the  following
 8.              requisites:
                     (1) it must be in writing;
 9.
                     (2) it must commence "In the name and by the authority
10.                  of the State of Texas";
11.                  (3) it must state the name of the accused, if known,
                     or if unknown, must include a reasonably definite
12.                  description of the accused;
13.                  (4) it must show that the accused has committed an
                     offense against the law of this state, or state that
14.
                     the affiant has good reason to believe and does
15.                  believe that the accused has committed an offense
                     against the law of this state;
16.
                     ( 5) it must state the date the offense was committed
17.                  as definitely as the affiant is able to provide;
                     (6) it must bear the signature or mark of the affiant;
18.
                     and
19.                  (7) it must conclude with the words "Against the peace

20.                  and dignity of the State" and, if the offense charged
                     is an offense only under a municipal ordinance, it may
21.                  also conclude with the words "Contrary to the said
                     ordinance".
22.
                  (b) A complaint filed in justice court must allege that
23.              the offense was committed in the county in which the
                 complaint is made.
24.
                 (c) A complaint filed in municipal court must allege that
25.              the offense was committed in the territorial limits of
                 the municipality in which the complaint is made.
26.
                 (d) A complaint may be sworn                    to   before     any    officer
27.              authorized to administer oaths.
                                                Page 11 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.                (e)      A    complaint   in   municipal       court    may be      sworn     to
                  before:
 2.
                         (1)    the municipal judge;
 3.
                         ( 2)   the clerk of the court or a deputy clerk;
  4.                     (3)    the city secretary; or

 5.                      (4)    the city attorney or a deputy city attorney.

  6.              (f) If the defendant does not object to a defect, error,
                  or irregularity of form or substance in a charging
 7.               instrument before the date on which the trial on the
                  merits commences, the defendant waives and forfeits the
  8.              right to object to the defect, error, or irregularity.
  9.              Nothing in this article prohibits a trial court from
                  requiring that an objection to a charging instrument be
10.               made at an earlier time.

11.           Art 45.019 (emphasis added).

12.           But cf Art. 21.21 (attorney signature required). See also TEX. TRANSP. CODE ANN.
13.    708.105 (regarding the "Notice of surcharges" statement typesetting requirements and th
14.
       citations non-compliance with same).
15.
              Thus, the Information is no longer required, which means that STATE doesn't appear vi
16.
       signature of authorized counsel anymore. That failure renders Service of documents such as thi
17.

18.    next to impossible, but when STATE wants to correct that oversight, the legislature will compe

19 .   inclusion of an authorized signature along with a name and address on the complaints so tha

.20.   defendants in courts of Record may serve the documents that are "required" to file.
21.
              The reason why there's no need for a pleading, any more, is that the forum isn't the sam
22.
       type forum as used to exist. Some people go into orbit hearing this, but it's still the case that th
23.
       gold fringe on the flags proclaims the maritime-law nature of the fundamental "choice of law" i
24.
       operation. Thus, what used to be a judicial forum is now an executive, maritime forum. This i
25.

26.    why there is no more need for STATE to appear via pleading, i.e., via authorized signature.

27.           Whatever may be the paperwork, Notice is still required.
                                                  Page 12 of31

                   COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.           Art. 45.018. Complaint [Justice and Municipal Courts]

 2.                  (a) For purposes of this chapter, a complaint is a sworn
                     allegation charging the accused with the commission of an
 3.                  offense.

 4.                  (b) A defendant is entitled to notice of a complaint
                     against the defendant not later than the day before the
 5.
                     date of any proceeding in the prosecution of the
 6.                  defendant under the complaint. The defendant may waive
                     the right to notice granted by this subsection.
 7.
              Art. 45.018 (emphasis added).
 8.
              Where this provision is not satisfied, there is no Notice. To date, this provision remain
 9.
      unsatisfied.
10.

11.           Where this provision is not satisfied, a statutorily defined right belonging to McDade ha

12.   been violated. Art. 45.018(b) creates a statutory right that declares McDade "is entitled to'
13.   Notice of a complaint at least one day prior to any prosecutorial proceeding related to tha
14.
      complaint.
15.
             This phrase is defined in§ 311.016(4), Gov. Code.
16.
              Sec. 311.016).    "MAY," "SHALL," "MUST," ETC. The following
17.           constructions apply unless the context in which the word or
              phrase    appears    necessarily    requires    a   different
18.
              construction   or   unless   a   different   construction  is
19.           expressly provided by statute:

20.                ( 1)  "May" creates discretionary                authority      or   grants
                   permission or a power.
21.
                     (2),   "Shall" imposes a duty.
22.                  (3)    "Must" creates or recognizes a condition precedent.
23.                  (4)    "Is entitled to" creates or recognizes a right.

24.                  ( 5)"May not" imposes a prohibition and is synonymous
                   with "shall not."
25.
                     (6)    "Is not entitled to" negates a right.
26.                (7)   "Is not required to"           negates a      duty or condition
                   precedent.
27.
                                                Page 13 of31

                     COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.          As this phrase establishes a reference to either an already existing and recognized right,
 2.   or, a right created by statute, it is a right that cannot be taken away or ignored unless it is waive
 3.
      by counterplaintiff McDade or removed by due process of law. Counterplaintiff McDade has no
 4.
      and will not waive this right, and, does in fact object to the failure of both the STATE and th
 5.
      court to ensure that counterplaintiffMcDade's right is fully protected and complied with.Neithe
 6.

 7.   has counterplaintiff McDade been convicted of anything that could work to remove this righ

 8.   from his access.

 9.          In short, where we 're headed, at light speed, is toward a void judgment.
10.          The court must have personal jurisdiction. See Milliken (the Wyoming judgment wa
11.
      valid because service was valid; hence, the Wyoming court did have personal jurisdiction).
12.

13.          [I}t has been settled, that a judgment depending upon proceedings in personam can
             have no force as to one on whom there has been no service of process, actual or
14.          constructive; who has had no day in court, and no notice of any proceeding against
             him. That with respect to such a person, such a judgment is absolutely void ....
15.
             Harris, 55 U.S. at 339 (cited in Commercial Equip., 678 S.W.2d at 918, which holds tha
16.
      even a default judgment is void where there is no service). See also Peralta (even "'meritoriou
17.

18.   defense" issue is irrelevant to question of Notice); Lloyd ("'A citation not served is as n

19.   citation."); Hamdi (habeas proceeding, which is, of course, a CIVIL proceeding); Internal'
20.   Shoe; Mullane; Armstrong, 380 U.S. at 552; Sniadach; Boddie; Fuentes v. Shevin; N Ga.
21.
      Finishing; and Jones.
22.
             The "arraignment" is "any proceeding." Cf Rothgery v. Gillespie County, Texas, 55
23.
      U.S. 191 (2008). There beirig no notice of any complaint at least a day before the arraignment
24.
25.   there is no Notice.

26.

27.
                                                 Page 14 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.          No matter what is delivered to a defendant, where there is no case number, no cou
 2.   name, and no contact information provided for service of defense pleadings, motions, and briefs
 3.
      it follows that no original pleading has been filed, much less served.
 4.

 5.

 6.

 7.          No NOTICE?--NO PERSONAL JlJRISDICTION.


 8.
      ISSUE:                 Does this court have subjeCt matter jurisdiction?
 9.
             Where there is no personal jurisdiction, the matter is a non-case. All cases are non-cases
10.
      Cf Austin (Blackmun, J., dissent); Deposit Guaranty Nat 'I Bank, 445 U.S. at 353 (Powell, J., an
11.

12.   Stewart, J., dissent); Williams, 472 U.S. at 36 (dissent) (citing Austin), i.e., civil, until STAT

13.   proves standing. Some matters, just like this one, never stop being non-cases. Cf Rockwell Int'
14.   Corp (the final pre-trial order confirmed that this was a non-case).
15.
             This is a "criminal case only" forum. Non-cases are civil in nature. This court has n
16.
      subject matter jurisdiction over any "civil" (non-case) matter.
17.
18.
                                            Statutory Challenges.
19.

20.
      ISSUE:                 Does Art. 25.04 violate Due Process?
21.
             Given Art. 45.018(b) , counterplaintiff McDade doubts that Art. 25.04 is in any wa
22.
      relevant to this matter. However, should Art. 25.04 be relevant, counterplaintiff McDade object
23.
      to Art. 25.04 as repugnant to Due Process.
24.
             Art. 25.04.
25.
                 In misdemeanors, it shall not be necessary before trial
26.              to furnish the accused with a copy of the indictment or
27.
                                                 Page 15 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.                 information; but he or his counsel may demand a                                            copy,
                    which shall be given as early as possible.
 2.

 3.

 4.

 5.            Art. 25.04.

 6.            This language purports to give STATE a pass on its Due Process duty to serve Notice.
                                                                                       (



 7.   This language pretends that a court, especially a court of "criminal case only" jurisdiction, rna
 8.
      proceed without affirmative proof of Notice. To the exact opposite result, no such court ha
 9.
      jurisdiction of any kind unless and until STATE has filed its original pleading, by whateve
10.
      name, e.g., a "complaint", and then served it (timely).
11.
               Cf Murphy Bros. Inc. (sequence matters regarding filing and serving the ongma
12.
13.   pleading). 6 See also Lloyd, 5 U.S. at 366 ("A citation not served is as no citation.").

14.            To date, counterplaintiff McDade has received nothing that tells him that STATE ha

15.   filed anything. Service would tell counterplaintiff McDade what the case number is, in whic
16.
      court any case has been filed, and on whom he should serve his filings. The case style used in th
17.
      documents to date is largely guesswork. The guesses are included so that what he files may fin
18.
      its way, eventually, to the right destination. If STATE had served its original pleading, the
19.

20.
      McDade would not be guessing, at all. In short, counterplaintiff McDade has no Notice that an

21.   "case or controversy" exists.

22.            There is no legislative enactment or judicial procedural rule that lawfully relieves STAT
23.   of its duty to provide meaningful Notice. A competent, Due-Process minded statute/plan wil
24.

25.   6
        Murphy Bros. is a civil case, but all cases are non-cases, i.e., civil, until the plaintiff, here STATE, proves standing.
26.   It's impossible for STATE to prove standing for a criminal case where there is no charging instrument even filed,
      much less served. The authority to determine authority is civil. Marbury v. Madison. Civil authority is inherent. C.f
27.   United Mine Workers. STATE must prove standing in the criminal context before there's anything even remotely
      possible to label as criminal.
                                                          Page 16 of31

                     COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.   place the burdens properly. First, STATE files its original pleading. Then, STATE Serves it
 2.   original pleading. Once the Record shows return of competent service on the defendant o
 3.
      STATE's original pleading, then an Arraignment may/can be scheduled. Until then, it's not eve
 4.
      a case; it's a non-case, i.e., a civil matter.
 5.

 6.
                    "Hearing" the charge read in no way constitutes meaningful Notice.
 7.
              In "this state," we deal with a world of very insidious, clever but insidious, semantics
 8.

 9.   Some of those semantics are in the terms, themselves. No code or statutory plan/scheme is mor

10.   semantics-driven, semantics-dependent than any STATE's "transportation" code (and/or
11.   "vehicles and traffic" code). Responding verbally to a verbal presentation of those semantics i
12.
      humanly possible (although, as discussed next, compelling an "instant" response is repugnant t
13.
      Due Process). But some of the semantics on which the systems in "this state" depend aren'
14.
      discemable until detected visually via the presentation of the words on the page. For this reason
15.

16.   it's 100% legally impossible for anyone to have any idea, at all, whatsoever, of what STATE'

17.   case is about unless and until the written word is delivered by means consistent with Du

18.   Process. "Hearing" the words read aloud will never be legally equivalent to "reading" them
19.   "[T]his state" is just too semantics-driven, too semantics-dependent, for "hearing" to replac
20.
      "seeing".
21.
              How does a defendant obtain a copy of STATE's original pleading so as to be able t
22.
      read it? Either the defendant waives Notice and does STATE's work for STATE, finding th
23.
24.   information on his own, or else the defendant compels STATE to satisfy its duty under Du

25.   Process to serve at a meaningful time, in a meaningful manner, on the defendant a copy of wha
26.   STATE has filed.
27.
                                                       Page 17 of31

                   COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.          An elementary and fundamental requirement of due process in any proceeding which
             is to be accorded finality is notice reasonably calculated, under the circumstances, to
 2.          apprise interested parties of the pendency of the action and afford them the
 3.          opportunity to present their objections.

 4.   Mullane, 339 U.S. at 314. A failure of Notice violates "the most rudimentary demands of du

 5.   process of law." Armstrong, 380 U.S. at 550 (Notice, meaningful time, meaningful manner. 38

 6.   U.S. at 552).
 7.
             See also Milliken (Notice, opportunity to be heard, fair play, substantial justice);
 8.
      Internat'l Shoe (Notice, opportunity to be heard); Sniadach (Notice, opportunity to be heard)·
 9.
      Fuentes v. Shevin (Notice, meaningful time); N Ga. Finishing (Notice, opportunity to be heard,
10.
             even for corporations (i.e., the shareholders)); Burns (Notice, opportunity to be heard, o
11.

12.   upward departure); Hamdi (denial of access and of opportunity to be heard); Jones (Notice

13.   opportunity to be heard).
14.

15.                      To compel an instant response is to offend Due Process.
16.
             If Due Process in/for "this state" allowed "hearing" (a non-filed complaint?) to substitut
17.
      for "reading/seeing" the filed original pleading, it's still the reality that a system that demand
18.
      that a defendant respond immediately to any presentation of charges against him, whether verba
19.
      or in writing, is a system that offends Due Process. There's nothing "meaningful" about "Notice'
20.

21.   that allows absolutely no time to study into the matter..

22.          In general, even in criminal matters, which this one isn't but pretends to want to be
23.   STATE must give Notice. Cf O'Grady.
24.
             Under the applicable federal standards, the duty is on STATE to provide Notice. The du
25.
      is not placed on the defendant to demand it. It's placed on STATE to provide it. This statut
26.
      purports to reverse that burden, to relieve STATE of its duty to provide meaningful Notice, at
27.
                                                Page 18 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.   meaningful time in a meaningful manner. Therefore, this statute facially defies and offends Du
 2.   Process.
 3.

 4.   ISSUE:                 What does· "person" mean?
 5.
                     TRANSP. CODE§§ 541.001(4)
 6.
                          Defined- "person" means: an individual, firm, partnership, association, or
 7.
                                                     corporation.
 8.
                     Translation: "commercial legal entity"
 9.

10.                  Application of statutory algebra: If no "person" then no "transportation" or

11.                                          If no "transportation" then no "person,"
12.                           Conclusion: If no "person" then No statue violated.
13.

14.
      ISSUE:                 What does "transportation" mean?
15.
             Not defined in the Transp. Code.
16.
             What is the Transp. Code about? The "transportation" code nowhere define
17.
18.   "transportation." It's not that we can't come up with a definition. It's that when wedo, we fin

19.   that "transportation" is "commercial." Thus, where there's no definition, there's vagueness. But,

20.          there is a definition, if we look long and hard enough.
21.

22.
                                                       Defined.
23.
             "Transportation" means removing people and/or property from here to there for profit o
24.
      hire under the choice of law of the "place" called "this state."
25.

26.
                                      Removing People and/or Property.
27.
                                                    Page 19 of31
                               --------------------------------~~-------------------------
                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.          Transp. Act of 1940, 54 Stat. 898, 929, 49 U.S.C. § 902(i)(l ), in particular § 302(i)(l) .
 2.   Cornell Steam-boat, 321 U.S. at 641-42 (Frankfurter, J., dissent).
 3.

 4.
                                            From Here To There.
 5.
             Cf Maynard (context: unlawful "transportation" of intoxicating liquor).
 6.

 7.
                                              For Profit or Hire.
 8.
             St. Clair Cnty, 192 U.S. at 456-57 (allegations regarding operating a ferry without
 9.

10.   license). See also Cosio, 182 S.W. at 85.

11.

12.                    Under the Choice of Law of the "Place" Called "this State."

13.          The entirety of STATE's regulatory authority, for anything, is limited to that "place'
14.   where circulating "funny money" is not flat out fraud, i.e., to the "place" called "this state." Cf
15.
      7; Graham (special maritime and territorial jurisdiction).
16.

17.
                                       The Generic Concept of "use."
18.
             If use were irrelevant, it'd be "fraud" to deny a mileage deduction, e.g., Sched. A., fo
19.
      "personal use" of the car. Because "personal use" is not deductible, it follows that use determine
20.

21.   "personal v. commercial" treatment and that "personal use" is not commercial in any context

22.   Obviously, personal (non-commercial) use (i.e., travel) needs no "license."
23.

24.                                      "Use" and the TenyStop.
25.         . The ticketing officer never even tried to establish "transportation" use. He asked nothin
26.
      about any passenger manifest or any bill of lading. The executive has to have authority t
27.
                                                  Page 20 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.   determine his/its authority, and police always have authority to protect themselves. Terry. Th
 2.   car has a license plate.
 3.
              But, that's where the Terry authority ended, because counterplaintiff McDade was no
 4.
      engaged in "transportation," at the time of the stop.
 5.
 6.

 7.
                                         Deliberate indifference.

 8•          This officer had nor been taught that "transportation" regulation has limits. In the exac

 9.   same way that Rap1os and Compean were never taught about "this state" and the limits of thei

10.   authority at the border, this officer was not taught the limits of "transportation" regulation. "[A]
                                                              i


11.
      violation of federal rights may be a highly predictable consequence of a failure to equip la
12.
      enforcement officers with specific tools to handle recurring situations." Brown, 520 U.S. at 409.
13.

14.
      ISSUE:                     What does "vehicle" mean?
15.
              TRANSP. CODE§§ 502.001(25), 541.201(23), 621.001(9), Sec. 750.003(a).
16.
              Translation: a conveyance used for "transportation" purposes.
17.

18.           Application of statutory algebra: If no '"transportation," then no "vehicle."

19.

20.   ISSUE:                     What does "motor vehicle" mean?

21.           TRANSP. CODE §§ 501.002(17), 502.001(25), 522.003(21), 541.201(11), 601.002(5)

22.   642.001(1), 647.001(4), 683.001(4), 728.001(2).

23.          Translation: "Vehicle" with a motor.
24.
              Application of statutory algebra: If no "transportation," then no "vehicle;" if n
25.
      "vehicle," then no "motor vehicle."
26.

27.
                                                 Page 21 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.   ISSUE:                    What does "drive" mean?
 2.           TRANSP. CODE§ 522.003(11).
 3.
              The sole definition for "drive" m the entire "transportation" code 1s found m
 4.
      "commercial driver's license" chapter, Ch. 522.
 5.
              Translation: In the disciplined "transportation" code, "drive" means being behind th
 6.

 7.   wheel of a "vehicle." In the TRANSP. CODE, "drive" means being behind the wheel of a "moto

 8.   vehicle."

 9.           Application of statutory algebra: If no "transportation," then no "vehicle;" if n
10.
      "vehicle," then no "motor vehicle;" if no "motor vehicle," then no "driving;: hence, no "driver."
11.

12.
      ISSUE:                    What does "operator" mean?
13.
              TRANSP. CODE§ 541.001(1).
14.
              This "definition" is very confused. "Drives," which has meaning only with respect to
15.
      "motor vehicle," is juxtaposed with the concept of "physical control of a vehicle." Ultimately, i
16.

17.   doesn't matter, here, but which is it: "vehicle" or "motor vehicle?" 7

18.           Translation: In the disciplined "transportation" code, "operator" is the one behind th

19.   wheel of a "motor vehicle." In the Transp. Code, "operator" is the one behind the wheel of eithe
20.
      a "vehicle" or a "motor vehicle."
21.
              Application of statutory algebra: No "transportation?"-no "vehicle;" no "vehicle?"-n
22.
      "motor vehicle;" no "(motor) vehicle?"-no "operator.".
23.

24.
      ISSUE:                    What does "this state" mean?
25.

26.
      7
27.    See also§§ 601.002(8) ("motor vehicle"), 642.00 1(2) (same), 647.001(5) (same);§ 724.00 1(11) (looks to a "motor
      vehicle" or watercraft, i.e., "transportation" activity); § 24.013(f)(2) (regarding aircraft).
                                                      Page 22 of31

                   COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
  1.           Contrary to popular belief, "this state" isn't really a "place." It's a "choice of law." Th
  2.   "place" called "this state" is a "federal area" or a "federal zone," a "Constitution-free, maritime
 3.
       commercial zone," associated with the "funny money" found in the 48 contiguous states, Alaska
  4.
       Hawaii, American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, the Virgin Islands
  5.
       and all the rest of the territories and protectorates. The capital of "this state" is DC.
  6.

 7.            Without "this state," running the present "funny money" scam would be criminal. Thus

  8.   the fundamental "choice of law" to which "this state" refers is the Law of the Sea, to b

  9.   distinguished from the "choice of law" associated with an honest system of weights an
10.
       measures, Lev. 19:35-36, which is the Law of the Land. The Law of the Sea doesn't just apply; i
11.
       applies only if there's an agreement that includes that choice oflaw. Ogden. Cf § 7; Graham.
12.
               In application of these terms.
13.
              There was never any "transportation" at issue. Since counterplaintiff McDade was no
14.

15.    engaged in "transportation " there was no "vehicle " no "driver " no "motor vehicle " and n
                                 '                       '            '                   '
16.    "operator." Therefore, there was never any authority to issue any "ticket", or "citation".
17.

18.    ISSUE:                  Does this court even really exist as a court ofRecord?
'19.           The procedures set out in GOV'T CODE§ 30.00003 have not been followed.
20.           The name may or may not be fatally material, but the naming protocol for a municipa
21.
       court of record set out by statute has not been applied or followed. More to the point, th
22.
       ordinances simply do not create a court of Record.
23.
       To label the court one way, i.e., as a court of Record, but to have its existence be something else
24.
       entirely, i.e., as a generic municipal court, shows up most prominently in the appellate process.
25.
       The mismatch can produce an effective denial of access problem. Cf Harbury
26.

27.
                                                   Page 23 of31

                   COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.

 2.
                                       THIRD CAUSE OF ACTION
 3.

 4.
                                        TRESPASS ON THE CASE
 5.

 6.                                           JURISDICTION

 7.
 8.          Paragaphs 1 through 7 are incorporated by reference as though fully stated herein.

 9.

10.                     To: State Commission on Judicial Conduct
11.
      The issue of the most recent Judicial Misconduct by Mrs. Statman is detailed as follows:
12.
      CounterplaintiffMcDade received a traffic citation from the City of Austin Police Dept.,
13.
      counterplaintiff McDade filed documents in the Austin Municipal Court in answer to said
14.   citation in the form of a Special Appearance Challenging Personal and Subject matter
      Jurisdiction and Venue I motion to dismiss, a Declination to Plea and an Affidavit of not
15.
      Engaged in Transportation, to show on the record that the court/ Plaintiff had no lawful
16.   jurisdiction over the matter or counterplaintiff McDade.

17.   There was never any proper and timely notice to counterplaintiff McDade by the court at the
      time of the filing of counterplaintiff McDade's documents, as can be proven by the attached
18.
      docket call print out from the court website; of ether a Complaint pursuant to Tx. CCP. Art. 2.05,
19.   15.04,5 or an Information that still to this day does not exist (the primary pleading ofthe
      STATE) pursuant to Tx. CCP 1.03(5), 1.04,1.05, 27.01, U.S. of A. Const. Amend VI, Tex.
20.
      Const. Art. 1 Sec 10; which vacated irreparably any personal jurisdiction by lack of proper and
21.   timely action by the court (latches).

22.   The court and /or Plaintiff do not have any proof of subject matter jurisdiction in the form of
      fact, law, and evidence on the record that counterplaintiff McDade was engaged in the
23.
      regulatible Commercial activity of Transportation, which the lack of vacates subject matter
24.   jurisdiction. For the/them to prove subject matter jurisdiction they have to prove that the statue
      gives them jurisdiction in this particular offence and prove every element as to what grants them
25.
      jurisdiction over counterplaintiffMcDade. The Affidavit Not in Transportation proves
26.   conclusively the court/Plaintiff does not have such evidence. (No probable cause determination
      hearing)
27.
                                                Page 24 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.   The Special Appearance/ motion to dismiss addresses both the lack of notice issue and the lack
      of subject matter /evidence issue, so you can see the validity of counterplaintiffMcDade's
 2.
      challenge to both instances of jurisdiction; and my reason to decline to plea to a court lacking not
 3.   only jurisdiction but also standing. At the present time the court/ Plaintiff is moving forward
      absent any lawful jurisdiction (as usual).
 4.

 5.

 6.   Jurisdiction is not accomplished simply by physicality as presumed by Mrs. Statman in her
      order; this assertion ofjurisdictionjust by physicality claim is (really lame) just ajudicial
 7.   avoidance tactic (that is taught in law school), to avoid on point the true lack of jurisdiction
 8•   issue. CounterplaintiffMcDade is quite sure the arguments in the (attached) documents that
      counterplaintiffMcDade filed properly and completely address ilie critical issues. They are there
 9.   for the whole world to see.
10.   Mrs. Statsman apparently does not understand (really?) that a challenge to jurisdiction and
11.   determination of jurisdiction is always a civil matter, that in and of itself is never criminal; which
      is a sad state for a presiding judge (or just a ploy to trick me into general appearance).
12.
      A special appearance to challenge jurisdiction of the court is proper until jurisdiction is proven
13.   on the record, and as is well known even to a laky like counterplaintiff McDade is the fact
14.   subject matter can be challenged at any time even on appeal.
      Counterplaintiff McDade realize that just the fact of challenging jurisdiction does not negate its
15.   existence, however when challenged the court is absolutely obligated to stop all proceedings,
      meet the challenge with fact, law, and evidence on the record conclusively and substantively
16.   before continuing not just give it lip service.
17.
      The challenge is civil, once jurisdiction has been properly established in the record as due
18.   process demands then and only then can the judge lawfully make the assertion that a special
      appearance is no longer valid.
19.
       Even Mrs. Statman Should be perfectly aware that the moment that an individual makes a
20.
      general appearance in-personam jurisdiction has been waved, only by the making of a special
21.   appearance may a challenge to jurisdiction including in-personam jurisdiction be maintained by
      the accused.
22.
      Mrs. Statman states in her (attached) order that there are no valid pretrial actions or issues that
23.
      have been raised. CounterplaintiffMcDade did/does rebut and reject that presumption/assertion
24.   with fact, law, and evidence on the record under oath, as counterplaintiff McDade does all
      Presumptions that come from the Austin Municipal Court. Another attempt to deny the truth,
25.
      facts, and evidence and in turn counterplaintiff McDade's rights.
26.
27.
                                                 Page 25 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.   CounterplaintiffMcDade has a different viewpoint; counterplaintiffMcDade believes that a
      challenge to jurisdiction is a critically valid issue in any action, against me or anyone for that
 2.
      matter especially a supposed criminal one.
 3.
      Counterplaintiff McDade also has never received from the court either a Tx. CCP Art. 15.17
 4.   magistration or a Tx. CCP. Art 16.01 Examining Trial, both very important due process violation
      issues.
 5.
      As for the judicial notice issue found in paragraph 1, of Mrs. Statman' s order counterplaintiff
 6.
      McDade would beg to differ again. A judicial notice is not an action taken by ajudge, but by a
 7.   court as you can see in this definition from Blacks Law 9th Ed.
      Judicial notice: A court's acceptance, for purposes of convenience and without requiring a
 8.   party's proof, of a well-known and indisputable fact.

 9.   A judge is not a court! Again defined in Black's as Court: In international law: The person and
      Suite of the sovereign; the place where the sovereign sojourns with his regal retinue. wherever
10.
      that may be.
11.

12.   CounterplaintiffMcDade believes and does believe that instead of the issues In Mrs. Statman's
      order being valid issues, counterplaintiff McDade believes they are just more judicial avoidance
13.
      tactics and also a cunning way of intimidating someone (witness tampering) who is raising
14.   extremely valid issues before the court; ones the court/ Plaintiff must prove on the record before
      moving forward to merits: which by the way I have never seen the court/Plaintiff do, they just
15.
      gloss over the necessary elements as if they are secondary in nature or as stated in the order, one
16.   of physicality.

17.
      This is not the first time counterplaintiff McDade has had this type of experience with Mrs.
18.   Statman, counterplaintiff McDade has included documents including a transcript from an earlier
      due process and substantive rights violation encounter 7/26/2012.
19.
      In this encounter counterplaintiff McDade had filed similar documents with the Austin
20.   Municipal Court on an alleged traffic violation. On my second "visit" to the court
      counterplaintiff McDade was brought into an empty courtroom with only Mrs. Statman, the
21.   prosecutor, the clerk, and the court reporter (private trial).
22.   Counterplaintiff McDade was immediately verbally abused and threatened by Mrs. Statman; it
23.   was not a "hearing" as much as it was a verbal thrashing. No one else spoke once Mrs. Statman
      started including the prosecutor, it was very much a one sided affair. Then Mrs. Statman
24.   immediately left the courtroom, although she came quickly back when she was told that
      counterplaintiffMcDade had a recorder and then verbally threatened counterplaintiffMcDade
25.   again. This was before counterplaintiffMcDade really knew what was supposed to happen in a
      hearing, along with being taken aback by Mrs. Statman's behavior; counterplaintiffMcDade was
26.
      stunned to the degree that counterplaintiff McDade did not even object to the occurrence,
27.
                                                  Page 26 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.   although couriterplaintiff McDade knew at the time my rights had been violated counterplaintiff
      McDade was not learned enough to defend himself. This is no longer the situation.
 2.

 3.
      CounterplaintiffMcDade has reason to believe and does believe that not only is this another
 4.   instance of judicial misconduct, and of witness tampering, by threat, duress, and coercion.
      Counterplaintiff McDade believes it to be clearly a case of Malicious prosecution
 5.   Counterplaintiff McDade is actually truly concerned for his safety in this court, over a silly
      alleged class C misdemeanor. It's not like counterplaintiffMcDade has harmed someone.
 6.   Actually to speak the truth in this matter counterplaintiff McDade is the one who is really and
 7.   constructively being harmed. The court and prosecution have a duty not to violate
      counterplaintiffMcDade's unalienable, substantive rights, they have breached that duty which is
 8.   causing counterplaintiffMcDade immediate and direct harm by not only a loss ofliberty, also a
      loss of financial gain from time off work, and time to prepare for this action against him plus·
 9.   costs.
10.
      12. Because of the ~ctions committed with actual and implied force counterplaintiffMcDade was
11.
      immediately and directly injured and suffered loss of liberty, and was Aggravatedly imprisoned,
12.
      and is being maliciously prosecuted under color of law.
13.

14.
      13. Counterdefendants had/have a duty to not cause counterplaintiff McDade to be Aggravated!
15.
      imprisoned, and be maliciously prosecuted under color of law, and to not cause loss of liberty.
16.
      Further, counterdefendants had/have a duty to prove jurisdiction when objection to jurisdiction is
17.
      asserted.
18.

19.
      14. Counterdefendants have breached that duty.
20.

21.
      15. The damages for the injury caused by counterdefendants' actions are $500.000 for unlawful
22.
      constructive and actual aggravated imprisonment and malicious prosecution.
23.

24.
25.

26.

27.
                                                Page 27 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.                                          LAW OF THE CASE
 2.

 3.
      16. Exhibit "A" is incorporated by reference as though fully stated herein.
 4.
 5.
                                           REQUEST FOR RELIEF
 6.

 7.
      17. For that cause of action therefore Plaintiff brings his suit.
 8.

 9.
      18. WHEREFORE, Counterplaintiff McDade requests relief and judgment against
10.
      Counterdefendants as follows:
11.

12.
      On all causes of action:
13.

14.
      19. For general damages in the sum of$500,000 for constructive and actual imprisonment;
15.

16.
      20. For loss of earnings according to proof;
17.

18.
      21. That the court enter a declaratory judgment that counterdefendants have acted arbitrarily and
19.
      capriciously, have abused their discretion and have acted not in accordance with law, but under
20.
      color of law;
21.

22.
      22. That the court enter a declaratory judgment that counterdefendants have acted contrary to
23.
      constitutional right, power or privilege.
24.

25.
      23. That the court enter a declaratory judgment that counterdefendants' actions were in excess of
26.
      statutory jurisdiction, authority and short of statutory right.
27.
                                                  Page 28 of31

                  COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE .
 1.

 2.    24. That the court enter a declaratory judgment that permanently enjoins counterdefendants' and

 3.    STATE from interfering in any way with counterplaintiff McDade's lawful right to Travel freel

 4•    and unencumbered;
 5.

 6.    24. That the court permanently enjoin counterdefendants from interfering in any way with

 7.    counterplaintiff McDade's lawful right to Travel freely and unencumbered;
 8.

 9.    25. That the court enter a declaratory judgment that the records of the court not of record are
                                      'J

10 .   impeached for want of jurisdiction in the Court or judicial officers, for collusion between the
11 .   parties, and/or for fraud in the parties offering the record, in respect to the proceedings;

12 .   26. That the court grant counterplaintiff McDade his attorneys fees;
13 .   27. That the court grant counterplaintiff McDade such other and further relief as the court deems

14.    proper;

15 .   29. For interest as allowed by law; and

16.    30. For costs of suit incurred.
17.
       31. I have read and am aware of the foregoing writing. I have personal knowledge of the
18.
       foregoing facts and am competent to testify as to the truth of those facts if called as a witness. I
19.
       declare under penalty of perjury that the foregoing facts are true and correct, and that this
20.
       affidavit was executed in Austin, Texas on 2/3/2015
21.

22.
       /s/ - - - - - - - -
23.

24.    David Kent McDade

25.

26.

27.
                                                   Page 29 of31

                   COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.                            COUNTERPLAINTIFF'S CONTACT INFORMATION
 2.                        Contact information for Counterplaintiff McDade is as follows:
 3.
                                                    David Kent McDade
 4.
                                                        310 E. Brenham St.
 5.                                                        Elgin, Texas

 6.

 7•                                                 VERIFICATION
 8.   32.           STATE OF TEXAS                        §
                                                               ss   KNOW ALL MEN BY THESE PRESENTS
 9.
                    COUNTY OF TRAVIS                      §
10.
               Before me, the undersigned Notary, personally appeared David Kent McDade in this matter, whc
11.   satisfied me as to his identity, and who, upon administration of oath or affirmation by me, declared anc
      deposed as follows:
12.         I, David Kent McDade. I am at least 21 years of age, and I am competent to make this Affidavit.
            have personal knowledge of these facts and attest under penalty of perjury the facts stated in thi~
13.         document are true and correct.
14.         I, one of the People of Texas, Assert and Reserve all my unalienable rights, privileges and immunitie~
            at Natural Law, Common Law and Maritime Law and all my respective commercial rights relevant t<
15.         a place called "this state." Affiant does not consent to nor in any way waive any of my rights in who!€
            or in part, nor does Affiant authorize or consent to any violation of those rights by any of Affiant'•
16.         public servants or any other Corporate Entities.
17.
            The facts stated in this motion, are true and correct.
18.
                     Further, Affiant sayeth not.
                                                                       David KenfMcDade, Affiant
19.

20.                                                                                                Notal)' Stamp
      Signed and Affirmed to before me on this the       51\ j      day of
21.         ~~                               (month)20        )'£   (year)

22.   for which witness my seal and signature.

23.                                                 '
               Signature:~ ~Vljo"--'
                               '




24.   Notary

25.

26.

27.
                                                          Page 30 of31

                     COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
 1.

 2.                                    CERTIFICATE OF SERVICE
 3.
           By my signature below, I certify that on this the 29th day ofJanuary, 2015, I have no idea who shoul
 4.   be served with a true and correct copy of this document, because there is no competent chargin
      instrument, much less one showing a name or address for service of such documents on the Plaintiff b
 5.   McDade In other words, no one has made any Appearance on the Plaintiff's behalf. Therefore, it i
      delivered by hand to the court clerk to whoever shows up on the Plaintiff's behalf J.f that is no one, the
 6.   there is nothing served as of this date.

 7.

 8.

 9.                                                                David Kent McDade, Affiant

10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

27.
                                                   Page 31 of31

                   COUNTERCLAIM FOR TRESPASS AND TRESPASS ON THE CASE
EXHIBIT A
 1.                                               I. LAW OF THE CASE
 2.
                                                  The law of the case is decreed as follows:
 3.

 4.                                     Justice and judgment are the habitation of thy throne
                                        Mercy and truth shall go before thy face. - Psa 89: 14
 5.

 6.                     Yahshua said: If you abide in My word, of a truth My disciples are ye,
                        You shall know the truth and the truth shall make you free. -Jn. 8:31,32
 7.
                                        Do justice to the afflicted and the needy. Psa. 82:3
 8.

 9.
        COMMON LAW GOVERNS. The rule of procedure in any particular state of case which may
10.              arise, the rules of the common law shall be applied and govern

11.
                                                      Superior Court
12.

13.                                  To constitute a court a superior court as to arty class of
                                    action within the common - law meaning of that term; its
14.                                jurisdiction of such 'actions must be unconditional, so that
                                 the only thing 'requisite to enable the court to take cognizance
15.                                      of them is the acquisition of jurisdiction of the
16.
                 gs       :=       persons of the parties. Simons v. De Bare, 4 Bosw., N.Y.

                          ~~J
       .~i}~T. ; e p~~                                                                            sojourn~ with his
                 c::>
17.
                                        'd suit of the sovereign; the place where the sovereign
18.         1
       reg~l_:· ;bin_tte, w}ie~ved
                            ·' ·:· I
                                     that may be. [Black's Law Dictionary, 5th Edition, page 318.]              .
19.
                 ~3          : ;;    ::~
20.    COURT. Afl. ag~)ley ~Ethe sovereign created by it directly or indirectly under its authority,
                 t_/J     __ ;      -

       consisting~f Olt1~        or J:l:'mre officers, established and maintained for the purpose of hearing and
21.
       determining issues of law and fact regarding legal rights and alleged violations thereof, and of
22.    applying the sanctions of the law, authorized to exercise its powers in the course of law at times
       and places previously determined by lawful authority. [Isbill v. Stovall, Tex.Civ.App., 92
S.W.2d 1067, 1070; Black's Law Dictionary, 4th Edition, page 425]


25.    COURT OF RECORD. To be a court of record a court must have four characteristics, and may
       have a fifth. They are:
2 6.

27.
                                                            Page 1 of30

                                               EXHIBIT A -- LAW OF THE CASE
  1.                      A. A judicial tribunal having attributes and exercising functions independently of

  2.                      the person of the magistrate designated generally to hold it [Jones v. Jones, 188
                          Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Mete. Mass., 171, per
  3.
                          Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688,
  4.                      689][Black's Law Dictionary, 4th Ed., 425, 426]
  5.

  6.
  7.                      B. Proceeding according to the course of common law [Jones v. Jones, 188
                          Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Mete. Mass., 171, per
  8.
                          Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688,
  9.                      689][Black's Law Dictionary, 4th Ed., 425, 426]
10.
                          C. Its acts and judicial proceedings are enrolled, or recorded, for a perpetual
11.
                          memory and testimony. [3 Bl. Comm. 24; 3 Steph. Comm. 383; The Thomas
12.                       Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton, 52 Cal 225; Erwin v. U.S.,
13.                       D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117 N.E.
229,231]
14.

15.                  D. Has power to fme or imprison for contempt. [3 Bl. Comm. 24; 3 Steph. Comm.
                  (X)    z
16.               c::J38Ji=The Thomas Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton, 52 Cal225;

r7};~: '·~~~
                  ~E~.·!:~~..
                             \.TJf-



                  (r.::;20$,, 1~7
                                                   ,S., D.C.Ga., 37 F. 4~8, 2 L.~·~· 229; Heininger v. Davis, 96 Ohio St.
                                                    .E. 229, 23l.][Black sLaw Dtct10nary, 4th Ed., 425, 426]
                            ..., __ -1
18 . \'.   f:l
           1~/               .•.•• -24 F. 481; Ex parte Thistleton, 52 Cal 225; Erwin v.
20.                          ;       ~-

                 ;·~U.S~, D.Goa., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117
                 ("...J     ~--                -

21.                 N.E. 229, 23l.][Black's Law Dictionary, 4th Ed., 425, 426]
22.
            Henceforth the writ which is called Praecipe shall not be served on any one for any holding so as
23.                        to cause a free man to lose his court. [Magna Carta, Article 34].
24.          A statutory or constitutional court (whether it be an appellate or supreme court) may not second
25.               guess the judgment of a common law court of record. The Supreme Court of the USA
                 acknowledges the common law as supreme: "The judgment of a court of record whose
26.         jurisdiction is final, is as conclusive on all the world as the judgment of this court would be. It is
27.
             as conclusive on this court as it is on other courts. It puts an end to inquiry concerning the fact,

                                                                           Page 2 of30

                                                               EXHIBIT A -- LAW OF THE CASE
 1.               by deciding it." Ex parte Watkins, 3 Pet., at 202-203. [cited by SCHNECKLOTH v.
                                      BUSTAMONTE, 412 U.S. 218,255 (1973)]
 2.

 3.

 4.

 5.
                                                        Sovereignty
 6.
       ... at the Revolution, the sovereignty devolved on the people; and they are truly the sovereigns of
 7.      the country, but they are sovereigns without subjects ... with none to govern but themselves .....
       [CHISHOLM v. GEORGIA (US) 2 Dall419, 454, 1 LEd 440,455 @DALL (1793) pp471-472
 8.

 9.
10.                   The very meaning of 'sovereignty' is that the decree of the sovereign makes law.
                      [American Banana Co. v. United Fruit Co., 29 S. Ct. 511, 513, 213 U.S. 347, 53
11.                                           L.Ed. 826, 19 Ann.Cas. 1047
12.
13.   The sovereignty of the United States resides in the people, and Congress cannot invoke the
      sovereignty of the people to override their will as declared in the Constitution. P. 294 U.S. 353.
14.
      Perry v. United States 294 U.S. 330 (1935)
15.

16.               CC)     ~

                  c:::>   1--
                          'l.)   I-
                  ~"'S(ly~ig1y' me.ans that the decree_ of soverei_gn makes law, and foreign courts
                  ~c~[:¢o              emn mfluences persuadmg sovereign to make the decree." Moscow
                     rire..Il}~- C . of Moscow, Russia v. Bank ofNew York & Trust Co., 294 N.Y.S.
      . /~-.~-/               -· .   I                                .
19.               :r-     ··--·~ :·· I .             648, 662, 161 MI~C. 903.                       .
                  c:::JThe pe.opl~ of this State, as the successors of Its former sovereign, are entitled to
20.               ~ll the rJglit~ which formerly belonged to the King by his prerogative. [Lansing v.
                  Lc;.SmHh;4 W:end. 9 (N.Y.) (1829), 21 Am.Dec. 89 10C Const. Law Sec. 298; 18 C
21.               ~::'3 Etrt~Donf:Sec. 3, 228; 37 C Nav.Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves
22.                                                         Sec. 3, 7.]

23.                 A consequence of this prerogative is the legal ubiquity of the king. His majesty in
                    the eye of the law is always present in all his courts, though he cannot personally
24.                  distribute justice. (Fortesc.c.8. 2Inst.186) His judges are the mirror by which the
                     king's image is reflected. 1 Blackstone's Commentaries, 270, Chapter 7, Section
25.                                                           379.
26.
27.
                                                         Page 3 of30

                                           EXHIBIT A -- LAW OF THE CASE
 1.            RESERVATION OF SOVEREIGNTY: "Even if the Tribe's power to tax were derive
               solely from its power to exclude non-Indians from the reservation, the Tribe has th
 2.            authority to impose the severance tax. Non-Indians who lawfully enter tribal lands remai
 3.            subject to a tribe's power to exclude them, which power includes the lesser power to tax o
               place other conditions on the non-Indian's conduct or continued presence on the reservation.
 4.            The Tribe's role as commercial partner with petitioners should not be confused with its rol
               as sovereign. It is one thing to find that the Tribe has agreed to sell the right to use the ian
 5.            and take valuable minerals from it, and quite another to find that the Tribe has abandone
               its sovereign powers simply because it has not expressly reserved them through a contract.
 6.            To presume that a sovereign forever waives the right to exercise one of its powers unless i
 7.            expressly reserves the right to exercise that power in a commercial agreement turns th
               concept of sovereignty on its head. Merrion v. Jicarilla Apache Tribe; Amoco Productio
 8.            Company v. Jicarilla Apache Indian Tribe, 455 U.S. 130, 131, 102 S. Ct. 894, 71 L. Ed. 2d 21
               (1981)
 9.
               Government: Republican Government. One in which the powers of sovereignty are vested i
10.            the people and are exercised by the people, either directly, or through representatives chose
               by the people, to whom those powers are specially delegated. In re Duncan, 139 U.S. 449
11.
               11 S. Ct. 573, 35 L. Ed. 219; Minor v. Happersett, 88 U.S. (21 Wall.) 162, 22 L. Ed. 627
12.            Black's Law Dictionary, Fifth Edition, p. 626

13.            Bond v. U.S. SCOTUS recognizes personal sovereignty, June 16, 2011

14.                                              Notice and Choice of Law

         The Fift~ixt~and Seventh Amendments to the Constitution of the United States of America
15
     ·
16 ...~~es ~ pn)~ei ~·n the course of the common law to the American people, which necessarily
17 _,.,;~~es ~ rig~ta'.? al by jury. See Wayman v. Southard, 23 U.S. 1, 6 L. Ed. 253, 10 Wheat 1
         (182'5).              ~-      ::   !
            / ~-.'    :;--       "- P..     !
18.                                         f
                      c:o      :·: : ,, (.')
19.      Thereforoou::ar~ihefeby provided notice that as a precaution, I am invoking the saving to
20.      suitors     c~se~(2:·u~.C. § 1333(1)) in order to secure and proceed in the course of the common
                     C'·..J   ;,.,,_

         law in the event that there is controversy within special maritime and territorial jurisdiction of
21.
         the United States.
22.

23.      Under rules of common law procedure, acquiescence to stipulations of fact and law set forth in
         attending fact, claim and/or complaint affidavits, along with conclusions of law included or
24.      incorporated by reference in conditional acceptance, protest and/or rebuttal documents, will have
         the effect of a common law Retraxit by Tacit Procuration, whether for purposes of administrative
25.      or judicial due process remedies. In the event of acquiescence, stipulations secured by tacit
         procuration may constitute the basis for counter-claims and other appropriate remedies.
26.

27.
                                                         Page 4 of30

                                                EXHIBIT A -- LAW OF THE CASE
 1.                                                   CREATORS LAW

 2.                                                         TORAH

 3.
       "You shall not steal..
 4.
       "You shall not give false testimony against your neighbor.
 5.
       "You shall not covet your neighbor's house. You shall not covet your neighbor's wife, or his
 6.
       male or female servant, his ox or donkey, or anything that belongs to your ~eighbor." Exodos 20
 7.
           In England in 1215, the right of life, liberty, property, and the express right of travel wer
 8.        enshrined in Article 42 of Magna Carta to ensure that King John knew without qualificatio
           where the authority to prevent the exercise of those rights was to be constrained:
 9.
          It shall be lawful to any person, for the future,· to go out of our kingdom, and to return,
10.       safely and securely, by land or by water, saving his allegiance to us, unless it be in time
11.       of war, for some short space, for the common good of the kingdom: excepting prisoners
          and outlaws, according to the laws of the land, and of the people of the nation at war
12.       against us, and Merchants who shall be treated as it is said above.

13.      This right was carried forward in the Constitution for the United States of America within the
                                                 Bill of Rights.
14.·
              Republican government. One in which the powers of sovereignty are vested in the
15.           people and are exercised by the people, either directly, or through representatives
16.              chosen by the people, to whom those powers are specially delegated. [In re
              D81Jcan;::139 U.S. 449, 11 S. Ct. 573,35 L. Ed. 219; Minor v. Happersett, 88 U.S.
17.            {R ~1\:2 162,22 L. Ed. 627." Black's Law Dictionary, Fifth Edition, p. 626.]
                 C)        ::JCC:
                 ,-{       ~~ ;::)
18.
                fE ~~ ~                                 Rights
19.
                :.. . . No'j~~ s~all convert a liberty into a lice~se, and charge a fee therefore."
20.             c::l        ·•~   :   ~   u)   Murdock v. Pennsylvania, 319,\U.S. 105     ·

21.
                ::= ::~ ~~ ~~
               "'I:{!'e claim an'9 exercise of a Constitutional right cannot be converted into a crime" ...
                t ___ ;l   :~             -



22.               "'·--' - "a aenial of them would be a denial of due process of law".
                                    Simmons v. United States, 390 U.S. 377 (1968)
23.
       This Constitution, and the Laws of the United States which shall be made in Pursuance thereof;
24.    and all Treaties made, or which shall be made, under the Authority ofthe United States, shall be
       the supreme Law of the Land; and the Judges in every State shall be bound thereby; any Thing in
25.
       the Constitution or Laws of any State to the Contrary notwithstanding. [Constitution for the
26.    United States of America, Article VI, Clause 2.]

27.    The rights of property
                                                          Page 5 of30

                                               EXHIBIT A -- LAW OF THE CASE
 1.
      1866 constitution
 2.   SEC. 20. The rights of property and of action, which have been acquired under the Constitution
 3.   and laws of the Republic ofTexas, shall not be divested; nor shall any rights or actions, which
      have been divested, barred, or declared null and void, by the Constitution and laws of the
 4.   Republic of Texas, be reinvested, revived, or reinstated, by this Constitution; but the same shall
      remain precisely in the situation which they were before the adoption of this Constitution.
 5.
      The enumeration in the Constitution, of certain rights, shall not be construed to deny or disparag
 6.    others retained by the people." [The Constitution ofthe United States of America, Amend. IX.]
 7.
          (b) The Constitution created a Federal Government of supreme, but limited, powers. The
 8.     sovereign powers not granted to the Federal Government are reserved to the people or to the
                          States, unless prohibited to the states by the Constitution.
 9.   (d) The people of the States are at liberty, subject only to the limitations in the Constitution itsel
              or in Federal law, to define the moral, political, and legal character of their lives.
10.                                  Executive Order 13083- Federalism
11.                                                              May 14, /998

12.
               Specifically the rights to due process in the fourth, fifth, and sixth amendments.
13.
           The right of the pe(Jple to be secure in their persons, houses, papers and effects against
14.
        unreasonable searches and seizures shall not be violated and no warrant shall issue but upon
15.      probable cause supported by oath or affirmation and particularly describing the place to be
             g; ~                     searched and the person to be seized.
16.                 Cf)      1-

                    ~ hi1her d~ty r:sts upon this. Co_urt than to exert i~s ~11 authority to prevent
                    0 ::..:.                  all v10lat10ns of the pnnc1ples of the ConstitutiOn."
                     : : -.·,. I
                    >- :.:-.:!

                    -·-. ·····
                                                       Downs v. Bidwell, 182 U.S. 244 (1901)

              (11    :·':   ~.-~·   :   (F)
19.
       It is t~j,ublic~{ioJA~y of this state that public agencies exist to aid in the conduct of the
20.   people'~\'>usil\~s 1.      written laws are denominated statutes. The written law of this State is therefore contained
          in its Constitution and statutes, and in the Constitution and statutes of the United States.
 2.                           [California Code of Civil Procedure, Section 1897]
 3.
         Any judicial record may be impeached by evidence of a want of jurisdiction in the Court
 4.       or judicial officer, of collusion between the parties, or of fraud in the party offering the
         record, in respect to the proceedings. [California Code of Civil Procedure, Section 1916]
 5.

 6.          McDade has Birthrights, Inherent, unalienable, and statutorily granted rights. The Texa
 7.          Const. enumerates only a select few of McDade's unalienable rights and does nothing t
 8.          affect or take away those rights not enumerated, nor could it and/or does it allow for an
             department of government, or its various officers and agencies, to do so. Similarly, the Cod
 9.
             of Crim. Proc. specifically grants certain procedural rights, and the courts of this State rna
10.
             not act in any manner or with the intended purpose of depriving McDade of those rights o
11.
             the procedures implemented by legislative enactments to protect them:
12.

13.          "No one, under any circumstances, should be deprived of any right given him by the laws
             of this state, and, if any provision of our [CCP] has been overlooked or disregarded, if, in
14.          the remotest degree, it could have been hurtful or harmful to the person on trial, the
             verdict should be set aside. He has a right to be tried in accordance with the rules and
15.          form of law, and if this sort of trial is not accorded him he has the right to complain, and
16.          to thi@m$lint we will always give an attentive ear."

17 . ;~.;.;k~. s;r. 41 s.w.2d
                           r./)    1-
                                                  934,937 (Tex.App.-Houston [l".DistJI988, pet.   Ref'd)
18
     ·   Th~,proc~~dural::JVles f t)le Texas Code of Cnm. Proc. are as bmdmg upon the courts as an
             _.-c           ,_.'   ~~   •                                            I



19 ·     statutory p_B)vis!o~?.o.~e~ted by the legislature:              ·
20.
                    ~~~    :·::J ~~~        ibid.
27.
                                                           Page 7 of30

                                                 EXHIBIT A -- LAW OF THE CASE
 1.

 2.                                                    THE TEXAS CONSTITUTION
 3.
                                                                 PREAMBLE
 4.
                            . .. the people of the State of Texas, do ordain and establish this Constitution.
 5.
      Sec. 2. INHERENT POLITICAL POWER; REPUBLICAN FORM OF GOVERNMENT. All
 6.   political power is inherent in the people, and all free governments are founded on their authority,

 7.
      and instituted for their benefit. The faith of the people of Texas stands pledged to the
      preservation of a republican form of government, and, subject to this limitation only, they have a
 8.
      all times the inalienable right to alter, reform or abolish their government in such manner as they
 9.    may think expedient.
10.

11.            Sec. 4. RELIGIOUS TESTS. No religious test shall ever be required as a qualificatio

12.   to any office, or public trust, in this State; nor shall any one be exchided from holding office o
13.   account of his religious sentiments, provided he acknowledge the existence ofa Supreme Being.
14.
       Sec. 6. FREEDOM OF WORSHIP ...... No human authority ought, in any case whatever, to
15.   control or interfere with the rights of conscience in matters of religion, ..... .
16.               en         ~
      Rights as~ecl~~ in the Declaration of Independence of the United States for America

:: : · .·w?l8Id   ~se ~is t~ be sel~-evident, .that all men are created equal, tha~ they are endowed by
      their,~reator w~~f~rtarn                   unalienable Rights that among these are Life, Liberty and the pursmt o
19.   Happmess..  :; :: : I
      Amendment 9 - ,. · w
                  C::J          . -" .   _;
20.               ~   :- ..~ ~. ~ 116 U.S. 616

26.
               "By the 'law of the land' is most clearly intended the general law [common law];
27.            a law which hears before it condemns; which proceeds upon inquiry, and renders
                                                                 Page 8 of30

                                                     EXHIBIT A -- LAW OF THE CASE
 1.              judgment only after trial. It means that every Citizen shall hold his life, liberty,
                 property, and immunities under the protection of the general rules which govern
 2.              society. Everything which passes under the form of an enactment is not, therefore,
 3.              to be considered the law of the land. See the meaning of the term "law of the
                 land" fully discussed. Huntsman v. State, 12 Cr.R. 619. The legislature cannot
 4.              condemn a particular act as an indictable offense, and then empower the courts in
                 the prosecution of such an offense, to substitute in the indictment and proof, an
 5.              altogether different act, not prohibited. Nor can it dispense with the essential
                 allegations and proofs, even in offenses mala prohibita."
 6.                  Hewitt v. State (1860) 25 T. 722; State v. Wilburn (1860) 25 T. 738; State v.
 7.                  Duke (1875) 42 T. 455; Williams v. State (1882) 12 Cr.R. 395; Huntsman v.
                     State (1882) 12 Cr.R. 619
 8.
         The state cannot diminish rights ofthe people. [Hertado v. California, 100 U.S. 516.]
 9.

10.      "If a law has no other purpose than to chill assertions of Constitutional rights by penalizing those
         who choose to exercise them it is patently unconstitutional."
11.      Shapiro vs Thompson 394 U.S. 618

12.
                    Ci)          ...__
13.                 C)          1-

    "'7~
14 ../
     " '
              An &ibon~~iWtioial act is not law; it confers no rights; it imposes no duties; affords no
                       ~-  )
    -\pf~ti~ it ~~s o office; it is in legal contemplation, as inoperative as though it had never
15.   · '_./.,>  ::r -__ ~: I passed." Norton vs Shelby County, 118 U.S. 425
            ..                c ·-            I
16.               en          .. · -·_,   i..lJ
                 TM assertjorr~f federal rights, when plainly and reasonably made, is not to be defeated
17.
                  :~~         iliider the name oflocal practice. [Davis v. Wechsler, 263 U.S. 22, 24.]
                  t-=:.='
                  ("',_J
                              ,~ :-·
                              w.....
                                          :z:
18.
                      Where rights secured by the Constitution are involved, there can be no rule making
19.              or legislation which would abrogate them. [Miranda v. Arizona, 384 U.S. 436, 491.]

20.                         There can be no sanction or penalty imposed upon one because of this exercise of
                                       constitutional rights. [Sherer v. Cullen, 481 F 946.]
21.

22.       "If the state converts a liberty into a privilege the citizen can engage in the right with impunity,.'
                                  Shuttlesworth vs. Birmingham, 3 73 US Report 262
23.

24.      "Constitutional provisions for the security of person and property are to be liberally construed,
25.      and "it is the duty of courts to be watchful for the constitutional rights of the citizen, and against
         any stealthy encroachments thereon."
26.      Byars v. U.S., 273 U.S. 28.

27.                                                      Color of Law
                                                           Page 9 of30

                                                  EXHIBIT A -- LAW OF THE CASE
 1.
              "Color of Law" means "The appearance or semblance, without the substance, of
 2.           legal right. Misuse of power, possessed by virtue of state law and made possible
 3.            only because wrongdoer is clothed with authority of state is action taken under
                    'color oflaw."' Atkins v. Lanning. D.C.Okl., 415 F. Supp. 186, 188.
 4.

 5.

 6.
                                                          WILLFULNESS
 7.
                                      Claimant must produce evidence regarding "willfulness".
 8.
      Defined willfulness as an evil motive or intent to avoid a known duty or tax under the law with a
 9.   moral certainty.
       U.S. v. Bishop, 412 U.S. 34
10.

11.   "Element of willfulness involves a specific wrongful intent, namely, actual knowledge of
      existence of legal obligation and intent to evade that obligation."
12.   U.S. v. Thompson, 230 F. Supp. 530,338 F.2d 997 (D.C.Conn. 1964).

13.

14.
                                                       NO INJURED PARTY
15.                                                      NO STANDING

16.
               ()")
               c.:::>
                         -
                         ~

                         1-
                         (/)f-
               ~         :~§imtt must produce injured party who has claimed palpable harm.

               ~ ~i.1~imlofLaw: For there to be a crime, there must be an injured party.
               -·           ; ~·· I          An action is not given to one who is not injured.
19.            r:o         -= :~ . : (/)
          M~:           1\ri ~tatdished principle or proposition. A principle of law universally admitted, as
20.           ::S        lj~ingj§;t and consonant with reason. (Bouvier's Law Dictionary, 1856)
                         '• ~
                         1 .. ••
                                    .._
21.                                        Claimant must produce evidence regarding substance.
22.
         Standing, a necessary component of subject-matter jurisdiction, is a constitutional prerequisite to
23.      maintaining a suit under Texas law. Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440,
         444
24.      (Tex. 1993). As a necessary component of a court's subject-matter jurisdiction, standing cannot
         be
25.      waived and can be raised for the first time on appeal. ld. at 445-46.

26.      Standing by Statute

27.      The Constitution requires standing to m_aintain suit. Williams v. Lara, 52 S.W.3d 171, 178
                                               Page 10 of30

                                                 EXHIBIT A -- LAW OF THE CASE
 1.             (Tex.
                2001 ). A party suing under a statute must establish standing, or the right to make a claim,
 2.             under
 3.             that statute. See id.; Scott v. Bd. of Adjustment, 405 S.W.2d 55, 56 (Tex. 1966). In these
                cases,
 4.             the statute itselfprovides theframeworkfor the standing analysis. See Williams, 52 S.W.3d
                at
 5.             178-79; Scott, 405 S.W.2d at 56. We do not imply a right of enforcement just because a
                party
 6.             has suffered harm from the violation of a statute; we look to the intent of the Legislature as
 7•             expressed in the language of the statute. See Brown V. DelaCruz, 156 s.W.3d 560, 567

 8.             In Texas, the standing doctrine requires that (1) there be "a real controversy between the
                parties," and (2) that real controversy "will be actually determined by the judicial declaration
 9.             sought." Nootsie, Ltd. v.                 .           .
                Williamson CountyAppraisal Dist., 925 S.W.2d 659, 662 (Tex. 1996) (quoting Tex. Air
10.
                Control Bd., 852
11.             S.W.2d at 446).

12.              "The issue ofstanding focuses on whether a party has a sufficient relationship with the
                lawsuit so as to have a 'justiciable interest' in its outcome." Austin Nursing Ctr. v. Lovato,
13.             171 S.W.3d
                845, 848 (Tex. 2005) (quoting 6A Charles Alan Wright, Arthur R. Miller, and Mary Kay
14.
                Kane, Wright,
15.             Miller & Kane, Federal Practice and Procedure: Civil 2d § 1559, 441 (2d ed. 1990)).

16.      "The dete.r.mination ofwhether a plaintiffpossesses standing to assert a particular claim
17.
         depiflds          an
                      the facts pleaded and the cause of action asserted." Everett V. TK-Taito, L.L.C.,
         178 Everett, 178 S.W.3d at 851.

22.
                The plaintiffmust allege and show how he has been injured of wronged within the
23.             parameters Daimler Chrysler Corporation, v. Bill Inman et al 03118905

24.
25.
                                                                 JURISDITION
26.

27.
                                                                  Page 11 of30

                                                          EXHIBIT A-- LAW OF THE CASE
 1.        "Once jurisdiction is challenged, the court cannot proceed when it clearly appears that the court
           lacks jurisdiction, the court has no authority to reach merits, but, rather, should dismiss the
 2.        action." Melo v. US, 505 F2d 1026.
 3.
           Where there is no jurisdiction over the subject matter, there is, as well, no discretion to ignore
 4.        that lack of jurisdiction. [John J. Joyce v. United States of America, 474 F.2d 215, 219] Joyce v.
           U.S., 474 F.2d 215,219 (C.A.3 (Pa.), 1973) "While acts of a de facto incumbent of an office
 5.
           lawfully created by law and existing are often held to be binding from reasons of public policy,
 6.        the acts of a person assuming to fill and perform the duties of an office which does not exist de
           jure can have no validity whatever in law. "Jurisdiction, once challenged, cannot be assumed and
 7.
           must be decided." Maine v. Thiboutot, 100 S.C.R.. 2502
 8.
           "One purpose of [TRCP 13] is to check abuses in the pleading process; that is, to ensure that at
 9.        the time the challenged pleading was filed, the litigant's position was factually grounded and
           legally tenable .... Bad faith does not exist when a party merely exercises bad judgment or is
10.
           negligent; rather, 'it is the conscious doing of a wrong for dishonest, discriminatory, or malicious
11.        purposes."' Appleton v. Appleton, 76 S.W.3d 78, 86-87 (Tex. App.-Houston [14th Dist.] 2002, no
           pet.).
12.

13.        A judgment rendered by a court without personal jurisdiction over the defendant is void. It is a
           nullity. [A judgment shown to be void for lack of personal service on the defendant is a nullity.]
14.        Sramek v. Sramek, 17 Kan. App. 2d 573,576-77,840 P.2d 5S3 (1992), rev. denied 252 Kan.
           1093 (1993).
15.

16.        "A universal principle as old as the law is that a proceedings of a court without jurisdiction are a
           nullity and its judgment therein without effect either on person or property." Norwood v.
17.        Renfield,49 P. 732.
                     CJ      1-
                     C>      ~.? f-
18.   ,.    ';~;!.:Io-._wever-iate Uiir.i>bJ~ction has been made, or may be made in any cause, in an inferior or
           ";-p~~}~te ~urt;(ffllie nited States, it must be considered and decided, before any court can
19.
           mqv~~pne     further ~ep the cause; as any movement is necessarily the exercise of jurisdiction."
20.        Rho~e Island v.:.Massa~hussetts,
               '                       '
                                       '
                                              37 U.S. 657, 718, 9 L. Ed. 1233 (1838) "Jurisdiction is
           fundame~ and.: ~:jud~ent rendered by a court that does not have jurisdiction to hear is void ab
21.        initio." Int:Re Appli_baijon
                                 ... f-
                             L--,.~;   ~
                                         ofWyatt, 300 P. 132; Re Cavitt, 118 P2d 846.
                      L.)~   ~·"·-         -~ ..

22.        "It i's mos~:::fi.ue ithat th~ Court will not take jurisdiction if it should not: but it is equally true, that
           it must take jurisdiction if it should. The judiciary cannot, as the legislature may, avoid a
23.
           measure because it approaches the confines ofthe constitution. We cannot pass it by because it is
24.        doubtful. With whatever doubts, with whatever difficulties, a case may be attended, we must
           decide it, if it be brought before us. We have no more right to decline the exercise of jurisdiction
25.        which is given, than to usurp that which is not given. The one or the other would be treason to
           the constitution. Questions may occur which we would gladly avoid; but we cannot avoid them.
26.        All we can do is, to exercise our best judgment, and conscientiously to perform our duty. In
27.        doing this, on the present occasion, we find this tribunal invested with appellate jurisdiction in all

                                                           Page 12 of30

                                                   EXHIBIT A -- LAW OF THE CASE
   1.             cases arising under the constitution and laws of the United States. We find no exception to this
                  grant, and we cannot insert one." Cohens v. Virginia, 19 U.S. 264, 404, 5 L. Ed. 257, 6 Wheat.
   2.             264 ( 1821) "Agency, or party sitting for the agency, (which would be the magistrate of a
                  municipal court) has no authority to enforce as to any licensee unless he is acting for
    3.
                  compensation. Such an act is highly penal in nature, and should not be construed to include
    4 •.          anything which is not embraced within its terms. (Where) there is no charge within a complaint
                  that the accused was employed for compensation to do the act complained of, or that the act
    5.            constituted part of a contract." Schomig v. Kaiser, 189 Cal596.
    6.

    7.
                                                         RIGHT TO TRAVEL
    8.
                               "No state shall convert a liberty into a license, and charge a fee therefore."
    9.                                            Murdock v. Pennsylvania, 319 U.S. 105
10.

11.

12.               The Transportation codes applied under Color of Law are a violation of Creator given,
                  unalienable rights of the people at natural law, common law, and the Constitutionally protected
13.               rights under the first, the fourth, fifth, sixth, ninth and tenth amendments.
14.               Traffic citations are "Bills of Attainder"/ "Bills of Pains and Penalties; and are in violation of
15.               Both the Constitution of the United States for America and the Texas Constitution respectively.
                  U. S. of A. Const. Art. 1 Sec 9 I Tx. Const.Art. Sec. 16
16.                    0")    z
                       CJ     f-

1)--.~,--
                       a      ~~                                                .
.-.· .~---·-...
  '
                      €En_~aiiP. id 1~15, the right of life, liberty, property, ~d the express ~ght of tra~el w~r
18>,;                 enshrinea·.m 1uttcle 42 of Magna Carta to ensure that Kmg John knew wtthout quahficatw
                      ~here.}hf:autfority to prevent the exercise of those rights was to be constrained:
19.
                     If~hall b~J3:Wful    to any person, for the future, to go out of our kingdom, and to return,
20.                  safely ;~a~seeurely, by land or by water, saving his· allegiance to us, unless it be in time
21.                  357 U.S. 116, 125.

27.
                                                              Page 13 of30

                                                  EXHIBIT A -- LAW OF THE CASE
 1.           "The use of the highway for the purpose of travel and transportation is not a mere
              privilege, but a common fundamental right of which the public and individuals
 2.           cannot rightfully be deprived."
 3.
                  Chicago Motor Coach v. Chicago, 169 N.E. 221.

 4.           "All persons, in the absence of legislative edict, are vested with the right to the
              use of the streets and highways for travel from one place to another in connection
 5.           with their business, when such use is incidental to that business. This is an
              ordinary use of the streets and highways, and is frequently characterized as an
 6.           inherent or natural right."
 7.
                                  [the court then goes on to say]
 8.
              "Even the legislature has no power to deny a Citizen the right to travel upon the
 9.           highway and transport his property in the ordinary course of his business or
              pleasure, though this right may be regulated in accordance with the public interest
10.           and convenience." [Regulated as used here means the use of traffic signs and
              signals, not mandatory licensing, registration, or other such "regulation".]
11.
                  Chicago Motor Coach Company et al. v. Chicago, 66 A.L.R. 834,838, 337 Ill.
12.               200, 169 N.E. 22
              "The right of the Citizen to travel upon the public highways and to transport his
13.           property thereon, either by carriage or by automobile, is not a mere privilege
              which a city may prohibit or permit at will, but a common law right which he has
14.           under the right to life, liberty, and the pursuit of happiness."
15.               Thompson v. Smith, 154 S.E. 579.

16.
              "The right of a Citizen to travel upon the highway and transport his property thereon, i
17.          the ordinary course of life and business, differs radically and obviously from that of on
           ~h~e~ach or omnibus. The former is the usual and ordinary right of a Citizen,
           'Comfu9i\ ght, a right common to all, while the latter is special, unusual, an
l9~F,·1~   ~xttaot~in y. As to the former, the extent of legislative power is that of regulation; but
              as to: tlie I tter, its power is broader. The right may be wholly denied, or it may b
20.   ,,
           =rpermitt~d td some and denied to others, because of its extraordinary nature."
21.        c::J   Stale ~~Quigg, hn. 7, 114 So. 859.
           ~         ;:~; ~~ ~~
22.        ~!..!!AdistinCtion must be observed between the regulation of an activity which may b
           c:~::)    ~,  -                                                                                r
           "''engaged in as a matter of right, and one carried on by government sufferance o
23.
             permission, since in the latter case the power to exclude altogether generally includes th
24.          lesser power to impose conditions, and may justify a degree of regulation not admissibl
              in the former."
25.               Packard v. Banton, hn. 8, 264 U.S. 140,44 Sup.Ct. 257.
26.           "The public roads, free from any obstructions to travel, are solely, and from fence t
27.
              fence, for the use of the traveling public."

                                                     Page 14 of30

                                         EXHIBIT A -- LAW OF THE CASE
 1.                    Lebanon Light, Heat & P. Co. v. Leap, 29 L.R.A. 342, 139 Ind. 443, 39 N.E. 57.
                       (L.R.A. Digest 1888-1918, Highways and Streets, 67.)
 2.

 3.
                "The right to travel is a well-established common right that does not owe its
                existence to the federal government. It is recognized by the courts as a natural
 4.             right."
                    Schactman v. Dulles 96 App DC 287,225 F2d 938, at 941.
 5.
 6.
                "Generally "public road" is road used by public as matter of right."
 7.                Atchison Transportation & Shipping F. Ry. Co. v. Acosta, (Civ. App. 1968)
                   435 S.W.2d 539 ref. n.r.e. (Vernon's Civil Statutes of State of Texas
 8.
                   Annotated p. 119 Note 9)
 9.
                "The public have the right to adopt any method of travel upon the public streets
10.             not calculated to render the streets unsafe to others."
                    Chicago v. Collins, 49 L.R.A. 408, 175 Ill. 445, 51 N.E. 907. (L.R.A. Digest
11.                 1888-1918, Highways and Streets, 70.)
12.
                "Citizen's Right to travel upon public highways includes Right to use usual
13.             conveyances of time, including horse-drawn carriage, or automobile, for ordinary
                purposes of life and business."
14.

15.             "The Right of the    Citizen to travel upon the public highways and to transport his
                property thereon,    either by carriage or by automobile, is not a mere privilege
16.             which £l city may    prohibit or permit at will, but a Common Right which he has
                u~r tfre Right to    life; liberty, and the pursuit of happiness."                   ·


:: : "~'~ o~erWi~~i:::bufr
          . ;:a:rc::: (::::::: ~:~; ~: ~:~:: ~:::~ers contrac' or
                                                     0      1   8       9

                                                                                   by
19 .   /' ..:                     am deeply interested in the Right of the public to use the public
                highways freely for all lawful purposes."
20.             -E~hiefJ;gsticl~ Tolman, Washington Supreme Court
                ~~erfspii(v.i!>epartment of Public Works, 180 Wash. 133 at 139.
21.             ;~~
                r. J
                         ;~~·:
                         1~'>-
                                 z
                                 _

                "Every Citizen has an unalienable Right to make use of the public highways of
22.
                the state; every Citizen has full freedom to travel from place to place in the
23.             enjoyment of life and liberty."
                    People v. Nothaus, 147 Colo. 210.
24.
                "A highway established for the general benefit of passage and traffic must admit
25.             of new methods of use whenever it is found that the general benefit requires
                them."
26.
                   Indiana Springs Co. v. Brown, 1 L.R.A. (N.S.) 238, 165 Ind. 465, 74 N.E.
27.                615. (L.R.A. Digest 1888-1918, Highways and Streets, 68.)
                                                    Page 15 of30

                                        EXHIBIT A -- LAW OF THE CASE
           1.                     "The general power to regulate the use of streets is not confined to public uses
                                  known at the time of its dedication, but extends to new uses as 'they spring into
           2.                     existence."
           3.
                                      State ex rel. St. Louis Underground Service Co. v. Murphy, 34 L.R.A. 369,
                                      134 Mo. 548,31 S. W. 784,34 S. W. 51, 35 S.W. 1132. (L.R.A. Digest 1888-
           4.                         1918, Highways and Streets, 68.)

           5.                     "Owners and operators of automobiles have the same right to use the streets and
                                  highways that owners and operators of other vehicles possess, and all alike must
           6.                     exercise reasonable care and caution for the safety of others."
                                     Farnsworth v. Tampa Electric Co., 62 Fla. 166, 57 So. 233. (2 Fla Dig,
           7.
                                     Highways, 10.)
           8.
                                   "Automotive vehicles are lawful means of conveyance and have equal rights upon
           9.                      the streets with horses and carriages."
                                       Chicago Motor Coach Company et al. v. Chicago, 66 A.L.R. 834,838, 337 Ill.
    10.                                200, 169 N.E. 22.
    11.                            "Power conferred upon municipalities to regulate the use of the streets by motor
                                   vehicles does not include power to prohibit the use of the streets by them." ...
    12.
                                   "regulation is inconsistent with prohibition or exclusion."
    13.                                Chicago Motor Coach Company et al. v. Chicago, hn. 6, 66 A.L.R. 834, 337
                                       Ill. 200, 169 N.E. 22.) (66 A.L.R. 838).
    14.
                                   "A Citizen has an absolute right to choose his mode of conveyance provided he
    15.                            observes all of the "laws of the road."
                                      Swift v. Topeka, 8 L.R.A. 772, 43 Kan. 671, 23 P. 1075. (L.R.A. Digest
    16.
                                      1888-1918, Highways and Streets, 70.
    17.

    18.                 z          "The streets and highways belong to the public, for the use of the public in the
                        t-         ordinary and customary manner."          ·
    19.                 ?         ~-- Tadfield v. Lundin, L.R.A.1918B, 909, 98 Wash. 657, 168 P. 516~ (L.R.A.
                        ;:: ?
';~\"
                                        igest 1888-1918, Highways and Streets, 65.)
                        -::">     210 N.Y. 34,
                                           103 N.E. 768. (L.R.A. Digest 1888-1918, Highways and Streets, 65.)
    24.
                                   "A traveler lawfully using a public highway has the same rights to enjoy such use
    25.                            undisturbed as if he were the owner in fee simple."
    26.                               Smethurst v. Independent Cong. Church, 2 L.R.A. 695, 148 Mass. 261, 19 N.
                                      E. 387. (L.R.A. Digest 1888-1918, Highways and Streets, 65.)
    27.
                                                                      Page 16 of30

                                                           EXHIBIT A-- LAW OF THE CASE
 1.             "Any and all of the public have an equal right to the reasonable use of a
                highway."
 2.                Harold v. Jones, 3 L.R.A. 406, 86 Ala. 274, 5 So. 438. (L.R.A. Digest 1888-
 3.                 1918, Highways and Streets, 66.)

 4.             "Every person whether an owner of the land or not, whether a Citizen or stranger, has th
                right in common with the rest of the public, to travel all of the public highways."
 5.                 Hyde v. Minnesota, D. & P.R. Co., 40 L.R.A. (N.S.) 48, 29 S.D. 220, 136 N.W. 92
                    (L.R.A. Digest 1888-1918, Highways and Streets, 66.)
 6.

 7.             "All persons have equal right to use the public streets and highways for purposes of travel
                by proper means, with due regard to the corresponding rights of others."
 8.                 Butler v. Cabe, L.R.A.1915C, 702, 116 Ark. 26, 171 S.W. 1190. (L.R.A. Diges
                    1888-1918, Highways and Streets, 66.)
 9.
                "Every Citizen has a right to use public highways."
10.
                   Swift v. Topeka, 8 L.R.A. 772, 43 Kan. 671, 23 P. 1075. (L.R.A. Digest 1888
11.                1918, Highways and Streets, 66.)

12.             "A public street in a city is a public highway and its uses belong to the public generall
                and it cannot be said that such uses are limited to the municipality or to its Citizen
13.             alone."
                    Alabama Western R. Co. v. State ex rei. Garber, 19 L.R.A. (N.S.) 1173, 155 Ala. 491
14.
                    46 So. 468. (L.R.A. Digest 1888-1918, Highways and Streets, 66.)
15.

16.




                                            i
17.            0')    z
               <=J    1--


                      ~~
                                                 DEPRAVATION OF RIGHTS
                      319 U.S. 105
21.

22 .·
              = ,~6 ~;~ ~
              co

              I Jj
              ,--<
              ~-73
                     ••
                           -· ::.:.. .::../)

                          _J           1:


                     •!:fo bahat statute which would deprive a citizen of the Rights of person or
23.                  property without a regular trial, according to the course and usage of common
                     law, would not be the law of the land."
24.                       Hoke v. Henderson, 15 N.C. 15, 25 AM. Dec. 677.

25.     "Where a court failed to observe safeguards, it amounts to denial of due process of law, court is
        deprived of juris." Merritt v. Hunter, C.A. Kansas 170 F2d 739.
26.

27.
                                                        Page 17 of30

                                                EXHIBIT A -- LAW OF THE CASE
 1.               "Statutes that violate the plain and obvious principles of common right and
                  common reason are null and void."
 2.                   Bennett v. Boggs, 1 Baldw 60
 3.
        "Officers of the court have no immunity, when violating a Constitutional right, from liability.
 4.     For they are deemed to know the law."
 5.     Owen v. Independence, 100 S.C.R. 1398,445 U.S. 622

 6.      State officers may be held personally liable for damages under 1983 based upon actions taken in
               their official capacities. Pp. 3-10. HAFER v. MELO, 502 U.S. 21 (1991) 502 U.S. 21
 7.

 8.     "A departure by a court from those recognized and established requirements oflaw, however
        close apparent adherence to mere form in method of procedure, which has the effect of depriving
 9.     one of a constitutional right, is an excess of jurisdiction." Wuest v. Wuest, 127 P2d 934,937.

10.

11.               "Whenever a judge acts where he/she does not have jurisdiction to act, the judge is
                  engaged in an act or acts oftreason."
12.               U.S. v. Will, 449 U.S. 200,216, 101 S.Ct. 471,66 L.Ed.2d 392,406 (1980);
                  Cohens v. Virginia, 19 U.S. (6 Wheat) 264,404,5 L.Ed 257 (1821)
13.

14.               "Officers of the Court have no immunity, when violating a constitutional right, from
                  liability, for they are deemed to know the law."
15.               Owens v. City oflndependence, 445 U.S. 621, 100 S. Ct. 1398
                  Maine v. Thiboutot, 448 U.S. 1, 100 S. Ct. 2502
16.               Hafer v. Melo, 502 U.S. 21
             CT.)    ~
17.
        Con~ra~ ~ainst rights: If two or more persons conspire to injure, oppress, threaten, or
        ~ti~te~}Sper~on in any State, Territory, Commonwealth, Possession, or District in the free
19. .   ~~ercCfSe or~~~fyrient of any right or privilege secured to him by the Constitution or laws of the
        lJniteaStates;'or ~ecause of his having so exercised the same; or If two or more persons go in
20.
        disg~~ on.th~        hfghway, or on the premises of another, with intent to prevent or hinder his free
             •·     ,~.   ···-' <
21.     exer~~e otcerijo)tiDent of any right or privilege so secured - They shall be fined under this title or
22.     imprl~ned:not more than ten years, or both; and if death results from the acts committed in
        violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated
23.
        sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill, they shall be
24.     fined under this title or imprisoned for any term of years or for life, or both, or may be sentenced
25.     to death. [18, USC 241]

26.
        Deprivation of rights under color of law: Whoever, under color of any law, statute, ordinance,
27.     regulation, or custom, willfully subjects any person in any State, Territory, Commonwealth,
                                                   Page 18 of30

                                           EXHIBIT A -- LAW OF THE CASE
   1.                 Possession, or District to the deprivation of any rights, privileges, or immunities secured or
   2.                 protected by the Constitution or laws of the United States, or to different punishments, pains, or
                      penalties, on account of such person being an alien, or by reason of his color, or race, than are
   3.
                      prescribed for the punishment of citizens, shall be fmed under this title or imprisoned not more
   4.                 than one year, or both; and if bodily injury results from the acts committed in violation of this
   5.                 section or if such acts include the use, attempted use, or threatened use of a dangerous weapon,
                      explosives, or fire, shall be fined under this title or imprisoned not more than ten years, or both;
   6.
                      and if death results from the acts committed in violation of this section or if such acts include
   7•                 kidnapping or an attempt to kidnap, aggravated sexual abuse, or an attempt to commit aggravate
   8.                 sexual abuse, or an attempt to kill, shall be fined under this title, or imprisoned for any term of
                      years or for life, or both, or may be sentenced to death. [18, USC 242]
   9.

 10.                  Property rights of citizens: All citizens of the United States shall have the same right, in every
 11.                  State and Territory, as is enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold,
                      and convey real and personal property. [42 USC 1982]
 12.

 13.                  Civil action for deprivation of rights: Every person who, under color of any statute, ordinance,
 14.                  regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or
                      causes to be subjected, any citizen of the United States or other person within the jurisdiction
 15.
                      thereofto the deprivation of any rights, privileges, or immunities secured by the Constitution and
 16.                  laws, shall be liable to the party injured in an action at law, suit in equity, or other proper
 17.                  proceeding for redress, except that in any action brought against a judicial officer for an act or
                      orn.ission;:taken in such officer's judicial capacity, injunctive relief shall not be granted unless a
 18
      ·               de~atJi}rtaecree
                              _,_, 0::
                                       was violated or declaratory relief was unavailable.        For the purposes of this
"' 1.     manner, toward or in favor of the election of any lawfully qualified person as an elector for
  2.    President or Vice President, or as a Member of Congress of the United States; or to injure any
        citizen in person or property on account of such support or advocacy; in any case of conspiracy
  3.
        set forth in this section, if one or more persons engaged therein do, or cause to be done, any act
  4.    in furtherance of the object of such conspiracy, whereby another is injured in his person or
  5.    property, or deprived of having and exercising any right or privilege of a citizen of the United
        States, the party so injured or deprived may have an action for the recovery of damages
  6.
        occasioned by such injury or deprivation, against any one or more of the conspirators. [42 USC
  7.    1985(3)]
  8.
        Action for neglect to prevent: Every person who, having knowledge that any of the wrongs
  9.
        conspired to be done, and mentioned in section 1985 ofthis title, are about to be committed, and
10.     having power to prevent or aid in preventing the commission of the same, neglects or refuses so
11.     to do, if such wrongful act be committed, shall be liable to the party injured, or his legal
        representatives, for all damages caused by such wrongful act, which such person by reasonable
12.
        diligence could have prevented; and such damages may be recovered in an action on the case;
13.     and any number of persons guilty of such wrongful neglect or refusal may be joined as
14.     defendants in the action; and if the death of any party be caused by any such wrongful act and
        neglect, the legal representatives of the deceased shall have such action therefor, and may
15.
        recover not exceeding $5,000 damages therein, for the benefit of the widow of the deceased, if
16.     there be one, and ifthere be no widow, then for the benefit of the next of kin of the deceased.
17.     But n380 U.S. 545 (1965) ................................................................................... 17
23.     Armstrong v. Manzo, 380 U.S. 545, (1965) .................................................................................. 14
        Austin v. New Hampshire, 420 U.S. 656, 668 (1975) (Blackmun, J., dissent) ......................... 1, 15
24.     Bd. of County Comm'rs v. Brown, 520 U.S. 397 (1997) ............................................................... 20
        Boddie v. Connecticut, 401 U.S. 371 (1971) ................................................................................ 14
25.     Chicago, R. 1 & G. Ry. Co. v. Cosio, Seventh District, 182 S. W., 83 ........................................ 19
        Christopher v. Harbury, 536 U.S. 403 (2002) ............................................................ ,................. 23
26.
        Computize, Inc., v. NHS Comm. Group, Inc., 992 S.W.2d 608 (Tex. App.-Texarkana 1999, no.
27.       pet) .............................................................................................................................................. 9

                                                                        Page 20 of30

                                                      EXHIBIT A -- LAW OF THE CASE
     1.             Cornell Steamboa.t Co. v. United States, 321 U.S. 634, 641 (1944) (Frankfurther, J., dissent) ... 19
                    Dell Dev. Corp. v. Best Indus. Unif. Supply Co., Inc., 743 S.W.2d 302 (Tex. App.- Houston
        2·                [14th Dist.] 1987, writ denied) .................................................................................................... 9
                    Deposit Guaranty Nat 'I Bank v. Roper, 445 U.S. 326, 344 (1980) (Powell, J., and Stewart, J.,
         3.
                         dissent) .......................... :....................................................................................................... 1, 15
         4.         Fuentes v. Shevin, 407 U.S. 67 (1972) .................................................................................... 14, 17
                    Garcetti v. Ceballos, 547 U.S. 410 (2006) ..................................................................................... 9
         5.         Globe Leasing, Inc. v. Engine Supply & Mach. Serv., 437 S.W.2d 43 (Tex. Civ. App.-Houston
                          [1st Dist.] 1969, no writ) ............................................................................................................. 9
         6·         Gonzalez v. United States, 553 U.S. 242 (12 May 2008) ............................................................... 2
         7 • Graham v. Lappin, 255 F.3d 906 (7th Cir. 2001) ................................................................... 19,22
                    Hamdi v. Rumsfeld, 542 U.S. 507 (2004) ............................................................................... 14, 17
         8.         Harris v. Hardeman, 55 U.S. (14 How.) 334 (1852) .................................................................... 1
                    Internat'l Shoe Co. v. Washington, 326 U.S. 310, 322 (1945) (opinion by Black, J.) ........... 14, 17
         9•         Jones v. Flowers, 547 U.S. 220 (2006) ................................................................................... 14, 1
                    Kuntoplast ofAm., Inc. v. Formosa Plastics Corp. USA, 93 7 S.W.2d 455 (Tex. 1996) ...............• 9
   10 ·             Lloyd v. Alexander, 5 U.S. (1 Cranch) 365 (1803) ....................................................... 6, 10, 14, 16
   11         .     Marbury v. Madison, 5 U.S. (1 Cranch) 137 (1803) .................................................................... 16
                    Maynardv. Texas, 249 S.W. 473 (Tex. Crim. App. 1923) ........................................................... 19
   12. Milliken v. Meyer, 311 U.S. 457 (1940) ................................................................................. 14, 17
                    Moore v. Elektro-Mobil Technik GmbH, 874 S.W.2d 324 (Tex. App.-El Paso 1994, writ
   13 ·                  denied) ......................................................................................................................................... 9
                    Mullane v. Cent. Hanover Trust Co., 339 U.S. 306 (1950) .................................................... 14, 17
   14
              ·     Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999) ......................... 6, 10, 16
   15         .     N.     Ga. Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601 (1975) ............................................... 14, 17
                    Ogden v. Saunders, 25 U.S. (12 Wheat.) 213 (1827) ................................................................... 22
   16.              Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80 (1988) ................................................................ 14
                    Rot!fwel.k.fnt'l Corp. v. United States, 549 U.S. 457 (2007) ......................................................... 15
   17 · RatHge~v. Gillespie County, Texas, 554 U.S. 191 (2008) .......................................................... 14
                        0            J)f-                                                                                                                '
::;--:T~, Rq.~a~q~v'§a~·ornia Men's Colony, 506 U.S. 194 (1993) ........................................................... 9
  .             ·,, Sch:f!lzzng y:•St te, 234 S.W.3d 208 (Tex. App.- Waco 2007, no pet.) ....................................... 10
  . ·. '.. ~., -~ '     r·r.:       . . ~.. c ""~
   19. ); 'Smith v.;9~Qraf!.y, 312 U.S. 329 (1941) ........................................................................................ 18
             :.(·' Sn:fpda~~ fFaJrzily Finance Corp., 395 U.S. 337 (1969) ...................................................... 14, 17
   20.              St.r:::::::JCla1r......
                                          Cnty)!_.\/.'
                                                       Interstate Sand & Car Transfer Co., 192 U.S. 454 (1904) ................................ 19
                    T¢r.11Y v....Obio~;·:392 U.S. 1 (1968) .................................................................................................. 20
   21 ·             T~~~ Dipt.:YJf/farks & Wildlife v. Miranda, 133 S.W.3d 217 (Tex. 2004) ..................................... 9
   22 .             U.iif!edStates:st. United Mine Workers ofAmeri~a, 330 U.S. 258 (1947) .................................... 16
                    Will. v. Vermont, 472 U.S. 14, 28 (1985) (dissent) ............................................................ 1, 15
   23.

   24 •        Rules of Criminal Procedure
   25 .        TEX. CRIM. PROC. CODE ANN. Art. 2.04 (Thomson/West 2011) .......................................... 7, 9, 10
               TEX. CRIM. PROC. CODE ANN. Art. 2.05 (Thomson/West 2011) .................................................... 7
   26 .        TEX. CRIM. PROC. CODE ANN. Art. 21.20 (Thomson/West 2011) .............................................. 7, 9
               TEX. CRIM. PROC. CODE ANN. Art. 21.21 (Thomson/West 2011) ........................................ 7, 9, 12
   27 ·        TEX. CRIM. PROC. CODE ANN. Art. 21.22 (Thomson/West 2011) .................................... 7, 8, 9, 10
                                                                                  Page 21 of30

                                                               EXHIBIT A -- LAW OF THE CASE
   1.         TEX. CRIM. PROC. CODE ANN.                       Art. 25.04 (Thomson/West 2011) ................................................ 15
              TEX. CRIM. PROC. CODE ANN.                       Art. 27.01 (Thomson/West 2011) .............................................. 8,
   2.         TEX. CRIM. PROC. CODE ANN.                       Art. 45.018 {Thomson/West 2011) .................................. 10, 12, 15
   3.         TEX. CRIM. PROC. CODE ANN.                       Art. 45.018(b) {Thomson/West 2011) ............................................ 6
              TEX. CRIM. PROC. CODE ANN.                       Art. 45.019 {Thomson/West 2011) .............................................. 10
   4.

   5.         Statutes
   6.         49 u.s.c. § 302(i)(1) ···················································································································· 19
              49 u.s.c. § 902(i)(l) ···················································································································· 19
   7.         TEX. CONST. ART. 5, § 12 ············································································································ 10
              TEX. Gov. CODE ANN. Sec. 311.016 (Thomson/West 2011 ) ........................................................ 13
   8•         TEX. Gov'T. CODE ANN. Sec. 30.00003 (Thomson/West 2011) .................................................. 23
   9
   ·          i:~: ~~?~~-p~c~~~-A~~-.-M. .7.o8·_·i·Ji.,.Stp.-ODE ANN.                    Sec. 683.001(4) (Thomson/West 2011) .............................................. 21
 18.       TEX. TR-aNSP~'!=gpEfNN.                       Sec. 728.001(2) {Thomson/West 2011) .............................................. 21
   .-.s:~'::t'g'·. TR~SP~~.·.·-~E NN.                    Sec. 750.003(a) (Thomson/West 2011) .............................................. 21
 19 . .·.:.
              ·{,\
               \,:\
                      (-.;=:.
                         -..
                              0 0
                                  .


. 2 o.        ~i~'fession~rResponsibility
              . .                      . "..   '1'.'
 21.          ABA~EL:~tii.:EipFPROF'LCONDUCTR. 3.7 .......................................................................... 10
              TEX. DI~IPL~RY iKs. PROF'L CONDUCT R. 3.08, reprinted in 3A TEX. Gov'T CODE ANN.
 22 ·               pp.29Q597,i327 (tffie 2, subtitle G. app. A (after§ 84) (Thomson/West 2011) (Tex. State Bar
 23
   •          Te~· ~~c~tfn~"R~~-P~~ri..c~~d~~~'R~·;·~os·:·~~~ri~~~d·i~·3A·:r~-~~·a·~~:~·c~~~-A~·--~~·.·2·9·6~9\~
 24.                327 (title 2, subtitle G. app. A {after§ 84) (Thomson/West 2011) (Tex. State BarR. art. X,§
                    9)) .............................................................................................................................................. 10
 25.
 26.

 27.
                                                                                 Page 22 of30

                                                               EXHIBIT A -- LAW OF THE CASE
 1.                WHO ARE MAGISTRATES. Each of the following officers is a magistrate within the
 2.      meaning of this Code: The justices of the Supreme Court, the judges of the Court of Criminal
         Appeals, the justices of the Courts of Appeals, the judges of the District Court, the magistrates
 3.
         app9inted by the judges of the district courts of Bexar County, Dallas County, or Tarrant County
 4.      that give preference to criminal cases, the criminal law hearing officers for Harris County
 5.      appointed under Subchapter L, Chapter 54, Government Code, the criminal law hearin~ officers
         for Cameron County appointed under Subchapter BB, Chapter 54, Government Code, the
 6.
         magistrates or associate judges appointed by the judges of the district courts of Lubbock County,
 7.      Nolan County, or Webb County, the magistrates appointed by the judges of the criminal district
 8.      courts of Dallas County or Tarrant County, the associate judges appointed by the judges of the
         district courts and the county courts at law that give preference to criminal cases in Jefferson
 9.
         County, the associate judges appointed by the judges of the district courts and the statutory
10.      county courts of Brazos County, Nueces County, or Williamson County, the magistrates
11.      appointed by the judges of the district courts and statutory county courts that give preference to
         criminal cases in Travis County, the criminal magistrates appointed by the Brazoria County
12.
         Commissioners Court, the criminal magistrates appointed by the Burnet County Commissioners
13.      Court, the county judges, the judges ofthe county courts at law, judges ofthe county criminal
14 .     courts, the judges of statutory probate courts, the associate judges appointed by the judges of the
         statutory probate courts under Chapter 54A, Government Code, the associate judges appointed
15.
         by the judge of a district court under Chapter 54A, Government Code, the magistrates appointed
16 ·     under Subchapter JJ, Chapter 54, Government Code, as added by H.B. No. 2132, Acts of the
17.      82nd ~sla~e, Regular Session, 2011, the justices of the peace, and the mayors and recorders
                         ({) 1-
18 · 1.

 2.                       RIGHT TO REPRESENTATION BY COUNSEL. (a) A defendant in a criminal matte
         is entitled to be represented by counsel in an adversarial judicial proceeding. The right to be
 3.
         represented by counsel includes the right to consult in private with counsel sufficiently in
 4.      advance of a proceeding to allow adequate preparation for the proceeding.
 5.
                          A court shall presume that a pleading, motion, or other paper is filed in good faith.
 6.
         Sanctions under this article may not be imposed except for good cause stated in the sanction
 7.      order.
 8.                       RIGHT TO BAIL. All prisoners shall be bailable unless for capital offenses when the
         proof is evident. This provision shall not be so construed as to prevent bail after indictment
 9.
         found upon examination of the evidence, in such manner as may be prescribed by law.
10.

11.
                          HABEAS CORPUS. The writ of habeas corpus is a writ of right and shall never be
12.      suspended.
13.
                          WHAT WRIT IS. The writ ofhabeas corpus is the remedy to be used when any person
14.      is restrained in his liberty. It is an order issued by a court or judge of competent jurisdiction,
15.      directed to any one having a person in his custody, or under his restraint, commanding him to
         produce such person, at a time and place named in the writ, and show why he is held in custody
16.
         or under restraint.
17 •              0
                  ,--1
                                 z
                                 1-

18. __            SfO~O~DIRECTED. The writ runs in the name of"The State ofTexas".                                    It is
 . ':~  1.                        CONSTRUCTION. Every provision relating to the writ of habeas corpus shall be most
  2.         favorably construed in order to give effect to the remedy, and protect the rights of the person
             seeking relief under it
  3.

  4.                        BY WHOM WRIT MAY BE GRANTED. The Court of Criminal Appeals, the District
  5.         Courts, the County Courts, or any Judge of said Courts, have power to issue the writ of habeas
             corpus; and it is their duty, upon proper motion, to grant the writ under the rules prescribed by
  6.
             law.
  7.

  8.                            FILING FEE PROHIBITED. Notwithstanding any other law, a clerk of a court may
             not require a filing fee from an individual who files an application or petition for a writ of habeas
  9.
             corpus.
10.
                                RETURNABLE TO ANY COUNTY. Before indictment found, the writ may be made
11.
             returnable to any county in' the State.
12.

13.                             CERTAINTY; WHAT SUFFICIENT. An indictment shall be deemed sufficient which
             charges the commission of the offense in ordinary and concise language in such a manner as to
14.
             enable a person of common understanding to know what is meant, and with that degree of
15.          certainty that will give the defendant notice of the particular offense with which he is charged,
16.          and enable the court, on conviction, to pronounce the proper judgment; and in no case are the
       , words "force and arms" or "contrary to the form of the statute" necessary.
17.

18 ·                  ~J$ELTY FORBIDDEN. Excessive bail shall not be required, nor excessive fines
19_.•-:o.    impos~ n~~ciellr unusual pup.ishment inflicted.
2 ~-~~·.·:            ~RI~~                         T , JURY. The right of trial by jury of twelve persons shall remain inviolate.
21.                   :r ·'-··!
                      CCJ         . -~ ;,;           U)

22.                   t;:PUI3.1i$:: OOAL. The proceedings and trials in all courts shall be public.
               r                  '.. :.'   ~'-"·    1--
                      L ...rl     ,._1
                      ,--c        ,_,_
23.                   ~::.3       L;_



24.                             CONFRONTED BY WITNESSES. The defendant, upon a trial, shall be confronted
             with the witnesses, except in certain cases provided for in this Code where depositions have been
25.
             taken.
26.

27.
                                                                                Page 25 of30
                                                           ----~---------------------------;-----------------~--------
                                                                 EXHIBIT A-- LAW OF THE CASE
  1.                            WORDS AND PHRASES. All words, phrases and terms used in this Code are to be
  2.            taken and understood in their usual acceptation in common language, except where specially
                defined.
  3.

  4.                            CONTEMPT OF COURT.
   5.                     (b) The punishment for contempt of a court other than a justice court or municipal court
                is a fine of not more than $500 or confinement in the county jail for not more than six months, or
   6.
                both such a fine and confinement in jail.
   7.

   8.                           SEARCHES AND SEIZURES. The people shall be secure in their persons, houses,
                papers and possessions from all unreasonable seizures or searches. No warrant to search any
   9.
                place or to seize any person or thing shall issue without describing them as near as may be, nor
10.             without probable cause supported by oath or affirmation.
11.

12.
                          BY AGREEMENT. A criminal action may be continued by consent of the parties
13.             thereto, in open court, at any time on a showing of good cause, but a continuance may be only
14.             for as long as is necessary.

15.                             FOR SUFFICIENT CAUSE SHOWN. A criminal action may be continued on the
16.             written motion upon sufficient cause shown; which cause shall be fully set forth in the motion.
                A continuance may be only for as long as is necessary.
17.

18.
                No p~on;:;=,nor shall be compelled in any criminal case to be a witness against himself, nor be
19
 _. __:"___ .   depri~d oJfl~ li;r~, or p~operty, withou~ due process of law; nor shall private property be
:2°:--·- . Zl'akem:fur p~bij~
                \~\      ..) .
                         c::~
                               us                      without JUSt compensatiOn. \\
21               :~.:-           •,_,      ---~·   \

22
      : .       JiigM~~ a tria[;bY}fY (71h amendment) .                                                         .
                In smft_at C(?~~law, where the value m controversy shall exceed twenty dollars, the nght of
23 ·            trial b)cjurY,:~:$li"ail ~ preserved, and no fact tried by a jury shall be otherwise reexamined in any
                        t-::=>    l~'..- -
24.             court O'f'the United States, than according to the rules ofthe common law.

25.
                                MOTION SWORN TO. All motions for continuance must be sworn to by a person
26.
                having personal knowledge of the facts relied on for the continuance.
27.
                                                                            Page 26 of30

                                                                EXHIBIT A -- LAW OF THE CASE
 1.

 2.                CONTROVERTING MOTION. Any material fact stated, affecting diligence, in a
         motion for a continuance, may be denied in writing by the adverse party. The denial shall be
 3.
         supported by the oath of some credible person, and filed as soon as practicable after the filing of
 4.      such motion.
 5.
                   WHEN DENIAL IS FILED. When such denial is filed, the issue shall be tried by the
 6.      judge; and he shall hear testimony by affidavits, and grant or refuse continuance, according to
 7.      the law and facts of the case.

 8.

 9.      ARGUMENT. No argument shall be heard on a motion for a continuance, unless requested by
         the judge; and when argument is heard, the applicant shall have the right to open and conclude it.
10.

11.
         COMMON LAW GOVERNS. The rule of procedure in any particular state of case which may
12.      arise, the rules of the common law shall be applied and govern.
13.      WRITTEN PLEADINGS. All motions to set aside an indictment or information and all special
14.      pleas and exceptions shall be in writing.

15.      MOTION TRIED BY JUDGE. An issue of fact arising upon a motion to set aside an indictment
       _ or information shall be tried by the judge without a jury.
16.
         SHALL DRAW COMPLAINTS. Upon complaint being made before a district or county
17 ·     attorney that an offense has been committed in his district or county, he shall reduce the
18 .     complaint to writing and cause the same to be signed and sworn to by the complainant, and it
         shall b~ulE!lttested by said attorney.
19.              rl    ~~--
     ~- ~HE~O!\l?~*T IS MADE. Ifthe offense be a misdemeanor, the attorney shall forthwith
20~-.;-~' -p~ar~ itif,.o@laf n based upon such complaint and file the same in the court having
       ·-j~~diclton; ·pr,:yid , that in counties having no county attorney, misdemeanor cases may be
21
     • tri:t;!a upoo cqij:lplain    alone, without an information, provided, however, in counties having one
22.      or mortt-Srimi~~Ldi_s_trict courts an i~formation must b_e file~ in each misdemeanor case. If the
         offense,-be a fr purposes of this action, a complaint is a sworn allegation charging the
24 ·     accused with the commission of an offense.(b) A defendant is entitled to notice of a complaint
         against the defendant not later than the day before the date of any proceeding in the prosecution
25
  ·      of the defendant under the complaint. The defendant may waive the right to notice granted by
26.      this subsection.

2 7.     Texas Constitution, Article 5, Section 12:
                                                      Page 27 of30

                                          EXHIBIT A -- LAW OF THE CASE
 1.    "(b) An indictment is a written instrument presented to a court by a grand jury charging a person
       with the commission of an offense. An information is a written instrument presented to a court
 2.    by an attorney for the State charging a person with the commission of an offense. The practice
 3.    and procedures relating to the use of indictments and informations, including their contents,
       amendment, sufficiency, and requisites, are as provided by law. The presentment of an
 4.    indictment or iriformation to a court invests the court with jurisdiction ofthe cause." (Amended
       Aug. 11, 1891, and Nov. 5, 1985.)[emphasis added]                                              ·
 5.
 6.

 7.    "INFORMATION". An "Information" is a written statement filed and presented in behalf of the
       State by the district or county attorney, charging the defendant with an offense which may by
 8.    law be so prosecuted.

 9.   REQUISITES OF AN INFORMATION. An information is sufficient if it has the following
      requisites: 1. It shall commence, "In the name and by authority of the State of Texas"; 2. That it
10.
      appear to have been presented in a court having jurisdiction of the offense set forth; 3. That it
11.   appear to have been presented by the proper officer; 4. That it contain the name of the accused,
      or state that his name is unknown and give a reasonably accurate description of him; 5. It must
12.   appear that the place where the offense is charged to have been committed is within the
      jurisdiction of the court where the information is filed; 6. That the time mentioned be some date
13.   anterior to the filing of the information, and that the offense does not appear to be barred by
      limitation; 7. That the offense be set forth in plain and intelligible words; 8. That it conclude,
14.
      "Against the peace and dignity of the State"; and 9. It must be signed by the district or county
15.   attorney, officially.

16.   INFORMATION BASED UPON COMPLAINT. No information shall be presented until
      affidavit has been made by some credible person charging the defendant with an offense. The
17. affidavi!;yhal:l-:be filed with the information. It may be sworn to before the district or county

18. attorneyivh~;;fgr that purpose, shall have power to administer the oath, or it may be made before
    : , y offii?~r a:w:l~riz1d by law to administer oaths.

      ~~LE§"t:As ~o~diCTMENT
19.
                                         APPLY TO INFORMATION. The rules with respect to
20. .a~J~gations ir(aP.:inc$ctment and the certainty required apply also to an information.
                    .... ·  !
              CO            : -~:   U)
21.
       WHAMHOUED:;BE STATED. Everything should be stated in an indictment which is
22.    neces~y tdje~pr~ed.
              s
              c··....J
                         ;·,-       z
23.    CERTAIN FORMS OF INDICTMENTS. The following form of indictments is sufficient:

24.    "In the name and by authority of the State ofTexas: The grand jury of ............ County, State of
       Texas, duly organized at the ............ term, A.D ............. , of the district court of said county, in
25.
       said court at said term, do present that ............ (defendant) on the .......... day of ............ A.D .
26.    ............ , in said county and State, did ............ (description of offense) against the peace and
       dignity of the State.
27.
                                                      Page 28 of30

                                         EXHIBIT A -- LAW OF THE CASE
 1.    ............ ,Foreman of the grand jury."
 2.

 3.

 4.
       "Article 5 JUDICIAL DEPARTMENT Sec. 12. JUDGES TO BE CONSERVATORS OF THE
 5.    PEACE; INDICTMENTS AND INFORMATION. (a) All judges of courts of this State, by
       virtue of their office, are conservators of the peace throughout the State. (b) An indictment is a
 6.
       written instr~ment presented to a court by a grand jury charging a person with the commission
 7.    ofan offense. An information is a written instrument presented to a court by an attorney for the
       State charging a person with the commission ofan offense. The practice and procedures relating
 8.    to the use of indictments and informations, including their contents, amendment, sufficiency, and
       requisites, are as provided by law. The presentment ofan indictment or information to a court
 9.    invests the court with jurisdiction of the cause.{emphasis added]
10.

11.    If any claim, statement, fact, or portion in this action is held inapplicable or not valid, such
12.    decision does not affect the validity of any other portion of this action.

13.
       The singular includes the plural and the plural the singular.
14.

15 .   The present tense includes the past and future tenses; and the future the present, and the past the
       present.
16.

17.    The masculine gender includes the feminine and neuter.
18.

19
                  E
                  o::                            Objection to use of private law
20.
        '· />>   ::r         -·~· n.,~      1
                       -) .    I
21.              h9bject Jo (lp.d do not consent to the use of unpublished cases. A cite to "WL" an
                  ;--:--'     -~ =~· :;-:;!
22.    "Lexis",~i_§ a r~rJ-'eri~~ to materials not publicly accessible. For such references even to begin t
                 ~~::~      ~;=          :7::
23.
       be meaningful, a full copy of the opinion for each "WL" or "Lexis" reference must be attached.
24.
25.

26.

27.
                                                        Page 29 of30

                                                EXHIBIT A -- LAW OF THE CASE
 1.                                     OBJECTION TO NON-JUDICIAL DECISION-MAKING
 2.
       McDade objects to and does not consent to any assignment or any referral of this case, in any
 3.       part, to any decision-maker other than a duly elected or properly appointed judicial officer
 4.    exercising full authority of a municipal court judge and who has an active and current oath of
      office on file. Gonzalez v. United States, 553 U.S. 242 (12 May 2008) ("lfthe parties consent")
 5.

 6.

 7.

 8.

 9.

10.

11.

12.

13.
14.

15.
                         C>                z
                         ....--1          i-
16.                                       (/)             1-
                         0               ::::.~           0:::



                                                                       I
                         r-{
                        ,...__
                                         •..::.:.1:       =.>
                        r.::_           iJ_ 0
                       cc               

18.    /                                                                                                                                     DIL
          SUPERIOR COURT OF TEXAS, TRAVIS COUNTY
         One of the people ofTexas
         David Kent McDade        Coram Ipso Rege:                                      INDEX NO. 00000001

                                                                                         MAGISTRATE_ _ _ _ _ __
                                            Coram NobisS:

          -a-
           AUSTIN MUNICIPAL COURT                                                         DECREED
          10 THE STATE OF TEXAS,
          Sherry M. Statman, "Officer Knouse Badge# 5931,"
          "Supervisor," and "Second Officer"

            counterdefendants


          WRIT OF PROHIBITIONtts
                    As is custom in these Peoples' courts of Justice judges2, as tht;!y have been cunningly educated
                    to perf9rm;zillegally initiate equity law in place of common law3, which is fraud on the court.
                    Expeiren~ shown that these inferior courts are obstinate in their seizing of jurisdiction and
         ~ theretJ.y o~t j tice, thus we find it necessary to redress the issue beforehand, preventing the
.:c;t'"'J,·~-·~. ,. ela;s!f_j~fj, ~eans ?~thi~ extraor~ary writ of prohibition cl~ly 20 stating
    -··::,.':? bstliiinn~.wu
        /fo
          ,: .                            amst NISI PnusS, that IS to say "We the people resists the first encroachment"
           ,'::'>. /c d        ·-- 181 Misc. 13; State ex rei. Levy v.
          Savord, 143 Ohio
          St. 451, 55 N.E2d 735, 736.; An extraordinary judicial writ issuing out of a court of superior jurisdiction, directed to
          an inferior



                                                                                                                     Page 1 of3
                court or tribunal exercising judicial powers, for the purpose of preventing the inferior tribunal from usurping a
                jurisdiction with
                which it is not lawfully vested, State v. Stanfield, 11 Ql(l.Cr. 147, 143 P. 519, 522; from assuming or exercising
                jurisdiction over                  ·
                matters beyond its cognizance, Jackson v. Calhoun, 156 Ga. 756, 120 S.E. 114, 115; or from exceeding its
                jurisdiction in matters
                of which it has cognizance. Jackson v. Calhoun, 156 Ga. 756, 120 S.E. 114, 115; The writ of prohibition is the
                counterpart of the
                writ of mandate. It arrests the proceedings of any tribunal, corporation, board, or person, when such proceedings are
                without
                or in excess of the jurisdiction of such tribunal, corporation, board, or person. Code Civ.Ptoc.Cal. § 1102. State v.
                Packard, 32
                N.D. 301, 155 N.W. 666,667. iohnston v. Hunter, 50 W.Va. 52,40 S.E. 448. State v. Evans, 88 Wis. 255, 60 N.W.
                433.
                2 CHANCELLOR. In American law, this is the name given in some states to the judge (or the presidingjudge) of a
                court of ·
                chancery.; COURT OF CHANCERY. A court having the jurisdiction of a chancellor; a court administering equity
                and proceeding
                according to the forms and principles of equity. In England, prior to the judicature acts, the style of the court
                possessing the
                 largest equitable powers and jurisdiction w~ the "high court of chancery." In some of the United States, the title
                "court of
                chancery" is applied to a court possessing general equity powers, distinct from the courts of common law. Parmeter
                v. Bourne,
                8.Wash. 45,35 P. 586; Bull v. International Power Co., 84 N.J.Eq. 209,93 A. 86, 88. The terms "equity" and
                "chancery," "court of
                equity'~d "Cfiurt of chancery," are constantly used as synonymous in the United States. It is presumed that this
                custom arise(;;
       "        from t~irciiih~ce            t the equity jurisdiction which is exercised by the courts of the various states is assimilated
.::·:.:::--~ tha              g93 Ohio St. 443, 113 N.E. 397, 401.
        ... .-- !~:~~~~~~sLaw 4th edition, ,1891- As distinguished from equity law, it is a body of rules and

          unwrilten,     ~cftar~ffixed and immutable authority, and which must be applied to controversies rigorously and in
          th err·~
                 .-:=>
                        -J
                        --
                                 -
                               . z
          entire'ir, anJL-c annorbe modified to suit the peculiarities of a specific case, or colored by any judicial discretion, and
          which rests
          con-fessedly upon custom or statute, as distinguished from any claim to ethical superiority. [Klever v. Seawall,
          C.C.A.Ohio, 65 F.
          395, 12 C.C.A. 661).


          OBSTA PRINCIPDS. Lat. Withstand begin-nings; resist the first approaches or encroach-ments. Bradley, J.,
          Boyd v. U. S., 116
          U.S. 635, 6 S. Ct. 535, 29 L. Ed. 746.

          5
          NISI PRIUS COURT "Nisi prius" is a Latin tenn (Black's 5th) "Prius" means "first." "Nisi" means "unless." A "nisi
          prius" procedure                                   '
          is a procedure to which a party FIRST agrees UNLESS he objects. A rule of procedure in courts is that if a party fails to object to
          something, then it means he agrees to it A nisi procedure is a procedure to which a person has failed to object A "nisi prius
          court" is a court which wiU proceed unless a party objects. The agreement to proceed is obtained from the parties first.
          6 Supremacy Clause- This Constitution, and the laws of the United States which shall be made in pursuance thereof, and all
          treaties made, or which shall be made, under the authority of the United States, shall be the supreme law of the land; and the
          judges in every state shall be bound thereby, anything in the Constitution or laws of any State to the cont:nuy notwithstanding.

                                                                                                                               Page 2 of3




                                                                                         ------
Article VI
7 "Law of the land," "due course oflaw," and "due process of law" are synonymous. People v. Skinner, Cal., 110 P.2d 41, 45;
State v. Rossi, 71 R..L 284, 43 A.2d 323, 326; Direct Plmnbing Supply Co. v. City of Dayton, 138 Ohio St. 540, 38 N.E.2d 70,
72,
137 A.L.R.. 1058; Stoner v. Higginson, 316 Pa. 481, 175 A. 527, 531.
8 [Blacks Law] Before us ourselves, (the king, i.e., in the Icing's or queen's bench.) [tribunal pre-trial] CORAM NOBIS. [Blacks
Law] Before us ourselves, (the king, i.e., in the king's or queen's bench.) Applied to writs of error directed to another braJ:Jch of
the same court, e. g.• from the full bench to the court at nisi prius. 1 Archb. Pr. K. B. 234. See Writ of Error.
9 The decisions of an inferior court are subject to collateral attack. In other words, in a superior court one may sue an inferior
court directly, rather than resort to appeal to an appellate court. Decision of a court of record may not be appealed. It is binding
on ALL other courts. However, no statutory or constitutional court (whether it be an appellate or supreme court) can second
guess the judgment of a coiut of record. "The judgment of a court of record whose jurisdiction is final, is as conclusive on all the
world as the judgment of this court would be. It is as conclusive on this court as it is on other courts. It puts an end to inquiry
concerning the fact, by deciding it" [Ex parte Watkins, 3 Pet, at 202-203. [cited by SCHNECKL01H v. BUSTAMONTE, 412
u.s.
218,255 (1973)].
I0 An extraordinary writ, issued by a superior court to an inferior court to prevent the latter fiom exceeding its jurisdiction,
either by prohibiting it from assuming jurisdiction in a matter over which it has no control, or from going beyond its legitimate
powers in a matter of which it ha'sjurisdiction. State v. Medler, 19N.M. 252, 142 P. 376,377.
II "A Court of Record is a judicial tribunal having attributes and exercising functions independently of the person of the
magistrate designated generally to hold it, and proceeding according to the course of common law, its acts and proceedings
being enrolled fora perpetual memorial". Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Mete. Mass.,
171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688,689.




4




             l..J')
             :r
             co
             r==
             a:




                                                                                                                       Page3of3
ATIACHMENTD
Ticket Number:             14092560   Cause Number: 8171190
Violation Code:            01310 DO NOT ENTER INTERSECTION- POSTED SIGN


THE STATE OF TEXAS                                    §                IN THE MUNICIPAL COURT
        vs                                            §                   CITY OF AUSTIN, TEXAS
David McDade                                          §


                                              COMPLAINT


THE STATE OF TEXAS                                    §                  IN THE NAME AND
                                                      §                BY THE AUTHORITY OF
CITY OF AUSTIN                                        §                 THE STATE OF TEXAS


        I, the undersigned affiant, do solemnly swear that I have good reason to believe and do believe
that one David McDade on or about Wednesday, October 8, 2014 and before the making and filing of
this complaint, within the territorial limits of the City of Austin, Texas,

Did operate a motor vehicle on a public street: NORTH lli 35 SERVICE ROAD and tum said vehicle
and enter onto another public street, to-wit: EAST 53RD STREET when official signs were in place at
the intersection of said public streets prohibiting the movement, stating: do not enter,

Against the Peace and Dignity of the State.                                                 12/2/14




                                              Diane Montoya, Affiant

Sworn to and subscribed before me by affiant on this day




                                              Deputy Clerk, for and on behalf of
                                              The Clerk of the Municipal Court,
                                              City of Austin, Texas




COMPLAINT /Diane Montoya
Ticket Number:             14092560    Cause Number: 8171191
Violation Code:            20510 INSPECTION STICKER- EXPIRED


THE STATE OF TEXAS                                     §                IN THE MUNICIPAL COURT
        vs                                             §                   CITY OF AUSTIN, TEXAS
David McDade                                           §


                                               COMPLAINT


THE STATE OF TEXAS                                     §                  IN THE NAME AND
                                                       §                BY THE AUTHORITY OF
CITY OF AUSTIN                                         §                 THE STATE OF TEXAS


        I, the undersigned affiant, do solemnly swear that I have good reason to believe and do believe
that one David McDade on or about Wednesday, October 8, 2014 and before the making and filing of
this complaint, within the territorial limits of the City of Austin,.Texas,

Did operate a motor vehicle registered in Texas, on a public street, to wit: NORTH IH 35 SERVICE
ROAD AT EAST 53RD STREET, after the fifth day after the date of expiration of the period designated
for inspection, which failed to display a current inspection certificate,

Against the Peace .and Dignity of the State.                                                12/2/14




                                               Diane Montoya, Affiant

Sworn to and subscnbed before me by affiant on this day




                                               ~~e(b;J_J2
                                               Deputy Clerk, for and on behalf of
                                               The Clerk of the Municipal Court,
                                               City of Austin, Texas




COMPLAINT /Diane Montoya
Ticket Number:             14092560    Cause Number: 8171192
Violation Code:            26310 FAILED TO DISPLAY DRIVER LICENSE


THE STATE OF TEXAS                                      §                IN THE MUNICIPAL COURT
        vs                                              §                   CITY OF AUSTIN, TEXAS
David McDade                                            §


                                              COMPLAINT


THE STATE OF TEXAS                                      §                 IN THE NAME AND
                                                        §               BY THE AUTHORITY OF
CITY OF AUSTIN                                          §                THE STATE OF TEXAS


       I, the undersigned affiant, do solemnly swear that I have good reason to believe and do believe
that one David McDade on or about Wednesday, October 8, 2014 and before the making and filing of
this complaint, within the territorial limits of the City of A~stin, Texas,

Did then and there operate a motor vehicle on a public street, at a time when he did not have in his
possession a driver's license appropriate for the type of vehicle operated and did fail to display the
license upon the demand of a peace officer,

Against the Peace and Dignity of the State.                                                   12/2/14




                                              Diane Montoya, Affiant

Sworn to and subscnbed before me by affiant on this day




                                               M~rzf6;},r£
                                              Deputy Clerk, for and on behalf of
                                              The Clerk of the Municipal Court,
                                              City of Austin, Texas




COMPLAINT /Diane Montoya
Ticket Number:              14092561    Cause Number: 8171200
Violation Code:             04920 FAILED TO MAINTAIN FINANCIAL RESPONSffiiLITY


THE STATE OF TEXAS                                    §                IN THE MUNICIPAL COURT
        vs                                            §                   CITY OF AUSTIN, TEXAS
David McDade                                          §


                                              COMPLAINT


THE STATE OF TEXAS                                    §                  IN THE NAME AND
                                                      §                BY THE AUTHORITY OF
CITY OF AUSTIN                                        §                 THE STATE OF TEXAS


        I, the undersigned affiant, do solemnly swear that I have good reason to believe and do believe
that one David McDade on or about Wednesday, October 8, 2014 and before the making and filing of
this complaint, within the territorial limits of the City of Austin, Texas,

Did operate a motor vehicle without maintaining financial responsibility in the minimum amount
required by law and operator was asked to provide evidence of financial responsibility by a peace officer
or a person involved in an accident with said defendant and which the defendant did not produce,

Against the Peace and Dignity of the State.                                                 12/2/14




                                              Diane Montoya, Affiant

Sworn to and subscribed before me by affiant on this day




                                              Deputy Clerk, for and on behalf of
                                              The Clerk of the Municipal Court,
                                              City of Austin, Texas




COMPLAINI' !Diane Montoya
Ticket Number:             14092561    Cause Number: 8171201
Violation Code:            60910 FAILED/REFUSED TO IDENTIFY


THE STATE OF TEXAS                                    §                IN THE MUNICIPAL COURT
        vs                                            §                   CITY OF AUSTIN, TEXAS
David McDade                                          §


                                              COMPLAINT


THE STATE OF TEXAS                                    §                  IN THE NAME AND
                                                      §                BY THE AUTHORITY OF
CITY OF AUSTIN                                        §                 THE STATE OF TEXAS


        I, the undersigned affiant, do solemnly swear that I have good reason to believe and do believe
that one David McDade on or about Wednesday, October 8, 2014 and before the making and filing of
this complaint, within the territorial limits ofthe City of Austin, Texas,

Did th~n and there intentionally refuse to give his NAME to a peace officer, to-wit: OFFICER
KNOUSE , who had lawfully arrested the said defendant and requested the information, said defendant
knowing that the person requesting the information was a peace officer,

Against the Peace and Dignity of the State.                                                 12/2/14



                                               fJ~ lfiJ--ctt
                                              Diane Montoya, Affiant

Sworn to and subscribed before me by affiant on this day




                                              WJ~ef6;}_JZ
                                              Deputy Clerk, for and on behalf of
                                              The Clerk of the Municipal Court,
                                              City of Austin, Texas




COMPLAINT /Diane Montnya
Ticket Number:           14092561    Cause Number: 8263463
Violation Code:          60910 FAILED/REFUSED TO IDENTIFY


THE STATE OF TEXAS                                    §                IN THE MUNICIPAL COURT
        vs                                            §                   CITY OF AUSTIN, TEXAS
David McDade                                          §


                                              COMPLAINT


THE STATE OF TEXAS                                    §                 IN THE NAME AND
                                                      §               BY THE AUmORITY OF
CITY OF AUSTIN                                        §                THE STATE OF TEXAS


        I, the undersigned affiant, do solemnly swear that I have good reason to believe and do believe
that one David McDade on or about Wednesday, October 8, 2014 and before the making and filing of
this complaint, within the territorial limits of the City of Austin, Texas,

Did then and there intentionally refuse to give DATE OF BIRTH to·a peace officer, to-wit: OFFICER
KNOUSE, who had lawfully arrested the said defendant and requested the information, said defendant
knowing that the person requesting the information was a peace officer, ·

Against the Peace and Dignity of the State.                                                4/27115



                                               14.~
                                              Ryan Zapata, Affiant

Sworn to and subscribed before me by affiant on this day




                                              Deputy Clerk, for and on behalf of
                                              The Clerk of the Municipal Court,
                                              City of Austin, Texas




COMPLAINT /Ryan Zapata
ATIACHMENTE
                            ORDER FOR CONTINUANCE
 STATE OF TEXAS                                                        IN THE MUNICIPAL COURT
                                                                           CITY OF AUSTIN,TEXAS
            vs.
David K McDade

CASE NUMBER: 8171190
                                           ORDER
On this the December 3, 2014, came to be filed a Motion for Continuance for the Jury Trial on
Thursday, December 18, 2014 at 8:30 AM. The Court having considered said motion is of the
opinion that the Motion for Continuance is GRANTED.




                                                        Judge Municipal Court City of Austin
                                                        Date: December 4, 2014
Judge's notes:


Defendant David K McDade
310 E Brenham ST
Elgin, TX 786213017
 Phone: (512) 587-7748 Phone:

Def. Attorney:
Phone:     Phone:

Witness:
Phone:        Phone:

Officer: Lee Knouse


                                                                     Deputy Clerk processing motion




   Orcong-
   mitsol
              CAUSE Nre-filcd
testimony (i.e. atlidavits) are not accepted in this court. "Judicial notice" refers to a
doctrine of evidence and is an action taken by a judgc..The argument that the defendant is
a corporation and only subject to the Uniform Commercial Code and exempt from all
traffic rules is asinine.


II. Special Appearance and formal notice of Declination to Plea
Special Appearance motions arc made in civil cases to challenge venue. Generally, they
arc made by companies sued in a venue in which they have limited business contact. Sec
International Shoe Co V Wushington. Again, this is a class c misdemeanor and
inappropriate. The oflenses alleged are class c misdemeanors alleged to have been
committed in the city limits of Austin Texas and the Austin Muf1idpal Court has
jurisdiction. The Defendant has the right to refuse to cnkr a plea. This is addressed by
Tex. Code Criminal Procedure Art. 45.024: "The juslil:c or judge shall enter a plea of not
guilty if the defendant refuses to plead.'"


Ill. Order
BE IT HEREBY ORDERED that no valid pre-trial          a~:tions   or issues have been raised and
no pre-trial hearing shall be set. It is further ordered that the cases enumerated above shall
be set l(lr a trial hy JURY.



Defendant is·further ADMQNISllED that the filing
of pleadings or other doctnnents that are false,
groundless or for the purposes of delay or harasstnent
shall result in sanctions per Texas Rules of Criminal
Procedure 1.052(e)

Signed this the   // f{-t   day of ..d_fl:V        , 2014.




Presiding Judge
City of Austin Municipal Court
                                           ~                   u
                                     City of Austin Municipal Court
               700 East 7th Street                 P.O. Box 2135 Austin Texas 78768               Phone: (512) 974-4800




                                           ORDERS OF THE COURT
This Order applies to                     5                 cases (s) with fines totaling$_ _ _ _ __

Hearing as to lndigency:                Finding: (      J Indigent                           [ ] Not Indigent

EXTENSIONTOPAY:$                                    Today; S_ _ _ _ _ by(date) _ _ _ _ _ __
$                 every week/month beginning ( d a t e ) - - - - - - - and due on or before the
same day of each succeeding week/month until paid in fu11.

COMMUNITY SERVICE:                   Defendant is ordered to perform _ _ _ hours of community service at


        o   All community service hours must be completed by ( d a t e ) - - - - - -
        0   The Defendant shall perform _ _ _ hours of community service by _ _ ___.· then, _ _ _ hours
            per week/month beginning {date)                        and such proof Is due every week/month thereafter on or
            before the same day of each succeeding week/month until total hours are completed. Tum In proof at
            Municipal Court,
And the court having further found that the worldng of more than 15 houn of community service per~ (will) (w#H not} worlc a ltanlship on the
Defendant.




Appearance set for                       AM PM on (date)                                      Courtroom#

Bond:$ _ _ _ _ _ by ( d a t e ) - - - - -                                      Personal Bond _ __


REVOKE DEFERRAL/ DEFENSIVE DRIVING:-------- and enter judgment
EXTENSION TO COMPLETE DEFERRAL or DEFENSIVE DRIVING BY ( d a t e ) - - - - -
TO TURN IN PROOF BY ( d a t e ) - - - - - - - - - ·

JURY WAIVER: I waive my right to trial by jury in the above-referenced cause numbers.

Date                                                     Signature of Defendant

Order Notes:




Date:
                             CAUSENO.       8J112QQ, 817/~0/
                              811/lc:rO, '817Jt9i/ t:g/7/19~
    STATE OF TEXAS                                          IN THE MUNICIPAL COURT


    v                                                       CITY OF AUSTrN, TEXAS


                                                            TRAVIS, COUNTY TEXAS



                                     ORDER OF THE COURT


    All motions/documents tendered by the Defendant arc hereby DEN lED.


    Defendant does not have leave of court per local rule 7.2 for any additional Pre-Trial
    hearings.

I   Defendant is further ADMONISHED that the filing of pleadings or other documents that
    arc false, groundless or for the purposes of delay or harassment shall result in sanctions
    per Texas Rules of Criminal Procedure 1.052(c)




    Sherry M. Statman
    Presiding Judge
    City of Austin Municipal Court
                            ORDER FOR CONTINUANCE
 STATE OF TEXAS                                                      IN THE MUNICIPAL COURT
                                                                         CITY OF AUSTIN,TEXAS       r

            vs.
David K McDade

. CASE NUMBER: 8171190
                                         ORDER
On this the March 3, 2015, came to be filed a Motion for Continuance .for the Jury Trial on
Thursday, March 12, 2015 at 1:15 PM. The Court having considered said motion is of the opinion
that the Motion for Continuance is GRANTED.




                                                      Judge Municipal Court City of Austin
                                                      Date: March 3, 2015
Judge's notes:


Defendant David K McDade
310 E Brenham ST
Elgin, TX 78621-3017
 Phone: (512) 587-7748 Phone: .

Def. Attorney:
Phone:     Phone:

Witness:
Phone:        Phone:

Officer: Lee Knouse

                                                                       ~~uWW~
                                                                   Deputy Clerk processing motion




   Orcong-
   stevig
                                                                          -.--------------------
                700 East 7tr. Street
                                         Clty~of Austin Municipal c'iurt _
                      ,State oJ_Texas~.                 ·
                                                            P.O. Box 2135 Austin. Texas 78768



            D~VI d             11 C ()~e
                                                ORDERS OF THE
This Order applies to                      ~                        cases (s) with fines totaling $                  l Jlt.b
                                                                                                                       I"
                                                                                                                                   JQ

Hearing as to lndigency:                     Finding: [ ] Indigent                                       [ 1Not Indigent
EXTENSION T£-PAY: $                                         Today; $                              by(date)
S            [DO            everyw~to~t~                       · ~ ... ing (date)     ? - { )""-/)                 and due on or before the
same day of each succeeding .,                 -?~h~; paid in full.
COMMUNITY SERVICE: Defendant is ordered to perfonn
                                                      -                                         hours of community service at


        0    All community service hours must be compfeted by (date)

        -    The Defendant shall perfonn                       hours of community service by                           ·then,                   hours
             per week/month beginning (date)                                and such proof is due every week/month ther-eafter on or
             before the same day of each succeeding week/month until total hours are completed. Tum in proof at
             Municipal Court.
And the courl having furlher found that the working of more than 16 hours of community service per week (will) (will not) worlr a hiiTdship on the
Defendant.


SET APPEARANCE AND NOTIFY DEFENDANT/ATTORNEY FOR:                                                                                           DOCKET
Appearance set for                            AM PM on (date}                                             Courtroom#
                                                                                                                                            '


Bond:$                              by (date)                                               Personal Bond

REVOKE DEFERRAL I DEFENSIVE DRMNG:                                                                                  and enter judgment.

EXTENSION TO COMPLETE DEFERRAL or DEFENSIVE DRIVING BY (date)
                                                                                                                                        '
TO TURN IN PROOF BY (date)                                                              .
JURY WAIVER: I waive my right to trial by jury in the above--referenced cause numbers.

Date                                                             Signature of Defendant

Order Notes:




                                                                                                         I


Date:        ~-312!S                                                                           ~CJkJ!
                                                                                             Judge of the Municipal C'ourt
      Failure to c::omply with the above orders may result In the denial of the renewal of your drivers .
                                                                                                     ' 110811Se and additional administrative fees. 0512
ATIACHMENTF
    THE STATE OF TEXAS,                     §   In the CITY OF AUSTIN MUNICIPAL COURT1
      Plaintiff,                            §   OF (public) RECORD
       v.                                   §   AUSTIN, TEXAS,
                                            §   TRAVIS COUNTY, Texas 2
    David Kent McDade                       §
                                            §
                                            §     Date:                            11/05/2014




                              MCDADE'S SPECIAL APPEARANCE


TO THE SAID COURT:


     COMES NOW David Kent McDade, in his Proper Capacity, and in his FEDERAL
CAPACITY, as DAVID KENT MCDADE, by which latter capacity he confirms his waiver of
his objection to the debts of the United States so that this court may both "see" him and "hear"
him in this matter, who asserts as follows:



                                        ASSERTION OF RIGHTS

     David Kent McDade, ("McDade") asserts his Birthrights, and all his Inherent, unalienable

rights, privileges and immunities at Natural Law, and Common Law, and all his commercial

rights relevant to ''this state."




1
  Only cases have numbers. There being no charging instrument(s) filed, much less served, there is no case, here, by
any number. Until STATE proves standing on the record this is a non-case, Austin v. New Hampshire, 420 U.S. 656,
668 (1975) (Blackmun, J., dissent); Deposit Guaranty Nat 'I Bank v. Roper, 445 U.S. at 353 (Powell, J., and Stewart,
J., dissent); Williams v. Vermont, 472 U.S. at 36 (dissent) (citing Austin), i.e., civil, until STATE proves standing. A
common number associated with this matter is yet to be established to the knowledge of Respondent.
2
 The above style is mostly guess work, however, comfortably presumed are the Plaintiff and the
County. The proper name and capacity ofboth the Plaintiff and the court are all still unknown.
There has never been timely or proper service on McDade of any charging instrument or
anything at all identifying all parties and proper service information for same.


                                                                                                      Page 1 of 28
   McDade does not consent to nor in any way waive any of McDade's rights in whole or in

part, nor does McDade authorize or consent to any violation of those rights by any of his public

servants, or any other Corporate Entities



                                    SPECIAL APPEARANCE

   McDade asserts his special appearance, objecting to the court's subject matter jurisdiction,

personal jurisdiction, and venue.



              OBJECTION TO NON-JUDICIAL DECISION-MAKING

       McDade objects to and does not consent to any assignment or any referral of this case, in

any part, to any decision-maker other than a duly elected or properly appointed judicial officer

exercising full authority of a municipal court judge and who has an active and current oath of

office on file. Gonzalez v. United States, 553 U.S. 242 (12 May 2008) ("If the parties consent")

(construing 28 U.S.C. § 636(b)).



                       OBJECTION TO USE OF PRIVATE LAW

       McDade objects to the use of unpublished cases. A cite to "WL" and "Lexis" is a

reference to materials not publicly accessible.    For such references even to begin to be

meaningful, a full copy of the opinion for each "WL" or "Lexis" reference must be attached.




                                                                                  Page 2 of 28
                                  MCDADE'S CONTACT INFORMATION

     Contact information for McDade is as follows:


           Mailing Address:
                310 E. Brenham St.
                Elgin, Tx.




                                                   TABLE OF CONTENTS
McDade's Special Appearance ....................................................................................................... 1
Assertion of Rights ......................................................................................................................... 1
Special Appearance ......................................................................................................................... 1
Objection to Non-judicial Decision-making ................................................................................... 2
Objection to use of private law ..............................................................._........................................ 2
McDade's Contact information ....................................................................................................... 3
Table of Contep.ts ............................................................................................................................ 3
Table of Authorities ........................................................................................................................ 4
Discussion ....................................................................................................................................... 6
    Due order of pleadings ............................................................................................................ 6
       Reservation of additional objections....................................................................................... 7
   ISSUE:            Does the court have personal jurisdiction over McDade in the instant matter? ...... 7
       Overview: The systemic problem with Notice ....................................................................... 7
       Notice requires both filing and serving the paperwork........................................................... 7
       Notice previously required the filing and serving of two documents ..................................... 8
       Without both of those documents, two key problems existed.............................................. 10
   ISSUE:            Does this court have subject matter jurisdiction? .................................................. 16
       Statutory Challenges ............................................................................................................. 16
   ISSUE:            Does Art. 25.04 violate Due Process? ................................................................... 16
       "Hearing" the charge read in no way constitutes meaningful Notice ................................... 18

                                                                                                                              Page 3 of 28
       To compel an instant response is to offend Due Process...................................................... 19
   ISSUE:             What does "person" mean? ..................................................................................... 20
   ISSUE:       What does "transportation" mean?············:··························································· 20
       Defined ................................................................................................... 21
       Removing People and/or Property........................................................................................ 21
       From Here To There ............................................................................................................. 21
       For Profit or Hire .................................................................................................................. 21
       Under the Choice of Law of the "Place" Called "this State." ............................................... 21
       The Generic Concept of"use." ............................................................................................. 22
       "Use" and the Terry Stop ...................................................................................................... 22
       Deliberate indifference.......................................................................................................... 22
   ISSUE:             What does "vehicle" mean? ................................................................................... 22
    ISSUE:            What does "motor vehicle" mean? ......................................................................... 23
   ISSUE:             What does "drive" mean? ...................................................................................... 23
    ISSUE:            What does "operator" mean? ................................................................................. 23
    ISSUE:            What does "this state" mean? ................................................................................ 24
   ISSUE:             Does this court even really exist as a court of Record? ......................................... 25
Request for Relief ......................................................................................................................... 25
Verification ............. ....................................................................... Error! Bookmark not def"med.
Certificate of Service .................................................................................................................... 26
ORDER ......................................................................................................................................... 28



                                                 TABLE OF AUTHORITIES

Cases
Armstrongv. Manzo, 380 U.S. 545 (1965) ................................................................................... 17
Armstrong v. Manzo, 380 U.S. 545, (1965) .................................................................................. 14
Austin v. New Hampshire, 420 U.S. 656, 668 (1975) (Blackmun, J., dissent) ......................... I, 15
Bd. of County Comm'rs v. Brown, 520 U.S. 397 (1997) ............................................................... 20
Boddie v. Connecticut, 401 U.S. 371 (1971) ................................................................................ 14
Chicago, R. l & G. Ry. Co. v. Cosio, Seventh District, 182 S. W., 83 ........................................ 19
Christopher v. Harbury, 536 U.S. 403 (2002) .............................................................................. 23
Computize, Inc., v. NHS Comm. Group, Inc., 992 S.W.2d 608 (Tex. App.-Texarkana 1999, no.
  pet) .............................................................................................................................................. 9
Cornell Steamboat Co. v. United States, 321 U.S. 634, 641 (1944) (Frankfurther, J., dissent) ... 19
Dell Dev. Corp. v. Best Indus. Unif. Supply Co., Inc., 743 S.W.2d 302 (Tex. App.- Houston
  [14th Dist.] 1987, writ denied) .................................................................................................... 9


                                                                                                                                 Page 4 of 28
Deposit Guaranty Nat '1 Bank v. Roper, 445 U.S. 326, 344 (1980) (Powell, J ., and Stewart, J.,
   dissent) .................................................................................................................................. 1, 15
Fuentes v. Shevin, 407 U.S. 67 (1972) .................................................................................... 14, 17
Garcetti v. Ceballos, 547 U.S. 410 (2006) ..................................................................................... 9
Globe Leasing, Inc. v. Engine Supply & Mach. Serv., 437 S.W.2d 43 (Tex. Civ. App.-Houston
   [1st Dist.] 1969, no writ) ............................................................................................................. 9
Gonzalez v. United States, 553 U.S. 242 (12 May 2008) ............................................................... 2
Graham v. Lappin, 255 F.3d 906 (7th Cir. 2001) ................................................................... 19,22
Hamdi v. Rumsfeld, 542 U.S. 507 (2004) ............................................................................... 14, 17
Harris v. Hardeman, 55 U.S. (14 How.) 334 (1852) .................................................................... 14
Internat'l Shoe Co. v. Washington, 326 U.S. 310,322 (1945) (opinion by Black, J.) ........... 14, 17
Jones v. Flowers, 547 U.S. 220 (2006) ................................................................................... 14, 17
Kuntoplast ofAm., Inc. v. Formosa Plastics Corp. USA, 937 S.W.2d 455 (Tex. 1996) .... :........... 9
Lloyd v. Alexander, 5 U.S. (1 Cranch) 365 (1803) ....................................................... 6, 10, 14, 16
Marburyv. Madison, 5 U.S. (1 Cranch) 137 (1803) .................................................................... 16
Maynardv. Texas, 249 S.W. 473 (Tex. Crim. App. 1923) ........................................................... 19
Milliken v. Meyer, 311 U.S. 457 (1940) ................................................................................. 14, 17
Moore v. Elektro-Mobil Technik GmbH, 874 S.W.2d 324 (Tex. App.-El Paso 1994, writ
   denied) ......................................................................................................................................... 9
Mullane v. Cent. Hanover Trust Co., 339 U.S. 306 (1950) .................................................... 14, 17
Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999) ......................... 6, 10, ~6
N Ga. Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601 (1975) ............................................... 14, 17
Ogden v. Saunders, 25 U.S. (12 Wheat.) 213 (1827) ................................................................... 22
Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80 (1988) ................................................................ 14
Rockwell Int'l Corp. v. United States, 549 U.S. 457 (2007) ......................................................... 15
Rothgery v. Gillespie County, Texas, 554 U.S. 191 (2008) .......................................................... 14
Rowlandv. California Men's Colony, 506 U.S. 194 (1993) ........................................................... 9
Schinzing v. State, 234 S.W.3d 208 (Tex. App.- Waco 2007, no pet.) ....................................... 10
Smith v. O'Grady, 312 U.S. 329 (1941) ............................................................................ ,........... 18
Sniadach v. Family Finance Corp., 395 U.S. 337 (1969) ...................................................... 14, 17
St. Clair Cnty v. Interstate Sand & Car Transfer Co., 192 U.S. 454 (1904) ................................ 19
Terry v. Ohio, 392 U.S. 1 (1968) .................................................................................................. 20
Tex. Dept. ofParks & Wildlife v. Miranda, 133 S.W.3d 217 (Tex. 2004) ..................................... 9
United States v. United Mine Workers ofAmerica, 330 U.S. 258 (1947) .................................... 16
Will. v. Vermont, 472 U.S. 14,28 (1985) (dissent) ............................................................ 1, 15


Rules of Criminal Procedure
TEX. CRIM. PROC. CODE ANN.                     Art. 2.04 (Thomson/West 2011) .......................................... 7, 9, 10
TEx. CRIM. PROC. CODE ANN.                     Art. 2.05 (Thomson/West 2011) .................................................... 7
TEX. CRIM. PROC. CODE ANN.                     Art. 21.20 (Thomson/West 2011) .............................................. 7, 9
TEX. CRIM. PROC. CODE ANN.                     Art. 21.21 (Thomson/West 2011) ........................................ 7, 9, 12
TEX. CRIM. PROC. CODE ANN.                     Art. 21.22 (Thomson/West 2011) .................................... 7, 8, 9, 10
TEX. CRIM. PROC. CODE ANN.                     Art. 25.04 (Thomson/West 2011) ................................................ 15
TEX. CRIM. PROC. CODE ANN.                     Art. 27.01 (Thomson/West 2011) .............................................. 8, 9
TEX. CRIM. PROC. CODE ANN.                     Art. 45.018 (Thomson/West 2011) .................................. 10, 12, 15

                                                                                                                                Page 5 of 28
  TEX. CRIM. PROC. CODE ANN. Art. 45.018(b) (Thomson/West 2011) ................................. ~ ...•...... 6
  TEX. CRIM. PROC: CODE ANN. Art. 45.019 (Thomson/West 2011) .............................................. 10


  Statutes
  49 u.s.c. § 302(i)(1) ...................................................................................................... :....... :..... 19
  49 u.s.c. § 902(i)(1) .................................................................................................................... 19
  TEX. CONST. ART. 5, § 12 ............................................................................................................ 10
  TEX. Gov. CODE ANN. Sec. 311.016 (Thomson/West 2011) ........................................................ 13
  TEX. Gov'T. CODE ANN. Sec. 30.00003 (Thomson/West 2011) .................................................. 23
  TEX. R. CIV. P. 7 ............................................................................................................................ 10
  TEX. TRANSP. CODE ANN. Art. 708.105 (Thomson/West 2011) ........ ~·········································· 12
  TEX. TRANSP. CODE ANN. Ch. 522 (Thomson/West 2011) .......................................................... 21
  TEX. TRANSP. CODE ANN. Sec. 501.002(17) (Thomson/West 2011) ............................................ 21
  TEX. TRANSP. CODE ANN. Sec. 502.001(25) (Thomson/West 2011) ............................................ 23
  TEX. TRANSP. CODE ANN. Sec. 522.003(11) (Thomson/West 2011) ............................................ 21
  TEX. TRANSP. CODE ANN. Sec. 522.003(21) (Thomson/West 2011) ............................................ 21
  TEX. TRANSP. CODE ANN. Sec. 541.001 (1) (Thomson!West 2011 ) .................................... 23
  TEX. TRANSP. CODE ANN. Sec. 541.001(4) (Thomson/West 2011) .............................................. 20
  TEX. TRANSP. CODE ANN. Sec. 541.201(11) (Thomson/West 2011) ............................................ 21
  TEX. TRANSP. CODE ANN. Sec. 541.201 (23) (Thomson!West 2011 ) ............................................ 21
  TEX. TRANSP. CODE ANN. Sec. 601.002(5) (Thomson/West 2011) .............................................. 21
  TEX. TRANSP. CODE ANN. Sec. 621.001(9) (Thomson/West 2011) .............................................. 21
  TEX. TRANSP. CO[)E ANN. Sec. 642.001(1) (Thomson/West 2011) .............................................. 21
  TEX. TRANSP. CODE ANN. Sec. 647.001(4) (Thomson/West 2011) .............................................. 21
  TEX. TRANSP. CODE ANN. Sec. 683.001(4) (Thomson/West 2011) .............................................. 21
. TEX. TRANSP. CODE ANN. Sec. 728.001(2) (Thomson/West 2011) .............................................. 21
  TEX. TRANSP. CODE ANN. Sec. 750.003(a) (Thomson/West 20l 1) .............................................. 21


  Professional Responsibility
  ABA MODEL RULES OF PROF'L CONDUCT R. 3. 7 .......................................................................... 10
  TEX. DISCIPLINARY Rs. PROF'L CONDlJCT R. 3.08, reprinted in 3A TEX. Gov'T CODE ANN.
    pp.296-97, 327 (title 2, subtitle G. app. A (after§ 84) (Thomson/West 2011) (Tex. State Bar
    R. art. X,§ 9)) :·························································································································· 10
  Tex. Disciplinary Rs. Prori Conduct R. 5.05, reprinted in 3A TEX. Gov'T CODE ANN. pp.296-97,
    327 (title 2, subtitle G. app. A (after§ 84) (Thomson/West 2011) (Tex. State BarR. art. X,§
    9)) ......................................... :.................................................................................................... 10


                                                                DISCUSSION


                                                          Due order of pleadings.



                                                                                                                                    Page 6 of.28
       This Special Appearance is accompanied by McDade's Formal Declination to Plea, and

his Objection to Round-Robin Processing. While a ruling on "due order of pleadings" would be

helpful, sufficient is the fact that in the event this one must be considered filed first, it is

submitted with the other "first filings" in this case.



                               Reservation of additional objections.

        Should a "complaint" ever exist, and should STATE ever satisfy its Due Process burden

by serving such "complaint," McDade reserves the right to supplement this motion should there

be defect, error, or irregularity with such "complaint."



ISSUE:       Does the court have personal jurisdiction over Respondent in the
instant matter?


                          Overview: The systemic problem with Notice.

        For there t9 be personal jurisdiction, there must first be proper Notice.




                     Notice requires both filing and serving the paperwork.

        Murphy Bros., Inc. (timing and sequence matter regarding filing and serving); Lloyd, 5

U.S. at 366 ("A citation not served is as no citation."). It may help to mention in this context that

an "administrative citation" (a ''ticket") and a "complaint," Art. 45.018(b), are two entirely

different things.

        Thus, it doesn't matter, yet, whether this is characterized as civil or criminal, because

Notice will have the same requirements, either way. And, there is, to date, no Notice.




                                                                                      Page 7 of 28
            Notice previously required the filing and serving of two documents.

       In a generic misdemeanor matter, Notice used to require the filing and serving of two

different documents: (1) a "complaint," which is a sworn statement, and (2) a pleading,

commonly known and referred to as an Information. Arts. 2.04, 21.20, 21.21, 21.22.


       Art. 2.04.     [28]   [34] [35] Sba22 draw comp2aints
           Upon complaint being made before a district or county
           attorney that an offense has been committed in his
           district or county, he shall reduce the complaint to
           writing and cause the same to be signed and sworn to by
           the complainant, and it shall be duly attested by said
           attorney.
       Art. 2.04 (emphasis added).

       Art. 2.05.     [29] [35]    [36] When     c~2aint      is made
           If the offense be a misdemeanor, the attorney shall
           forthwith    prepare   an   information  based  upon     such
           complaint and file       the same in the court having
           jurisdiction; provided, that in counties having no county
           attorney, · misdemeanor cases· may be tried upon complaint
           alone, without an information, provided, however, in
           counties having one or more criminal district courts an
           information must be filed in each misdemeanor case . ...
       Art. 2.05 (Thomson/West 2005)            (emphasis added).

       Art. 21.20.     [413]   [477] [465] "Information"
          An "Information" is a written· statement filed and
          presented in behalf of the State by the district or
          county attorney, charging the defendant with an offense
          which may by law be so prosecuted.
       Art. 21.20 (emphasis added).


                                                                                 Page 8 of 28
Art. 21.21. [414] [478]   [466] Requisites of an information
[District/County Court]
An information   is   sufficient    if    it   has   the    following
requisites:
  1. It shall commence,     "In the name and by authority of
  the State of Texas";
  2. That it appear to have been presented in                a     court
  having jurisdiction of the offense set forth;
  3. That it appear to have been presented by the proper
  officer;
  4. That it contain the name of the accused, or state that
  his name is unknown and give a reasonably accurate
  description of him;
  5. It must appear that the place where the offense is
  charged to have been committed is within the jurisdiction
  of the court where the information is filed;
  6. That the time mentioned be some date anterior to the
  filing of the information, and that the offense does not
  appear to be barred by limitation;
  7.  That   the  offense      be   set    forth     in    plain     and
  intelligible words;
  8. That it conclude,    "Against the peace and dignity of
  the State"; and
  9. It must be signed by the district or county attorney,
  officially.
Art. 21.21 (emphasis added).

Art. 21.22. [415] [479]   [467] Information based upon
complaint
[District/County Court]
  No information shall be presented until affidavit has
  been made by some credible person charging the defendant
  with an offense. The affidavit shall be filed with the
  information. It may be sworn to before the district or
  county attorney who, for that purpose, shall have power
  to administer the oath, or it may be made before any
  officer authorized by law to administer oaths.
Art. 21.22 (emphasis added).




                                                                   Page 9 of 28
       Art. 27.01.       [504]    [568]    [557] Indictment or information
           The primary pleading in a criminal action on the part of
           the State is the indictment or in£or.mation.
       Art. 27.01 (emphasis added).



                 Without both of those documents, two key problems existed.


        THE "LACK OF ATTORNEY SIGNATURE" PROBLEM.

       To examine into the pleading first, STATE OF TEXAS is, in actuality, a corporate entity,

a commercial enterprise, doing business in "this state" via the benefit of a tax exemption

certificate. To date, most who read that think that the author of such a thought has completely

lost his mind. So, rather than proving that point at this early stage, it's still the case that all who

are faced with the question eventually realize that whether it's a commercial enterprise, or

something governmental, it's still an artificial entity. No artificial entity may appear in court

without authorized signature. For a misdemeanor case, that authorized signature exists if there's

a pleading. For a misdemeanor, the pleading is the Information.



        No PLEADING FILED?-NO NOTICE.

        [TEX. CONST. Art. 5, § 12]; Arts. 2.04, 21.20, 21.21, 21.22, 27,01; Rowland, 506 U.S. at

201-03 (all artificial entities must have counsel-federal); TEX. R. CIV. P. 7 (corporations must

have counsel-state); Kuntoplast of Am., Inc. (same); Computize, Inc. (same); Moore (same);

Dell Dev. Corp. (same); Globe Leasing, Inc., 437 S.W.2d at 45-46 (same); ABA MODEL RULES

OF PROF'L CONDUCT R. 3.7 (material witness can't also be attorney of Record); TEX.

DISCIPLINARY Rs. PROF'L CONDUCT R. 3.08, 5.05 (same, plus facilitating unauthorized practice);

Garcetti v. Ceballos (ethics still matter; "whistleblower" lawyer who testifies against client is




                                                                                       Page 10 of 28
fortunate still to have license, much less job); Tex. Dept. of Parks & Wildlife v. Miranda

(standing, burden on plaintiff, requires "actual grievance"-state).




        No PLEADING SERVED?-No NOTICE.

       A pleading has meaning sometime after it's been filed, not before. See Murphy Bros.,

Inc .. A pleading has meaning sometime after it's been served, not before. Lloyd, 5 U.S. at 366

("A citation not served is as no citation.").



        IN SUM, No PLEADING?-No NOTICE.

        Thus, without a pleading, there simply was no Notice, thus no case.



        THE "LACK OF WITNESS STATEMENT" PROBLEM.

       No "administrative citation" (''ticket") has ever been a "complaint." A "complaint" is a

sworn statement. See Arts. 2.04, 21.22, 45.018, and 45.019.



        IN SUM, NO COMPLAINT AND NO PLEADING?-NO NOTICE.

        Thus, it used to be that without the filing and serving of both a "complaint" and an

Information, there simply was no Notice.



        When the Money became "funny money," almost everything changed.

        See, e.g., Schinzing ("complaint" is an adequate charging instrument).




                                                                                 Page 11 of 28
       The relationship with Art. 45.019- a "ticket" is not a "complaint."

       A "ticket" is not a "complaint." How do we know? First, Art. 45.019 informs us that a        ·

"complaint" is something that is, among other things, (1) sworn to, (2) started with certain

language, and (3) ended with certain language. No "ticket" satisfies all of those elements.

       Art. 45.019.   [883]           [973]    [938]     Requisites      Of    Complaint
       [Municipal Court]
           (a) A complaint is sufficient, without                      regard to its
           form,  if   it substantially satisfies                      the   following
           requisites:
               (1)   it must be in writing;
               (2) it must commence "In the name and by the authority
               of the State of Texas";
               ( 3) it .must state the name of the accused, if known,
               or if unknown, must include a reasonably definite
               description of the accused;
                (4) ·it must show that the accused has committed an
               offense against the .law of this state, or state that
               the affiant has good reason , to believe and does
               believe that the accused has committed an offense
               against the law of this state;
               (5) it must state the date the offense was committed
               as definitely as the affiant is able to provide;
               (6} it must bear the signature or mark of the affiant;
               and
               (7) it must conclude with the words "Against the peace
               and dignity of the State" and, if the offense charged
               is an offense only under a municipal ordinance, it may
               also conclude with the words "Contrary to the said
               ordinance".
            (b) A complaint filed in justice court must allege that
           the offense was committed in the county in which the
           complaint is made.
           (c) A complaint filed in municipal court must allege that
           the offense was committed in the t·erri torial limits of
           the municipality in which the complaint is made.




                                                                                    Page 12 of 28
            (d) A complaint may be sworn                    to   before     any    officer
           authorized to administer oaths.
            (e) A complaint          in    municipal      court     may    be     sworn   to
           before:
                  (1) the municipal judge;
                  ( 2)   the clerk of the court or a deputy clerk;
                  ( 3)   the city secretary; or
                  (4)    the city attorney or a deputy city attorney.
           (f) If the defendant does not object to a defect, error,
           or irregularity of form or substance in a charging
           instrument before the date on which the trial on the
           merits commences, the defendant waives and forfeits the
           right to object to the defect, error, or irregularity.
           Nothing in this article prohibits a trial court from
           requiring that an objection to a charging instrument be
           made at an earlier time.

       Art 45.019 (emphasis added).

       But cf Art. 21.21 (attorney signature required). See also TEX. TRANSP. CODE ANN. §

708.105 (regarding the "Notice of surcharges" statement typesetting requirements and the

citations non-compliance with same).

       Thus, the Information is no longer required, which means that STATE doesn't appear via

signature of authorized counsel anymore. That failure renders Service of documents such as this

next to impossible, but when STATE wants to correct that oversight, the legislature will compel

inclusion of an authorized signature along with a name and address on the complaints so that

defendants in courts of Record may serve the documents that are "required" to file.

       The reason why there's no need for a pleading, any more, is that the forum isn't the same

type forum as used to exist. Some people go into orbit hearing this, but it's still the case that the

gold fringe on the flags proclaims the maritime-law nature of the fundamental "choice of law" in




                                                                                     Page 13 of 28
operation. Thus, what used to be a judicial forum is now an executive, maritime forum. This is

why there is no more need for STATE to appear via pleading, i.e., via authorized signature.

       Whatever may be the paperwork, Notice is still required.

       Art. 45.018.         C~~aint     [Justice and     MUnicipa~        Courts]
               (a) For purposes of this chapter, a co~~aint is a sworn
               allegation charg~ng the accused with the commission of an
               offense.
               (b) A defendant is     entit~ed    to notice of a          c~~aint

               against the defendant not         ~ater
                                                 than the day before the
               date of any proceeding             in
                                               the prosecution of the
               defendant under the c~~aint. The defendant may waive
               the right to notice granted by this subsection.

       Art. 45.018 (emphasis added).
                                                                      \

       Where this provision is not satisfied, there is no Notice. To date, this provision remains

unsatisfied.

        Where this provision is not satisfied, a statutorily defined right belonging to McDade has

been violated. Art. 45.018(b) creates a statutory right that declares McDade "is entitled to"

Notice of a complaint at least one day prior to any prosecutorial proceeding related to that

complaint.

       This phrase is defined in § 311.0 16(4 ), Gov. Code.

        Sec. 311.016).    "MAY," "SHALL," "MUST," ETC. The following
        constructions apply unless the context in which the word or
        phrase    appears    necessarily    requires    a   different
        construction   or   unless   a   different   construction  is
        expressly provided by statute:
             (1)   "May" creates discretionary                authority       or    grants
             permission or a power.
               (2)   "Shall" imposes a duty.
               (3)   "Must" creates or recognizes a condition precedent.
               (4)   "Is   entit~ed   to" creates or recognizes a right.


                                                                                    Page 14 of 28
           ( 5)  "May not" imposes a prohibition and is                         synonymous
           with "shall not."
            (6)    "Is not entitled to" negates a right.
           (7)   "Is not         required to"       negates      a   duty or condition
           precedent.

       As this phrase establishes a reference to either an already existing and recognized right,

or, a right created by statute, it is a right that cannot be taken away or ignored unless it is waived

by McDade or removed by due process of law. McDade has not and will not waive this right,

and, does in fact object to the failure of both the STATE and the court to ensure that McDade's

right is fully protected and complied with. Neither has McDade been convicted of anything that

could work to remove this right from his access.

       In short, where we're headed, at light speed, is toward a void judgment.

       The court must have personal jurisdiction. See Milliken (the Wyoming judgment was

valid because service was valid; hence, the Wyoming court did have personal jurisdiction).


       [I]t has been settled, that a judgment depending· upon proceedings in personam can
       have no force as to one on whom there has been no service of process, actual or
       constructive; who has had no day in court, and no notice of any proceeding against
       him. That with respect to such a person, such a judgment is absolutely void ....

       Harris, 55 U.S. at 339 (cited in Commercial Equip., 678 S.W.2d at 918, which holds that

even a default judgment is void where there is no service). See also Peralta (even "meritorious

defense" issue is irrelevant to question of Notice); Lloyd ("A citation not served is as no

citation."); Hamdi (habeas proceeding, which is, of course, a CIVIL proceeding); Internat'l

Shoe; Mullane; Armstrong, 380 U.S. at 552; Sniadach; Boddie; Fuentes v. Shevin; N Ga.

Finishing; and Jones.




                                                                                      Page 15 of 28
       The "arraignment" is "any proceeding." Cf Rothgery v. Gillespie County, Texas, 554

U.S. 191 (2008). There being no notice of any complaint at least a day before the arraignment,

there is no Notice.

       No matter what is delivered to a defendant, where there is no case number, no court

name, and no contact information provided for service of defense pleadings, motions, and briefs,

it follows that no original pleading has been filed, much less served.




       NO NOTICE?--NO PERSONAL JURISDICTION.



ISSUE:         Does this court have subject matter jurisdiction?
       Where there is no personal jurisdiction, the matter is a non-case. All cases are non-cases,

Cf Austin (Blackmun, J., dissent); Deposit Guaranty Nat'! Bank, 445 U.S. at 353 (Powell, J., and

Stewart, J., dissent); Williams, 472 U.S. at 36 (dissent) (citing Austin), i.e., civil, until STATE

proves standing. Some matters, just like this one, never stop being non-cases. Cf Rockwell Int 'I

Corp (the fmal pre-trial order confirmed that this was a non-case).

       This is a "criminal case only" forum. Non-cases are civil in nature. This court has no

subject matter jurisdiction over any "civil" (non-case) matter.



                                      Statutory Challenges.


ISSUE:         Does Art. 25.04 violate Due Process?




                                                                                   Page 16 of 28
         Given Art. 45.018(b) , McDade doubts that Art. 25.04 is in any way relevant to this

matter. However, should Art. 25.04 be relevant, McDade objects to Art. 25.04 as repugnant to

Due Process.

         Art. 25.04.
              In misdemeanors, it shall not be necessary before trial
              to furnish the accused with a copy of the indictment or
              information; but he or his counsel may demand a copy,
              which shall be given as early as possible.

         Art. 25.04.

         This language purports to give STATE a pass on its Due Process duty to serve Notice.

This language pretends that a court, especially a court of "criminal case only" jurisdiction, may

proceed without affirmative proof of Notice. To the exact opposite result, no such court has

jurisdiction of any kind unless and until STATE has filed its original pleading, by whatever

name, e.g., a "complaint", and then served it (timely).

         Cf Murphy Bros. Inc. (sequence matters regarding filing and servmg the original

pleading). 3 See also Lloyd, 5 U.S. at 366 .("A citation not served is as no citation.").

         To date, McDade has received nothing that tells him that STATE has filed anything.

Service would tell McDade what the case number is, in which court any case has been filed, and

on whom he should serve his filings. The case style used in the documents to date is largely

guesswork. The guesses are included so that what he files may find its way, eventually, to the

right destination. If STATE had served its original pleading, then McDade would not be

guessing, at all. In short, McDade has no Notice that any "case or controversy" exists.



3
  Murphy Bros. is a civil case, but all cases are non-cases, i.e., civil, until the plaintiff, here STATE, proves standing.
It's impossible for STATE to prove standing for a criminal case where there is no charging instrument even filed,
much less served. The authority to determine authority is civil. Marbury v. Madison. Civil authority is inherent. Cf
United Mine Workers. STATE must prove standing in the criminal context before there's anything even remotely
possible to label as criminal.

                                                                                                        Page 17 of 28
        There is no legislative enactment or judicial procedural rule that lawfully relieves STATE

of its duty to provide meaningful Notice. A competent, Due-Process minded statute/plan will

place the burdens properly. First, STATE files its original pleading. Then,· STATE Serves its

original pleading. Once the Record shows return of competent service on the defendant of

 STATE's original pleading, then an Arraignment may/can be scheduled. Until then, it's not even

a case; it's a non-case, i.e., a civil matter.



              "Hearing" the charge read in no way constitutes meaningful Notice.

        In "this state," we deal with a world of very insidious, clever but insidious, semantics.

Some of those semantics are in the terms, themselves. No code or statutory plan/scheme is more

semantics-driven, semantics-dependent than any STATE's "transportation" code (and/or a

"vehicles and traffic" code). Responding verbally to a verbal presentation of those semantics is

humanly possible (although, as discussed next, compelling an "instant" response is repugnant to

 Due Process). But some of the semantics on which the systems in "this state" depend aren't

· discemable until detected visually via the presentation of the words on the page. For this reason,

it's 100% legally impossible for anyone to have any idea, at all, whatsoever, of what STATE's

case is about unless and until the written word is delivered by means consistent with Due

 Process. "Hearing" the words read aloud will never be legally equivalent to "reading" them.

"[T]his state" is just too semantics-driven, too semantics-dependent, for "hearing" to replace

"seeing".

        How does a defendant obtain a copy of STATE's original pleading so as to be able to

 read it? Either the defendant waives Notice and does STATE's work for STATE, finding the

 information on his own, or else the defendant compels STATE to satisfy its duty under Due



                                                                                    Page 18 of 28
Process to serve at a meaningful time, in a meaningful manner, on the defendant a copy of what

STATE has filed.


       An elementary and fundamental requirement of due process in any proceeding which
       is to be accorded finality is notice reasonably calculated, under the circumstances, to
       apprise interested parties of the pendency of the action and afford them the
       opportunity to present their objections.

Mullane, 339 U.S. at 314. A failure of Notice violates "the most rudimentary demands of due

process of law." Armstrong, 380 U.S. at 550 (Notice, meaningful time, meaningful manner. 380

U.S. at 552).

    , See also Milliken (Notice, opportunity to be heard, fair play, substantial justice);

Internat 'l Shoe (Notice, opportunity to be heard); Sniadach (Notice, opportunity to be heard);

Fuentes v. Shevin (Notice, meaningful time); N. Ga. Finishing (Notice, opportunity to be heard,

       even for corporations (i.e., the shareholders)); Burns (Notice, opportunity to be heard, on

upward departure); Hamdi (denial of access and of opportunity to be heard); Jones (Notice,

opportunity to be heard).



                   To compel an instant response is to offend Due Process.

       If Due Process in/for "this state" allowed "hearing" (a non-filed complaint?) to substitute

for "reading/seeing" the filed original pleading, it's still the reality that a system that demands

that a defendant respond immediately to any presentation of charges against him, whether verbal

or in writing, is a system that offends Due Process. There's nothing "meaningful" about ''Notice"

that allows absolutely no time to study into the matter.

       In general, even in criminal matters, which this one isn't but pretends to want to be,

STATE must give Notice. Cf O'Grady.



                                                                                   Page 19 of 28
       Under the applicable federal standards, the duty is on STATE to provide Notice. The duty

is not placed on the defendant to demand it. It's placed on STATE to provide it. This statute

purports to reverse that burden, to relieve STATE of its duty to provide meaningful Notice, at a

meaningful time in a meaningful manner. Therefore, this statute facially defies and offends Due

Process.



ISSUE:         What does 'person" mean?
               TRANSP. CODE§§ 541.001(4)

                   Defined- "person" means: an individual, firm, partnership, association, or

                                           corporation.

               Translation: "commercial legal entity"

               Application of statutory algebra: If no "person." then no "transportation," or

               If no ".transportation" then no "person,"



ISSUE:         What does "transportation" mean?
       Not defined in the Transp. Code.

       What is the Transp. Code about? The "transportation" code nowhere defines

"transportation." It's not that we can't come up with a definition. It's that when we do, we find

that "transportation" is "commercial." Thus, where there's no definition, there's vagueness. But,

       there is a definition, if we look long and hard enough.




                                                                                    Page20of 28
                                              Def'med.

       "Transportation" means removing people and/or property from        ~ere   to there for profit or

hire under the choice oflaw of the "place" called ''this state."



                               Removing People and/or Property.

       Transp. Act of 1940, 54 Stat. 898, 929, 49 U.S.C. § 902(i)(1), in particular§ 302(i)(l) .

Cornell Steam-boat, 321 U.S. at 641-42 (Frankfurter, J., dissent).



                                      From Here To There.

       Cf Maynard (context: unlawful "transportation" of intoxicating liquor).



                                        For Profit or Hire.

       St. Clair Cnty, 192 U.S. at 456-57 (allegations regarding operating a ferry without a

license). See also Cosio, 182 S.W. at 85.



                 Under the Choice of Law of the "Place" Called "this State."

       The entirety of STATE's regulatory authority, for anything, is limited to that "place"

where circulating "funny money" is not flat out fraud, i.e., to the "place" called "this state." Cf §

7; Graham (special maritime and territorial jurisdiction).




                                                                                      Page 21 of 28
                                 The Generic Concept of "use."

        If use were irrelevant, it'd be "fraud" to deny a mileage deduction, e.g., Sched. A., for

"personal use" of the car. Because "personal use" is not deductible, it follows that use determines

"personal v. commercial" treatment and that "personal use" is not commercial in any context.

Obviously, personal (non-commercial) use (i.e., travel) needs no "license."




                                    "Use" and the TerryStop.

        The ticketing officer never even tried to establish "transportation" use. He asked nothing

about any passenger manifest or any bill of lading. The executive has to have authority to

determine his/its authority, and police always have authority to protect themselves. Terry. The

car has a license plate.

        But, that's where the Terry authority ended, because McDade was not engaged m

"transportation," at the time of the stop.




                                   Deliberate indifference.
        This officer had not been taught that "transportation" regulation has limits. In the exact

same way that Ramos and Compean were never taught about "this state" and the limits of their

authority at the border, this officer was not taught the limits of "transportation" regulation. "[A]

violation of federal rights may be a highly predictable consequence of a failure to equip law

enforcement officers with specific tools to handle recurring situations." Brown, 520 U.S. at 409.



ISSUE:          What does "vehicle" mean?
        TRANSP. CODE§§ 502.001(25), 541.201(23), 621.001(9), Sec. 750.003(a).

        Translation: a conveyance used for "transportation" purposes.

                                                                                    Page 22 of 28
       Application of statutory algebra: If no ''transportation," then no "vehicle."



ISSUE:         What does "motor vehicle" mean?
       TRANSP. CODE §§ 501.002(17), 502.001(25), 522.003(21), 541.201(11), 601.002(5),

642.001(1), 647.001(4), 683.001(4), 728.001(2).

       Translation: "Vehicle" with a motor.

       Application of statutory algebra: If no "transportation," then no "vehicle;" if no

"vehicle," then no "motor vehicle."



ISSUE:         What does "drive" mean?
       TRANSP. CODE§ 522.003(11).

       The sole definition for "drive" in the entire "transportation" code is found in the

"commercial driver's license" chapter, Ch. 522.

       Translation: In the disciplined "transportation" code, "drive" means being behind the

wheel of a "vehicle." In the TRANSP. CODE, "drive" means being behind the wheel
                                                                             (
                                                                                of a "motor

vehicle."

       Application of statutory algebra: If no "transportation," then no "vehicle;" if no

"vehicle," then no "motor vehicle;" if no "motor vehicle," then no "driving;: hence, no "driver."



ISSUE:         What does "operator" mean?
       TRANSP. CODE§ 541.001(1).




                                                                                       Page23 of 28
        This "definition" is very confused. "Drives," which has meaning only with respect to a

"motor vehicle," is juxtaposed with the concept of "physical control of a vehicle." Ultimately, it

doesn't matter, here, but which is it: "vehicle" or "motor vehicle?" 4

        Translation: In the disciplined "transportation" code, "operator" is the one behind the

wheel of a "motor vehicle." In the Transp. Code, "operator" is the one behind the wheel of either

a "vehicle" or a "motor vehicle."

        Application of statutory algebra: No "transportation?"-no "vehicle;" no ''vehicle?"-no

"motor vehicle;" no "(motor) vehicle?"-no "operator."



ISSUE:           What does "this state" mean?
        Contrary to popular belief, ''this state" isn't really a "place." It's a "choice of law." The

"place" called "this state" is a "federal area" or a "federal zone," a "Constitution-free, maritime,

commercial zone," associated with the "funny money" found in the 48 contiguous states, Alaska,

Hawaii, American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, the Virgin Islands,

and all the rest of the territories and protectorates. The capital of "this state" is DC.

        Without "this state," running the present "funny money" scam would be criminal. Thus,

the fundamental "choice of law" to which "this state" refers is the Law of the Sea, to be

distinguished from the "choice of law" associated with an honest system of weights and

measures, Lev. 19:35-36, which is the Law ofthe Land. The Law ofthe Sea doesn't just apply; it

applies only if there's an agreement that includes that choice oflaw. Ogden. Cf § 7; Graham.

        In application of these terms.




4
 See also§§ 601.002(8) ("motor vehicle"), 642.001(2) (same), 647.001(5) (same);§ 724.001(11) (looks to a "motor
vehicle" or watercraft, i.e., ''transportation" activity); § 24.013(t)(2) (regarding aircraft).

                                                                                             Page 24 of 28
        There was never any "transportation" at issue. Since McDade was not engaged in

''transportation," there was no "vehicle," no "driver," no "motor vehicle," and no "operator."

Therefore, there was never any authority to issue any "ticket", or "citation".



ISSUE:         Does this court even really exist as a court of Record?
        The procedures set out in GOV'T CODE § 30.00003 have not been followed.

        The name may or may not be fatally material, but the naming protocol for a municipal
                                                                                       '
court. of record set out by statute has not been applied or followed. More to the point, the
                            \




ordinances simply do not create a court of Record.

        To label the court one way, i.e., as a court of Record, but to have its existence be

something else entirely, i.e., as a generic municipal court, shows up most prominently in the

appellate process. The mismatch can produce an effective denial of access problem. Cf Harbury.



                                  REQUEST FOR RELIEF

        Therefore, McDade requests that this court grant his special appearance and dismiss this

case.



        Respectfully Submitted

        David Kent McDade




                                                                                 Page 25 of 28
                                           VERIFICATION



STATE OF TEXAS                               §
                                                 ss   KNOW ALL MEN BY THESE PRESENTS
COUNTY OF TRAVIS                             §

         Before me, the undersigned Notary, personally appeared David Kent McDade in this matter, who
satisfied me as to his identity, and who, upon administration of oath or affirmation by me, declared and
deposed as follows:
    I am David Kent McDade. I am at least 21 years of age, and I am competent to make this Motion. I
    have personal knowledge of these facts and attest under penalty of petjury the facts stated in this
    document are true and correct.
    I assert all my Birthrights and all my Inherent, unalienable rights, privileges and immunities at
    Natural Law, and Common Law and all my respective commercial rights relevant to a place called
    "this state." Affiant does not consent to nor in any way waive any of my rights in whole or in
    part, nor does Affiant authorize or consent to any violation of those rights by any of Affiant's
    public servants or any other Corporate Entities.


Further, Affiant sayeth not.

                                                         Is/
                                                        David Kent McDade Affiant


                                                                                    Notary Stamp
Signed and Affirmed to before me on this the _ _ _ day of
_ _ _ _ _ _ _ _ _ _ _ _ (monili)20                    ~e~)


for which witness my seal and signature.



Notary Signature: - - - - - - - - - - - - - - -


                                   CERTIFICATE OF SERVICE
     By my signature below, I certifY that on this the 6th day of November, 2014, I have no idea who
should be served with a true and correct copy of this document, because there is no competent charging
instrument, much less one showing a name or address for service of such documents on the Plaintiff by
McDade In other words, no one has made any Appearance on the Plaintiffs behalf. Therefore, it is
delivered by hand in open court to whoever shows up on the Plaintiffs behalf. If that is no one, then there
is nothing served as of this date.



                                                                                                   ragt: .Zu   ur .Zo
David Kent McDade




                    Page27'of 28
                                 CAUSE NO(s). 14092560, 14092561

                                                        In the CITY OF AUSTIN MUNICIPAL COURT
 THE STATE OF TEXAS,                               §
                                                        (of) RECORD
    Plaintiff,                                     §    AUSTIN, TEXAS
    v.                                             §    TRAVIS COUNTY, Texas
                                                   §
 DAVID KENT MCDADE,                                §
   Respondent.                                     §
                                                   §      Date:                       11106/2014


                                                   ORDER
ON THIS the         day of                  , 20_ _, came on to be heard the foregoing
RESPONDENT'S SPECIAL APPEARANCE, and after consideration of
                                           {CHOOSE APPROPRIATE STATEMENT)



___ (A)          the response, the Court hereby
___ (B)          the response, and the evidence on file, the Court hereby
___ (C)          the response, the evidence on file, and arguments of counsel, the Court hereby
___ (D)          the response, and arguments of counsel, the Court hereby
___ (E)          the response, and arguments of counsel, and after receiving evidence in open
                 court, the Court hereby


___ DENIES the motion, to which Respondent excepted.

___ GRANTS the motion to dismiss _ _ with prejudice/ _ _ without prejudice.


COMMENTS: -----------------------------------------------------




SIGNEDon                               20
           --------~                                                        PRESIDING JUDGE




                                                                                              Page 28 of 28
  STATE OF TEXAS,                                                 §   in the SUPERIOR COURT OF TEXAS
                          Plaintiff,                              §   OF PUBLIC RECORD
                              v.                                  §   AUSTIN, TEXAS
  David Kent McDade,                                              §   TRAVIS COUNTY, Texas
                        Respondent,                               §
---------------------------------------------------------------
  David Kent McDade,                                              §   AFFIDAVIT: NOT ENGAGED
                     Counterplaintiff                             §   IN COMMERCE
                                                                  §   OR TRANSPORTATION
                               v.                                 §
                                                                  §       (VERIFIED)
 "Officer Knouse Badge # 5931 ," "Supervisor,"                    §
 "Second Officer," Sherry M. Statman, Barbara                     §   Date:         March 2, 2015
 L. Garcia, Devin Rourke,                                         §
                                                                  §
                    Counterdefendants                             §
                                                                  §
________________________________________________________________ J§ __________________________________________ ~----------------·


                          Affidavit of David Kent McDade -
                    Not Engaged in Commerce or "Transportation"

     TO THE SAID COURT:


      COMES NOW David Kent McDade, hereinafter ("McDade") one of the people of Texas,
 who asserts as follows:


       McDade, requests the court to discharge Plaintiff's cause(s) of action for lack of in
       personam jurisdiction and subject matter jurisdiction for causes stated herein.


                                              Assertion of Rights

      1.        McDade Asserts and Reserves all his unalienable rights including but not limited to
 his, rights, privileges, and immunities at Natural Law, Common Law, and Maritime Law and all
 his respective commercial rights relevant to ''this state." Tx. Const. Art. 1 Sec. 2




                                                                                                                  Page 1 of 6
                              AFFIDAVIT NOT ENGAGED IN COMMERCE·
     McDade does not consent to nor in any way waive any of McDade's rights in whole or in

 part, nor does McDade authorize or consent to any violation of those rights by any of his public

 servants, or any other Corporate Entities.



                                Objection to use of private law

        McDade objects to the use of unpublished cases. A cite to "WL" and "Lexis" is a

 reference to materials not publicly accessible.      For such references even to begin to be

. meaningful, a full copy of the opinion for each "WL" or "Lexis" reference must be attached;




               Objection to Use of Undefined Terms and Phrases
     McDade moves the court to direct and so order whomever is purporting to act as the
     "Attorney for the State" that, unless the prosecution is both willing and does provide the
     complete legal definitions and usages of Terms and Phrases relating to the regulatible activity
     oftransportation.to McDade in open court, then, the terms and phrases are not to be used or
     alluded to at any point in the proceedings against McDade. Such usage would include but not
     be limited to jury voir dire, opening statements, direct or cross-examination, closing
     statements or as a response given in testimony by any witness for THE STATE OF TEXAS,
     hereinafter "the State".



                                                Facts
         McDade hereby makes the following statements of fact under penalty of perjury and
 asserts that they are true and correct.




                                                                                         Page 2of 6
                        AFFIDAVIT NOT ENGAGED IN COMMERCE
        McDade was stopped on or about the 8th day of October, 2014 at approximately 8:17am
by a person identified as a "City of AustinMunicipal "Police Officer."


       The person who aggravatedly, unlawfully imprisoned McDade has been identified only
as "Officer Knouse Badge # 5931" hereinafter, Knouse # 5931.


        At the time of the ''traffic/transportation stop," McDade was unlawfully imprisoned by
Knouse # 5931 upon the initiation of the stop for the purpose of issuing citation #s 14092560;
14092561. This fact is attested to by Knouse # 5931 admittance of such at the time of
"traffic/transportation stop".


        At the time of the "traffic/transportation stop" and unlawful imprisonment McDade was
traveling viatically upon the public right-of-way in a private conveyance for his own private
business and pleasure while utilizing due diligence and care to ensure that his actions did not
cause harm to other person(s) or property and no such harm had taken place.


        McDade was not engaged in causing harm to any person, property, or thing, nor was
McDade providing Knouse # 5931 with atiy probable cause to believe that McDade was
engaging in any use of the highways that would make McDade subject to the regulatory
provisions of the Transp. Code, but, McDade was still stopped and unlawfully imprisoned by
Knouse # 5931 without any apparent probable cause to believe such activities were taking place.


        A~   the time of the ''traffic/transportation stop" and unlawful imprisonment McDade was
not acting in the capacity of a public, private, or common "carrier" for the purpose of
"transporting" any "person(s)," "goods," or "property" from one place to another upon the
highways of ''this state" for compensation or hire.


        At the time of the "traffic/transportation stop" and unlawful imprisonment McDade was
not "operating" or "driving," or any of the grammatical variations of those terms, a "motor
vehicle" or ''vehicle" upon the highway for the purpose of transporting any "person(s)," "goods,"



                                                                                      Page 3 of 6
                        AFFIDAVIT NOT ENGAGED IN COMMERCE
or "property" from one place to another for compensation or hire while acting in the capacity of
a public, private, or common "carrier" in "this state."


        At the time of the "traffic/transportation stop" and unlawful imprisonment McDade was
not "transporting" any "person(s)" or "passenger(s)" for compensation or hire.


        At the time of the ''traffic/transportation stop" and unlawful imprisonment McDade was
not transporting any "goods" or "property" for compensation or hire.


        At the time of the "traffic/transportation stop" and unlawful imprisonment McDade was
not engaged/engaging in any commercial acts whatsoever upon the highways that could be
mistakenly construed as engaging in ''transportation."


        At the time of the "traffic/transportation stop" and unlawful imprisonment McDade
informed Knouse # 5931 that McDade was not acting as a "carrier" nor engaging in any acts of
''transportation."


        At the time of the ''traffic/transportation stop" and unlawful imprisonment Knouse # 5931
made no effort to determine if McDade was in possession of a passenger manifest proving the
"transporting" of "persons" or "passengers" for compensation or hire.


        At the time of the ''traffic/transportation stop" and unlawful imprisonment Knouse # 5931
made no effort to determine if McDade was in possession of a bill of lading proving the
"transporting" of "goods" or "property" for compensation or hire.


        At the time of the "traffic/transportation stop" and unlawful imprisonment Knouse # 5931
made no effort at all to determine McDade's actual capacity or to collect any evidence proving
that McDade was engaging in "transportation" upon the highways of"this state".


        At the time of the "traffic/transportation stop" and unlawful imprisonment Knouse # 5931
proceeded against McDade as if it were a foregone legal conclusion that an individual's act of


                                                                                       Page 4 of 6
                       AFFIDAVIT NOT ENGAGED IN COMMERCE
    privately    traveling     upon       the   public   right-of-way   automatically    constituted
                                                                                          I
    "transportation."


           McDade asserts for the record that he absolutely was not engaging in any privileged
    activity(s) or act(s) constituting "transportation," especially those pertaining to any form of
    commercial use of the highways, nor to McDade's knowledge is "the State" in possession of any
    physical evidence that could or would prove the contrary.


           McDade was traveling viatically upon the highways in a private personal conveyance for
    personal business and/or pleasure and was not engaged/engaging in any commercial activity
    whatsoever, including any and all of those activities codified within the Transp. Code and/or
    Title 49 of the United States Code.
                                                         I

                                                         \.
           McDade maintains that, at the time of the "traffic" stop and unlawful imprisonment,
    McDade absolutely was not engaged/engaging in any act(s) of "transportation" upon the
    highway that might create a legal and binding duty upon McDade to comply with any such
r   regulatory authority codified in the Transp. Code.

           McDade absolutely was not engaged/engaging in any act(s) of a coirunercial nature that
    might be consistent with the legal meaning and application of the term "transportation" and that
    could/would create a legal and binding duty upon McDade to comply with any such commercial
    regulatory authority.

       McDade asserts that McDade is/was doing nothing more than exercising an unalienable
       Right to liberty and the use his private property for Private Travel.



       Respectfully submitted
        Seal_______________
       David Kent McDade




                                                                                         Page 5 of 6
                            · AFFIDAVIT NOT ENGAGED IN COMMERCE
                                             Verification
STATE OF TEXAS                               §
                                             §        KNOW ALL MEN BY THESE PRESENTS
COUNTY OF TRAVIS                             §

        Before me, the undersigned Notary, personally appeared David Kent McDade, the Affiant in this
matter, who satisfied me as to his identity, and who, upon administration of oath or affirmation by me,
declared and deposed as follows:
        I am David Kent McDade. I am at least 21 years of age, and I am competent to make this
        Affidavit. I have personal knowledge of these facts and attest under penalty of perjury the facts
        stated in this document are true and correct.
        I, one of the people of Texas, Assert, and Reserve all my unalienable Rights, privileges and
        immunities at Natural Law, Common Law and Maritime Law, and all my respective
        commercial rights relevant to a place called "this state. " Affiant does not consent to nor in
        any way waive any of my rights in whole or in part, nor does Affiant authorize or consent
        to any violation of those rights by any ofAffiant's public servants or any other Corporate
        Entities.
Further, Affiant sayeth not.

                                                         Seal
                                                                David Kent McDade, Affiant


                                                                                      Notary Stamp
Signed and Affirmed to before me on this the _ _ _ day of
- - - - - - - - - - - - ( m o n t h ) 20              (year)
for which witness my seal and signature.



Notary Signature: ----------~----

                                       Certificate of Service
     By my signature below, I certify that on this the 2nd day of March, 2015, I have no idea who should
be served with a true and correct copy of this document, because there is no competent charging
instrument, much less one showing a name or address for service of such documents on the Plaintiff by
the Affiant In other words, no one has made any Appearance on the Plaintiff's behalf. Therefore, it is
delivered by hand to the Court Clerk for whoever shows up on the Plaintiff's behalf. If that is no one, then
there is nothing served as of this date.



                                                                 David Kent McDade, Affiant




                                                                                                     Page 6 of 6
                         AFFIDAVIT NOT ENGAGED IN COMMERCE
ATIACHMENTG
                                    CAUSENO.           1'/-:J35J9J

 STATE OF TEXAS                                                            IN THE MUNICIPAL COURT


 v                                                                         CITY OF AUSTIN, TEXAS


                                                                           TRAVIS, COUNTY TEXAS



                                            ORDER OF THE COURT


All motions/documents tendered by the Defendant are hereby DENIED. 1


Defendant does not have leave of court per local rule 7.2 for any additional Pre-Trial
hearings.


Defendant is further ADMONISHED that the filing of pleadings or other docwnents that
are false, groundless or for the purposes of delay or harassment shall result in sanctions
per Texas Rules of Criminal Procedure 1.052(e)


Signed this the         ~fit day of~'(!                             '2012.




Sherry M. Statman
Associate Judge
City of Austin Municipal Court




1
    A motion granting all discoverable items the Defendlmt is entitled to as a matter oflaw is entered under a separate
title.
                                                 Page: 1 of 7


 1                      REPORTER'S RECORD
                        VOLUME 1 OF 1 VOL.UME
 2                       CAUSE NO. 7723513

 3

 4   STATE OF TEXAS                  IN THE MUNICIPAL COURT

 5
 6   vs.                             OF AUSTIN

 7

 8   DAVID K. MCDADE                 TRAVIS COUNTY, TEXAS

 9
10
11
12                       STATEMENT OF FACTS

13
14
15
16
17         On the 26TH day of July, 2012, the following

18   proceedings came on to be held in the above-titled and

19   numbered cause before the Honorable Judge Sherry Statman,

20   Judge Presiding, held in Austin, Travis County, Texas.

21         Proceedings reported by computerized stenotype

22   machine.

23
24
             MARY LOU TAYLOR, CSR, AUSTIN, TEXAS,
25           512-658-0354; mltaylor1234@gmail.com
                                                                                Paqe: 2 of 7


 1                                          APPEARANCES

 2   Ms. Sherry Statman, Judge Presiding

 3
     Witness: Mr. David K. McDade
 4

 5

 6                                  TABLE OF CONTENTS
 7                                                                                 PAGE:
 8   Appearances. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 9   Proceedings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                            Page: 3 of 7


 1                        PROCEEDINGS
 2           THE COURT:     Case No. 7723513, titled the
 3   State of Texas versus David K. McDade.     The
 4   parties are present.    First and foremost, I'm
 5   going to go over a few things.     The law requires
 6   me to treat a person proceeding Pro Se the same
 7   as a licensed attorney.    You are held to the
 8   same rules and same standards as an attorney.
 9       When you sign and submit a motion or
10   document to this Court, you are asserting, first
11   of all, that you have read the motion.     Second,
12   that you understand it, and that you believe
13   that it contains valid legal arguments.
14       In this case, multiple documents have been
15   submitted to the Court.    Some of them are
16   repetitive, contain the same things, they are
17   nonsensical, they do not in any way, shape or
18   form resemble a legitimate motion.     You site
19   noncontrolling and nonadvisory law, you site
20   incorrect or inapplicable statutes, and these
21   contain very little legal argument.     Mostly it
22   is a rant about what you think the law is and
23   your interpretation of it, if you in fact wrote
24   any of this, I doubt highly.
25       I have seen these motions multiple times
                                                  Page: 4 of 7


 1   before with different names on them, same font,
 2   same grammatical errors, et cetera, et cetera.
·3       What is here is    ~pecious   at best.     A motion
 4   has to state, first of all, it actually is a
 5   motion.    Second, it must present a coherent
 6   legal argument, and third, it must ask the Court
 7   to take action that the Court has the authority
 8   to take.     These motion don't do any of that.
 9       What they do, other than waste the time of
10   the Court and everybody here, is present
11   arguments such as you have to be charged with an
12   indictment for a Class C Misdemeanor which is
13   incorrect, that you must be magistrated even
14   though you were not arrested, which is
15   incorrect, and that the whole case is invalid
16   because of the font on the ticket, also
17   incorrect.    All the motions are denied.
18       According to our Court rules, you have
19   waived any other things that you did not bring
20   up by this proceeding, so any other pretrial
21   matters are waived.     You do not have leave of
22   Court for another pretrial.       This case is going
23   to proceed to a jury trial.       You're going to get
24   an order of the Court that all the motions are
25   denied.    There's a subsequent order granting
                                             Page: 5 of 7


 1   discovery of all tangible items, so anything
 2   that you would be entitled to discover by law,
 3   you will receive, the prosecutor will supply
 4   those to you.    And with that, my court clerk is
 5   going to get you copies of these motions and we
 6   are off the record and that's all for today.
 7                     (Off the record.}
 8           THE COURT:    Back on the record.
 9           I've just been informed that you recorded
10   this, that is against the Court rules.      I do not
11   consent for you to use my voice, my image, or
12   any other thing regarding this proceeding in any
13   public way.     If you want a copy of the
14   transcript, you will contact the court reporter.
15           These little rules and the -- you know,
16   these statutes and things that apply, they're
17   not a joke.     Because this is your first time
18   here, I am not going to hold you in contempt for
19   violating a Court rule, but I am going to
20   admonish you, take this seriously, and if you do
21   come to court and you do have recording devices
22   and you have been told that you are not to do
23   that, that is posted outside, that is a rule of
24   this Court, you are subjecting yourself to
25   contempt, which means you can be fined money or
                                            Page: 6 of 7


 1   you can be taken and arrested and held up for 24
 2   hours for these cases, so let's not do that.
 3       These orders also contain an admonishment
 4   about the effect of filing frivolous
 5   proceedings, you can be sanctioned for that as
 6   well.   With that, we're off the record.
 7            (Proceedings concluded.)
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                  Page: 7 of 7


 1   STATE OF TEXAS
 2   COUNTY OF TRAVIS

 3        I, Mary Lou Taylor, Deputy Official Court Reporter

 4   in and for the MunicipalCourt, City of Austin, Travis

 5   County, Texas, do hereby certify that the above and

 6   foregoing contains a true and correct transcription of

 7   all portions of evidence and other proceedings requested

 8   for the parties to be included in this volume of the

 9   Reporter's Record, in the above-styled and numbered

10   cause, all of which occurred in open court or in chambers

11   and were reported by me.

12        I further certify that this Reporter's Record of the

13   proceedings truly and correctly reflects the exhibits, if

14   any, offered by the respective parties.

15        I further certify that the total cost for the

16   preparation of this Reporter's Record is $25 and was paid

17   by Mr. David McDade.

18        WITNESS MY HAND on this the 6th day of
19   August, 2012.
20
21                          Mary Lou Taylor, CSR No., 2215
                            Expiration Date: 12/31/12
22                          Certified Shorthand Reporter
                            Municipal Court, City of Austin
23                          Travis County,.Texas
                            mltaylor1234@gmail.com
24                          512-658-0354

25
ATIACHMENTH
 1.
          STATE OF TEXAS,                                                 §   in the SUPERIOR COURT OF TEXAS
 2.                    Plaintiff,                                         §   OF PUBLIC RECORD
 3.                                   V.                                  §   AUSTIN, TEXAS
          David Kent McDade,                                              §   TRAVIS COUNTY, Texas
 4.                     Respondent,                                       §
      "   -------------------------------------------------------------
                                                                          §   FIRST AMENDED ACTION
 5.       David Kent McDade,                                              §   FOR TRESPASS AND
 6.                    Counterplaintiff                                   §   TRESPASS ON THE CASE
                                      V.                                  §
 7.                                                                       §   Citation Number(s) 14092560, 14092561
           "Officer Knouse Badge # 5931 ,"                                §
 8.       "Supervisor," "Second Officer," Sherry M.                       §                 (VERIFIED~
          Statman, Barbara L. Garcia, Devin Rourke,                       §
 9.
                                                                          §          Date: March 2, 2015
10.                         Counterdefendants                             §
      - _______________________________________________________________§__________________________________________________________ .
11.

12.                                                FIRST CAUSE OF ACTION
13.

14.                                                            TRESPASS

15.
          This First Amended Action amends by entire substitution the action filed January 4th, 2015 in
16.       the above entitled court.

17.
                                                         CAUSE OF ACTION
18.

19.       1. David Kent McDade, counterplaintiff (hereinafter "McDade") is one of the people of Texas
20.       and in this court of record complains of each of the following:
21.

22.
                    "Officer Knouse Badge # 5931 ," "Supervisor," and "Second Officer," Sherry M.
23.
                        Statman, Barbara L. Garcia, Devin Rourke, (hereinafter "Infringers"); (all
24.
                                               hereinafter collectively "Infringers");
25.

26.       who are each summoned to answer McDade in a plea of trespass and trespass on ,the case, to wit:
27.
                                                               Page 1 of 15

                  FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.

 2.                                                     BACKGROUND
 3.

 4·    2. Each ofthe Infringers exceeded his jurisdiction by either directly, through an agent, or in

 5.    concert with another did cause McDade to be aggravatedly unlawfully imprisoned 1 against his

 6.    will, without jurisdiction. Preceding the unlawful imprisonment McDade was duly2 engaged in

 7.    good faith exercising his unalienable, substantive Right to Travel freely and unencumbered.

 8·    Said Infringers interrupted said Travel, and then unlawfully imprisoned McDade. During this

 9.    unlawful imprisonment under, threat, duress, coercion, and against his will Infringers subjected

10 .   McDade to multiple threats of further charges and or incarceration if certain requested

11 ·   information and or papers was/were not given verbally and or produced physically.
12.

13.    3. At the time of the alleged offence, till the present McDade under color oflaw, was/is held in

14 .   actual or constructive aggravated imprisonment. Although he objected to the assumed

15 .   jurisdiction, those who kept him aggravatedly imprisoned under color of law did not respond to

16 ·   any of his demands and requests for proof of jurisdiction or for discharge of the action against

17 ·   him and the reinstatement of his liberty. They continued to assume the jurisdiction without proo

18 .   of jurisdiction or any attempt at proof of jurisdiction. McDade continues to be subject, under

19.    color of law, to the assumed jurisdiction of the Infringers.
20.

21.

22.
23.

24.
       1
25.     Imprison: To confine a person or restrain his liberty in any way. Black's Law Dictionary, 5th Edition
       Imprisonment: .. .it may be in a locality used only for the specific occasion; or it may take place without the actual
26.    application of any physical agencies of restraint (such as locks or bars), as by verbal compulsion and the display of
       available force. Black's Law Dictionary, 5th Edition
27.    2
           Duly: ... according to law in both form and substance. Black's Law Dictionary, 5th Edition
                                                           Page 2 ofl5

                 FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.

 2.                                                     JURISDICTION
 3.

 4·    4. On examination of all available information, McDade is able to ascertain that Infringers

 5.    had/have no lawful jurisdiction to commit their acts.
 6.

 7.    5. Therefore, on information and belief, McDade alleges that Infringers do/did not have any

 8.    jurisdiction and may not extrajudicially proceed. 3
 9.

10 .   6. McDade demands that Infringers submit to the court proof of jurisdiction, if any they have.
11.

12 ·   7. If no proof of jurisdiction is submitted to the court, McDade requests that the above-entitled

13 .   court of record find that Infringers are without jurisdiction, that the McDade be discharged from

14.    matters stated in Citation Number(s) 14092560, 14092561 without delay, and that the Inferior

15 .   Court may not proceed.
16.

17.
18.
       3
         "However late this objection has been made, or may be made in any cause, in an inferior or appellate court of the
19.    United States, it must be considered and decided, before any court can move one further step in the cause; as any
       movement is necessarily the exercise of jurisdiction. Jurisdiction is the power to hear and determine the subject
20.    matter in controversy between parties to a suit, to adjudicate or exercise any judicial power over them; the question
       is, whether on the case before a court, their action is judicial or extra-judicial; with or without the authority of law,
21.
       to render a judgment or decree upon the rights of the litigant parties. If the law confers the power to render a
22.    judgment or decree, then the court has jurisdiction; what shall be adjudged or decreed between the parties, and with
       which is the right ofthe case, is judicial action, by hearing and determining it. 6 Peters, 709; 4 Russell, 415; 3
23.    Peters, 203-7" Cited by STATE OF RHODE ISLAND v. COM. OF MASSACHUSETTS, 37 U.S. 657,718 (1838)
          "Where a Court has jurisdiction, it has a right to decide every question which occurs in the cause; and whether its
24.
       decision be correct or otherwise, its judgment, until reversed, is regarded as binding in every other Court. But, if it
25.    act without authority, its judgments and orders are regarded as nullities. They are not voidable, but simply void; and
       form no bar to a recovery sought, even prior to a reversal, in opposition to them. They constitute no justification; an
26.    all persons concerned in executing such judgments or sentences, are considered, in law, as trespassers." Elliott v
       Peirsol, I Pet. 328,340,26 U.S. 328,340, 7L.Ed. 164 (1828)
27.
                                                            Page 3 ofl5

               FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.

 2.
                                       SECOND CAUSE OF ACTION
 3.

 4.
                                                  TRESPASS
 5.
                                                    J


 6.                                            JURISDICTION

 7.

 8.    8. Paragaphs 1 through 7 are incorporated by reference'as though fully stated herein.

 9.

10.    9. Each Infringer acted in such a way, or failed to act in such a way, that McDade is deprived of

11.    his liberty. Each Infringer acted to deprive McDade of his liberty; or each Infringer failed to act

12.    to prevent the loss by McDade of his liberty. Further, each Infringer is a willing participant in

13.    concert with each of the remaining Infringers.

14.

15 .   10. At all times mentioned in this action each Infringer is the agent of the other, and in doing the

16 .   acts alleged in this action, each is acting within the course and scope of said agency.

17.

18.

19.
                                              Facts of Incident
20.

21.

22.
       1. McDade was stopped on or about the 8th day of October, 2014 at approximately 8:17am by
23.
          person identified as a "City of Austin Municipal "Police Officers."
24.

25.    2. The person(s) who seized, accosted, and unlawfully Aggravatedly Imprisoned McDade hav

26.
          been identified only as "Officer Knouse Badge # 5931" hereinafter, Knouse # 5931 and hi

27.
                                                  Page 4 of15

              FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
                         '
 1.        "Supervisor" hereinafter Supervisor and "Second Officer" hereinafter known as "Unkno
 2.        Officer" (all hereinafter collectively "Infringers");

 3.
      3. At the time of the "traffic/transportation stop," McDade was "arrested" which amounted t
 4.
      McDade being seized, accosted, and unlawfully imprisoned by the Infringers upon the initiatio
 5.
      of the stop for the purpose of issuing Citation Number(s) 14092560, 14092561. This fact i
 6.   attested to by the Infringers admittance of such at the time of "traffic/transportation stop.'
 7•   McDade was forcibly issued Citation Number(s) 14092560, 14092561 under threat, duress, an

 8.   coercion by the Infringers.

 9.
      4. At the time of the "traffic/transportation stop", and unlawful imprisonment
10.
      requested to speak to the Knouse# 5931 's        Supervisor (name to be determined), during whic
11.   time another officer "Unknown Officer" arrived; when Knouse # 5931 's Supervisor arrive
12.   McDade informed the Supervisor of the situation and the Supervisor and other "Unkno
13.   Officer" all of the above identified officers took part in and allowed the unlawful imprisonmen

14.   to continue until forcibly issued Citation Number(s) 14092560, 14092561 were completed.

15.
      5. At the time of the "traffic/transportation stop", and unlawful imprisonment McDade wa
16.
      traveling viatically upon the public right-of-way in a private conveyance for his own privat
17.   business and pleasure while utilizing due diligence and care to ensure that his actions did no
18.   cause harm to other person(s) or property and no such harm had taken place.

19.
      6. McDade was not engaged in causing harm to any person, property, or thing, nor was McDad
20.
      providing the Infringers with any probable cause to believe that McDade was'' engaging in an
21.
      actions to cause harm to any person(s) or property, or thing but, McDade was still stopped
22.   seized, accosted, and unlawfully imprisoned by the Infringers without any apparent probabl
23.   cause to believe such activities were taking place.
24.
      7.    McDade asserts that at the time of the "traffic/transportation stop" he was not causing harm
25.
            to any person or property or being violent in any way. McDade asserts that he is/was doing
26.
           nothing more than exercising a unalienable, substantive Right and liberty to Travel freely an
27.                     unencumbered and the use of his private property for Private Travel.
                                                Page 5 of15

              FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.                                    THIRD CAUSE OF ACTION
 2.
                                                 TRESPASS
 3.

 4.
                                               JURISDICTION
 5.

 6.          Paragaphs 1 through 7 are incorporated by reference as though fully stated herein.
 7.

 8.

 9.
                                             Facts of Incident

10.   The issue of the acts of Judicial Misconduct by Mrs. Sherry M. Statman is detailed as follows:

11.    McDade received a traffic citation from the City of Austin Police Dept., McDade filed
      documents in the Austin Municipal Court in answer to said citation in the form of a Special
12.
      Appearance Challenging Personal and Subject matter Jurisdiction and Venue I motion to
13.   dismiss, a Declination to Plea and an Affidavit of not Engaged in Transportation, to show on the
      record that the court nor STATE had any lawful jurisdiction over the matter or McDade.
14.
      There was never any proper and timely notice to McDade by the court at the time of the filing o
15.
      McDade's documents, as can be proven by the attached docket call print out from the court
16.   website; of an Information that still to this day does not exist (the primary pleading of the
      STATE) pursuant to U.S. Const. Amend VI, Tex. Const. Art. 1 Sec 10; which vacated
17.
      irreparably any personal jurisdiction by lack of proper and timely action by the court (latches).
18.
      The court and /or Plaintiff do not have any proof of subject matter jurisdiction in the form of
19.   fact, law, and evidence on the record that McDade was engaged in the regulatible Commercial
      activity of Transportation, which the lack of vacates subject matter jurisdiction. For the/them to
20.
      prove subject matter jurisdiction they have to prove that the statue gives them jurisdiction in this
21.   particular alleged offence and prove every element as to what grants them jurisdiction over
      McDade. The Affidavit Not in Transportation proves conclusively that neither the court nor
22.
      Plaintiff has such evidence.
23.
      The Special Appearance/ motion to dismiss addresses both the lack of notice issue and the lack
24.   of subject matter /evidence issue, so you can see the validity of McDade's challenge to both
25.   instances of jurisdiction; and my reason to decline to plea to a court lacking not only jurisdiction
      but also standing. At the present time the court and the Plaintiff are moving forward absent any
26.   lawful jurisdiction.
27.
                                                 Page 6 of15

             FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.   After filing papers in this matter Mrs. Sherry M. Statman sent an order to McDade in the mail
      addressing his filings in a rude and threatening manner.
 2.

 3.   Jurisdiction is not accomplished simply by physicality as presumed by Mrs. Sherry M. Statman
      in her order; this assertion of jurisdiction just by physicality claim is just a judicial avoidance
 4.   tactic, to avoid on point the true lack of jurisdiction issue. McDade is quite sure the arguments in
 5.   the (attached) documents that McDade filed, properly and completely address the critical issues.
      They are there for the whole world to see.
 6.
      Mrs. Sherry M. Statman apparently does not understand that a challenge to jurisdiction and
 7.   determination of jurisdiction is always a civil matter, that in and of itself is never criminal; which
 8.   is a sad state for a presiding judge (or just a ploy to trick me into general appearance).

 9.   A special appearance to challenge jurisdiction of the court is proper until jurisdiction is proven
      on the record, and as is well known even to a laky like McDade is the fact subject matter can be
10.   challenged at any time even on appeal.
11.   McDade realizes that just the fact of challenging jurisdiction does not negate its existence,
12.   however when challenged in fact, law, and evidence the court is absolutely obligated to stop all
      proceedings, meet the challenge with fact, law, and evidence on the record conclusively and
13.   substantively before continuing not just give it lip service.

14.   The challenge is civil, once jurisdiction has been properly established in the record as due
      process demands then and only then can the judge lawfully make the assertion that a special
15.
      appearance is no longer valid.
16.
      Mrs. Sherry M. Statman, especially as the presiding judge should be perfectly aware that the
17.   moment that an individual makes a general appearance in-personam jurisdiction has been waved,
18.   only by the making of a special appearance may a challenge to jurisdiction including in-
      personam jurisdiction be maintained by the accuse 1.   McDade believes that instead of the issues In Mrs. Statman's order being valid issues, McDade
      believes they are just more judicial avoidance tactics and also a cunning way of intimidating
 2.
      someone (witness tampering) who is raising extremely valid issues before the court; ones the
 3.   court and Plaintiff must prove on the record before moving forward to merits: which by the way
      McDade has never seen the court and Plaintiff do, they just gloss over the necessary elements as
 4.
      if they are secondary in nature or as stated in the order, one of physicality.
 5.

 6.   This is not the first time McDade has had this type of experience with Mrs. Sherry M. Statman,
      McDade has included documents including a transcript from an earlier due process and
 7.   substantive rights violation encounter 7/26/2012.
      In this encounter McDade had filed similar documents with the Austin Municipal Court on an
 8•
      alleged traffic violation. On McDade's second "visit" to the court McDade was brought into an
 9.   empty courtroom with only Mrs. Sherry M. Statman, the prosecutor, the clerk, and the court
      reporter (private hearing).
10.
      McDade was immediately verbally abused and threatened by Mrs. Sherry M. Statman; it was not
11.   a "hearing" as much as it was a verbal thrashing. No one else spoke once Mrs. Sherry M.
      Statman started including the prosecutor, it was very much a one sided affair. Then Mrs. Sherry
12.
      M. Statman immediately left the courtroom, although she came quickly back when she was told
13.   that McDade had a recorder and then verbally threatened McDade again. This was before
      McDade really knew what was supposed to happen in a hearing, along with being taken aback b
14.   Mrs. Sherry M. Statman's behavior; McDade was stunned to the degree that McDade did not
      even object to the occurrence, although McDade knew at the time his rights had been violated
15.   McDade was not learned enough to defend himself.
16.
      McDade believes that not only is this another instance of judicial misconduct, and ofwitness
17.   tampering, by threat, duress, and coercion. McDade also believes it to be clearly a case of
      Malicious Abuse of Legal Process.
18.
      McDade is actually truly concerned for his safety in this court, over a silly alleged class C
19.   misdemeanor. It's not like McDade has harmed someone. Actually to speak the truth in this
20.   matter McDade is the one who is really and constructively being harmed. The court and
      prosecution have a duty not to violate McDade's unalienable, substantive rights, they have
21.   breached that duty which is causing McDade immediate and direct harm by loss of liberty,
      emotional distress, loss of financial gain from time off work, and time to prepare for this action
22.   against him plus costs.
23.

24.

25.

26.

27.
                                                   Page 8 of 15
                                                            .        .
                              -----------------------------------------------------------
             FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.                                    FOURTH CAUSE OF ACTION
 2.
                                                  TRESPASS
 3.

 4.
                                               ON THE CASE
 5.
 6.                                            JURISDICTION

 7•

 8.           Paragaphs 1 through 7 are incorporated by reference as though fully stated herein.

 9.

10.
                                             Facts of Incident
11.

12.
      The issue of Conspiratorial Treason and Conspiracy against Rights, Malicious Abuse of Legal
13.   Process, Judicial Misconduct, and Contempt of Court by Judge Barbara L Garcia and. the
14.   prosecutor Mrs. Devin Rourke is detailed as follows:

15.
16.   McDade went to court on 02/04/2015 to file a common law Counterclaim for Trespass and
      Trespass on the Case in the Superior Court of Texas, concerning the traffic citation actions
17.
      against McDade, and go to a pre-trial hearing.
18.
      McDade filed the Counterclaim and also a Writ of Prohibition which explicitly states in no
19.   uncertain terms that the Judiciary of the inferior court must not act outside their magisterial
      capacity within the Superior Court. Then went to a scheduled hearing on previously filed-
20.
      motions in the action against him.
21.
      McDade "visited" the hearing by Special Appearance Challenging Jurisdiction.
22.
      As stated in the Counterclaim, McDade filed suit against Mrs. Sherry M. Statman, "Officer
23.   Knouse Badge # 5931 ," "Supervisor," and "Second Officer".
24.

25.
      McDade verbally announced the presence of the Superior Court and that it was in session at the
26.   beginning of the hearing.

27.   McDade verbally accepted the oaths of all the officers of the court and bound them to it.
                                                  Page 9 of15

             FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.   Mrs. Barbara L Garcia continued in the proceeding absent any lawful authority, committing
      fraud upon the court.
 2.

 3.   The record shows that this court of record held a hearing on February 4, 2015 for the purpose of
          considering Counterplaintiff's Motion for Discovery and Motion for Nature and Cause.
 4.       Counterplaintiff was present in personam, and Counterdefendants, though absent, were
                                           represented by counsel.
 5.
      The record shows (audio record, witness testimony, and Order of court) that the magistrate did
 6.   not conduct the hearing in accordance with the foundation rules of a court of record (Law of
 7.   Case, Page 2, Court of Record, Lines 3, 4). Instead, the magistrate conducted her own court,
      without notice or concurrence of the parties, and without due process. Not satisfied with the
 8.   lawful rules of court, she imposed her own rules and at other points rules of another jurisdiction
      foreign to this court.
 9.
      Further, without proper authority, the magistrate stepped out of her function as a magistrate and,
10.
      by her actions and statements, figuratively assumed the cloak of a tribunal.
11.
      The genius of a court of record is not to be undermined. It is the birthright of every American to
12.   settle issues in a court of record, if he so chooses.

13.   Throughout the audio record, the record shows that the rules of the court were not followed, that
14.   the magistrate attempted to function as a tribtinal, and that the court was ineffective in furthering
      the goal of justice for all. These failures to follow the prescribed procedures are sufficiently
15.   disruptive to the goal of providing fair justice to the degree that the court finds it necessary to
16.   issue a writ of error quae coram nobis residant.

17.   McDade verbally objected to every unlawful action of Mrs. Barbara L Garcia and Mrs. Devin
      Rourke throughout the proceedings including but not limited to the presentment of the
18.   complaints and the unlawful order.
19.
      When Mrs. Barbara L Garcia made a "order" at the hearing in the presence of the Superior Court
20.   before witnesses she acted outside of her lawful capacity', under the color of law and committed
      an act of Treason by violating her oath of office, Judicial Misconduct, by acting as a "judge" in a
21.
      Superior Court ofRecord and was in contempt of The Superior Court.
22.
       The order McDade referred to in the previous paragraph was an order to not allow any motions
23.   except discovery, Mrs. Barbara L Garcia stated in the order that all discovery was handed over to
      McDade, which is not factual.
24.

25.
      The Discovery motion requests multiple other pieces of evidence that Plaintiff did not provide,
      and of the one they did provide, the CD with the video ofthe "traffic stop" it is missing the video
26.   or is defective.
27.
                                                 Page 10 of 15

             FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.   McDade had also filed a motion for nature and cause, which is his substantive right, Plaintiff
      only provided McDade with a copy of each of the complaints, a complaint is not nature and
 2.
      cause in the form of an Information pursuant to the U.S Const. Amend. VI and Texas
 3.   Constitution Art.1 Sec. 10.

 4.   Mrs. Barbara L Garcia and the prosecutor Mrs. Devin Rourke worked in concert to accomplish
 5.   these felony acts of Conspiratorial Treason, Conspiracy against The Superior Court and
      Conspiracy against McDade's substantive Rights, Judicial Misconduct, Fraud upon the court,
 6.   and Contempt all under the color of law. Title 18 USC. 241, 242.
 7.   Mrs. Barbara L Garcia and prosecutor Mrs. Devin Rourke failed to even so much as look at
 8.   McDade's filings or simply chose to ignore them at their own peril, before committing these
      acts; they also failed to object to any of McDade's filings on the record. As the record shows.
 9.   (Latches)
10.
      Mrs. Barbara L Garcia and the prosecutor Mrs. Devin Rourke also worked in concert to continue
11.   the Malicious Abuse of Legal Process, heretofore being perpetrated against McDade.

12.   All these acts violating McDade's substantive rights and the law, under the color oflaw
      including but not limited to due process were all perpetrated absent any lawful jurisdiction,
13.
      which the Plaintiff and the ·court have lacked and have yet to prove with facts, law and evidence
14.   on the record, from the moment the "traffic stop" was initiated.

15.   According to the common law there can be no crime without an injured party claiming palpable
      harm, no such party exists in this matter, also in the common law is the prohibition of any
16.
      official being a complaining party or a witness for an alleged crime against a free man.
17.   (Magna Carta)

18.

19.   11. Because of the actions committed with actual and implied force McDade was immediately
20.   and directly injured and suffered loss ofliberty, and was Aggravatedly imprisoned, and is being
21.   prosecuted under color of law.
22.

23.   12. Counterdefendants had/have a duty to not cause McDade to be Aggravatedly imprisoned,
24.   and be prosecuted under color oflaw, and to not cause loss ofliberty. Further, counterdefendants
25.   had/have a duty to prove jurisdiction when objection to jurisdiction is asserted.
26.

27.   13. Counterdefendants have breached these duties.
                                             Page 11 of 15

             FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.

 2.    14. The damages for the injury caused by counterdefendants' actions are $5,000.00 per day for

 3.    unlawful constructive and actual, unlawful, aggravated imprisonment, violation of due process

 4•    rights, violation of rights to liberty, multiple threats and acts of coercion.
 5.

 6.

 7.
                                              LAW OF THE CASE
 8.

 9.

10.    15. Exhibit "A" is incorporated by reference as though fully stated herein.

11.

12.

13.

14.

15.

16.                                         REQUEST FOR RELIEF

17.

18 .   16. For that cause of action therefore McDade brings his suit.

19.

20 .   17. WHEREFORE, McDade requests relief and judgment against Counterdefendants as follows:

21.

22.    On all causes of action:

23.

2 4.   18. For general damages in the sum of$5,000.00 per day for constructive and actual unlawful,

25 .   aggravated imprisonment, violation of due process rights, violation of rights to liberty, multiple

26.    threats and acts of coercion, and for having to contend with this frivolous matter.

27.
                                                   Page 12 of 15

              FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1·    19. For loss of earnings according to proof;
 2.

 3·    20. That the court enter a declaratory judgment that counterdefendants have acted arbitrarily and

 4•    capriciously, have abused their discretion and have acted not in accordance with law, but under

 5.    color of law;
 6.

 7·    21. That the court enter a declaratory judgment that counterdefendants have acted contrary to

 8.    constitutionally protected right, power or privilege.
 9.

10 .   22. That the court enter a declaratory judgment that counterdefendants' actions were in excess of

11 ·   statutory jurisdiction, authority and short of statutory right.
12.

13 ·   23. That the court enter a declaratory judgment that permanently enjoins counterdefendants' and

14 ·   THE STATE OF TEXAS from interfering in any way with McDade's lawful right to Travel

15 .   freely and unencumbered;

16 ·   24. That the court permanently enjoin counterdefendants from interfering in any way with

17.    McDade's lawful right to Travel freely and unencumbered;
18.

19 ·   25. That the court enter a declaratory judgment that the records of the court not of record are

20 .   impeached for want of jurisdiction in the Court or judicial officers, for collusion between the

21 .   parties, and/or for fraud in the parties offering the record, in respect to the proceedings;

22 .   26. That the court grant McDade his-attorneys fees;

23 .   27. That the court grant McDade such other and further relief as the court deems proper;

24 •   29. For interest as allowed by law; and

2 5.   30. For costs of suit incurred.
26.

27.
                                                   Page 13 of15

              FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1·   31. I have read and am aware of the foregoing writing. I have personal knowledge of the

 2·   foregoing facts and am competent to testify as to the truth of those facts if called as a witness.
 3.

 4.
 5.
      Seal.______________
 6.

 7.         David Kent McDade

 8.

 9.

10.                               MCDADE'S CONTACT INFORMATION
11.                             Contact information for McDade is as follows:
12.
                                              David Kent McDade
13.
                                              310 E. Brenham St.
14.                                              Elgin, Texas

15.

16.

17.
18.

19.

20.

21.

22.

23.

24.

25.

26.
27.
                                                 Page 14 of 15

             FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.                                                     VERIFICATION
 2.    32.          STATE OF TEXAS                          §
                                                            §       KNOW ALL MEN BY THESE PRESENTS
 3.
                    COUNTY OF TRAVIS                        §
 4.
                Before me, the undersigned Notary, personally appeared David Kent McDade in this matter, wh
 5.    satisfied me as to his identity, and who, upon administration of oath or affirmation by me, declared an
       deposed as follows:
 6.          I, David Kent McDade. I am at least 21 years of age, and I am competent to make this Affidavit.
             have personal knowledge of these facts and attest under penalty of perjury the facts stated in thi
 7.          document are true and correct.
 8.          I, one of the People ofTexas, Assert and Reserve all my unalienable rights, privileges and immunitie
             at Natural Law, Common Law and Maritime Law and all my respective commercial rights relevant t
 9.          a place called ''this state." Affiant does not consent to nor in any way waive any of my rights in whol
             or in part, nor does Affiant authorize or consent to any violation of those rights by any of Affiant'
10.          public servants or any other Corporate Entities.

11.
             The facts   stat~d   in this motion, are true and correct.
12.
                         Further, Affiant sayeth not.
                                                                                  David Kent McDade, Affiant
13.
                                                                                                Notary Stamp
14.
       Signed and Affirmed to before me on this the _ _ _ day of
15.    _ _ _ _ _ _ _ _ _ _ _ _ _ (monili)20                          rye~)


16 •   for which witness my seal and signature.

17.

18.    Notary Signature: - - - - - - - - - - - - - - - - - -

19.
                                               CERTIFICATE OF SERVICE
20.
            By my signature belaw, I certify that on this the 2nd day of March, 2015, 1 have no idea who shoul
21.    be served with a true and correct copy of this document, because there is no competent chargin
       instrument, much less one showing a name or address for service of such documents on the Plaintiff b
22.    McDade In other words, no one has made any Appearance on the Plaintiff's behalf. Therefore, it i
       delivered by hand to the court clerk to whoever shows up on the Plaintiff's behalf. If that is no one, the
23.    there is nothing served as of this date.
24.

25.

26.                                                                          David Kent McDade, Affiant

27.
                                                            Page 15 of 15

                FIRST AMENDED ACTION FOR TRESPASS AND TRESPASS ON THE CASE
 1.                                       I. LAW OF THE CASE
 2.
                                          The law of the case is decreed as follows:
  3.

  4.                           Justice and judgment are the habitation of thy throne
                               Mercy and truth shall go before thy face. - Psa 89:14
  5.
                               Do justice tq the afflicted and the needy. Psa. 82:3
  6.

  7.

  8.                                       SUPERIOR COURT
  9.
        Origin of the term "superior court".
10.
        In common law systems, a superior court is a court of general competence which typically has
11.
        unlimited jurisdiction with regard to civil and criminal legal cases. A superior court is "superior"
12.     relative to a court with limited jurisdiction, which is restricted to civil cases involving monetary
        amounts with a specific limit, or criminal cases involving offenses of a less serious nature. A
13.     superior court may hear appeals from lower courts.

14 ..   The term "superior court" has its origins in the English court system. The royal courts were the
        highest courts in the country, with what would now be termed supervisory jurisdiction over
15.
        baronial and local courts. Decisions of those courts could be reviewed by the royal courts, as part
16.     of the Crown's role as the ultimate fountain of justice. The royal courts became known as the
        "superior courts", while lower courts whose decisions could be reviewed by the royal courts
17.     became known as "inferior courts". The decision~ of the superior courts were not reviewable or
        appealable, unless an appeal was created by statute.
18.

19.
        To constitute a court a superior court as to any class of action within the common -law meaning
        of that term; its jurisdiction of such actions must be unconditional, so that the only thing requisit
20.     to enable the court to take cognizance of them is the acquisition of jurisdiction of the persons of
        the parties. Simons v. De Bare, 4 Bosw., N .. Y.
21.
         A statutory or constitutional court (whether it be an appellate or supreme court) may not second
22.
              guess the judgment of a common law court of record. The Supreme Court of the USA
23.          acknowledges the common law as supreme: "The judgment of a court of record whose
        jurisdiction is final, is as conclusive on all the world as the judgment of this court would be. It is
24.
         as conclusive on this court as it is on other courts. It puts an end to inquiry concerning the fact,
25.            by deciding it." Ex parte Watkins, 3 Pet., at 202-203. [cited by SCHNECKLOTH v.
                                     .BUSTAMONTE, 412 U.S. 218, 255 (1973)]
26.
         "Henceforth the writ which is called Praecipe shall not be served on any one for any holding so
27.
                      as to cause a free man to lose his court." [Magna Carta, Article 34].
                                                     Page 1 of31

                                         EXHIBIT A-- LAW OF THE CASE
 1.   COURT. 1. The person and suit of the sovereign; the place where the sovereign sojourns with his
 2.   regal retinue, wherever that may be. [Black's Law Dictionary, 5th Edition, page 318.]

 3.   2. An agency of the sovereign created by it directly or indirectly under its authority, consisting o
 4.   one or more officers, established and maintained for the purpose of hearing and determining
      issues of law and fact regarding legal rights and alleged violations thereof, and of applying the
 5.
      sanctions of the law, authorized to exercise its powers in the course of law at times and places
 6.   previously determined by lawful authority. [Isbill v. Stovall, Tex.Civ.App., 92 S.W.2d 1067,
 7.   1070; Black's Law Dictionary, 4th Edition, page 425]

 8.
      COURT OF RECORD. To be a court of record a court must have four characteristics, and may
 9.   have a fifth. They are:
10.
              1. A judicial tribunal having attributes and exercising functions independently of
11.          the person of the magistrate designated generally to hold it [Jones v. Jones, 188
12.          Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Mete. Mass., 171, per
             Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688,
13.
             689][Black's Law Dictionary, 4th Ed., 425, 426]
14.
             2. Proceeding according to the course of common law [Jones v. Jones, 188
15.
             Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Mete. Mass., 171, per
16.          Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688,
17.          689][Black's Law Dictionary, 4th Ed., 425, 426]

18.

19.          3. Its acts and judicial proceedings are enrolled, or recorded, for a perpetual
20.          memory and testimony. [3 Bl. Comm. 24; 3 Steph. Comm. 383; The Thomas
             Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton, 52 Cal225; Erwin v. U.S.,
21.
             D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117 N.E.
22.          229,231]
23.
             4. Has power to fine or imprison for contempt. [3 Bl. Comm. 24; 3 Steph. Comm.
24.
             383; The Thomas Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton, 52 Cal225;
25.          Erwin v. U.S., D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St.
26.          205, 117 N.E. 229, 231.][Black's Law Dictionary, 4th Ed., 425, 426]
                                 /
27.
             5. Generally possesses a seal. [3 Bl. Comm. 24; 3 Steph. Comm. 383; The
                                                 Page 2 of31

                                      EXHIBIT A -- LAW OF THE CASE
 1.          Thomas Fletcher, C.C.Ga., 24 F. 481; Ex parte Thistleton, 52 Cal225; Erwin v.
 2.          U.S., D.C.Ga., 37 F. 488, 2 L.R.A. 229; Heininger v. Davis, 96 Ohio St. 205, 117
             N.E. 229, 231.][Black's Law Dictionary, 4th Ed., 425, 426]
 3.

 4.
 5.

 6.
                                                SOVEREIGNTY
 7.
                                Constitution for the United States of America
 8.
                                                   Preamble
 9.
                         We the people ... do ordain and establish this Constitution ...
10.
11.

12.                                         The Texas Constitution

13.                                                Preamble
14.
             Humbly invoking the blessings of Almighty God, the people of the State of Texas, d
15.
      ordain and establish this Constitution.
16.
                                            The Texas Constitution
17.
                                           Article 1. Bill of Rights
18.
19.          Sec. 2. Inherant Political Power; Republican Form of Government. All political power i

20.   inherent in the people, and all free governments are founded on their authority, and instituted fo

21.   their benefit. The faith of the people of Texas stands pledged to the preservation of a republic
                                                                                           I

22.
      form of government, and, subject to this limitation only, they have at all times the inalienabl
23.
      right to alter, reform or abolish their government in such manner as they may think expedient.
24.
      ... at the Revolution, the sovereignty devolved on the people; and they are truly the sovereigns of
25.
      the country, but they are sovereigns without subjects ... with none to govern but themselves .....
26.   [CHISHOLM v. GEORGIA (US) 2 Dall419, 454, 1 LEd 440,455 @DALL (1793) pp471-472

27.
      The very meaning of 'sovereignty' is that the decree of the sovereign makes law. [American
                                                  Page 3 of31

                                      EXHIBIT A --LAW OF THE CASE
 1.    Banana Co. v. United Fruit Co., 29 S. Ct. 511, 513, 213 U.S. 347, 53 L. Ed. 826, 19 Ann.Cas.
       1047
 2.

 3.    The sovereignty ofthe United States resides in the people and Congress cannot invoke the
       sovereignty of the people to override their will as declared in the Constitution. P. 294 U.S. 353.
 4.
       Perry v. United States 294 U.S. 330 (1935)
 5.
                                         President's Executive Order
 6.
           (b) The Constitution created a Federal Government of supreme, but limited, powers. The
 7.
         sovereign powers not granted to the Federal Government are reserved to the people or to the
 8•                        States, unless prohibited to the states by the Constitution.
       (d) The people ofthe States are at liberty, subject only to the limitations in the Constitution itsel
 9.            or in Federal law, to define the moral, political, and legal character of their lives.
                                      Executive Order 13083- Federalism
10.                                               May 14,1998
11.
        Government: Republican Government. One in which the powers ofsovereignty are vested in the
12.     people and are exercised by the people, either directly, or through representatives chosen by the
       people, to whom those powers are specially delegated. In re Duncan, 139 U.S. 449, 11 S. Ct. 573,
13.         35 L. Ed. 219; Minor v. Happersett, 88 U.S. (21 Wall.) 162, 22 L. Ed. 627. Black's Law
                                        Dictionary, Fifth Edition, p. 626
14.    "'Sovereignty' means that the decree of sovereign makes law, and foreign courts cannot
15.    condemn influences persuading sovereign to make the decree." Moscow Fire Ins. Co. of
       Moscow, Russia v. Bank ofNew York & Trust Co., 294 N.Y.S. 648,662, 161 Misc. 903.
16.
       The people of this State, as the successors of its former sovereign, are entitled to all the
17.    rights which formerly belonged to the King by his prerogative. [Lansing v. Smith, 4
       Wend. 9 (N.Y.) (1829), 21 Am.Dec. 89 10C Const. Law Sec. 298; 18 C Em.Dom. Sec. 3,
18.    228; 37 C Nav.Wat. Sec. 219; Nuls Sec. 167; 48 C Wharves Sec. 3, 7.]
19.
       A consequence ofthis prerogative is the legal ubiquity of the king. His majesty in the eye
20 .   of the law is always present in all his courts, though he cannot personally distribute
       justice. (Fortesc.c.8. 2Inst.186) His judges are the mirror by which the king's image is
21.    reflected. 1 Blackstone's Commentaries, 270, Chapter 7, Section 379.
22.

23.    RESERVATION OF SOVEREIGNTY: "Even if the Tribe's power to tax were derived solei
       from its power to exclude non-Indians from the reservation, the Tribe has the authority to impos
24.    the severance tax. Non-Indians who lawfully enter tribal lands remain subject to a tribe's powe
       to exclude them, which power includes the lesser power to tax or place other conditions on th
25.    non-Indian's conduct or continued presence on the reservation. The Tribe's role as commercia
       partner with petitioners should not be confused with its role as sovereign. It is one thing to fm
26.
       that the Tribe has agreed to sell the right to use the land and take valuable minerals from it, an
27.    quite another to find that the Tribe has abandoned its sovereign powers simply because it has no

                                                   Page 4 of31

                                       EXHIBIT A - LAW OF THE CASE
 1.   expressly reserved themthrough a contract. To presume that a sovereign forever waives the righ
      to exercise one of its powers unless it expressly reserves the right to exercise that power in
 2.   commercial agreement turns the concept of sovereignty on its head. Merrion v. Jicarilla Apach
 3.   Tribe; Amoco Production Company v. Jicarilla Apache Indian Tribe, 455 U.S. 130, 131, 10
      S. Ct. 894, 71 L. Ed. 2d 21 (1981)
 4.
      Bond v. U.S. SCOTUS recognizes personal sovereignty, June 16,2011
 5.
      It is the public policy of this state that public agencies exist to aid in the conduct of the people's
 6.   business .... The people of this state do not yield their sovereignty to the agencies which serve
      them. [California Government Code, Section 11120.]
 7.

 8.    In enacting this chapter, the Legislature finds and declares that the public commissions, boards
      and councils and the other public agencies in this State exist to aid in the conduct of the people's
 9.     business.... The people of this State do not yield their sovereignty to the agencies which serve
                             them. [California Government Code Section 54950.]
10.

11.                                        Limits of Government
12.
      THE Conventions of a number of States, having at the time of their adopting the Constitution,
13.   expressed a desire, in order to prevent misconstruction or abuse of its powers that further
      declaratory and restrictive clauses should be added. U.S. Congress 1789- Bill of Rights.
14.
                                                  Bill ofRights.
15.

16.   Amendment IX. The enumeration in Constitution, of certain rights, shall not be construed to
      deny or disparage others retained by the people.
17.
      Amendment X. The powers not delegated to the United States by the Constitution, nor prohibite
18.   by it to the States, are reserved to the States respectively, or to the people.
19.                                          The Texas Constitution
20.
                                             Article 1. Bill of Rights
21.
              Sec. 2. Inherent Political Power; Republican Form of Government. All political power i
22.
      inherent in the people, and all free governments are founded on their authority, and instituted fo
23.

24.   their benefit. The faith of the people of Texas stands pledged to the preservation of a republic

25.   form of government, and, subject to this limitation only, they have at all times the inalienabl

26.   right to alter, reform or abolish their government in such manner as they may think expedient.
27.
                                                    Page 5 of31

                                       EXIUBIT A --LAW OF THE CASE
 1.

 2.
                                       Notice and Choice of Law
 3.
      The very meaning of 'sovereignty' is that the decree of the sovereign makes law. [American
 4.
      Banana Co. v. United Fruit Co., 29 S. Ct. 511, 513, 213 U.S. 347, 53 L. Ed. 826, 19 Ann.Cas.
 5.   1047
 6.   A written law is that which is promulgated in writing, and of which a record is in existence.

 7.
       COMMON LAW GOVERNS. The rule of procedure in any particular state of case which may
 8.   arise, the rules of the common law shall be applied and govern, the common law drawn from the
                                       Magna Carta where applicable.
 9.

10.                                         Confirmatio Cartarum
      This document is a bridge between the Constitutional protection of one's access to the commo
11.   law, and the Magna Carta. The modem value of the following is that it links the Magna Carta t
12.
      the Common Law. The U.S. Constitution guarantees one's access to the Common Law, i.e. th
      Magna Carta. (See the next to last line of the first paragraph.)
13.
      ... that they cause the foresaid charters to be published, and to declare to the people that we have
14.   confirmed them in all points; (3) and that our justices, sheriffs, mayors, and other ministers,
      which under us have the laws of our land to guide, shall allow the said charters pleaded before
15.   them in judgement in all their points, that is to wit, the Great Charter as the common law[*] and
16.   ihe Charter of the forest, for the wealth of our realm.

17.   [*] This reaffirms that the Magna Carta may be pleaded as the Common Law before a court.

18.   In the Confirmation's second article, it is confirmed that
19.
      if any judgement be given from henceforth contrary to the points of the charters aforesaid by the
20.   justices, or by any other our ministers that hold plea before them against the points of the
      charters, it shall be undone, and holden for nought. r
21.

22.
                                              MAGNA CARTA
23.

24.
      1. First of all have granted to EL, and, for us and for our
25.      heirs forever, have confirmed, by this our present charter,
        that the English church shall be free and shall have its
26.
         rights intact and its liberties uninfringed upon. And thus we
27.      will that it be observed. As is apparent from the fact that

                                                  Page 6 of31

                                      EXIDBIT A --LAW OF THE CASE
 1.     we, spontaneously and of our own free will, before discord
        broke out between ourselves and our barons, did grant and by
 2.     our charter confirm--and did cause the lord pope Innocent III,
 3.     to confirm--freedom of elections, which is considered most
        important and most necessary to the church of England. Which
 4.     charter both we ourselves shall observe, and we will that it
        be observed,with good faith by our heirs forever. We have also
 5.     granted to all free men of our realm, on the part of ourselves
        and our heirs forever, all the subjoined liberties, to have and
 6.     to hold, to them and to their heirs, from us and from our
 7.     heirs:

 8.   20. A freeman shall only be amerced for a small
         offence according to the measure of that offence. And for a
 9.     great offence he shall be amerced according to the
        magnitude of the offence, saving his contenement; and a
10.
        merchant, in the same way, saving his merchandize. And a
11.     villein, in the same way, if he fall under our mercy,
         shall be amerced saving his wainnage. And none of the
12.     aforesaid fines shall be imposed save upon oath of upright men
        from the neighbourhood
13.
      21. Earls and barons shall not be amerced save through,
14.
        their peers, and only according to the measure of the offence.
15.
      24. No sheriff, constable, coroners, or other bailiffs of ours
16.     shall hold the pleas of our crown.

17.   28. No constable or other bailiffof ours shall take the corn
        or other chattels of any one except he straightway give
18.
        money for them, or can be allowed a respite in that regard by
19.     the will of the seller.

20.   30. No sheriff nor bailiff of ours, no any one else, shall
        take the horses or carts of any freeman for transport, unless
21.     by the will of that freeman.
22.
      31. Neither we nor our bailiffs shall take another's wood for
23.     castles or for other private uses, unless by the will ofhim
        to whom the wood belongs.
24.
      32. We shall not hold the lands of those convicted of felony
25.     longer than a year and a day; and then the lands shall be
26.     restored to the lords of the fiefs.

27.   34. Henceforth the writ which is called Praecipe shall not be

                                                  Page 7 of31

                                      EXHIBIT A -- LAW OF THE CASE
 1.     served on any one for any holding so as to cause a free man to
        lose his court.
 2.

 3.       36. Henceforth nothing shall be given or taken for a writ of
        inquest in a matter concerning life or limb; but it shall be
 4.     conceded gratis, and shall not be denied.

 5.   38. No bailiff, on his own simple assertion, shall henceforth
        put any one to his law, without producing faithful witnesses
 6.     in evidence.
 7.
      39. No freeman shall be taken, or imprisoned, or disseized,
 8.     or outlawed, or exiled, or in any way harmed--nor will we go
        upon or send upon him--save by the lawful judgment of his peers
 9.     or by the law ofthe land
10.
      40. To none will we sell, to none deny or delay, right or
11.     justice.

12.   41. All merchants may safely and securely go out of England,
        and come into England, and delay and pass through England, as
13.     well by land as by water, for the purpose of buying and
        selling, free from all evil taxes, subject to the ancient
14.
        and right customs--save in time of war, and if they are of
15.     the land at war against us. And if such be found in our
        land at the beginning of the war, they shall be held, without
16.     harm to their bodies and goods, until it shall be known to us
        or our chief justice how the merchants of our land are to be
17.     treated who shall, at that time, be found in the land at war
        against us. And if ours shall be safe there, the others shall
18.
        be safe in our land.
19.
      42. Henceforth any person, saving fealty to us, may go out
20.     ofour realm and return to it, safely and securely, by land
        and by water, except perhaps for a briefperiod in time of war,
21.     for the common good ofthe realm. But prisoners and outlaws
        are excepted according to the law of the realm; also people
22.
        of a land at war against us, and the merchants, with regard
23.     to whom shall be done as we have said.

24.   45. We will not make men justices, constables, sheriffs, or
        bailiffs, unless they are such as know the law ofthe realm,
25.     and are minded to observe it rightly.
26.
      48. All evil customs concerning forests and warrens, and
27.     concerning foresters and warreners, sheriffs and their

                                                 Page 8 of31

                                      EXIDBIT A -- LAW OF THE CASE
 1.     servants, river banks and their guardians, shall straightway
        be inquired into in each county, through twelve sworn knights
 2.     from that county, and shall be eradicated by them, entirely,
 3.     so that they shall never be renewed, within forty days after.
        the inquest has been made; in such manner that we shall frrst
 4.     know about them, or our justice if we be not in England.

 5.   52. If anyone shall have been disseized by us, or removed,
        without a legal sentence ofhis peers, from his lands, castles,
 6.     liberties or lawful right, we shall straightway restore them to
 7.     him. And if a dispute shall arise concerning this matter it
        shall be settled according to the judgment of the twenty-five
 8.     barons who are mentioned below as sureties for the peace. But
        with regard to all those things of which any one was, by king
 9.     Henry our father or king Richard our brother, disseized or
        dispossessed without legal judgment of his peers, which we
10.
        have in our hand or which others hold, and for which we ought
11.     to give a guarantee: We shall have respite until the common
        term for crusaders. Except With regard to those concerning
12.     which a plea was moved, or an inquest made by our order, before
        we took the cross. But when we return from our pilgrimage, or
                                                             1
13.     if, by chance, we desist from our pilgrimage, we shall
        straightway then show full justice regarding them.
14.

15.   55. All fines imposed by us unjustly and contrary to the law
        ofthe land, and all amerciaments made unjustly and contrary
16.     to the law of the land, shall be altogether remitted, or it
17.
        shall be done with regard to them according to the judgment
        of the twenty five barons mentioned below as sureties for
18.     the peace, or according to the judgment ofthe majority of
        them together with the aforesaid Stephen archbishop of
19.     Canterbury, if he can be present, and with others whom he
        may wish to associate with himself for this purpose. And if
20.     he can not be present, the affair shall nevertheless proceed
21.     without him; in such way that, if one or more of the said
        twenty five barons shall be concerned in a similar complaint,
22.     they shall be removed as to this particular decision, and in
        their place, for this purpose alone, others shall be
23.     substituted who shall be chosen and sworn by the remainder
        of those twenty five.
24.
25.   61. Inasmuch as for the sake of God, and for the bettering of
        our realm, and for the more ready healing of the discord which
26.     has arisen between us and our barons, we have made all these
        aforesaid concessions,--wishing them to enjoy for ever entire
27.
        and firm stability, we make and grant to them the following
                                                 Page 9 of31

                                    EXHIBIT A -- LAW OF THE CASE
 1.   security: that the barons, namely, may elect at their pleasure
      twenty five barons from the realm, who ought, with all their
 2.   strength, to observe, maintain and cause to be observed, the
 3.   peace and privileges which we have granted to them and
      confirmed by this our present charter in such wise, namely,
 4.   that if we, our justice, or our bailiffs, or any one of our
      servants shall have transgressed against any one in any
 5.   respect, or shall have broken some one of the articles of
      peace or security, and our transgression shall have been shown
 6.   to four barons of the aforesaid twenty five: those four
 7.    barons shall come to us, or, if we are abroad, to our
      justice, showing to us our error; and they shall ask us to
 8.   cause that error to be amended without delay. And if we do
      not amend that error, or, we being abroad, if our justice do
 9.   not amend it within a term of forty days from the time when
      it was shown to us or, we being abroad, to our justice: the
10.
      aforesaid four barons shall refer the matter to the remainder
11.   of the twenty five barons, and those twenty five barons, with
      the whole land in common, shall distrain and oppress us in
12.   every way in their power,--namely, by taking our castles,
      lands and possessions, and in every other way that they can,
13.   until amends shall have been made according to their judgment.
      Saving the persons of ourselves, our queen and our children.
14.
      And when amends shall have been made they shall be in accord
15.   with us as they had been previously. And whoever of the land
      wishes to do so, shall swear that in carrying out all the
16.   aforesaid measures he will obey the mandates of the aforesaid
      twenty five barons, and that, with them, he will oppress us
17.   to the extent of his power. And, to any one who wishes to do
      so, we publicly and freely give permission to swear; and we
18.
      will never prevent any one from swearing. Moreover, all
19.   those in the land who shall be unwilling, themselves and of
      their own accord, to swear to the twenty five barons as to
20.   distraining and oppressing us with them: such ones we shall
      make to swear by our mandate, as has been said. And if any one
21.   of the twenty five barons shall die, or leave the
      country, or in any other way be prevented from carrying out
22.
      the aforesaid measures,--the remainder of the aforesaid
23.   twenty ftve barons shall choose another in his place,
      according to their judgment, who shall be sworn in the same
24.   way as the others. Moreover, in all things entrusted to those
      twenty ftve barons to be carried out, if those twenty ftve
25.   shall be present and chance to disagree among themselves with
26.   regard to some matter, or if some of them, having been
      summoned, shall be unwilling or unable to be present: that
27.   which the majority of those present shall decide or decree

                                            Page 10 of31

                                  EXHIBIT A --LAW OF THE CASE
 1.      shall be considered binding and valid, just as if all the
         twenty five had consented to it. And the aforesaid twenty
 2.      five shall swear that they will faithfully observe all the
 3.      foregoing, and will cause them to be observed to the extent
         of their power. And we shall obtain nothing from any one,
 4.      either through ourselves or through another, by which any of
         those concessions and liberties may be revoked or diminished.
 5.      And if any such thing shall have been obtained, it shall be
         vain and invalid, and we shall never make use of it either
 6.      through ourselves or through another.
 7.
       63. Wherefore we will and firmly decree that the English
 8.      church shall be free, and that the subjects of our realm shall
         have and hold all the aforesaid liberties, rights and
 9.
         concessions, duly and in peace, freely and quietly, fully and
10.      entirely, for themselves and their heirs, from us and our
         heirs, in all matters and in all places, forever, as has been
11.      said. Moreover it has been sworn, on our part as well as on
         the part of the barons, that all these above mentioned
12.      provisions shall be observed with good faith and without evil
         intent.                                      '
13.

14.    The Fifth, and Seventh Amendments to the Constitution of the United States of America secures
15.    due process in the course of the common law to the American people, which necessarily includes
       the right to trial by jury. See Wayman v. Southard, 23 U.S. 1, 6 L. Ed. 253, 10 Wheat 1 (1825).
16.

17.    This Constitution, and the Laws of the United States which shall be made in Pursuance thereof;
       and all Treaties made, or which shall be made, under the Authority of the United States, shall be
18.    the supreme Law of the Land; and the Judges in every State shall be bound thereby; any Thing in
19.    the Constitution or Laws of any State to the Contrary notwithstanding. [Constitution for the
       United States of America, Article VI, Clause 2.]
20.
       "the common law is the rea/law, the Supreme Law of the land,
21.    the code, rules, regulations, policy and statutes are "not the law"- [Selfv. Rhay, 61 Wn (2d)
       261]),
22.

23.    "By the 'law of the land' is most clearly intended the general law [common law]; a law
       which hears before it condemns; which proceeds upon inquiry, and renders judgment
24.    only after trial. It means that every Citizen shall hold his life, liberty, property, and
       irrurlunities under the protection of the general rules which govern society. Everything
25.    which passes under the form ofan enactment is not, therefore, to be considered the law of
       the land. See the meaning of the term "law of the land" fully discussed. Huntsman v.
2 6.
       State, 12 Cr.R. 619.
27.
                                                 Page 11 of31

                                      EXHIBIT A --LAW OF THE CASE
 1.   The legislature cannot condemn a particular act as an indictable offense, and then
      empower the courts in the prosecution of such an offense, to substitute in the indictment
 2.   and proof, an altogether different act, not prohibited. Nor can it dispense with the
 3.   essential allegations and proofs, even in offenses mala prohibita."
      Hewittv. State (1860) 25 T. 722; State v. Wilburn (1860) 25 T. 738; State v. Duke (1875)
 4.   42 T. 455; Williams v. State (1882) 12 Cr.R. 395; Huntsman v. State (1882) 12 Cr

 5.
      Under rules of common law procedure, acquiescence to stipulations of fact and law set forth in
 6.   attending fact, claim and/or complaint affidavits, along with conclusions of law included or
      incorporated by reference in conditional acceptance, protest and/or rebuttal documents, will have
 7.   the effect of a common law Retraxit* by Tacit Procuration**, whether for purposes of
      administrative or judicial due process remedies. In the event of acquiescence, stipulations
 8.   secured by tacit procuration may constitute the basis for counter-claims and other appropriate
      remedies.
 9.   *The act by which a Plaintiff withdraws his suit; (Bouvier's 1856)
      ••implied power of attorney
10.

11.   Any judicial record may be impeached by evidence of a want of jurisdiction in the Court or
      judicial officer, of collusion between the parties, or of fraud in the party offering the record, in
12.   respect to the proceedings.

13.   Therefore, you are hereby provided notice that as a precaution, I am invoking the Saving to
      Suitors Clause (28 U.S.C. § 1333(1)) in order to secure and proceed in the course of the common
14.
      law in the event that there is controversy within special maritime and territorial jurisdiction of
15.   the United States.

16.

17.                                                                        ~MAJ.QR~§..~AW.

18.                                                                            TORAH

19.
      "You shall not steal." Ex. 20.15
20.
      "You shall not give false testimony against your neighbor." Ex. 20.16
21.
      "You shall not covet your neighbor's house. You shall not covet your neighbor's wife, or his
22.
      male or female servant, his ox or donkey, or anything that belongs to.your neighbor." Exodos 20.
      17                                     .                              .
23.

24.   "Do unto others as you would you have them do unto you." Matt. 7.12

25.

26.

27.
                                                                             Page 12 of31

                                                                EXHIBIT A -- LAW OF THE CASE
 1.

 2.                                                 RIGHTS

 3.   "We hold these truths to be self-evident, that all men are created equal, that they are endowed by
      their Creator with certain unalienable Rights that among these are Life, Liberty and the pursuit o
 4.   Happiness."
              Declaration of Independence of the United States Amendment IX
 5.

 6.
      Specifically but not limited to, the rights to due process in the fourth, fifth, and sixth
 7.   Amendments. The Constitution of the United States of America.

 8.
      The state cannot diminish rights of the people. Hertado v. California, 100 U.S. 516.
 9.
10.   No higher duty rests upon this Court than to exert its full authority to prevent
      all violations of the principles of the Constitution." Downs v. Bidwell, 182 U.S. 244 (1901)
11.
      The assertion of federal rights, when plainly and reasonably made, is not to be defeated under the
12.   name oflocal practice. Davis v. Wechsler, 263 U.S. 22, 24.
13.
                                Rights Secured Under the Texas Constitution
14.
      Including but not limited to the following:
15.
      Bill of Rights
16.

17.   Sec. 2. Inherent Political Power; Republican Form of Government.
      All political power is inherent in the people, and all free governments are founded on their
18.
      authority, and instituted for their benefit. The faith of the people of Texas stands pledged to the
19.   preservation of a republican form of goverm:nent, and, subject to this limitation only, they have a
      all times the inalienable right to alter, reform or abolish their government in such manner as they
20.
      may think expedient.
21.
      Sec. 3. EQUAL RIGHTS. All free men, when they form a social compact, have equal rights,
22.   and no man, or set of men, is entitled to exclusive separate public emoluments, or privileges, but
23.   in consideration of public services.

24.   Sec. 4. RELIGIOUS TESTS. No religious test shall ever be required as a qualification to an
25.   office, or public trust, in this State; nor shall anyone be excluded from holding office on accoun
      of his religious sentiments, provided he acknowledge the existence ofa Supreme Being.
26.
27.
                                                    Pag~   13 of31

                                       EXIDBIT A-- LAW OF THE CASE
 1.   Sec. 6. FREEDOM OF WORSHIP. .. ... No human authority ought, in any case whatever, to
      control or interfere with the rights of conscience in matters of religion, ...
 2.

 3.
                                         RIGHTS OF PROPERTY
 4.

 5.
      1866 constitution
 6.   SEC. 20. The rights of property and of action, which have been acquired under the Constitution
      and laws ofthe Republic of Texas, shall not be divested; nor shall any rights or actions, which
 7.   have been divested, barred, or declared null and void, by the Constitution and laws of the
      Republic of Texas, be reinvested, revived, or reinstated, by this Constitution; but the same shall
 8.
      remain precisely in the situation which they were before the adoption of this Constitution.
 9.

10.           Art. 1 Sec. 9. Searches and Seizures. The people shall be secure in their persons, houses
      papers and possessions, from all unreasonable seizures or searches, and no warrant to search an
11.
      place, or to seize any person or thing, shall issue without describing them as near as may be, no
12.   without probable cause, supported by oath or affirmation.

13.    "Constitutional provisions for the security of person and property are to be liberally construed,
14.   and "it is the duty of courts to be watchful for the constitutional rights of the citizen, and against
                       any stealthy encroachments thereon." Byars v. U.S., 273 U.S. 28.
15.

16.                                     RIGHT OF DUE PROCESS
17.
      Specifically the rights of due process in the fourth, fifth, sixth and seventh amendments.
18.   Constitution for the United States of America

19.   People of Texas have unalienable rights. The Texas Const. enumerates only a select few of th

20.   people's unalienable rights and does nothing to affect or take away those rights not enumerated
      nor could it and/or does it allow for any department of government, or its various officers an
21.
      agencies, to do so. Similarly, The Texas Const. specifically grants certain procedural rights, an
22.
      the courts of this State may not act in any manner or with the intended purpose of depriving th
23.
      people of those rights or the procedures implemented to protect them:
24.       "No one, under any circumstances, should be deprived of any right given him by the
         laws of this state, and, if any provision of our [CCP] has been overlooked or disregarded,
25.
         if, in the remotest degree, it could have been hurtful or harmful to the person on trial, the
26.      verdict should be set aside. He has a right to be tried in accordance with the rules and
         form of law, and if this sort of trial is not accorded him he has the right to complain, and
27.      to this complaint we will always give an attentive ear."
                                                  Page 14 of31

                                      EXIDBIT A -- LAW OF THE CASE
 1.      Parker v. State, 745 S.W.2d 934, 937 (Tex.App.-Houston [1st Dist.] 1988, pet. Ref d)
 2.
      The enumeration of certain rights within the provisions of the Bill of Rights in Article 1, Texas
 3.
      Const., makes it axiomatic that "A court cannot enact a procedural rule which conflicts with a
 4.   constitutional provision." Reese v. State, ibid.

 5.   "The court is to protect against any encroachment of constitutionally secured liberty."
      Boyd vs. US, 116 U.S. 616.
 6.

 7.

 8.                                      RIGHTS OF TRAVEL

 9.
      In England in 1215, the right of life, liberty, property, and the express right oftravel were
10.
      enshrined in Article 42 of Magna Carta to ensure 'that King John knew without qualification
11.   where the authority to prevent the exercise of those rights was to be constrained:
12.      "It shall be lawful to any person, for the future, to go out of our kingdom, and to return, safely
         and securely, by land or by water, saving his allegiance to us, unless it be in time of war, for some
13.
         short space, for the common good of the kingdom: excepting prisoners and outlaws, according to
14.      the laws of the land, and of the people of the nation at war against us, and Merchants who shall be
         treated as it is said above."
15.
      This right was carried forward in the Constitution for the United States within the Bill of Rights.
16.

17.
      "The claim and exercise of a Constitutional right cannot be converted into a crime" ...
18.   "a denial of them would be a denial of due process oflaw".
             Simmons v. United States, 390 U.S. 377 (1968)
19.
20.   "No state shall convert a liberty into a license, and charge a fee therefore."
             Murdock v. Pennsylvania, 319 U.S. 105
21.
       "Where rights secured by the Constitution are involved, there can be no rule making or
22.   legislation which would abrogate them.,,
              Miranda v. Arizona, 384 U.S. 436,491.
23.

24.   "If a law has no other purpose than to chill assertions of Constitutional rights by penalizing those
      who choose to exercise them it is patently unconstitutional."
25.             Shapiro vs Thompson 394 U.S. 618

26.   There can be no sanction or penalty imposed upon one because of this exercise of
      constitutional rights. Sherer v. ·Cullen, 481 F 946.
27.
                                                    Page IS of31

                                        EXHIBIT A --LAW OF THE CASE
 1.   "If the state converts a liberty into a privilege the citizen can engage in the right with impunity,."
              Shuttlesworth vs. Birmingham, 373 US Report 262
 2.
      "The right to travel is a part of the liberty of which the Citizen cannot be deprived
 3.
      without due process of law under the Fifth Amendment."
 4.          Kent v. Dulles, 357 U.S. 116, 125.

 5.   "The use of the highway for the purpose of travel and transportation is not a mere
      privilege, but a common fundamental right of which the public and individuals cannot
 6.   rightfully be deprived."
              Chicago Motor Coach v. Chicago, 169 N.E. 221.
 7.
      "All persons, in the absence of legislative edict, are vested with the right to the use of the
 8.
      streets and highways for travel from one place to another in connection with their
 9.   business, when such use is incidental to that business. This is an ordinary use of the
      streets and highways, and is frequently characterized as an inherent or natural right."
10.
                             [the court then goes on to say]
11.
      "Even the legislature has no power to deny a Citizen the right to travel upon the highway
12.
      and transport his property in the ordinary course of his business or pleasure, though this
13.   right may be regulated in accordance with the public interest and convenience."
      [Regulated as used here means the use of traffic signs and signals, not mandatory
14.   licensing, registration, or other such "regulation".
              Chicago Motor Coach Company et a/. v. Chicago, 66 A.L.R. 834,838, 337 Ill.
15.           200, 169 N.E. 22
16.
      "The right of the Citizen to travel upon the public highways and to transport his property
17.   thereon, either by carriage or by automobile, is not a mere privilege which a city may
      prohibit or permit at will, but a common law right which he has under the right to life,
18.   liberty, and the pursuit of happiness."
               Thompson v. Smith, 154 S.E. 579.
19.
      "The right of a Citizen to travel upon the highway and transport his property thereon, in the
20.
      ordinary course of life and business, differs radically and obviously from that of one who makes
21.   the highways his place of business and uses it for private gain, in the running of a stagecoach or
      omnibus. The former is the usual and ordinary right of a Citizen, a common right, a right
22.   common to all, while the latter is special, unusual, and extraordinary. As to the former, the extent
      of legislative power is that of regulation; but, as to the latter, its power is broader. The right may
23.   be wholly denied, or it may be permitted to some and denied to others, because of its
      extraordinary nature."
24.
              State v. Quigg, hn. 7, 114 So. 859.
25.
      "A distinction must be observed between the regulation of an activity which may be engaged in
26.   as a matter of right, and one carried on by government sufferance or permission, since in the
      latter case the power to exclude altogether generally includes the lesser power to impose
27.   conditions, and may justify a degree of regulation not admissible in the former."
                                                  Page 16 of31

                                       EXIDBIT A --LAW OF THE CASE
 1.          Packardv. Banton, hn. 8, 264 U.S. 140,44 Sup.Ct. 257.

 2.   "The public roads, free from any obstructions to travel, are solely~ and from fence to fence, fo
 3.   the use of the traveling public."
              Lebanon Light, Heat & P. Co. v. Leap, 29 L.R.A. 342, 139 Ind. 443,39 N.E. 57. (L.R.A.
 4.           Digest 1888-1918, Highways and Streets, 67.)

 5.   "The right to travel is a well-established common right that does not owe its existence to
      the federal government. It is recognized by the courts as a natural right."
 6.           Schactman v. Dulles 96 App DC 287,225 F2d 938, at 941.
 7.
      "Generally "public road" is road used by public as matter of right."
 8.         Atchison Transportation & Shipping F. Ry. Co. v. Acosta, (Civ. App. 1968) 435
            S.W.2d 539 ref. n.r.e. (Vernon's Civil Statutes of State ofTexas Annotated p: 119
 9.         Note 9)
10.   "Citizen's Right to travel upon public highways includes Right to use usual conveyances
11.   of time, including horse-drawn carriage, or automobile, for ordinary purposes of life and
      business."
12.
      "The Right of the Citizen to travel upon the public highways and to transport his property
13.   thereon, either by carriage or by automobile, is not a mere privilege which a city may·
      prohibit or permit at will, but a Common Right which he has under the Right to life,
14.
      liberty, and the pursuit of happiness."
15.            Thompson v. Smith (Chief ofPolice), 154 S.E. 579, 580.

16.   "I am not particularly interested about the rights of haulers by contract, or otherwise, but I
      am deeply interested in the Right of the public to use the public highways freely for all
17.   lawful purposes."                                                                  r

             --Chief Justice Tolman, Washington Supreme Court
18.
             Robertson v. Department ofPublic Works, 180 Wash. 133 at 139.
19.
      "Every Citizen has an Unalienable Right to make use of the public highways of the state;
20.   every Citizen has full freedom to travel from place to place in the enjoyment of life and
      liberty."
21.           People v. Nothaus, 147 Colo. 210.
22.
       "Owners and operators of automobiles have the same right to use the streets and
23.   highways that owners and operators of other vehicles possess, and all alike must exercise
      reasonable care and caution for the safety of others."
24.          Farnsworth v. Tampa Electric Co., 62 Fla. 166, 57 So. 233. (2 Fla Dig,
             Highways, 10.)
25.
      "Power conferred upon municipalities to regulate the use of the streets by motor vehicles
26.
      does not include power to prohibit the use of the streets by them." ... "regulation is
27.   inconsistent with prohibition or exclusion."

                                                  Page 17 of31

                                      EXHIBIT A -- LAW OF THE CASE
 1.            Chicago Motor Coach Company eta/. v. Chicago, hn. 6, 66 A.L.R. 834, 337 Ill.
               200, 169 N.E. 22.) (66 A.L.R. 838).
 2.
       "The streets and highways belong to the public, for the use of the public in the ordinary
 3.
       and customary manner."
 4.           Hadfield v. Lundin, L.R.A.1918B, 909, 98 Wash. 657, 168 P. 516. (L.R.A.
              Digest 1888-1918, Highways and Streets, 65.)
 5.
       "The title to the streets being in the city as trustee for the public, no grant or permission
 6.    can be legally given which will interfere with their public use. The right of the public to
       the use of the streets is absolute and paramount to any other."
 7.            Lincoln Safe Deposit Co. v.'New York, L.R.A. 1915F, 1009,210 N.Y. 34, 103 N.
 8.            E. 768. (L.R.A. Digest 1888-1918, Highways and Streets, 65.)

 9.    "A traveler lawfully using a public highway has the same rights to enjoy such use
       undisturbed as if he were the owner in fee simple."
10.           Smethurst v. Independent Cong. Church, 2 L.R.A. 695, 148 Mass. 261, 19 N.E.
              387.(L.R.A. Digest 1888-1918, Highways and Streets, 65.)
11.
       "Any and all of the public have an equal right to the reasonable use of a highway."
12.
             Harold v. Jones, 3 L.R.A. 406, 86 Ala. 274, 5 So. 438. (L.R.A. Digest 1888-1918,
13.          Highways and Streets, 66.)

14.    "All persons have equal right to use the public streets and highways for purposes of travel b
       proper means, with due regard to the corresponding rights of others."
15.           Butler v. Cabe, L.R.A.1915C, 702, 116 Ark. 26, 171 S.W. 1190. (L.R.A. Digest 1888
16.           1918, Highways and Streets, 66.)

17.    "A public street in a city is a public highway and its uses belong to the public generally and i
       cannot be said that such uses are limited to the municipality or to its Citizens alone."
18.           Alabama Western R. Co. v. State ex rei. Garber, 19 L.R.A. (N.S.) 1173, 155 Ala. 491,4
              So.     468.    (L.R.A.      Digest     1888-1918,     Highways        and    Streets, 66.
19.
20.
                                                  NO INJURED PARTY
21.                                                 NO STANDING
22.
       Claimant must produce injured party who has claimed palpable harm.
23.
           Maxim* of Law: For there to be a crime, there must be an injured party. An action is not
24 •       given to one who is not injured.

25 •   *An established principle or proposition. A principle oflaw universally admitted, as being just and consonant with
       reason. (Bouvier's Law Dictionary, 1856)
26.

27.
                                                         Page 18 of31

                                            EXHIBIT A --LAW OF THE CASE
  1.    Claimant must produce evidence regarding substance.

  2.       Standing, a necessary component of subject-matter jurisdiction, is a constitutional
  3.       prerequisite to maintaining a suit under Texas law. Tex. Ass'n of Bus. v. Tex. Air Control
           Bd., 852 S.W.2d 440, 444 (Tex. 1993). As a necessary component of a court's subject-matter
  4.       jurisdiction, standing cannot be waived and can be raised for the first time on appeal. ld. at
           445-46.
  5.
        Standing
  6.

  7.    The Constitution requires standing to maintain suit. Williams v. Lara, 52 S.W.3d 171, 178 (Tex.
        2001).
  8.
        In Texas, the standing doctrine requires that (1) there be "a real controversy between the parties,"
  9.    and (2) that real controversy "will be actually determined by the judicial declaration sought."
        Nootsie, Ltd. v. Williamson County Appraisal Dist., 925 S.W.2d 659, 662 (Tex. 1996) (quoting
 10.
        Tex. Air Control Bd., 852 S.W.2d at 446).                                               ·
 11.
        "The issue ofstanding focuses on whether a party has a sufficient relationship with the
 12.    lawsuit so as to have a 'justiciable interest' in its outcome. "Austin Nursing Ctr. v. Lovato, 171
        S.W.3d 845, 848 (Tex. 2005) (quoting 6A Charles Alan Wright, Arthur R. Miller, and Mary Kay
 13.    Kane, Wright, Miller & Kane, Federal Practice and Procedure: Civil2d § 1559, 441 (2d ed.
        1990)).
 14.

 15.    "The determination ofwhether a plaintiffpossesses standing to assert a particular claim
        depends on the facts pleaded and the cause of action asserted." Everett v. TK-Taito, L.L.C., 178
 16.    S.W.3d 844, 853 (Tex. App.-Fort Worth 2005, no pet.). See also M.D. Anderson Cancer Ctr. v.
        Novak, 52 S.W.3d 704,707-08 (Tex. 2001) (analyzing standing in the context of asserted claim).
 17.
 18.    The plaintifjlcounterdefendant must allege and show how he has been injured or wronged within
        the parameters Daimler Chrysler Corporation, v. Bill Inman et al 03118905
 19.

 20.
                                                JURISDICTION
 21.

 22.
        "Once jurisdiction is challenged, the court cannot proceed when it clearly appears that the court
 23 •   lacks jurisdiction, the court has no authority to reach merits, but, rather, should dismiss the
        action." Melo v. US, 505 F2d 1026.
 ~4.
        "While acts of a de facto incumbent of an office lawfully created by law and existing are often
 25.
        held to be binding from reasons of public policy, the acts of a person assuming to fill and
 26.    perform the duties of an office which does not exist de jure can have no validity whatever in law.
        "Jurisdiction, once challenged, cannot be assumed and must be decided." Maine v. Thiboutot,
' 27.
        100 S.C.R.. 2502
                                                  Page 19 of31

                                        EXHIBIT A -- LAW OF THE CASE
 1.   "One purpose of [TRCP 13] is to check abuses in the pleading process; that is, to ensure that at
      the time the challenged pleading was filed, the litigant's position was factually grounded and
 2.
      legally tenable .... Bad faith does not exist when a party merely exercises bad judgment or is
 3.   negligent; rather, 'it is the conscious doing of a wrong for dishonest, discriminatory, or malicious
      purposes."' Appleton v. Appleton, 76 S.W.3d 78, 86·87 (Tex. App.·Houston [14th Dist.] 2002, no
 4.
      pet.).
 5.
      "A universal principle as old as the law is that a proceedings of a court without jurisdiction are a
 6.   nullity and its judgment therein without effect either on person or property." Norwood v.
      Renfield, 34 C 329; Ex parte Giambonini, 49 P. 732.
 7.

 8.   "Jurisdiction is fundamental and a judgment rendered by a court that does not have jurisdiction
      to hear is void ab initio." In Re Application of Wyatt, 300 P. 132; Re Cavitt, 118 P2d 846.
 9.
      "Agency, or party sitting for the agency, (which would be the magistrate of a municipal court)
10.   has no authority to enforce as to any licensee unless he is acting for compensation. Such an act is
11.   highly penal in nature, and should not be construed to include anything which is not embraced
      within its terms. (Where) there is no charge within a complaint that the accused was employed
12.   for compensation to do the act complained of, or that the act constituted part of a contract."
      Schomig v. Kaiser, 189 Cal596.
13.

14.

15.

16.                                          COLOR OF LAW

17.   COLOR OF LAW means "The appearance or semblance, without the substance, of legal
      right. Misuse of power, possessed by virtue of state law and made possible only because
18.   wrongdoer is clothed with authority of state is action taken under 'color oflaw."'
              Atkins v. Lanning. D.C.Okl., 415 F. Supp. 186, 188.
19.

20.   An unconstitutional act is not law; it confers no rights; it imposes no duties; affords no
      protection; it creates no office; it is in legal contemplation, as inoperative as though it had
21.   never passed." Norton vs Shelby County, 118 U.S. 425

22.   The assertion of federal rights, when plainly and reasonably made, is not to be defeated
      under the name of local practice.
23.
             Davis v. Wechsler, 263 U.S. 22, 24.
24.
      The Transportation codes applied under Color of Law are a violation of Creator·given,
25.   unalienable rights of the people at natural law, common law, and the Constitutionally-protected
      rights under the first, fourth, fifth, sixth, ninth and tenth amendments.
26.

27.
                                                  Page 20 of31

                                       EXHIBIT A-- LAW OF THE CASE
                                                                                                     I
 1.    Traffic citations are "Bills of Attainder"/ "Bills of Pains and Penalties; and are in violation of
       Both the Constitution of the United States and the Texas Constitution respectively. US. Const.
 2.    Art. 1 Sec 9 I Texas Const. Art. Sec. 16.
                   (
 3.
       Transportation Code (TTC) regulates commercial use of the road only. It does not apply
 4.    to people travelling in their private capacity exercising their Right to Travel freely and
       unencumbered. Therefore, there is no subject matter jurisdiction. The Constitution does
 5.    not authorize the State to regulate, and thereby constrain and limit, the people's right to
       travel in their private (i.e. non-commercial) capaciti~s.
' 6.

 7.
                                        DEPRIVATION OF RIGHTS
 8.
 9.           "No state shall convert a liberty into a license, and charge a fee therefore."
                 Murdock v. Pennsylvania, 319 U.S. 105
10.

11.            "The claim and exercise 9f a Constitutional right cannot be converted into a crime" ...
                         "a denial of them would be a denial of due process of law".
12.                            Simmons v. United States, 390 U.S. 377 (1968)
13.
       "To be that statute which would deprive a citizen of the Rights of person or property
14.    without a regular trial, according to the course and usage of common law, would not be
       the law of the land."
15.                    Hoke v. Henderson, 15 N.C. 15,25 AM. Dec. 677.

16.    "Statutes that violate the plain and obvious principles of common right and common
       reason are null and void."
17.
                  Bennett v. Boggs, l.Baldw 60
18.
       "Officers of the court have no i:qununity, when violating a Constitutional right, from liability.
19.    For they are deemed to know the law."
       Owen v. Independence, 100 S.C.R. 1398,445 U.S. 622
20.

21.    "A departure by a court from those recognized and established requirements oflaw, however
       close apparent adherence to mere form in method of procedure, which has the effect of depriving
22.    one of a constitutional right, is an excess of jurisdiction." Wuest v. Wuest, 127 P2d 934, 93 7.

23.    "Where a court failed to observe safeguards, it amounts to denial of due process of law, court is
24.    deprived of juris." Merritt v. Hunter, C. A. Kansas 170 F2d 739.

25.
       Conspiracy against rights:
26.
       If two or more persons conspire to injure, oppress, threaten, or intimidate any person in any.
27.    State, Territory, Commonwealth, Possession, or District in the free exercise or enjoyment of any
                                                   Page 21 of31

                                       EXIDBIT A-- LAW OF THE CASE
 1.   right or privilege secured to him by the Constitution or laws of the United States, or because of
 2.   his having so exercised the same; or If two or more persons go in disguise on the highway, or on
      the premises of another, with intent to prevent or hinder his free exercise or enjoyment of any
 3.
      right or privilege so secured - They shall be fmed under this title or imprisoned not more than ten
 4.   years, or both; and if death results from the acts committed in violation of this section or if such
 5.   acts include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to
      commit aggravated sexual abuse, or an attempt to kill, they shall be fined under this title or
 6.
      imprisoned for any term of years or for life, or both, or may be sentenced to death. [18, USC
 7.   241]
 8.
      Deprivation of rights under color of law:
 9.
      Whoever, under color of any law, statute, ordinance, regulation, or custom, willfully subjects any
10.   person in any State, Territory, Commonwealth, Possession, or District to the deprivation of any
11.   rights, privileges, or immunities secured or protected by the Constitution or laws of the United
      States, or to different punishments, pains, or penalties, on account of such person being an alien,
12.
      or by reason of his color, or race, than are prescribed for the punishment of citizens, shall be
13.   fined under this title or imprisoned not more than one year, or both; and if bodily injury results
14.   from the acts committed in violation of this section or if such acts include the use, attempted use,
      or threatened use of a dangerous weapon, explosives, or fire, shall be fined under this title or
15.
      imprisoned not more than ten years, or both; and if death results from the acts committed in
16.   violation of this section or if such acts include kidnapping or an attempt to kidnap, aggravated
17.   sexual abuse, or an attempt to commit aggravated sexual abuse, or an attempt to kill, shall be
      fined under this title, or imprisoned for any term of years orfor life, or both, or may be sentenced
18.
      to death. [18, USC 242]
19.

20.   Civil action for deprivation of rights:
      Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any
21.
      State or Territory or the District of Columbia, subjects, or causes to be subjected, any citizen of
22.   the United States or other person within the jurisdiction thereof to the deprivation of any rights,
23.   privileges, or immunities secured by the Constitution and laws, shall be liable to the party injure
      in an action at law, suit in equity, or other proper proceeding for redress, except that in any
24.
      action brought against a judicial officer for an act or omission taken in such officer's judicial
25.   capacity, injunctive relief shall not be granted unless a declaratory decree was violated or
26.   declaratory relief was unavailable. For the purposes of this section, any Act of Congress
      applicable exclusively to the District of Columbia shall be considered to be a statute of the
27.
      District of Columbia. [42 USC 1983]
                                                  Page 22 of31

                                       EXHIBIT A -- LAW OF THE CASE
 1.   Conspiracy to interfere with civil rights:
 2.   Depriving persons of rights or privileges: If two or more persons in any State or Territory
      conspire or go in disguise on the highway or on the premises of another, for the purpose of
 3.
      depriving, either directly or indirectly, any person or class of persons of the equal protection of
 4.   the laws, or of equal privileges and immunities under the laws; or for the purpose of preventing
 5.   or hindering the constituted authorities of any State or Territory from giving or securing to all
      persons within such State or Territory the equal protection of the laws; or if two or more persons
 6.
      conspir~   to prevent by force, intimidation, or threat, any citizen who is lawfully entitled to vote,
 7.   from givirig his support or advocacy in a legal manner, toward or in favor of the election of any
 8.   lawfully qualified person as an elector for President or Vice President, or as a Member of
      Congre~s   of the United States; or to injure any citizen in person or property on account of such
 9.
      support or advocacy; in any case of conspiracy set forth in this section, if one or more persons
10.   engaged therein do, or cause to be done, any act in furtherance of the object of such conspiracy,
11.   whereby another is injured in his person or property, or deprived of having and exercising any
      right or privilege of a citizen of the United States, the party so injured or deprived may have an
12.
      action for the recovery of damages occasioned by such injury or deprivation, against any one or
13.   more ofthe conspirators. [42 USC 1985(3)]
14.
      Action for neglect to prevent:
15.
      Every person who, having knowledge that any of the wrongs conspired to be done, and
16.   mentioned in section 1985 of this title, are about to be committed, and having power to prevent
17.   or aid in preventing the commission of the same, neglects or refuses so to do, if such wrongful
      act be committed, shall be liable to the party injured, or his legal representatives, for all damages
18.
      caused by such wrongful act, which such person by reasonable diligence could have prevented;
19.   and such damages may be recovered in an action on the case; and any number of persons guilty
20.   of such wrongful neglect or refusal may be joined as defendants in the action; and if the death of
      any party be caused by any such wrongful act and neglect, the legal representatives of the
21.
      deceased shall have such action therefor, and may recover not exceeding $5,000 damages
22.   therein, ... [42 USC 1986]
23.
                                                 WILLFULNESS
24.

25.   Claimant must produce evidence regarding "willfulness".
26.
      WILLFULNESS: an evil motive or intent to avoid a known duty or tax under the law with a
27.   moral certainty. (U.S. v. Bishop, 412 U.S. 34)

                                                    Page 23 of31

                                        EXHIBIT A -- LAW OF THE CASE
 1.   "Element of willfulness involves a specific wrongful intent, namely, actual knowledge of
      existence of legal obligation and intent to evade that obligation."
 2.   U.S. v. Thompson, 230 F. Supp. 530, 338 F.2d 997 (D.C.Conn. 1964).
 3.

 4.
               RIGHTS OF ACCUSED. In all criminal prosecutions the accused shall have a speedy
 5.   public trial by an impartial jury. He shall have the right to demand the nature and cause of the

 6.   accusation against him, and to have a copy thereof. He shall not be compelled to give evidence
      against himself. He shall have the right of being heard by himself, or counsel, or both; shall be
 7.
      confronted with the witnesses against him, and shall have compulsory process for obtaining
 8.   witnesses in his favor.

 9.
               RIGHT TO REPRESENTATION BY COUNSEL. (a) A defendant in a criminal matte
10.
      is entitled to be represented by counsel in an adversarial judicial proceeding. The right to be
11.   represented by counsel includes the right to consult in private with counsel sufficiently in

12.   advance of a proceeding to allow adequate preparation for the proceeding.

13.
               A court shall presume that a pleading, motion, or other paper is filed in good faith.
14.   Sanctions under this article may not be imposed except for good cause stated in the sanction

15.   order.
               RIGHT TO BAIL. All prisoners shall be bailable unless for capital offenses when the
16.
      proof is evident. This provision shall not be so construed as to prevent bail after indictment
17.   found upon examination of the evidence, in such manner as may be prescribed by law.

18.

19.            HABEAS CORPUS. The writ ofhabeas corpus is a writ of right and shall never be
      suspended.
20.

21.
               CRUELTY FORBIDDEN. Excessive bail shall not be required, nor excessive fmes
22.
      imposed, nor cruel or unusual punishment inflicted.
23.

24.            RIGHT TO JURY. The right of trial by jury of twelve persons shall remain inviolate.

25.
               PUBLIC TRIAL. The proceedings and trials in all courts shall be public.
26.

27.
                                                 Page 24 of31

                                      EXHIBIT A --LAW OF THE CASE
 1.             CONFRONTED BY WITNESSES. The defendant, upon a trial, shall be confronted
 2.   with the witnesses, except in certain cases provided for in this Code where depositions have been
      taken.
 3.

 4.             WHAT WRIT IS. The writ ofhabeas corpus is the remedy to be useq when any person
 5.   is restrained in his liberty. It is an order issued by a court or judge of competent jurisdiction,
      directed to any one having a person in his custody, or under his restraint, commanding him to
 6.
      produce such person, at a time and place named in the writ, and show why he is held in custody
 7.   or under restraint.
 8.             TO WHOM DIRECTED. The writ runs in the name of"The State of Texas". It is
      addressed to a person having another under restraint, or in his custody, describing, as near as
 9.
      may be, the name ofthe office, if any, of the person to whom it is directed, and the name of the
10.   person said to be detained. It shall fix the time and place of return, and be signed· by the judge,
11.   or by the clerk with his seal, where issued by a court.

12.             WANT OF FORM. The writ of habeas corpus is not invalid, nor shall it be disobeyed
13.   for any want of form, if it substantially appear that it is issued by competent authority, and the.
      writ sufficiently show the object of its issuance.
14.
                CONSTRUCTION. Every provision relating to the writ ofhabeas corpus shall be most
15.   favorably construed in order to give effect to the remedy, and protect the rights of the person
16.   seeking relief under it

17.
                BY WHOM WRIT MAY BE GRANTED. The Court of Criminal Appeals, the District
18.   Courts, the County Courts, or any Judge of said Courts, have power to issue the writ of habeas
19.   corpus; and it is their duty, upon proper motion, to grant the writ under the rules prescribed by
      law.
20.

21.             FILING FEE PROHIBITED. Notwithstanding any other law, a clerk of a court may
22.   not require a filing fee from an individual who files an application or petition for a writ of habeas
      corpus.
23.

24.             RETURNABLE TO ANY COUNTY. Before indictment found, the writ may be made
      returnable to any county in the State.
25.

26.             CERTAINTY; WHAT SUFFICIENT. An indictment shall be deemed sufficient which
27.   charges the commission of the offense in ordinary and concise language in such a manner as to

                                                  Page 25 of31

                                       EXHIBIT A --LAW OF THE CASE
 1.   enable a person of common understanding to know what is meant, and with that degree of
 2.   certainty that will give the defendant notice of the particular offense with which he is charged,
      and enable the court, on conviction, to pronounce the proper judgment; and in no case are the
 3.
      words "force and arms" or "contrary to the form of the statute" necessary.
 4.

 5.            CONTEMPT OF COURT. (b) The punishment for contempt of a court other than a
      justice court or municipal court is a fme of not more than $500 or confinement in the county jail
 6.
      for not more than six months, or both such a fine and confinement in jail.
 7.

 8.            BY AGREEMENT. A criminal action may be continued by consent of the parties
      thereto, in open court, at any time on a showing of good cause, but a continuance may be only
 9.
      for as long as is necessary.
10.            FOR SUFFICIENT CAUSE SHOWN. A criminal action may be continued on the
11.   written motion upon sufficient cause shown; which cause shall be fully set forth in the motion.
      A continuance may be only for as long as is necessary.
12.

13.
      No person ... nor shall be compelled in any criminal case to be a witness against himself, nor be
14.
      deprived of life, liberty, or property, without due process of law; nor shall private property be
15.   taken for public use without just compensation.
16.

17.
               MOTION SWORN TO. All motions for continuance must be sworn to by a person
18.
      having personal knowledge of the facts relied on for the continuance.
19.

20.            CONTROVERTING MOTION. Any material fact stated, affecting diligence, in a
21.   motion for a continuance, may be denied in writing by the adverse party. The denial shall be
      supported by the oath of some credible person, and filed as soon as practicable after the filing of
22.
      such motion.
23.

24.            WHEN DENIAL IS FILED. When such denial is filed, the issue shall be tried by the
      judge; and he shall hear testimony by affidavits, and grant or refuse continuance, according to
25.
      the law and facts of the case.
26.

27.
                                                  Page 26 of31

                                       EXHIBIT A-- LAW OF THE CASE
 1.          ARGUMENT. No argument shall be heard on a motion for a continuance, unless
      requested by the judge; and when argument is heard, the applicant shall have the right to open
 2.   and conclude it.
 3.
 4.   WRITTEN PLEADINGS. All motions to set aside an in~ictment or information and all special
      pleas and exceptions shall be in writing.
 5.
             MOTION TRIED BY JUDGE. An issue of fact arising upon a motion to set aside an
 6.   indictment or information shall be tried by the judge without a jury.
 7•
              SHALL DRAW COMPLAINTS. Upon complaint being made before a district or county
 8.   attorney that an offense has been committed in his district or county, he shall reduce the
      complaint to writing and cause the same to be signed and sworn to by the complainant, and it
 9.   shall be duly attested by said attorney.
10.
              WHEN COMPLAINT IS MADE. Ifthe offense be a misdemeanor, the attorney shall
11.   forthwith prepare an information based upon such complaint and file the same in the court
      having jurisdiction; provided, that in counties having no county attorney, misdemeanor cases
12.   may be tried upon complaint alone, without an information, provided,' however, in counties
      having one or more criminal district courts an information must be filed in each misdemeanor
13.   case. If the offense be a felony, he shall forthwith file the complaint with a magistrate of the
      county.
14.

15.          COMPLAINT. (a) For purposes of this action, a complaint is a sworn allegation charging
      the accused with the commission of an offense.(b) A defendant is entitled to notice of a
16.   complaint against the defendant not later than the day before the date of any proceeding in the
      prosecution of the defendant under the complaint. The defendant may waive the right to notice
17.   granted by this subsection.
18.
      Texas Constitution, Article 5, Section 12:
19.
      "(b) An indictment is a written instrument presented to a court by a grand jury charging a person
2Q.   with the commission of an offense. An information is a written instrument presented to a court
      by an attorney for the State charging a person with the commission of an offense. The practice
21.   and procedures relating to the use of indictments and informations, including their contents,
22.   amendment, sufficiency, and requisites, are as provided by law. The presentment ofan
      indictment or information to a court invests-the court with jurisdiction of the cause." (Amended
23.   Aug. 11, 1891, and Nov. 5, 1985.)[emphasis added]

24.
25.
              "INFORMATION". An "Information" is a written statement filed and presented in behalf
26.   of the people of the State by the district or county attorney, charging the defendant with an
      offense which may by law be so prosecuted.
27.
                                                   Page 27 of31

                                      EXHIBIT A-- LAW OF THE CASE
 1.           REQUISITES OF AN INFORMATION. An information is sufficient if it has the
      following requisites: 1. It shall commence, "In the name and by authority of the people of
 2.   Texas"; 2. That it appear to have been presented in a court having jurisdiction of the offense set
 3.   forth; 3. That it appear to have been presented by the proper officer; 4. That it contain the name
      of the accused, or state that his name is unknown and give a reasonably accurate description of
 4.   him; 5. It must appear that the place where the offense is charged to have been committed is
      within the jurisdiction of the court where the information is filed; 6. That the time mentioned be
 5.   some date anterior to the filing of the information, and that the offense does not appear to be
      barred by limitation; 7. That the offense be set forth in plain and intelligible words; 8. That it
 6.   conclude, "Against the peace and dignity of the people of the State"; and 9. It must be signed by
 7.   the district or county attorney, officially.

 8.           INFORMATION BASED UPON COMPLAINT. No information shall be presented until
      affidavit has been made by some credible person charging the defendant with an offense. The
 9.   affidavit shall be filed with the information. It may be sworn to before the district or county
      attorney who, for that purpose, shall have power to administer the oath, or it may be made before
10.
      any officer authorized by law to administer oaths.
11.
              RULES AS TO INDICTMENT APPLY TO INFORMATION. The rules with respect to
12.   allegations in an indictment and the certainty required apply also to an information.

13.          WHAT SHOULD BE STATED. Everything should be stated in an indictment which is
      necessary to be proved.
14.

15.           CERTAIN FORMS OF INDICTMENTS. The following form of indictments is
      sufficient:
16.
      "In the name and by authority of the people of Texas: The grand jury of ............ County, people
17.   of Texas, duly organized at the ............ term, A.D ............. , of the district court of said county, in
18.   said court at said term, do present that ............ (defendant) on the .......... day of ............ A.D.
      ............ , in said county and State,, did ............ (description of offense) against the peace and
19.   dignity of the people.

20.   .... ~ ....... ,Foreman of the grand jury."
21.

22.
       "Article 5 Judicial Department Sec. 12. Judges to be Conservators of the Peace; Indictments and
23.   Information. (a) All judges of courts of the people, by virtue of their office, are conservators of
      the peace throughout the State. (b) An indictment is a written instrument presented to a court by
24.   a grand jury charging a person with the commission ofan offense. An information is a written
      instrument presented to a court by an attorney for the State charging a person with the
25.
      commission ofan offense. The practice and procedures relating to the use of indictments and
26.   informations, including their contents, amendment, sufficiency, and requisites, are as provided
      by law. The presentment ofan indictment or information to a court invests the court with
27.   jurisdiction of the cause. [emphasis added]
                                                      Page 28 of31

                                           EXHIBIT A --LAW OF THE CASE
 1.           OBJECTION TO USE OF PRIVATE LAW: The use of unpublished cases shall not be
       used. A cite to "WL" and "Lexis" is a reference to materials not publicly accessible. Such
 2.    references cannot therefore be meaningful without a full copy of the opinion for each "WL" or
 3.    "Lexis" reference available and accessible to all parties.

 4.            NON-JUDICIAL DECISION MAKING : There shall be no assignment or any referral of
       this case, in any part, to any decision-maker other than a duly elected or properly appointed
 5.    judicial officer exercising full authority of a municipal court judge and who has an active and
       current oath of office on file. Gonzalez v. United States, 553 U.S. 242 (12 May 2008) ("If the
 6.    parties consent")
 7.
       AUTHORITY TO GRANT WRIT [28 USC Sec. 2241]
 8.
                  (a) Writs of habeas corpus may be granted by the Supreme Court, any justice
 9•           thereof, the district courts and any circuit judge within their respective
              jurisdictions. The order of a circuit judge shall be entered in the records of the
1 o.          district court of the district wherein the restraint complained of is had.

11 .             (b) The Supreme Court, any justice thereof, and any circuit judge may decline
              to entertain an application for a writ of habeas corpus and may transfer the
12 .          application for hearing and determination to the district court having jurisdiction
              to entertain it.
13.
                 (c) The writ of habeas corpus shall not extend to a prisoner unless -
14.
                   (1) He is in custody under or by color of the authority of the United States or
15 .          is committed for trial before some court thereof; or

16 .              (2) He is in custody for an act done or omitted in pursuance of an Act of
              Congress, or an order, process, judgment or decree of a court or judge of the
17 •          United States; or

18 .               (3) He is in custody in violation of the Constitution or laws or treaties of the
              United States; or
19.
                    (4) He, being a citizen of a foreign state and domiciled therein is in custody
2 o.          for an act done or omitted under any alleged right, title, authority, privilege,
              protection, or exemption claimed under the commission, order or sanction of any
21 .          foreign state, or under color thereof, the validity and effect of which depend upon
              the law of nations; or
22.
                   (5) It is necessary to bring him into court to testify or for trial.
23.
                  (d) Where an application for a writ of habeas corpus is made by a person in
24 .          custody under the judgment and sentence of a State court of a State which
              contains two or more Federal judicial districts, the application may be filed in the
25.           district court for the district wherein such person is in custody or in the district
              court for the district within which the State court was held which convicted and
26.           sentenced him and each of such district courts shall have concurrent jurisdiction
              to entertain the application. The district court for the district wherein such an
27 •          application is filed in the exercise of its discretion and in furtherance of justice

                                                   Page 29 of31

                                        EXHIBIT A-- LAW OF THE CASE
    1·          may transfer the application to the other district court for hearing and
                determination.
    2.

    3.   APPLICATION FOR WRIT [28 USC Sec. 2242]
    4.            Application for a writ of habeas corpus shall be in writing signed and verified
                by the person for whose relief it is intended or by someone acting in his behalf.
    5.
                    It shall allege the facts concerning the applicant's commitment or detention,
    6.          the name of the person who has custody over him and by virtue of what claim or
                authority, if known.
    7.
                   It may be amended or supplemented as provided in the rules of procedure
    8.          applicable to civil actions.
    9.              If addressed to the Supreme Court, a justice thereof or a circuit judge it shall
                state the reasons for not making application to the district court of the district in
10.             which the applicant is held.
11.      ISSUANCE OF WRIT; RETURN; HEARING; DECISION [28 USC Sec. 2243]
12.                A court, justice or judge entertaining an application for a writ of habeas
                corpus shall forthwith award the writ or issue an order directing the respondent to
13.             show cause why the writ should not be granted, unless it appears from the
                application that the applicant or person detained is not entitled thereto.
14.
                    The writ, or order to show cause shall be directed to the person having
15.             custody of the person detained. It shall be returned within three days unless for
                good cause additional time, not exceeding twenty days, is allowed.
16.
                    The person to whom the writ or order is directed shall make a return certifying
17.             the true cause of the detention.
18.                 When the writ or order is returned a day shall be set for hearing, not more than
                five days after the return unless for good cause additional time is allowed.
19.
                    Unless the application for the writ and the return present only issues of law the
20.             person to whom the writ is directed shall be required to produce at the hearing the
                body of the person detained.
21.
                    The applicant or the person detained may, under oath, deny any of the facts set
22.             forth in the return or allege any other material facts.
23.               · The return and all suggestions made against it may be amended, by leave of
                court, before or after being filed.
24.
                   The court shall summarily hear and determine the facts, and dispose of the
25.             matter as law and justice require.
26.      Application for a writ of habeas corpus shall be in writing signed and verified by the person for
1
         whose relief it is intended or by someone acting in his behalf. [28 USC Sec. 2242]
27.

                                                     Page 30 of31

                                         EXHIBIT A -- LAW OF THE CASE
 1.

 2.

 3.   If ariy claim, statement, fact, or portion in this action is held inapplicable or not valid, such
      decision doe~ not affect the validity of any other portion of this action.
 4.

 5.
      The singular includes the plural and the plural the singular.
 6.

 7.   The present tense includes the past and future tenses; and the future the present, and the past the
      present.
 8.

 9.   The masculine gender includes the feminine and neuter.
10.

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.
26.

27.
                                                   Page 31 of31

                                       EXHIBIT A -- LAW OF THE CASE
 STATE OF TEXAS,                                                §   in the SUPERIOR COURT OF TEXAS
              Plaintiff,                                        §   OF PUBLIC RECORD
                              v.                                §   AUSTIN, T~XAS
  David Kent McDade,                                            §   TRAVIS COUNTY, Texas
                         Defendant,                             §
---------------------------------·-----------------------------
  David Kent McDade,                                            § WRIT OF ERROR
                     Counterplaintiff                           § QUAE CORAM
                                                                § NOBIS RESIDANT
                              v.                                §
                                                                § DECREED
 "Officer Knouse Badge # 5931 ," "Supervisor," §
  "Second Officer," Sherry M. Statman,                          § Cause Numbers 8171190,8171191,
  Barbara L Garcia, Devin Rourke,                               § 8171192,8171200,8171201
                                                                §
                   Counterdefendants                            § Date: March 6, 2015
_________________________________________________________________§___________________________________________________________ .



 THE COURT COMES NOW to review the facts, record, and process resulting in the ruling by
 Sherry M. Statman dated March 3, 2015_


 The record shows (Order of court) (copy attached) that the magistrate of the City of Austin
 Municipal Court did not conduct a hearing in accordance with the foundation rules of a court of
 record (Law of Case, Page 2, Court of Record, Lines 3, 4). Instead, the magistrate conducted her
 own court, without notice or concurrence of the parties, and without due process. Not satisfied
 with the lawful rules of court, she imposed her own rules and at other points rules of another
 jurisdiction foreign to this court; after having been previously informed multiple times of her
 position as a magistrate in the Superior Court of Record through The Law of the Case, Writs of
 Error, and a Writs of Prohibition filed in the record.

 Further, without proper authority, the magistrate stepped out of her function as a magistrate and,
 by her actions and statements, figuratively assumed the cloak of a tribunal.

 The genius of a court of record is not to be undermined. It is the birthright of every American to
 settle issues in a court of record, if he so chooses.

 The record shows that the rules of the court were not followed, that the magistrate attempted to
 function as a tribunal, and that the court was ineffective in furthering the goal of justice for all.
 These failures to follow the prescribed procedures are sufficiently disruptive to the goal of
 providing fair justice to the degree that the court finds it necessary to issue a writ of error quae
 coram nobis residant as follows:

 THE COURT, HAVING REVIEWED THE FACTS, THE RECORD, AND THE PROCESS BY
 WHICH THE RULING WAS ISSUED, and finding that the magistrate absent any lawful

                                                                                                                Page 1 of2
                                                   WRIT OF ERROR
jurisdiction rendered a ruling by applying rules from several jurisdictions foreign to this court
without leave of court; and finding that the orderly decorum of the court was replaced by
defective impromptu process and usurpation of legislative and court powers without leave of
court,

And, finding that the lower courts orders were in error.

And, desiring that fair justice be served for all parties, Counterdefendants

as well as Counterplaintiff,

NOW THEREFORE, THE COURT issues this WRIT OF ERROR QUAE CORAM NOBIS
RESIDANT, to wit:

The court rescinds this ruling entered March 3, 2015. Further, the magistrate, counterplaintiff,
and counterdefendants are invited to each file and serve on all other interested parties an answer
to the First amended Action no later than March 12, 2015

Further, the court desires to inform all the magistrates of above said inferior court (City of Austin
Municipal Court) that Counterplaintiffwas /is not a defendant in the inferior court, by the filing
of the Counterclaim For Trespass and Trespass on the Case dated 1/4/2015 and later followed by
the First Amended Action for Trespass and Trespass on the Case dated 3/2/2015, he is a
Counterplaintiffin the Superior Court ofRecord.

Further, the court desires to inform any and all of the magistrates including but not limited
to Mrs. Sherry M. Statman of above said inferior court that if any further rulings are made
by said magistrates they shall be found in contempt of the Superior Court and shall face
sanctions according to the rules of the Superior Court of Record. (LAW OF THE CASE Pg.
26line 5, CONTEMPT OF COURT)

Further, thy magistrate, counterplaintiff, and coimterdefendants are invited to each file and serve
on all other interested parties a brief no later than March 12, 2015 to show cause to this court
why this order should not take effect or should be modified. The court, mindful of the rights of
the parties and the importance of fair play, will liberally construe the arguments presented.



                                                 THE COURT
David McDade                                     WITNESS: the SEAL ofthe COURT
310 E. Brenham St.                               this Sixth day of March, 2015
Elgin, Texas
                                                  Seal
Attomatus Privatus
                                                      ---------------------------
                                                              David McDade
                                                             Attomatus Privatus

                                                                                          Page 2 of2
                                        WRIT OF ERROR
 STATE OF TEXAS,                                                 §   in the SUPERIOR COURT OF TEXAS
                 Plaintiff,                                      §   OF PUBLIC RECORD
                    v.                                           §   AUSTIN, TEXAS
 David Kent McDade,                                              §   TRAVIS COUNTY, Texas
               Respondent,                                       §
·-------------------------------------------------------------- §
 David Kent McDade, Coram Ipso Rege                              § WRIT OF PROHffiiTION
                    Coram Nobis5,                                §
              Counterplaintiff                                   §               DECREED
                              V.                                 §
                                                                 § CITATION NUMBER(s) 14092560,
                                                                 §14092561
  "Officer Knouse Badge # 5931 ,"                                §
 "Supervisor," "Second Officer," Sherry M.                       § Date:           February 25, 2015
 Statman, Barbara L. Garcia, Devin Rourke,                       §
                                                                 §
                    Counterdefendants                            §
-----------------------------------------------------------------§ ___________________________________________________________ .

 WRIT OF PROHIBITION11S
 As is custom in these Peoples' courts of Justice judges2, as they have been cunningly educated
 to perform, illegally initiate equity law in place of common law3, which is fraud on the court.
 Experience has shown that these inferior courts are obstinate in their seizing of jurisdiction and
 thereby obstruct justice, thus we fmd it necessary to redress the issue beforehand, preventing
 the delay of justice, by means of this extraordinary writ of prohibition clearly 20 stating
 ObstaPrincipiis4 against Nisi Prius5, that is to say "We the Jury resists the first encroachment"
 and proceed according to the supreme6 common law of the land7, Coram Nobis
 8.Therefore this Superior Court ofRecord9 prohibits the inferior court not of record from
 assuming jurisdiction in this matter over which it has no control or legitimate authority.10'And
 its judge is to function as Magistrate 1125 . (see law of the case)
 Signed by ORDER and on behalf of the SUPERIOR COURT OF TEXAS.




                                                                                 ·seal._________

                                                                                           David Kent McDade

                                                                                            Attornatus Privatus




                                                                                                                 Page 1 of3
                                            WRIT OF PROHIBITION
 1 It is only issued in cases of extreme necessity where the grievance cannot be redressed by
ordinary proceedings at law, or in equity, or by appeal. Niagara Falls Power Co. v. Halpin, 45
N.Y.S.2d 421, 424, 181Misc. 13; State ex rei. Levy v. Savord, 143 Ohio
St. 451,55 N.E.2d 735, 736.; An extraordinary judicial writ issuing out of a court of superior
jurisdiction, directed to an inferior court or tribunal exercising judicial powers, for the purpose of
preventing the inferior tribunal from usurping a jurisdiction with which it is not lawfully vested,
State v. Stanfield, 11 Okla. Crim. 147, 143 P. 519, 522; from assuming or exercising jurisdiction over
matters beyond its cognizance, Jackson v. Calhoun, 156 Ga. 756, 120 S.E. 114, 115; or from
exceeding its jurisdiction in matters of which it has cognizance. Jackson v. Calhoun, 156 Ga.
756, 120 S.E. 114, 115; The writ of prohibition is the counterpart of the writ of mandate. It
arrests the proceedings of any tribunal, corporation, board, or person, when such proceedings are
without or in excess of the jurisdiction of such tribunal, corporation, board, or person. Code
Civ.Proc.Cal. § 1102. State v. Packard, 32
N.D. 301, 155 N.W. 666,667. Johnston v. Hunter, 50 W.Va. 52,40 S.E. 448. State v. Evans, 88
Wis. 255, 60 N.W. 433.
2 CHANCELLOR. In American law, this is the name given in some states to the judge (or the
presiding judge) of a court of chancery.; COURT OF CHANCERY. A court having the
jurisdiction of a chancellor; a court administering equity and proceeding according to the forms
and principles of equity. In England, prior to the judicature acts, the style of the court possessing
the largest equitable powers and jurisdiction was the "high court of chancery." In some of the
United States, the title "court of chancery" is applied to a court possessing general equity powers,
distinct from the courts of common law. Parmeter v. Bourne,
8 Wash. 45, 35 P. 586; Bull v. International Power Co., 84 N.J.Eq. 209, 93 A. 86, 88. The terms
"equity" and "chancery," "court of equity" and "court of chancery," are constantly used as
synonymous in the United States. It is presumed that this custom arises from the circumstance
that the equity jurisdiction which is exercised by the courts of the various states is assimilated to
that possessed by the English courts of chancery. Indeed, in some of the states it is made
identical therewith by statute, so far as conformable to our institutions. Wagner v. Armstrong, 93
Ohio St. 443, 113 N.E. 397, 401.
3 Common law Black's Law 4th edition, 1891 -As distinguished from equity law, it is a body of
rules and principles, written or unwritten, which are of fixed and immutable authority, and which
must be applied to controversies rigorously and in their
entirety, and cannot be modified to suit the peculiarities of a specific case, or colored by any
judicial discretion, and which rests
con-fessedly upon custom or statute, as distinguished from any claim to ethical superiority.
[Klever v. Seawall, C.C.A.Ohio, 65 F.
395, 12 C.C.A. 661].
4 OBSTA PRINCIPIIS. Lat. Withstand begin-nings; resist the first approaches or encroach-
ments. Bradley, J., Boyd v. U.S., 116
U.S. 635, 6 S. Ct. 535, 29 L. Ed. 746.
5
NISI PRIUS COURT "Nisi prius" is a Latin term (Black's 5th) "Prius" means "first." "Nisi"
means "unless." A "nisi prius" procedure is a procedure to which a party FIRST agrees UNLESS
he objects. A rule of procedure in courts is that if a party fails to object to something, then it
means he agrees to it. A nisi procedure is a procedure to which a person has failed to object A



                                                                                           Page 2 of3
                                  WRIT OF PROHIBITION
"nisi prius court" is a court which will proceed unless a party objects. The agreement to proceed
is obtained from the parties first.
6 Supremacy Clause - This Constitution, and the laws of the United States which shall be made
in pursuance thereof; and all treaties made, or which shall be made, under the authority of the
United States, shall be the supreme law of the land; and the judges in every state shall be bound
thereby, anything in the Constitution or laws of any State to the contrary notwithstanding. Article
VI
7 "Law of the land," "due course oflaw," and "due process oflaw" are synonymous. People v.
Skinner, Cal., 110 P.2d 41, 45;
State v. Rossi, 71 R.I. 284, 43 A.2d 323, 326; Direct Plumbing Supply Co. v. City of Dayton,
138 Ohio St. 540, 38 N.E.2d 70, 72,
137 A.L.R. 1058; Stonerv. Higginson, 316 Pa. 481, 175 A. 527,531.
8 [Blacks Law] Before us ourselves, (the king, i. e., in the king's or queen's bench.) [tribunal pre-
trial] CORAM NOBIS. [Blacks
Law] Before us ourselves, (the king, i.e., in the king's or queen's bench.) Applied to writs of
error directed to another branch of          ·
The same court, e. g., from the full bench to the court at nisi prius. 1 Archb. Pr. K. B. 234. See
Writ of Error. ·
9 The decisions of an inferior court are subject to collateral attack. In other words, in a superior
court one may sue an inferior court directly, rather than resort to appeal to an appellate court.
Decision of a court of record may not be appealed. It is binding·
on ALL other courts. However, no statutory or constitutional court (whether it be an appellate or
supreme court) can second guess the judgment of a court of record. "The judgment of a court of
record whose jurisdiction is final, is as conclusive on all the world as the judgment of this court
would be. It is as conclusive on this court as it is on other courts. It puts an end to inquiry
concerning the fact, by deciding it." [Ex parte Watkins, 3 Pet., at 202-203. [cited by
SCHNECKLOTH v. BUSTAMONTE, 412 U.S. 218,255 (1973)].
10 An extraordinary writ, issued by a superior court to an inferior court to prevent the latter from
exceeding its jurisdiction, either by prohibiting it from assuming jurisdiction in a matter over
which it has no control, or from going beyond its legitimate
powers in a matter of which it ha'sjurisdiction. State v. Medler, 19 N.M. 252, 142 P. 376,377.
11 "A Court of Record is a judicial tribunal having attributes and exercising functions
independently of the person of the magistrate designated generally to hold it, and proceeding
according to the course of common law, its acts and proceedings being enrolled for a perpetual
memorial". Jones v. Jones, 188 Mo.App. 220, 175 S.W. 227, 229; Ex parte Gladhill, 8 Mete.
Mass., 171, per Shaw, C.J. See, also, Ledwith v. Rosalsky, 244 N.Y. 406, 155 N.E. 688, 689.




                                                                                           Page 3 of3
                                  WRIT OF PROIDBITION